Exhibit 10.2
EXECUTION VERSION
Amendment No. 3 to revolving CREDIT Agreement
This AMENDMENT NO. 3 (this “Amendment”) dated as of October 19, 2020 to the
Revolving Credit Agreement dated as of October 20, 2016 (as amended by Amendment
No. 1, dated as of June 12, 2017, Amendment No. 2, dated as of January 31, 2020,
and as further amended, supplemented or otherwise modified prior to the
Amendment No. 3 Effective Date (as defined below), the “Credit Agreement”),
among PAE INCORPORATED, a Delaware corporation (“PAE”), PAE HOLDING CORPORATION
(the “Existing Lead Borrower”), the Subsidiary Borrowers party thereto (the
“Subsidiary Borrowers” and together with the Lead Borrower, the “Borrowers”),
the Lenders party thereto from time to time and Bank of America, N.A., as the
Administrative Agent (the “Administrative Agent”), is entered into and among
Holdings, the Borrowers, the Subsidiary Guarantors, the Administrative Agent and
the Lenders party hereto.
WHEREAS, the Borrower has requested (i) an increase of the aggregate amount of
the Revolving Commitments from $150,000,000 to $175,000,000 and (ii) the other
amendments to the Credit Agreement as set forth herein;
WHEREAS, pursuant to Section 13.12 of the Credit Agreement, the Credit Agreement
or any other Credit Document may be amended in a writing signed by the Credit
Parties party thereto, the Administrative Agent and certain Lenders;
WHEREAS, pursuant to Section 13.12 of the Credit Agreement, Holdings and the
Borrowers have requested to amend the Credit Agreement in order to, among other
things, (i) with the consent of all Lenders party to the Credit Agreement
immediately after giving effect to the Amendment No. 3 Effective Date (the
“Existing Lenders”), extend the Maturity Date to the date that is five years
after the Amendment No. 3 Effective Date and (ii) with the consent of the
Supermajority Lenders, modify the definition of “Borrowing Base”;
WHEREAS, each Person identified on Schedule 1 hereto (each, an “Increase Loan
Lender”, and collectively, the “Increase Loan Lenders”, and together with the
Existing Lenders, the “Lenders”) has agreed (on a several and not a joint
basis), subject to the terms and conditions set forth herein and in the Credit
Agreement, to provide a Revolving Commitment Increase (and the total amount of
Revolving Commitment Increases made pursuant to this Amendment shall be
$25,000,000) and the Revolving Commitment of each Lender, after giving effect to
such Revolving Commitment Increases, shall be in the amount set forth opposite
such Lender’s name on Schedule 1 hereto (and such Schedule 1 shall supersede
Schedule 2.01 to the Credit Agreement); provided that, any Existing Lender
without a Revolving Commitment set forth on Schedule 1 hereto as of the
Amendment No. 3 Effective Date shall no longer be deemed a Lender party to the
Credit Agreement;
WHEREAS, PAE desires to become a party to, and bound by the terms of, the Credit
Agreement and the other Credit Documents as the “Lead Borrower” thereunder (in
such capacity, the “Lead Borrower”);
WHEREAS, Bank of America, N.A. (or any of its affiliates as so designated by
them to act in such capacity) has been appointed and will act as the sole
arranger for this Amendment (in such capacity, the “Amendment No. 3 Arranger”);
and
WHEREAS, this Amendment will become effective on the Amendment No. 3 Effective
Date on the terms and subject to the conditions set forth herein.







--------------------------------------------------------------------------------



Accordingly, in consideration of the foregoing and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows:
ARTICLE I
DEFINITIONS
Section 1.01 Definitions. Capitalized terms used and not otherwise defined
herein have the meanings assigned to them in the Credit Agreement as amended by
this Amendment (the “Amended Credit Agreement”).
ARTICLE II


AMENDMENTS TO THE CREDIT AGREEMENT
Section 2.01 Amendments to Credit Agreement. Each of the parties hereto agrees
that, effective on the Amendment No. 3 Effective Date, the Credit Agreement
shall be amended to delete the stricken text (indicated textually in the same
manner as the following example: stricken text) and to add the double-underlined
text (indicated textually in the same manner as the following example:
double-underlined text) as set forth in the pages of the Amended Credit
Agreement attached as Exhibit A hereto.
Section 2.02 Joinder and Assumption of Obligations. Effective as of the
Amendment No. 3 Effective Date (and subject to the proviso to Section 4.01(j)
below), the Lead Borrower hereby acknowledges that it has received and reviewed
a copy of the Credit Agreement, and hereby:
(a)    joins in the execution of, and becomes a party to, the Credit Agreement
as the Lead Borrower thereunder, as indicated by its signature below;
(b)    covenants and agrees to be bound by all covenants, agreements,
liabilities and acknowledgments of the Lead Borrower under the Credit Agreement
and the other Credit Documents to which the Lead Borrower is a party, in each
case, with the same force and effect as if the Lead Borrower was a signatory to
the Credit Agreement and such other Credit Documents; and
(c)    assumes and agrees to perform all applicable duties and Obligations of
the Lead Borrower under the Credit Agreement and such other Credit Documents.
Section 2.03 Required Lender Consent. The Administrative Agent and each Lender
party hereto hereby consents to this Amendment.
ARTICLE III
REPRESENTATIONS AND WARRANTIES
Section 3.01 Representations and Warranties. By execution of this Amendment,
each Credit Party party hereto hereby represents and warrants, as of the date
hereof, that:
(a)    each of the representations and warranties made by any Credit Party set
forth in Section 8 of the Credit Agreement or in any other Credit Document shall
be true and correct in all material respects (in each case, any representation
or warranty that is qualified as to “materiality or similar language” shall be
true and correct in all respects on and as of the date hereof) on and as of the
date hereof, with the same effect as though made on and as of the Closing Date,
except to the extent such
- 2 -

--------------------------------------------------------------------------------



representations and warranties expressly relate to an earlier date, in which
case such representations and warranties shall be true and correct in all
material respects as of such date (in each case, any representation or warranty
that is qualified as to “materiality or similar language” shall be true and
correct in all respects on and as of the date hereof); and
(b)    at the time of and immediately after giving effect to this Amendment, no
Default or Event of Default shall have occurred and be continuing.
ARTICLE IV
CONDITIONS TO EFFECTIVENESS
Section 4.01 Amendment No. 3 Effective Date. This Amendment shall become
effective as of the first date (the “Amendment No. 3 Effective Date”) on which
each of the following conditions shall have been satisfied:
(a)    Execution and Delivery of this Amendment. Each Credit Party, each Joinder
Party (as defined below), the Administrative Agent and each Lender shall have
signed a counterpart of this Amendment (whether the same or different
counterparts) and shall have delivered (by electronic transmission or otherwise)
the same to the Administrative Agent.
(b)    Representations and Warranties. The representations and warranties
contained in Article III hereof shall be true and correct on and as of the
Amendment No. 3 Effective Date, except to the extent that such representations
and warranties specifically refer to an earlier date, in which case they shall
be true and correct on and as of such earlier date, in each case subject to the
qualifications set forth therein.
(c)    Closing Fee. The Administrative Agent shall have received for the account
of each Lender that executes and delivers a copy of this Amendment to the
Administrative Agent (or its counsel) at or prior to 9:30 a.m. New York City
time on October 19, 2020, a non-refundable closing fee in an amount equal to
0.50% of the amount of such consenting Lender’s Revolving Commitment (whether
funded or unfunded) immediately after giving effect to the Revolving Commitment
Increases contemplated hereby (it being understood that Borrowers shall have no
liability for any such fee if the Amendment No. 3 Effective Date does not
occur).
(d)    Fees and Expenses. On the Amendment No. 3 Effective Date, the Borrowers
shall have paid to the Administrative Agent and the Amendment No. 3 Arranger all
costs, fees and expenses (including, without limitation, legal fees and
expenses) to the extent invoiced at least three (3) Business Days prior to the
Amendment No. 3 Effective Date and any other compensation payable to the
Administrative Agent and the Amendment No. 3 Arranger or otherwise payable to
the extent then due.
(e)    Opinions of Counsel. The Administrative Agent shall have received the
executed opinion of Morgan, Lewis & Bockius LLP, counsel to the Credit Parties,
addressed to the Administrative Agent and each of the Lenders party hereto and
dated the Amendment No. 3 Effective Date which, in each case, shall be in form
and substance reasonably satisfactory to the Administrative Agent.
(f)    Secretary’s Certificate. On the Amendment No. 3 Effective Date, the
Administrative Agent shall have received a certificate from each Credit Party,
dated the Amendment No. 3 Effective Date, signed by a Responsible Officer of
such Credit Party, and attested to by the Secretary or any Assistant Secretary
of such Credit Party, in the form of Exhibit E to the Credit Agreement with
appropriate insertions, together with copies of the certificate or articles of
incorporation and by-laws (or
- 3 -

--------------------------------------------------------------------------------



equivalent organizational documents), as applicable, of such Credit Party and
the resolutions of such Credit Party referred to in such certificate, and each
of the foregoing shall be in form and substance reasonably satisfactory to the
Administrative Agent.
(g)    Good Standing Certificates. On the Amendment No. 3 Effective Date, the
Administrative Agent shall have received good standing certificates and
bring-down telegrams or facsimiles, if any, for the Credit Parties which the
Administrative Agent reasonably may have requested, certified by proper
Governmental Authorities.
(h)    Solvency Certificate. The Administrative Agent shall have received a
solvency certificate from the chief financial officer or treasurer of the Lead
Borrower substantially in the form of Exhibit I to the Credit Agreement and
reasonably satisfactory to the Administrative Agent.
(i)    No Default. No Default or Event of Default shall exist at the time of, or
result from, giving effect to this Amendment.
(j)    KYC and Beneficial Ownership Information. The Administrative Agent and
the Lenders shall have received from the Credit Parties, at least three Business
Days prior to the Amendment No. 3 Effective Date, (i) all documentation and
other information required by regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including the Patriot
Act, in each case to the extent requested in writing, and (ii) if the Lead
Borrower qualifies as a “legal entity customer” under the Beneficial Ownership
Regulation, the Administrative Agent or any Lender that requests a Beneficial
Ownership Certification shall have received a Beneficial Ownership Certification
in relation to such Borrower at least three Business Days before the Amendment
No. 3 Effective Date, in each case to the extent reasonably requested in writing
at least 10 Business Days prior to the Amendment No. 3 Effective Date (provided
that, upon the execution and delivery by such Lender of its signature page to
this Amendment, the condition set forth in this clause (ii) shall be deemed to
be satisfied).
(k)    Joinders. On or prior to the Amendment No. 3 Effective Date, the
Administrative Agent shall have received appropriate joinder documentation to
each of the following documents, in each case duly executed and delivered by
each entity identified on Schedule 2 hereto (each, a “Joinder Party”):
i.    the Intercreditor Agreement;
ii.    the Subsidiaries Guaranty;
iii.    the Security Agreement; and
iv.    the Pledge Agreement.
Section 4.02 Effects of this Amendment.
(a)    Except as expressly set forth herein, this Amendment shall not by
implication or otherwise limit, impair, constitute a waiver of or otherwise
affect the rights and remedies of the Lenders or the Administrative Agent under
the existing Credit Agreement or any other Credit Document, and shall not alter,
modify, amend or in any way affect any of the terms, conditions, obligations,
covenants or agreements contained in the existing Credit Agreement or any other
provision of the existing Credit Agreement or of any other Credit Document, all
of which are ratified and affirmed in all respects and shall continue in full
force and effect. This Amendment shall not constitute a novation of the Credit
- 4 -

--------------------------------------------------------------------------------



Agreement as in effect immediately prior to giving effect hereto or any of the
Credit Documents. Except as expressly set forth herein, nothing herein shall be
deemed to be a waiver, amendment, modification or other change of, any of the
terms, conditions, obligations, covenants or agreements contained in the Credit
Agreement or any other Credit Document in similar or different circumstances.
(b)    From and after the Amendment No. 3 Effective Date, each reference in the
Credit Agreement to “this Agreement”, “hereunder”, “hereof”, “herein”, or words
of like import, and each reference to the “Credit Agreement” in any other Credit
Document shall in each case be deemed a reference to the Amended Credit
Agreement as amended hereby. This Amendment shall constitute a “Credit Document”
for all purposes of the Credit Agreement and the other Credit Documents.
Section 4.03 Post-Closing Actions. The Lead Borrower agrees that it will, or
will cause its relevant Subsidiaries to, complete each of the actions described
on Schedule 3 as soon as commercially reasonable and by no later than the date
set forth in Schedule 3 with respect to such action or such later date as the
Administrative Agent may reasonably agree.
ARTICLE V


REAFFIRMATION
Section 5.01 Reaffirmation. By signing this Amendment, each Credit Party hereby
confirms that notwithstanding the effectiveness of this Amendment and the
transactions contemplated hereby, the obligations of such Credit Parties under
the Amended Credit Agreement and the other Credit Documents (i) are entitled to
the benefits of the guarantees and the security interests set forth or created
in the Amended Credit Agreement, the Security Agreement, the other Security
Documents and the other Credit Documents, (ii) constitute “Guaranteed
Obligations” and “Obligations” for purposes of the Amended Credit Agreement, the
Security Agreement, the other Security Documents and all other Credit Documents,
(iii) each Guarantor hereby confirms and ratifies its continuing unconditional
obligations as Guarantor under the Credit Agreement as amended hereby with
respect to all of the Guaranteed Obligations and (iv) each Credit Document to
which such Credit Party is a party is, and shall continue to be, in full force
and effect and is hereby ratified and confirmed in all respects and shall remain
in full force and effect according to its terms (in the case of the Credit
Agreement, as amended hereby). Each Credit Party ratifies and confirms that all
Liens granted, conveyed, or assigned to any Agent by such Person pursuant to any
Credit Document to which it is a party remain in full force and effect, are not
released or reduced, and continue to secure full payment and performance of the
Obligations as increased hereby.
ARTICLE VI


REALLOCATION
Section 6.01 Reallocation. The reallocation of the Lenders’ Revolving Loans with
respect to any increase in the Revolving Commitments shall occur with respect to
the Revolving Commitment Increases contemplated hereby on the Amendment No. 3
Effective Date, and the Increase Loan Lenders shall make such Revolving Loans on
the Amendment No. 3 Effective Date as may be required to effectuate such
reallocation. Furthermore, on the Amendment No. 3 Effective Date, all
participations in Letters of Credit and Swingline Loans shall be reallocated pro
rata among the Lenders after giving effect to the Revolving Commitment Increases
contemplated hereby.
- 5 -

--------------------------------------------------------------------------------



ARTICLE VII


MISCELLANEOUS
Section 7.01 Entire Agreement. This Amendment, the Credit Agreement and the
other Credit Documents constitute the entire agreement among the parties hereto
with respect to the subject matter hereof and thereof and supersede all other
prior agreements and understandings, both written and verbal, among the parties
hereto with respect to the subject matter hereof. Except as expressly set forth
herein, this Amendment shall not by implication or otherwise limit, impair,
constitute a waiver of, or otherwise affect the rights and remedies of any party
under, the Credit Agreement, nor alter, modify, amend or in any way affect any
of the terms, conditions, obligations, covenants or agreements contained in the
Credit Agreement, all of which are ratified and affirmed in all respects and
shall continue in full force and effect. It is understood and agreed that each
reference in each Credit Document to the Credit Agreement, whether direct or
indirect, shall hereafter be deemed to be a reference to the Credit Agreement as
amended hereby and that this Amendment is a Credit Document.
Section 7.02 Miscellaneous Provisions. The provisions of Sections 13.08 and
13.23 of the Amended Credit Agreement are hereby incorporated by reference and
apply mutatis mutandis hereto.
Section 7.03 Severability. If any provision of this Amendment is held to be
illegal, invalid or unenforceable, the legality, validity and enforceability of
the remaining provisions of this Amendment shall not be affected or impaired
thereby. The invalidity of a provision in a particular jurisdiction shall not
invalidate or render unenforceable such provision in any other jurisdiction.
Section 7.04 Counterparts. This Amendment may be executed in any number of
counterparts and by the different parties hereto on separate counterparts, each
of which when so executed and delivered shall constitute an original, but all of
which, when taken together, shall constitute one and the same instrument. The
words “execution,” “execute”, “signed,” “signature,” and words of like import in
or related to any document to be signed in connection with this Amendment and
the transactions contemplated hereby (including without limitation Assignment
and Acceptances, amendments, Borrowing Requests, waivers and consents) shall be
deemed to include electronic signatures, the electronic matching of assignment
terms and contract formations on electronic platforms approved by the
Administrative Agent, or the keeping of records in electronic form, each of
which shall be of the same legal effect, validity or enforceability as a
manually executed signature or the use of a paper-based recordkeeping system, as
the case may be, to the extent and as provided for in any applicable law,
including the Federal Electronic Signatures in Global and National Commerce Act,
the New York State Electronic Signatures and Records Act, or any other similar
state laws based on the Uniform Electronic Transactions Act; provided that
notwithstanding anything contained herein to the contrary the Administrative
Agent is under no obligation to agree to accept electronic signatures in any
form or in any format unless expressly agreed to by the Administrative Agent
pursuant to procedures approved by it. Without limiting the generality of the
foregoing, the Borrower and each other Credit Party hereby (i) agrees that, for
all purposes, electronic images of this Amendment or any other Credit Documents
(in each case, including with respect to any signature pages thereto) shall have
the same legal effect, validity and enforceability as any paper original, and
(ii) waives any argument, defense or right to contest the validity or
enforceability of the Credit Documents based solely on the lack of paper
original copies of any Credit Documents, including with respect to any signature
pages thereto. A set of counterparts executed by all the parties hereto shall be
lodged with the Lead Borrower and the Administrative Agent.
- 6 -

--------------------------------------------------------------------------------



Section 7.05 Headings. The headings of this Amendment are for purposes of
reference only and shall not limit or otherwise affect the meaning hereof.
[Signature Pages Follow]




- 7 -


--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.
PAE INCORPORATED




By:    /s/ Charles Peiffer            
                            Name: Charles Peiffer
                            Title: Executive Vice President & Chief Financial
Officer     Finacial Officer                                     




PAE HOLDING CORPORATION




By:    /s/ Charles Peiffer            
                            Name: Charles Peiffer
                            Title: Executive Vice President & Chief Financial
Officer                    Financial Officer




[Signature page to Revolving Credit Agreement Amendment No. 3]
DB1/ 116477506.3






--------------------------------------------------------------------------------



PAE Government Services, Inc.
Pacific Operations Maintenance Company
PAE Aviation and Technical Services LLC
PAE Design and Facility Management
PAE Applied Technologies LLC
PAE Labat-Anderson LLC
PAE Professional Services LLC
PAE Justice Support
PAE National Security Solutions LLC
Macfadden & Associates, Inc.
Shay Intermediate Holding Corporation
SHAY INTERMEDIATE HOLDING II CORPORATION
Pacific Architects and Engineers, LLC
PAE Pinnacle Holdings, LLC
PAE Worldwide Incorporated
PAE Training Services, LLC
PAE Canada, Inc.
PAE International
DynCorp LLC
PAE Applied Technologies International LLC
PAE Shield Acquisition Company LLC


By:    /s/ Stephanie Finn            
                        Name: Stephanie Finn
                        Title: Assistant Secretary






FCI Federal, LLC
PAE Shared Services LLC


By:    /s/ Stephanie Finn            
                        Name: Stephanie Finn
                        Title: Secretary






BANK OF AMERICA, N.A.,
as Administrative Agent
[Signature page to Revolving Credit Agreement Amendment No. 3]
    



--------------------------------------------------------------------------------



By:    /s/ John Yankauskas    
                        Name: John Yankauskas    
                        Title: Sr. Vice President
BANK OF AMERICA, N.A.,
as a Lender
[Signature page to Revolving Credit Agreement Amendment No. 3]
    



--------------------------------------------------------------------------------



By:    /s/ John Yankauskas    
                        Name: John Yankauskas    
                        Title: Sr. Vice President


[Signature page to Revolving Credit Agreement Amendment No. 3]
    




--------------------------------------------------------------------------------



The undersigned Lender hereby consents to the Amendment.
CITIZENS BANK, NATIONAL ASSOCIATION,
as a Lender


By:    /s/ Dan Laurenzi    
                        Name: Dan Laurenzi
                        Title: Director








[Signature page to Revolving Credit Agreement Amendment No. 3]
    




--------------------------------------------------------------------------------



The undersigned Lender hereby consents to the Amendment.
TRUST BANK,
as a Lender


By:    /s/ Stephen Metts    
                        Name: Stephen Metts
                        Title: Director






[Signature page to Revolving Credit Agreement Amendment No. 3]
    




--------------------------------------------------------------------------------



The undersigned Lender hereby consents to the Amendment.
Stifel Bank & Trust,
as a Lender


By:    /s/ John H. Phillips    
                        Name: John H. Phillips
                        Title: E.U.P. – C.L.O.
[Signature page to Revolving Credit Agreement Amendment No. 3]
    




--------------------------------------------------------------------------------



The undersigned Lender hereby consents to the Amendment.
MORGAN STANLEY SENIOR FUNDING, INC.,
as a Lender


By:    /s/ Michael King    
                        Name: Michael King
                        Title: Authorized Signatory


[Signature page to Revolving Credit Agreement Amendment No. 3]
    




--------------------------------------------------------------------------------



SCHEDULE 1
TO AMENDMENT



Name of LenderRevolving CommitmentsBank of America, N.A.$59,200,000Citizens
Bank, N.A.$47,400,000Truist Bank$26,700,000Morgan Stanley Senior Funding,
Inc.$26,700,000Stifel Bank & Trust$15,000,000Total$175,000,000









--------------------------------------------------------------------------------



SCHEDULE 2
TO AMENDMENT



Name of Joinder PartyJurisdiction of OrganizationAfrica Expeditionary Services
LLCDelawarePAE Canada, Inc.CaliforniaPAE IncorporatedDelawarePAE Pinnacle
Holdings, LLCDelawarePAE Worldwide IncorporatedDelawareShay Intermediate Holding
CorporationDelaware







--------------------------------------------------------------------------------



SCHEDULE 3
TO AMENDMENT
Post-Closing Actions




1.    Within 30 days of the Amendment No. 3 Effective Date (or such longer
period as the Administrative Agent may agree in its reasonable discretion),
deliver to the Administrative Agent certified charter documents of PAE Design
and Facility Management, a California corporation, dated as of a recent date.


2. Within 30 days of the Amendment No. 3 Effective Date (or such longer period
as the Administrative Agent may agree in its reasonable discretion), to the
extent not delivered on the Amendment No. 3 Effective Date, deliver to the
Collateral Agent the certificates or instruments representing certificated
pledged Equity Interests (as defined in the Pledge Agreement).










--------------------------------------------------------------------------------

EXHIBIT A
to
Amendment No. 3 to Revolving Credit Agreement



REVOLVING CREDIT AGREEMENT


among


PAE HOLDING CORPORATION, as the EXISTING LEAD BORROWER,


SHAY INTERMEDIATE HOLDING II CORPORATION, as INTERMEDIATE HOLDINGS,
PAE HOLDING CORPORATION
PAE INCORPORATED, as the AMENDMENT NO. 3 EFFECTIVE DATE LEAD BORROWER,
and its Domestic Subsidiaries listed as Borrowers on the signature pages hereto,
as Borrowers,
VARIOUS LENDERS


and


BANK OF AMERICA, N.A.,
as ADMINISTRATIVE AGENT
_______________________________________
Dated as of October 20, 2016
as amended on June 12, 2017


and as amended on January 31, 2020
and as amended on October 19, 2020
BANK OF AMERICA, N.A.,
CITIZENS BANK, N.A.,
SUNTRUST ROBINSON HUMPHREY, INC.
and
MORGAN STANLEY SENIOR FUNDING, INC.,
as JOINT LEAD ARRANGERS AND BOOKRUNNERS


BANK OF AMERICA, N.A.,
CITIZENS BANK, N.A.,
TRUIST BANK
and
MORGAN STANLEY SENIOR FUNDING, INC.
as CO-DOCUMENTATION AGENTS AND CO-SYNDICATION AGENTS



















--------------------------------------------------------------------------------



TABLE OF CONTENTS
Page
ARTICLE 1    Definitions and Accounting Terms    6
Section 1.01    Defined Terms    6
Section 1.02    Terms Generally and Certain Interpretive Provisions    50
Section 1.03    Limited Condition Transactions    51
Section 1.04    Exchange Rates; Currency Equivalent    52
ARTICLE 2    Amount and Terms of Credit    52
Section 2.01    The Commitments    52
Section 2.02    Loans    52
Section 2.03    Borrowing Procedure    53
Section 2.04    Evidence of Debt; Repayment of Loans    54
Section 2.05    Fees    55
Section 2.06    Interest on Loans    5556
Section 2.07    Termination and Reduction of Commitments    56
Section 2.08    Interest Elections    5657
Section 2.09    Optional and Mandatory Prepayments of Loans    5758
Section 2.10    Payments Generally; Pro Rata Treatment; Sharing of
Setoffs    59
Section 2.11    Defaulting Lenders    60
Section 2.12    Swingline Loans    61
Section 2.13    Letters of Credit    62
Section 2.14    Settlement Amongst Lenders    67
Section 2.15    Revolving Commitment Increase    68
Section 2.16    Lead Borrower    69
Section 2.17    Overadvances    69
Section 2.18    Protective Advances    6970
Section 2.19    Extended Loans    70
ARTICLE 3    Yield Protection, Illegality and Replacement of Lenders    72
Section 3.01    Increased Costs, Illegality, Inability to Determine Rates,
etc.    72
Section 3.02    Compensation    7375
Section 3.03    Change of Lending Office    7376
Section 3.04    Replacement of Lenders    7476
Section 3.05    Inability to Determine Rates    7477
ARTICLE 4    [Reserved]    7477
ARTICLE 5    Taxes    7577
Section 5.01    Net Payments    7577
ARTICLE 6    Conditions Precedent to the Closing Date    7679
Section 6.01    Closing Date; Credit Documents; Notes    7679
-1-





--------------------------------------------------------------------------------

Page
Section 6.02    [Reserved]    7779
Section 6.03    Opinions of Counsel    7779
Section 6.04    Corporate Documents; Proceedings, etc.    7779
Section 6.05    Termination of Existing Credit Agreement; Refinancing    7779
Section 6.06    [Reserved]    7780
Section 6.07    Intercreditor Agreement    7780
Section 6.08    Pledge Agreement    7780
Section 6.09    Security Agreements    7880
Section 6.10    Subsidiaries Guaranty    7880
Section 6.11    Financial Statements; Pro Forma Balance Sheets;
Projections    7880
Section 6.12    Solvency Certificate    7881
Section 6.13    Fees, etc.    7881
Section 6.14    Representation and Warranties    7881
Section 6.15    Patriot Act    7981
Section 6.16    Borrowing Notice    7981
Section 6.17    Officer’s Certificate    7981
Section 6.18    [Reserved]    7981
Section 6.19    Material Adverse Effect    7981
Section 6.20    Borrowing Base Certificate    7981
ARTICLE 7    Conditions Precedent to All Credit Events    7981
Section 7.01    Notice of Borrowing    7981
Section 7.02    Availability    7981
Section 7.03    No Default    7981
Section 7.04    Representations and Warranties    7981
ARTICLE 8    Representations, Warranties and Agreements    8082
Section 8.01    Organizational Status    8082
Section 8.02    Power and Authority    8082
Section 8.03    No Violation    8082
Section 8.04    Approvals    8082
Section 8.05    Financial Statements; Financial Condition; Projections    8083
Section 8.07    True and Complete Disclosure    8183
Section 8.08    Use of Proceeds; Margin Regulations    8284
Section 8.09    Tax Returns and Payments    8284
Section 8.10    ERISA    8284
Section 8.11    The Security Documents    8385
Section 8.12    Properties 84[Reserved].    86
Section 8.13    Capitalization    8486
Section 8.14    Subsidiaries    8486
Section 8.15    Anti-Corruption Laws; Sanctioned Persons    8486
Section 8.16    Investment Company Act    8486
Section 8.17    EEA Financial Institutions    8486
Section 8.18    Environmental Matters    8486
Section 8.19    Labor Relations    8587
Section 8.20    Intellectual Property    8587
-2-





--------------------------------------------------------------------------------

Page
Section 8.21    Legal Names; Type of Organization (and Whether a Registered
Organization); Jurisdiction of Organization; etc.    8587
Section 8.22    Borrowing Base Certificate.    8587
Section 8.23EEA Financial Institution    85
ARTICLE 9    Affirmative Covenants    8688
Section 9.01    Information Covenants    8688
Section 9.02    Books, Records and Inspections; Conference Calls    8991
Section 9.03    Maintenance of Property; Insurance    9092
Section 9.04    Existence; Franchises    9193
Section 9.05    Compliance with Statutes, etc.    9193
Section 9.06    Compliance with Environmental Laws    9193
Section 9.07    ERISA    9193
Section 9.08    End of Fiscal Years; Fiscal Quarters    9294
Section 9.09    Debarment/Suspension Event    9294
Section 9.10    Payment of Taxes    9294
Section 9.11    Use of Proceeds    9294
Section 9.12    Additional Security; Further Assurances; etc.    9294
Section 9.13    Post-Closing Actions    9496
Section 9.14    Permitted Acquisitions    9496
Section 9.15    [Reserved]    9496
Section 9.16    Designation of Subsidiaries    9596
Section 9.17    Collateral Monitoring and Reporting    9597
ARTICLE 10    Negative Covenants    9799
Section 10.01 Liens    9799
Section 10.02     Consolidation, Merger, or Sale of Assets, etc.    101103
Section 10.03     Dividends    104106
Section 10.04     Indebtedness    107
Section 10.05     Advances, Investments and Loans    110
Section 10.06     Transactions with Affiliates    113
Section 10.07     Limitations on Payments, Certificate of Incorporation, By-Laws
and Certain Other Agreements, etc.    115114
Section 10.08     Limitation on Certain Restrictions on Subsidiaries    116115
Section 10.09     Business    117116
Section 10.10     Negative Pledges    118116
Section 10.11     Financial Covenant    119118
ARTICLE 11    Events of Default    119118
Section 11.01     Payments    119118
Section 11.02     Representations, etc.    119118
Section 11.03     Covenants    119118
Section 11.04     Default Under Other Agreements    120119
Section 11.05     Bankruptcy, etc.    120119
Section 11.06     ERISA    120119
Section 11.07     Documents    121120
-3-





--------------------------------------------------------------------------------

Page
Section 11.08     Guaranties    121120
Section 11.09     Judgments    121120
Section 11.10     Change of Control    121120
Section 11.11     Application of Funds    121120
ARTICLE 12    The Administrative Agent    123121
Section 12.01     Appointment and Authorization    123121
Section 12.02     Delegation of Duties    123122
Section 12.03     Exculpatory Provisions    123122
Section 12.04     Reliance by Administrative Agent    124123
Section 12.05     No Other Duties, Etc.    124123
Section 12.06     Non-reliance on the Administrative Agent, the Lead Arrangers,
the Amendment No. 1 Lead Arranger, the Amendment No. 2 Lead Arranger, the
Amendment No. 3 Lead Arranger and Other Lenders124123
Section 12.07 Indemnification by the Lenders    125124
Section 12.08     Rights as a Lender    125124
Section 12.09     Administrative Agent May File Proofs of Claim; Credit
Bidding    125124
Section 12.10     Resignation of the Agents    126125
Section 12.11     Collateral Matters and Guaranty Matters    127126
Section 12.12     Bank Product Providers    128127
Section 12.13     Withholding Taxes    128127
Section 12.14     Certain ERISA Matters    128127
ARTICLE 13    Miscellaneous    129128
Section 13.01     Payment of Expenses, etc.    129128
Section 13.02     Right of Set-off    131129
Section 13.03     Notices    131130
Section 13.04     Benefit of Agreement; Assignments; Participations,
etc.    132130
Section 13.05     No Waiver; Remedies Cumulative    134133
Section 13.06     [Reserved]    134133
Section 13.07     Calculations; Computations    134133
Section 13.08     GOVERNING LAW; SUBMISSION TO JURISDICTION; VENUE; WAIVER OF
JURY TRIAL    134133
Section 13.09     Counterparts    135134
Section 13.10     [Reserved]    135134
Section 13.11     Headings Descriptive    135134
Section 13.12     Amendment or Waiver; etc.    136135
Section 13.13     Survival    137136
Section 13.14     Domicile of Loans    137136
Section 13.15     Register    137136
Section 13.16     Confidentiality    138137
Section 13.17     USA Patriot Act Notice    139138
Section 13.18     [Reserved]    139138
Section 13.19     Waiver of Sovereign Immunity    139138
Section 13.20     [Reserved]    139138
Section 13.21     INTERCREDITOR AGREEMENT    139138
-4-





--------------------------------------------------------------------------------

Page
Section 13.22     Absence of Fiduciary Relationship    140139
Section 13.23     Electronic Execution of Assignments and Certain Other
Documents 140139        
Section 13.24 Entire Agreement    140139
Section 13.25     Acknowledgement and Consent to Bail-In of EEAAffected
Financial Institutions    140
Section 13.26 Acknowledgement Regarding any Supported QFCs    141140
ARTICLE 14    Credit Agreement Party Guaranty    142141
Section 14.01     The Guaranty    142141
Section 14.02     Bankruptcy    142
Section 14.03     Nature of Liability    142
Section 14.04     Independent Obligation    143142
Section 14.05     Authorization    143142
Section 14.06     Reliance    144143
Section 14.07     Subordination    144143
Section 14.08     Waiver    144143
Section 14.09     Maximum Liability    145144
Section 14.10     Payments    145144
Section 14.11     Keepwell    145144




-5-






--------------------------------------------------------------------------------



SCHEDULE 1.01(A)    Designated Account Debtors
SCHEDULE 1.01(B)    Unrestricted Subsidiaries
SCHEDULE 1.01(C)    Existing Joint Ventures
SCHEDULE 1.02    Existing Letters of Credit
SCHEDULE 2.01    Commitments
SCHEDULE 8.12    [Reserved]
SCHEDULE 8.14    Subsidiaries
SCHEDULE 8.19    Labor Matters
SCHEDULE 8.21    Legal Names; Types of Organization (and Whether Registered
Organization); Jurisdiction of Organization, etc.
SCHEDULE 9.13    Post-Closing Actions
SCHEDULE 9.17(a)    Deposit Accounts
SCHEDULE 9.17(f)    Government Contracts
SCHEDULE 10.01(iii)    Existing Liens
SCHEDULE 10.04    Existing Indebtedness
SCHEDULE 10.05(iii)    Existing Investments
SCHEDULE 10.06(x)    Affiliate Transactions
SCHEDULE 13.03    Lender Addresses
EXHIBIT A-1     Form of Notice of Borrowing
EXHIBIT A-2     Form of Notice of Conversion/Continuation
EXHIBIT B-1     Form of Revolving Note
EXHIBIT B-2     Form of Swingline Note
EXHIBIT C     Form of U.S. Tax Compliance Certificate
EXHIBIT D     Form of Notice of Secured Bank Product Provider
EXHIBIT E     Form of Secretary’s Certificate
EXHIBIT F     Form of Pledge Agreement
EXHIBIT G     Form of Security Agreement
EXHIBIT H     Form of Subsidiaries Guaranty
EXHIBIT I     Form of Solvency Certificate
EXHIBIT J    Form of Compliance Certificate
EXHIBIT K     Form of Assignment and Assumption Agreement
EXHIBIT L    Form of Intercreditor Agreement
EXHIBIT M    Form of Administrative Questionnaire


        
-6-






--------------------------------------------------------------------------------





THIS REVOLVING CREDIT AGREEMENT, dated as of October 20, 2016, amended by
Amendment No. 1 on June 12, 2017, amended by Amendment No. 2 on January 31, 2020
and as amended on the Amendment No. 23 Effective Date, among PAE INCORPORATED, a
Delaware corporation (the “Amendment No. 3 Effective Date Lead Borrower” or
“Holdings”), SHAY INTERMEDIATE HOLDING II CORPORATION, a Delaware corporation (“
(“Intermediate Holdings”), PAE HOLDING CORPORATION, a Delaware corporation (the
“Existing Lead Borrower”), each of the other Borrowers (as hereinafter defined),
the Lenders party hereto from time to time and BANK OF AMERICA, N.A., as the
Administrative Agent, the Collateral Agent, the Issuing Bank and the Swingline
Lender. All capitalized terms used herein and defined in Section 1 are used
herein as therein defined.
W I T N E S S E T H:
WHEREAS, (a) the Borrowers have requested that the Lenders extend credit in the
form of Revolving Loans in an aggregate principal amount at any time outstanding
not to exceed $100,000,000 (or such higher amount as permitted hereunder), (b)
the Borrowers have requested that the Issuing Bank issue Letters of Credit in an
aggregate stated amount at any time outstanding not to exceed $100,000,000 and
(c) the Borrowers have requested that the Swingline Lender extend credit in the
form of Swingline Loans in an aggregate principal amount at any time outstanding
not to exceed $25,000,000.
WHEREAS, on the Closing Date, the Lead Borrower entered into (x) the First Lien
Credit Agreement and (y) the Second Lien Credit Agreement, and on the Closing
Date, the Lead Borrower used the proceeds of borrowings thereunder, together
with borrowings of Revolving Loans under this Agreement, (a) to finance the
repayment of all amounts outstanding under the Existing Credit Agreement, (b) to
pay the Special Dividend, (c) for other general corporate purposes and corporate
transactions and (e) to pay the Transaction Costs.
WHEREAS, the Lead Borrower requested that, on the Amendment No. 23 Effective
Date, this Agreement be amended as set forth in Amendment No. 23, pursuant to
Amendment No. 23.
WHEREAS, each of the Required Lenders havehas indicated theirits willingness to
amend this Agreement on the Amendment No. 23 Effective Date on the terms and
subject to the conditions set forth herein and in Amendment No. 23.
NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto covenant and agree as follows:
ARTICLE 1    Definitions and Accounting Terms
Section 1.01    Defined Terms
As used in this Agreement, the following terms shall have the following
meanings:
“Account Debtor” shall mean any Person who may become obligated to another
Person under, with respect to, or on account of, an Account.
“Accounts” shall mean all “accounts,” as such term is defined in the UCC as in
effect on the date hereof in the State of New York, in which any Person now or
hereafter has rights.
“Acquired Entity or Business” shall mean either (x) the assets constituting a
business, division, product line, manufacturing facility or distribution
facility of any Person not already a Subsidiary of the Lead Borrower, which
assets shall, as a result of the respective acquisition, become assets of the
Lead Borrower or a Restricted Subsidiary of the Lead Borrower (or assets of a
Person who shall be merged with and into the Lead Borrower or a Restricted
Subsidiary of the Lead Borrower) or (y) a majority of the Equity Interests of
any such Person, which Person shall, as a result of the respective acquisition,
become a Restricted Subsidiary of the Lead Borrower (or shall be merged with and
into the Lead Borrower or a Restricted Subsidiary of the Lead Borrower).





--------------------------------------------------------------------------------





“Acquisition” shall mean the transactions contemplated by the Acquisition
Agreement.
“Acquisition Agreement” shall mean the Agreement and Plan of Merger, dated as of
January 14, 2016, among Holdings, Shay Merger Corporation, the Lead Borrower and
LG PAE, L.P., as the stockholder representative.
“Additional Intercreditor Agreement” shall mean an intercreditor agreement among
the Collateral Agent and one or more Junior Representatives for holders of
Permitted Junior Debt providing that, inter alia, the Liens on the Collateral in
favor of the Collateral Agent (for the benefit of the Secured Creditors) shall
be senior to such Liens in favor of the Junior Representatives (for the benefit
of the holders of Permitted Junior Debt), as such intercreditor agreement may be
amended, amended and restated, modified, supplemented, extended or renewed from
time to time in accordance with the terms hereof and thereof. The Additional
Intercreditor Agreement shall be in a form customary at such time for
transactions of the type contemplated thereby and reasonably satisfactory to the
Administrative Agent and the Lead Borrower (it being understood that the terms
of the Intercreditor Agreement are reasonably satisfactory).
“Additional Security Documents” shall have the meaning provided in Section
9.12(a).
“Adjustment Date” shall mean the first day of January, April, July and October
of each fiscal year.
“Administrative Agent” shall mean Bank of America, in its capacity as
Administrative Agent for the Lenders hereunder, and shall include any successor
to the Administrative Agent appointed pursuant to Section 12.10.
“Administrative Agent Fees” shall have the meaning provided in Section 2.05(b).
“Administrative Questionnaire” shall mean an Administrative Questionnaire
substantially in the form of Exhibit M or any other form approved by the
Administrative Agent.
“Advisory AgreementAffected Financial Institution” shall mean that certain
Management Agreement, dated as of March 14, 2016 by and between the Sponsor and
the Lead Borrower, as amended, restated, modified or replaced from time to
time.(a) any EEA Financial Institution or (b) any UK Financial Institution.
“Affiliate” shall mean, with respect to any Person, any other Person directly or
indirectly controlling, controlled by, or under direct or indirect common
control with, such Person. A Person shall be deemed to control another Person if
such Person possesses, directly or indirectly, the power to direct or cause the
direction of the management and policies of such other Person, whether through
the ownership of voting securities, by contract or otherwise; provided, however,
that neither the Administrative Agent nor any Lender (nor any Affiliate thereof)
shall be considered an Affiliate of the Lead Borrower or any Subsidiary thereof
as a result of this Agreement, the extensions of credit hereunder or its actions
in connection therewith.
“Agents” shall mean the Administrative Agent, the Collateral Agent, the
Documentation Agents, the Syndication Agents and any other agent with respect to
the Credit Documents, including, without limitation, the Lead Arrangers, the
Amendment No. 1 Lead Arranger and, the Amendment No. 2 Lead Arranger and the
Amendment No. 3 Lead Arranger.
“Aggregate Commitments” shall mean, at any time, the aggregate amount of the
Revolving Commitments of all Lenders.
“Aggregate Exposures” shall mean, at any time, the sum of (a) the aggregate
Outstanding Amount of all Loans plus (b) the LC Exposure, each determined at
such time.
“Agreement” shall mean this Revolving Credit Agreement, as amended by Amendment
No. 1 on the Amendment No. 1 Effective Date, as amended by Amendment No. 2 on
the Amendment No. 2 Effective Date, as





--------------------------------------------------------------------------------





amended by Amendment No. 3 on the Amendment No. 3 Effective Date and as further
modified, supplemented, amended, restated (including any amendment and
restatement hereof), extended or renewed from time to time.
“Alternative Currency” shall mean Euros, Pound Sterling, Swiss Francs, Japanese
Yen and such other currencies as may be agreed by the Issuing Bank in its sole
discretion.
“Amendment No. 1” shall mean that certain Amendment No. 1 to the Revolving
Credit Agreement, dated as of June 12, 2017, among Holdings, the Borrowers, the
other Guarantors party thereto, the Lenders party thereto, the Administrative
Agent and the other parties thereto.
“Amendment No. 1 Effective Date” shall mean June 12, 2017.
“Amendment No. 1 Lead Arranger” shall have the meaning given to the term
“Arranger” in Amendment No. 1.
“Amendment No. 2” shall mean that certain Amendment No. 2 to the Revolving
Credit Agreement, dated as of January 31, 2020, among Holdings, the Borrowers,
the other Guarantors party thereto, the Lenders party thereto, the
Administrative Agent and the other parties thereto.
“Amendment No. 2 Effective Date” shall mean the date on which all the conditions
precedent to the effectiveness of Amendment No. 2, listed in Section 4.01
thereof, shall have been satisfied, which date is January 31, 2020.
“Amendment No. 2 Lead Arranger” shall have the meaning provided in Amendment No.
2.
“Amendment No. 3” shall mean that certain Amendment No. 3 to the Revolving
Credit Agreement, dated as of October 19, 2020, among Holdings, the Borrowers,
the other Guarantors party thereto, the Lenders party thereto, the
Administrative Agent and the other parties thereto.
“Amendment No. 3 Effective Date” shall mean the date on which all the conditions
precedent to the effectiveness of Amendment No. 3, listed in Section 4.01
thereof, shall have been satisfied, which date is October 19, 2020.
“Amendment No. 3 Effective Date Lead Borrower” shall have the meaning provided
in the first paragraph of this Agreement.
“Amendment No. 3 Lead Arranger” shall have the meaning provided in Amendment No.
3.
“Anti-Corruption Laws” shall mean all laws, rules, and regulations of any
jurisdiction applicable to Holdingsthe Lead Borrower or its Subsidiaries from
time to time concerning or relating to bribery or corruption, including the
Patriot Act.
“Applicable Margin” shall mean with respect to any Type of Revolving Loan, the
per annum margin set forth below, as determined by the Average Availability as
of the most recent Adjustment Date:

LevelAverage Availability (percentage of Line Cap)Base Rate LoansLIBO Rate
LoansI≥  66%0.75%1.75%II≥  33% but < 66%1.00%2.00%III< 33%1.25%2.25%








--------------------------------------------------------------------------------





Until completion of the first full fiscal quarter after the Closing Date, the
Applicable Margin shall be determined as if Level II were applicable.
Thereafter, the Applicable Margin shall be subject to increase or decrease on
the first Business Day of each fiscal quarter based on Average Availability, and
each such increase or decrease in the Applicable Margin shall be effective on
the Adjustment Date occurring immediately after the last day of the fiscal
quarter most recently ended. If the Borrowers fail to deliver any Borrowing Base
Certificate on or before the date required for delivery thereof, then, at the
option of the Required Lenders, the Applicable Margin shall be determined as if
Level III were applicable, from the first day of the calendar month following
the date such Borrowing Base Certificate was required to be delivered until the
date of delivery of such Borrowing Base Certificate.
“Applicable Time” shall mean, with respect to any payment in any Alternative
Currency, the local time in the place of settlement for such Alternative
Currency as may be determined by the Issuing Bank to be necessary for timely
settlement on the relevant date in accordance with normal banking procedures in
the place of payment.
“Assignment and Assumption Agreement” shall mean an Assignment and Assumption
Agreement substantially in the form of Exhibit K (appropriately completed) or
such other form as shall be acceptable to the Administrative Agent.
“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) an existing Lender, (b) an Affiliate of an existing Lender, or
(c) an entity or an Affiliate of an entity that administers or manages an
existing Lender.
“Availability” shall mean, as of any applicable date, the amount by which the
Line Cap at such time exceeds the Aggregate Exposures on such date.
“Average Availability” shall mean, at any Adjustment Date, the average daily
Availability for the fiscal quarter immediately preceding such Adjustment Date.
“Average Usage” shall mean the average utilization of Revolving Commitments
during the immediately preceding fiscal quarter.
“Bail-In Action” shall mean the exercise of any Write-Down and Conversion Powers
by the applicable EEA Resolution Authority in respect of any liability of an
EEAAffected Financial Institution.
    “Bail-In Legislation” shall mean, (a) with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law, regulation rule or
requirement for such EEA Member Country from time to time which is described in
the EU Bail-in Legislation Schedule. and (b) with respect to the United Kingdom,
Part I of the United Kingdom Banking Act 2009 (as amended from time to time) and
any other law, regulation or rule applicable in the United Kingdom relating to
the resolution of unsound or failing banks, investment firms or other financial
institutions or their affiliates (other than through liquidation, administration
or other insolvency proceedings).


“Bank of America” shall mean Bank of America, N.A., together with its
successors.
“Bank Product” shall mean any of the following products, services or facilities
extended to any Borrower or any of its Subsidiaries: (a) Cash Management
Services; (b) products under Swap Contracts; (c) commercial credit card,
purchase card and merchant card services; and (d) other banking products or
services as may be requested by any Borrower, other than Letters of Credit.
“Bank Product Debt” shall mean Indebtedness and other obligations of a Borrower
or any of its Subsidiaries relating to Bank Products.





--------------------------------------------------------------------------------





“Bank Product Reserve” shall mean the aggregate amount of reserves established
by the Administrative Agent from time to time in its discretion in respect of
Secured Bank Product Obligations (which shall at all times include a reserve for
the maximum amount of all Noticed Hedges outstanding at that time).
“Bankruptcy Code” shall have the meaning provided in Section 11.05.
“Base Rate” shall mean, for any day, a fluctuating rate per annum equal to the
highest of (a) the Federal Funds Rate plus 1/2 of 1% (b) the rate of interest in
effect for such day as publicly announced from time to time by Bank of America
as its “prime rate,” and (c) the LIBO Rate for a LIBO Rate Loan with a one month
Interest Period commencing on such day plus 1.00%. The “prime rate” is a rate
set by Bank of America based upon various factors including Bank of America’s
costs and desired return, general economic conditions and other factors, and is
used as a reference point for pricing some loans, which may be priced at, above,
or below such announced rate. Any change in such rate announced by Bank of
America shall take effect at the opening of business on the day specified in the
public announcement of such change.
“Base Rate Loan” shall mean each Revolving Loan which is designated or deemed
designated as a Revolving Loan bearing interest at the Base Rate by the Lead
Borrower at the time of the incurrence thereof or conversion thereto.
“Beneficial Ownership Certification” shall mean a certification regarding
beneficial ownership required by the Beneficial Ownership Regulation.
“Beneficial Ownership Regulation” shall mean 31 C.F.R. § 1010.230.
“Benefit Plan” meansshall mean any of (a) an “employee benefit plan” (as defined
in ERISA) that is subject to Title I of ERISA, (b) a “plan” as defined in and
subject to Section 4975 of the Code or (c) any Person whose assets include (for
purposes of ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or
Section 4975 of the Code) the assets of any such “employee benefit plan” or
“plan”.
“Borrower Materials” shall have the meaning provided in Section 9.01.
“Borrowers” shall mean (i) the Lead Borrower and (ii) any Subsidiary Borrower.
“Borrowing” shall mean the borrowing of the same Type of Revolving Loan by the
Borrowers from all the Lenders having Commitments on a given date (or resulting
from a conversion or conversions on such date), having in the case of LIBO Rate
Loans, the same Interest Period; provided that Base Rate Loans incurred pursuant
to Section 3.01 shall be considered part of the related Borrowing of LIBO Rate
Loans.
“Borrowing Base” shall mean at any time of calculation, an amount equal to the
lesser of (x) the totalaverage monthly amount of cash collections from Accounts
by the Borrowers over the trailing 30-daytwo-month period, and (y) the sum of,
without duplication:
(a)    the book value of Eligible Accounts of the Borrowers multiplied by the
advance rate of 85%, plus
(b)    the lesser of (i) the book value of Eligible Unbilled Accounts of the
Borrowers multiplied by the Advance Rate of 7580% and (ii) an amount equal to
5560% of





--------------------------------------------------------------------------------





the total Borrowing Base (after giving effect to amounts under this clause (b)),
plus
(c)    the lesser of (i) $25,000,00035,000,000 and (ii) the book value of
Eligible Billed Hybrid Accounts of the Borrowers multiplied by the Advance Rate
of 6570%,; plus
(d)    100% of Eligible Cash of the Borrowers, minus
(e)    any Reserves established from time to time by the Administrative Agent in
accordance herewith.
It is understood that until the earlier of (a) such time as the Lead Borrower
has delivered to the Administrative Agent the field examination and related
Borrowing Base Certificate required by Section 9.13 hereof, and (b) the 90th day
following the Closing Date, the Borrowing Base shall be deemed to be
$75,000,000.   If the field examination and related Borrowing Base Certificate
required by Section 9.13 are not delivered by such 90th day, the Borrowing Base
shall immediately become zero until such delivery.
The Administrative Agent shall (i) promptly notify the Lead Borrower in writing
(including via e-mail) whenever it determines that the Borrowing Base set forth
on a Borrowing Base Certificate differs from the Borrowing Base, (ii) discuss
the basis for any such deviation and any changes proposed by the Lead Borrower,
including the reasons for any impositions of or changes in Reserves or any
change in advance rates with respect to Eligible Accounts (in the Administrative
Agent’s Permitted Discretion and subject to the definition thereof) or
eligibility criteria, with the Lead Borrower, (iii) consider, in the exercise of
its Permitted Discretion, any additional factual information provided by the
Lead Borrower relating to the determination of the Borrowing Base and (iv)
promptly notify the Lead Borrower of its decision with respect to any changes
proposed by the Lead Borrower. Pending a decision by the Administrative Agent to
make any requested change, the initial determination of the Borrowing Base by
the Administrative Agent shall continue to constitute the Borrowing Base.
“Borrowing Base Certificate” shall mean a certificate of a Responsible Officer
of the Lead Borrower in form and substance satisfactory to the Administrative
Agent.
“Business Day” shall mean (i) for all purposes other than as covered by clause
(ii) below, any day except Saturday, Sunday and any day which shall be in New
York City a legal holiday or a day on which banking institutions are authorized
or required by law or other government action to close and (ii) with respect to
all notices and determinations in connection with, and payments of principal and
interest on, LIBO Rate Loans, any day which is a Business Day described in
clause (i) above and which is also a day for trading by and between banks in the
New York or London interbank eurodollar market.
“Capital Expenditures” shall mean, with respect to any Person, all expenditures
by such Person which should be capitalized in accordance with U.S. GAAP and,
without duplication, the amount of Capitalized Lease Obligations incurred by
such Person; provided that Capital Expenditures shall not include (i) the
purchase price paid in connection with a Permitted Acquisition, (ii) the
purchase price of equipment that is purchased simultaneously with the trade-in
of existing equipment to the extent that the gross amount of such purchase price
is reduced by the credit granted by the seller of such equipment for such
existing equipment being traded in at such time, (iii) expenditures made in
leasehold improvements, to the extent reimbursed by the landlord, (iv)
expenditures to the extent that they are actually paid for by a third party
(excluding any Credit Party or any of its Restricted Subsidiaries) and for which
no Credit Party or any of its Restricted Subsidiaries has provided or is
required to provide or incur, directly or indirectly, any consideration or
monetary obligation to such third party or any other





--------------------------------------------------------------------------------





Person (whether before, during or after such period) and (v) property, plant and
equipment taken in settlement of accounts.
“Capitalized Lease Obligations” shall mean, with respect to any Person, all
rental obligations of such Person which, under U.S. GAAP, are or will be
required to be capitalized on the books of such Person, in each case taken at
the amount thereof accounted for as indebtedness in accordance with U.S. GAAP.
“Cash Collateralize” shall mean to pledge and deposit with or deliver to the
Administrative Agent for deposit into the LC Collateral Account, for the benefit
of the Administrative Agent, the Issuing Bank or the Swingline Lender (as
applicable) and the Lenders, cash as collateral for the LC Exposure, Obligations
in respect of Swingline Loans, or obligations of Lenders to fund participations
in respect of either thereof (as the context may require), cash in accordance
with Section 2.13(j). “Cash Collateral” shall have a meaning correlative to the
foregoing and shall include the proceeds of such cash collateral and other
credit support.
“Cash Equivalents” shall mean:
(i)    U.S. Dollars, Canadian dollars, pounds sterling, euros, the national
currency of any participating member state of the European Union or, in the case
of any Foreign Subsidiary, such local currencies held by it from time to time in
the ordinary course of business;
(ii)    readily marketable direct obligations of any member of the European
Economic Area, Switzerland, or Japan, or any agency or instrumentality thereof
or obligations unconditionally guaranteed by the full faith and credit of such
country, and, at the time of acquisition thereof, having a credit rating of at
least AA- (or the equivalent grade) by Moody’s or Aa3 by S&P;
(iii)    marketable general obligations issued by any state of the United States
or any political subdivision thereof or any instrumentality thereof that are
guaranteed by the full faith and credit of such state, and, at the time of
acquisition thereof, having a credit rating of at least AA- (or the equivalent
grade) by Moody’s or Aa3 by S&P;
(iv)    securities or any other evidence of Indebtedness or readily marketable
direct obligations issued or directly and fully guaranteed or insured by the
United States government or any agency or instrumentality of the United States
government (provided that the full faith and credit of the United States is
pledged in support of those securities), in such case having maturities of not
more than twelve months from the date of acquisition;
(v)    certificates of deposit and eurodollar time deposits with maturities of
twenty-four months or less from the date of acquisition, bankers’ acceptances
with maturities not exceeding twenty-four months and overnight bank deposits, in
each case, with any Lender party to this Agreement or any commercial bank or
trust company having, or which is the principal banking subsidiary of a bank
holding company having, a long-term unsecured debt rating of at least “A” or the
equivalent thereof from S&P or “A2” or the equivalent thereof from Moody’s;
(vi)    repurchase obligations with a term of not more than thirty days for
underlying securities of the types described in clauses (iv) and (v) above
entered into with any financial institution meeting the qualifications specified
in clause (v) above;
(vii)    commercial paper having one of the two highest ratings obtainable from
Moody’s or S&P and, in each case, maturing within twenty-four months after the
date of acquisition; and
(viii)    money market funds at least 95% of the assets of which constitute Cash
Equivalents of the kinds described in clauses (i) through (vii) of this
definition.





--------------------------------------------------------------------------------





“Cash Management Services” shall mean any services provided from time to time to
any Borrower or any of its Subsidiaries in connection with operating,
collections, payroll, trust, or other depository or disbursement accounts,
including automated clearinghouse, e-payable, electronic funds transfer, wire
transfer, controlled disbursement, overdraft, depository, information reporting,
lockbox and stop payment services.
“CERCLA” shall mean the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as the same has been amended and may hereafter be amended
from time to time, 42 U.S.C. § 9601 et seq.
“CFC” shall mean a Subsidiary of the Lead Borrower that is a “controlled foreign
corporation” within the meaning of Section 957 of the Code.
“Change of Control” shall be deemed to occur if:
(a) at any time prior to an Initial Public Offering, any combination of
Permitted Holders shall fail to own beneficially (within the meaning of Rules
13d-3 and 13d-5 of the Exchange Act as in effect on the Closing Date), directly
or indirectly, in the aggregate Equity Interests representing at least a
majority of the aggregate ordinary voting power represented by the issued and
outstanding Equity Interests of Holdings;
(a)    (b) at any time on and after an Initial Public Offeringafter the
Amendment No. 3 Effective Date, any person or “group” (within the meaning of
Rules 13d-3 and 13d-5 under the Exchange Act as in effect on the Closing Date),
(but excluding (x) any employee benefit plan of such person and its Subsidiaries
and any person or entity acting in its capacity as trustee, agent or other
fiduciary or administrator of any such plan, (y) any combination of Permitted
Holders and (z) any one or more direct or indirect parent companies of Holdings
in which the Sponsor, directly or indirectly, owns the largest percentage of
such parent company’s voting Equity Interests and in which no other person or
group directly or indirectly owns or controls (by ownership, control or
otherwise) more voting Equity Interests of such parent company than the
Sponsor), shall have, directly or indirectly, acquired beneficial ownership of
Equity Interests representing 35% or more of the aggregate voting power
represented by the issued and outstanding Equity Interests of the Relevant
Public Company and the Permitted Holders shall own, directly or indirectly, less
than such person or “group” of the aggregate voting power represented by the
issued and outstanding Equity Interests of the Relevant Public Company;Lead
Borrower;
(b)    (c) a “change of control” (or similar event) shall occur in any document
pertaining to (I) the First Lien Credit Agreement, and (II) the Second Lien
Credit Agreement and (III) the definitive agreements pursuant to which any
Refinancing Notes or Indebtedness permitted under Sections 10.04 (xxix) was
issued or incurred, in each case of this subclause (IIIII) with an aggregate
outstanding principal amount in respect of such series of Refinancing Notes or
other Indebtedness in excess of the Threshold Amount, except in each case of
this clause (c), to the extent (if any) arising in connection with the Pinnacle
Transactions; or
(c)    (d) Holdingsthe Lead Borrower shall cease to own, directly or indirectly,
100% of the Equity Interests of each of the Subsidiary Borrowers (other than in
connection with or after an Initial Public Offering or in connection with any
transaction permitted by Section 10.02 hereof).
“Chattel Paper” shall have the meaning provided in Article 9 of the UCC.
“Closing Date” shall mean October 20, 2016.
“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.





--------------------------------------------------------------------------------





“Collateral” shall mean all property (whether real, personal or otherwise) with
respect to which any security interests have been granted (or purported to be
granted) pursuant to any Security Document (including any Additional Security
Documents), including, without limitation, all Pledge Agreement Collateral and
all “Collateral” as described in the Security Agreement.
“Collateral Agent” shall mean the Administrative Agent acting as collateral
agent for the Secured Creditors pursuant to the Security Documents.
“Commitment” shall mean, with respect to any Lender, such Lender’s Revolving
Commitment, LC Commitment or Swingline Commitment, or any Extended Revolving
Loan Commitment.
“Commodity Exchange Act” shall mean the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.
“Compliance Certificate” shall mean a certificate of the Responsible Officer of
the Lead Borrower substantially in the form of Exhibit J hereto, and in any
case, in form and substance reasonably satisfactory to the Administrative Agent.
“Consolidated Depreciation and Amortization Expense” shall mean, with respect to
any Person, for any period, the total amount of depreciation and amortization
expense, including (i) amortization of deferred financing fees and debt issuance
costs, commissions, fees and expenses, (ii) amortization of unrecognized prior
service costs and actuarial gains and losses related to pensions and other
post-employment benefits and (iii) amortization of intangibles (including
goodwill and organizational costs) (excluding any such adjustment to the extent
that it represents an accrual of or reserve for cash expenditures in any future
period except to the extent such adjustment is subsequently reversed), in each
case of such Person and its Restricted Subsidiaries for such period on a
consolidated basis and otherwise determined in accordance with U.S. GAAP.
“Consolidated EBITDA” shall mean, with respect to any Person for any period,
Consolidated Net Income of such Person for such period; plus (without
duplication)
(i)    provision for taxes based on income, profits or capital (including state
franchise taxes and similar taxes in the nature of income tax) of such Person
and its Restricted Subsidiaries for such period, franchise taxes and foreign
withholding taxes and including an amount equal to the tax distributions
actually made to the holders of the Equity Interests of such Person or any
direct or indirect parent of such Person in respect of such period in accordance
with Section 10.03(vi) as though such amounts had been paid as income taxes
directly by such Person, in each case, to the extent that such provision for
taxes was deducted in computing such Consolidated Net Income; plus
(ii)    the Consolidated Depreciation and Amortization Expense of such Person
and its Restricted Subsidiaries for such period, to the extent such expenses
were deducted in computing such Consolidated Net Income; plus
(iii)    the Consolidated Interest Charges, of such Person and its Restricted
Subsidiaries for such period, to the extent that such Consolidated Interest
Charges were deducted in computing such Consolidated Net Income; plus
(iv)    any other consolidated non-cash charges of such Person and its
Restricted Subsidiaries for such period, to the extent that such consolidated
non-cash charges were included in computing such Consolidated Net Income;
provided that if any such non-cash charge represents an accrual or reserve for
anticipated cash charges in any future period, the cash payment in respect
thereof in such future period shall be subtracted from Consolidated EBITDA to
such extent, and excluding amortization of a prepaid cash item that was paid in
a prior period; plus





--------------------------------------------------------------------------------





(v)    any losses from foreign currency transactions (including losses related
to currency remeasurements of Indebtedness) of such Person and its Restricted
Subsidiaries for such period, to the extent that such losses were taken into
account in computing such Consolidated Net Income; plus
(vi)    (A) the Specified Permitted Adjustments and (B) any other cost savings,
operating expense reductions, operating improvements and synergies permitted to
be added back to this definition pursuant to the definition of “Pro Forma Cost
Savings” (including, without limitation, costs and expenses incurred after the
Closing Date related to employment of terminated employees incurred by such
Person during such period to the extent such costs and expenses were deducted in
computing Consolidated Net Income) and, in eachthe case of this subclause (B),
subject to the “Cost Savings Cap” (as defined in the definition of “Pro Forma
Cost Savings”); plus
(vii)    losses in respect of post-retirement benefits of such Person, as a
result of the application of ASC 715, Compensation-Retirement Benefits, to the
extent that such losses were deducted in computing such Consolidated Net Income;
plus
(viii)    capitalized consulting fees and organization costs; plus
(ix)    any impact related to the application of purchase accounting in
connection with any Permitted Acquisition or Permitted Joint Venture; plus
(x)    any contingent or deferred payments (including Earnout Payments,
noncompete payments and consulting payments) made to sellers in the Acquisition
Permitted Acquisitions or any acquisitions or Investments consummated prior to
the Closing Date); plus
(xi)    the amount of fees and expenses incurred by such Person pursuant to (a)
the Advisory Agreement as in effect on the Closing Date during such period or
pursuant to any amendment, modification or supplement thereto or replacement
thereof, so long as the Advisory Agreement, as so amended, modified,
supplemented or replaced, taken as a whole, is otherwise permitted hereunder and
(b) Section 10.06(xii) hereunder[reserved]; plus
(xii)    any proceeds from business interruption insurance received by such
Person during such period, to the extent the associated losses arising out of
the event that resulted in the payment of such business interruption insurance
proceeds were included in computing Consolidated Net Income; minus
(xiii)    the amount of any gain in respect of post-retirement benefits as a
result of the application of ASC 715, to the extent such gains were taken into
account in computing such Consolidated Net Income; minus
(xiv)    any gains from foreign currency transactions (including gains related
to currency remeasurements of Indebtedness) of such Person and its Restricted
Subsidiaries for such period, to the extent that such gains were taken into
account in computing such Consolidated Net Income; minus
(xv)    non-cash gains increasing such Consolidated Net Income for such period,
other than the accrual of revenue in the ordinary course of business and other
than reversals of an accrual or reserve for a potential cash item that reduced
Consolidated EBITDA in any prior period,
in each case, on a consolidated basis and determined in accordance with U.S.
GAAP.
“Consolidated Fixed Charge Coverage Ratio” shall mean, for any period of four
consecutive fiscal quarters for which Section 9.01 Financial Statements were
required to have been delivered, the ratio of (a) Consolidated EBITDA of the
Lead Borrower and its Restricted Subsidiaries for such period, minus (x) Capital
Expenditures of the Lead Borrower and its Restricted Subsidiaries paid in cash
(excluding the proceeds of any Indebtedness (other than Indebtedness hereunder))
for such period, (y) the amount of cash payments made during such period by the
Lead





--------------------------------------------------------------------------------





Borrower and its Restricted Subsidiaries in respect of federal, state, local and
foreign income taxes during such period (net of cash refunds received for such
period) and (z) Dividends permitted by Section 10.03(xiii) or (xv) paid in cash
for such period to (b) Consolidated Fixed Charges for such period.
“Consolidated Fixed Charges” shall mean, for any period of four consecutive
fiscal quarters for which Section 9.01 Financial Statements were required to
have been delivered, for the Lead Borrower and its Restricted Subsidiaries on a
consolidated basis, the sum, without duplication, of (a) Consolidated Interest
Charges for such period to the extent paid in cash (or accrued and payable on a
current basis in cash) and (b) the aggregate amount of scheduled amortization
payments of principal made during such period in respect of long-term
Consolidated Indebtedness (as such amortization payments may be reduced on
account of any prepayments of such Consolidated Indebtedness). Notwithstanding
the foregoing, for purposes of calculating Consolidated Fixed Charges for any
period that includes a fiscal quarter (or portion thereof) prior to the Closing
Date, Consolidated Fixed Charges shall be calculated from the period from the
Closing Date to the date of determination divided by the number of days in such
period and multiplied by 365.
“Consolidated Indebtedness” shall mean, at any time, the sum of (without
duplication) (i) all Capitalized Lease Obligations of the Lead Borrower and its
Restricted Subsidiaries, (ii) all Indebtedness of the Lead Borrower and its
Restricted Subsidiaries of the type described in clause (i)(A) of the definition
of Indebtedness and (iii) all Contingent Obligations of the Lead Borrower and
its Restricted Subsidiaries in respect of Indebtedness of any third Person of
the type referred to in the preceding clauses (i) and (ii), in each case,
determined on a consolidated basis in accordance with U.S. GAAP and calculated
on a Pro Forma Basis; provided that Consolidated Indebtedness shall not include
Indebtedness in respect of any Refinancing Notes, Permitted First Lien Notes or
Permitted Junior Notes that have been defeased or satisfied and discharged in
accordance with the applicable indenture or with respect to which the required
deposit has been made in connection with a call for repurchase or redemption to
occur within the time period set forth in the applicable indenture, in each case
to the extent such transactions are permitted by Section 10.07(a).
“Consolidated Interest Charges” shall mean, for any period of four consecutive
fiscal quarters for which Section 9.01 Financial Statements were required to
have been delivered, for the Lead Borrower and its Restricted Subsidiaries on a
consolidated basis, all cash interest, premium payments, debt discount, charges
and related fees and expenses, net of interest income, of the Lead Borrower and
its Restricted Subsidiaries in connection with borrowed money (including
capitalized interest) or in connection with the deferred purchase price of
assets, in each case to the extent treated as interest in accordance with GAAP,
excluding (a) up-front or financing fees, transaction costs, commissions,
expenses, premiums or charges, (b) costs associated with obtaining, or breakage
costs in respect of swap or hedging agreements and (c) amortization of deferred
financing costs. Notwithstanding the foregoing, for purposes of calculating
Consolidated Interest Charges for any period that includes a fiscal quarter (or
portion thereof) prior to the Closing Date (other than as a component of
Consolidated EBITDA), Consolidated Interest Charges shall be calculated from the
period from the Closing Date to the date of determination divided by the number
of days in such period and multiplied by 365.
“Consolidated Net Income” shall mean, with respect to any specified Person for
any period, the aggregate of the net income (loss) of such Person and its
Restricted Subsidiaries for such period, on a consolidated basis, determined in
accordance with U.S. GAAP; provided that:
(i)    any after-tax effect of all extraordinary, nonrecurring or unusual gains
or losses or income or expenses (including related to the Transaction) or any
restructuring charges or reserves, including, without limitation, any expenses
related to any reconstruction, recommissioning or reconfiguration of fixed
assets for alternate uses, retention, severance, system establishment cost,
contract termination costs, costs to consolidate facilities and relocate
employees, advisor fees and other out of pocket costs and non-cash charges to
assess and execute operational improvement plans and restructuring programs,
will be excluded;
(ii)    any expenses, costs or charges incurred, or any amortization thereof for
such period, in connection with any equity issuance, Investment, acquisition,
(including Permitted Acquisition),





--------------------------------------------------------------------------------





disposition, recapitalization or incurrence or repayment of Indebtedness
permitted under this Agreement, including a refinancing thereof (in each case
whether or not successful) (including any such costs and charges incurred in
connection with the Transaction), and all gains and losses realized in
connection with any business disposition or any disposition of assets outside
the ordinary course of business or the disposition of securities or the early
extinguishment of Indebtedness, together with any related provision for taxes on
any such gain, loss, income or expense will be excluded;
(iii)    the net income (or loss) of any Person that is not a Restricted
Subsidiary or that is accounted for by the equity method of accounting will be
excluded, provided that the income of such Person will be included to the extent
of the amount of dividends or similar distributions paid in cash (or converted
to cash) to the specified Person or a Restricted Subsidiary of the Person;
(iv)    the net income (or loss) of any Person and its Restricted Subsidiaries
will be calculated without deducting the income attributed to, or adding the
losses attributed to, the minority equity interests of third parties in any
non-Wholly-Owned Restricted Subsidiary except to the extent of the dividends
paid in cash (or convertible into cash) during such period on the shares of
Equity Interests of such Restricted Subsidiary held by such third parties;
(v)    [reserved];
(vi)    the cumulative effect of any change in accounting principles will be
excluded;
(vii)    (a) any non-cash expenses resulting from the grant or periodic
remeasurement of stock options, restricted stock grants or other equity
incentive programs (including any stock appreciation and similar rights) and (b)
any costs or expenses incurred pursuant to any management equity plan or stock
option plan or other management or employee benefit plan or agreement or any
stock subscription or shareholder agreement, to the extent, in the case of
clause (b), that such costs or expenses are funded with cash proceeds
contributed to the common equity capital of the Lead Borrower or a Restricted
Subsidiary of the Lead Borrower, will be excluded;
(viii)    the effect of any non-cash impairment charges or write-ups,
write-downs or write-offs of assets or liabilities resulting from the
application of U.S. GAAP and the amortization of intangibles arising from the
application of U.S. GAAP, including pursuant to ASC 805, Business Combinations,
ASC 350, Intangibles-Goodwill and Other, or ASC 360, Property, Plant and
Equipment, as applicable, will be excluded;
(ix)    any net after-tax income or loss from disposed, abandoned or
discontinued operations and any net after-tax gains or losses on disposed,
abandoned or discontinued, transferred or closed operations will be excluded;
(x)    any increase in amortization or depreciation, or effect of any
adjustments to inventory, property, plant or equipment, software, goodwill and
other intangibles, debt line items, deferred revenue or rent expense, any one
time cash charges (such as purchased in process research and development or
capitalized manufacturing profit in inventory) or any other effects, in each
case, resulting from purchase accounting in connection with the Acquisition or
any other acquisition prior to or following the Closing Date will be excluded;
(xi)    an amount equal to the tax distributions actually made to the holders of
the Equity Interests of such Person or any direct or indirect parent of such
Person in respect of such period in accordance with Section 10.03(vi) will be
included as though such amounts had been paid as income taxes directly by such
Person for such period;
(xii)    unrealized gains and losses relating to foreign currency transactions,
including those relating to mark-to-market of Indebtedness resulting from the
application of U.S. GAAP, including





--------------------------------------------------------------------------------





pursuant to ASC 830, Foreign Currency Matters, (including any net loss or gain
resulting from hedge arrangements for currency exchange risk) will be excluded;
(xiii)    any net gain or loss from Obligations or in connection with the early
extinguishment of obligations under Swap Contracts (including of ASC 815,
Derivatives and Hedging) will be excluded; and
(xiv)    subject to the Cost Savings Cap, the amount of any restructuring,
business optimization, acquisition and integration costs and charges (including,
without limitation, retention, severance, systems establishment costs, excess
pension charges, information technology costs, rebranding costs, contract
termination costs, including future lease commitments, costs related to the
start-up, closure or relocation or consolidation of facilities and costs to
relocate employees) will be excluded; and
(xv)    accruals and reserves that are established or adjusted within 12 months
after the Closing Date that are so required to be established as a result of the
Transaction in accordance with U.S. GAAP willshall be excluded.
“Consolidated Senior Secured Debt” shall mean, at any time, (i) the sum of all
Consolidated Indebtedness at such time that is secured by a Lien on any assets
of the Lead Borrower or any of its Restricted Subsidiaries less (ii) the sum of
(x) the aggregate principal amount of any Indebtedness of the Lead Borrower and
its Restricted Subsidiaries at such time that is subordinated in right of
payment to the Obligations and (y) the aggregate amount of unrestricted cash and
Cash Equivalents (in each case, free and clear of all Liens, other than
nonconsensual Liens permitted by Section 10.01 and Liens created under the First
Lien Credit Agreement and the credit documents related thereto, the Second Lien
Credit Agreement and the credit documents related thereto, any Credit Document
and any Permitted Junior Debt Documents (to the extent that such cash and Cash
Equivalents also secure the Indebtedness hereunder on a senior priority basis))
included on the consolidated balance sheet of the Lead Borrower and its
Restricted Subsidiaries at such time, in each case, calculated on a Pro Forma
Basis.
“Consolidated Senior Secured Net Leverage Ratio” shall mean, at any time, the
ratio of (i) Consolidated Senior Secured Debt at such time to (ii) Consolidated
EBITDA of the Lead Borrower and its Restricted Subsidiaries for the Test Period
then most recently ended for which Section 9.01 Financials were required to have
been delivered. If the Consolidated Senior Secured Net Leverage Ratio is being
determined for a given Test Period, Consolidated Senior Secured Debt shall be
measured on the last day of such Test Period, with Consolidated EBITDA being
determined for such Test Period.
“Consolidated Total Assets” shall mean, as of any date of determination, the
amount that would, in conformity with U.S. GAAP, be set forth opposite the
caption “total assets” (or any like caption) on a consolidated balance sheet of
the Lead Borrower and the Restricted Subsidiaries at such date.
“Consolidated Total Debt” shall mean, at any time, (i) the sum of all
Consolidated Indebtedness at such time, less (ii) the aggregate amount of
unrestricted cash and Cash Equivalents (in each case, free and clear of all
Liens, other than nonconsensual Liens permitted by Section 10.01 and Liens
created under any First Lien Credit Documents, any Second Lien Credit Documents,
any Credit Document and any Permitted Junior Debt Documents (to the extent that
such cash and Cash Equivalents also secure the Indebtedness hereunder on a
senior priority basis)) included on the consolidated balance sheet of the Lead
Borrower and its Restricted Subsidiaries at such time, in each case, calculated
on a Pro Forma Basis.
“Consolidated Total Net Leverage Ratio” shall mean, at any time, the ratio of
(x) Consolidated Indebtedness at such time, less the aggregate amount of (a) the
aggregate amount of unrestricted cash and Cash Equivalents (in each case, free
and clear of all Liens, other than nonconsensual Liens permitted by Section
10.01 and Liens created under the First Lien Credit Agreement and the credit
documents related thereto, any Second Lien Credit Documents, any Credit Document
and any Permitted Junior Debt Documents (to the extent that such cash and Cash
Equivalents also secure the Indebtedness hereunder on a senior priority basis)
included on the consolidated balance sheet of the Lead Borrower and its
Restricted Subsidiaries at such time to (y) Consolidated EBITDA of the Lead
Borrower and its Restricted Subsidiaries for the Test Period then most recently
ended for which Section 9.01





--------------------------------------------------------------------------------





Financials were required to have been delivered, in each case, calculated on a
Pro Forma Basis. If the Consolidated Total Net Leverage Ratio is being
determined for a given Test Period, Consolidated Indebtedness shall be measured
on the last day of such Test Period, with Consolidated EBITDA being determined
for such Test Period.
“Contingent Obligation” shall mean, as to any Person, any obligation of such
Person as a result of such Person being a general partner of any other Person,
unless the underlying obligation is expressly made non-recourse as to such
general partner, and any obligation of such Person guaranteeing or intended to
guarantee any Indebtedness (“primary obligations”) of any other Person (the
“primary obligor”) in any manner, whether directly or indirectly, including,
without limitation, any such obligation of such Person, whether or not
contingent, (i) to purchase any such primary obligation or any property
constituting direct or indirect security therefor, (ii) to advance or supply
funds (x) for the purchase or payment of any such primary obligation or (y) to
maintain working capital or equity capital of the primary obligor or otherwise
to maintain the net worth or solvency of the primary obligor, (iii) to purchase
property, securities or services primarily for the purpose of assuring the owner
of any such primary obligation of the ability of the primary obligor to make
payment of such primary obligation or (iv) otherwise to assure or hold harmless
the holder of such primary obligation against loss in respect thereof; provided,
however, that the term Contingent Obligation shall not include endorsements of
instruments for deposit or collection in the ordinary course of business. The
amount of any Contingent Obligation shall be deemed to be an amount equal to the
stated or determinable amount of the primary obligation in respect of which such
Contingent Obligation is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof (assuming such Person is
required to perform thereunder) as determined by such Person in good faith.
“Cost Savings Cap” shall have the meaning provided to such term in the
definition of “Pro Forma Cost Savings.”
“Covered Entity” shall have the meaning assigned to such term in Section
13.26(b).
“Credit Agreement Party” shall mean each of Holdings and the Borrowers and
Intermediate Holdings.
“Credit Agreement Party Guaranty” shall mean the guaranty of each Credit
Agreement Party pursuant to Section 14.
“Credit Documents” shall mean this Agreement, Amendment No. 1, Amendment No. 2,
Amendment No. 3, each Note, each Subsidiaries Guaranty, each Security Document,
the Intercreditor Agreement, each joinder document required to be executed and
delivered pursuant to Section 4.01(l) of Amendment No. 3, any Additional
Intercreditor Agreement, each Incremental Revolving Commitment Agreement and
each Extension Amendment.
“Credit Event” shall mean the making of any Loan.
“Credit Extension” shall mean, as the context may require, (i) a Credit Event or
(ii) the issuance, amendment, extension or renewal of any Letter of Credit by
the Issuing Bank or the amendment, extension or renewal of any Existing Letter
of Credit; provided that “Credit Extensions” shall not include conversions and
continuations of outstanding Loans.
“Credit Party” shall mean Holdings, the Borrowers and each Subsidiary Guarantor.
“Debarment/Suspension Event” shall mean that any Credit Party has been debarred
or suspended from contracting with the Federal government pursuant to Federal
Acquisition Regulation subpart 9.4, for a period exceeding 30 consecutive days,
with respect to matters representing over 25% of the consolidated revenues of
the Lead Borrower and its Restricted Subsidiaries at the time of such debarment
or suspension.
“Debtor Relief Laws” shall mean the Bankruptcy Code of the United States, and
all other liquidation, conservatorship, bankruptcy, assignment for the benefit
of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief laws of the United States or other
applicable jurisdictions from time to time in effect.





--------------------------------------------------------------------------------





“Default” shall mean any event, act or condition which with notice or lapse of
time, or both, would constitute an Event of Default.
“Defaulting Lender” shall mean, any Lender that (a) has failed to (i) fund all
or any portion of its Loans within two Business Days of the date such Loans were
required to be funded hereunder unless such Lender notifies the Administrative
Agent and the Lead Borrower in writing that such failure is the result of such
Lender’s determination that one or more conditions precedent to funding (each of
which conditions precedent, together with any applicable default, shall be
specifically identified in such writing) has not been satisfied, or (ii) pay to
the Administrative Agent, any Issuing Bank, any Swingline Lender or any other
Lender any other amount required to be paid by it hereunder (including in
respect of its participation in Letters of Credit or Swingline Loans) within two
Business Days of the date when due, (b) has notified the Lead Borrower or the
Administrative Agent in writing that it does not intend to comply with its
funding obligations hereunder, or has made a public statement to that effect
(unless such writing or public statement relates to such lender’s obligation to
fund a Loan hereunder and states that such position is based on such Lender’s
determination that a condition precedent to funding (which condition precedent,
together with any applicable default, shall be specifically identified in such
writing or public statement) cannot be satisfied), (c) has failed, within three
Business Days after written request by the Administrative Agent or the Lead
Borrower, to confirm in writing to the Administrative Agent and the Lead
Borrower that it will comply with its prospective funding obligations hereunder
(provided that such Lender shall cease to be a Defaulting Lender pursuant to
this clause (c) upon receipt of such written confirmation by the Administrative
Agent and the Lead Borrower), or (d) has, or has a direct or indirect parent
company that has, (i) become the subject of (A) a proceeding under any Debtor
Relief Law or (B) a Bail-In Action, or (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity; provided
that a Lender shall not be a Defaulting Lender solely by virtue of the ownership
or acquisition of any Equity Interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any one or more of clauses (a)
through (d) above, and of the effective date of such status, shall be conclusive
and binding absent manifest error, and such Lender shall be deemed to be a
Defaulting Lender of the date established therefor by the Administrative Agent
in a written notice of such determination, which shall be delivered by the
Administrative Agent to the Lead Borrower and each other Lender promptly
following such determination
“Delaware Divided LLC” shall mean any Delaware LLC which has been formed upon
consummation of a Delaware LLC Division.
“Delaware LLC” shall mean any limited liability company organized or formed
under the laws of the State of Delaware.
“Delaware LLC Division” shall mean the statutory division of any Delaware LLC
into two or more Delaware LLCs pursuant to Section 18-217 of the Delaware
Limited Liability Company Act.
“Deposit Account” shall have the meaning assigned thereto in Article 9 of the
UCC.
“Deposit Account Control Agreement” shall mean a Deposit Account control
agreement to be executed by each institution maintaining a Deposit Account
(other than an Excluded Deposit Account) for any Borrower or any other Credit
Party, in each case as required by and in accordance with the terms of Section
9.17.
“Designated Non-cash Consideration” shall mean the fair market value of non-cash
consideration received by the Lead Borrower or one of its Restricted
Subsidiaries in connection with an asset sale that is so designated as
Designated Non-cash Consideration pursuant to an officers’ certificate, setting
forth the basis of such valuation, less





--------------------------------------------------------------------------------





the amount of cash and Cash Equivalents received in connection with a subsequent
sale of such Designated Non-cash Consideration.
“Dilution” shall mean for any period with respect to any Borrower, the fraction,
expressed as a percentage, the numerator of which is the aggregate amount of
reductions in the Accounts of such Borrower for such period other than by reason
of dollar for dollar cash payment and the denominator of which is the aggregate
dollar amount of the sales of such Borrower for such period.
“Dilution Reserve” shall mean, as of any date of determination, an amount
(initially $0) sufficient to reduce the advance rate against Eligible Accounts
by 1 percentage point (or fraction thereof, rounding to the nearest one-tenth of
1 percentage point) for each percentage point (or fraction thereof, rounding to
the nearest one-tenth of 1 percentage point) by which Dilution is in excess of
5%.
“Disqualified Lender” shall mean certain competitors of the Lead Borrower and
its Subsidiaries identified in writing by the Lead Borrower to the
Administrative Agent and the Lenders from time to time (other than bona fide
fixed income investors or debt funds); provided that the foregoing shall not
apply (x) retroactively to disqualify any parties that have previously acquired
an assignment or participation interest in any Loans to the extent that any such
party was not a Disqualified Lender at the time of the applicable assignment or
participation, as the case may be or (y) to any bona fide fixed income investors
or debt funds.
“Disqualified Stock” shall mean, with respect to any Person, any capital stock
of such Person other than common Equity Interests or Qualified Preferred Stock
of such Person.
“Distribution Conditions” shall mean as to any relevant action contemplated in
this Agreement, (i) no Event of Default has then occurred and is continuing or
would result from any action, (ii) the Total Net Leverage Ratio on a Pro Forma
Basis immediately after giving effect to such action is no greater than 6.0 to
1.0, (iii) (a) Availability on a Pro Forma Basis immediately after giving effect
to such action would be at least the greater of (x) 17.5% of the Line Cap and
(y) $15,000,00027,500,000 and (b) over the 30 consecutive days prior to
consummation of such action, Availability averaged no less than the greater of
(x) 17.5% of the Line Cap and (y) $15,000,00027,500,000, on a Pro Forma Basis
for such action and (iv) (a) if Availability on a Pro Forma Basis immediately
after giving effect to such action is less than the greater of (x) 25% of the
Line Cap and (y) $20,000,00035,000,000, or (b) over the 30 consecutive days
prior to consummation of such action, Availability averaged less than the
greater of (x) 25% of the Line Cap and (y) $20,000,00035,000,000, on a Pro Forma
Basis for such action, the Consolidated Fixed Charge Coverage Ratio would be at
least 1.0 to 1.0 on a Pro Forma Basis for such action.
“Dividend” shall mean, with respect to any Person, that such Person has declared
or paid a dividend, distribution or returned any equity capital to its
stockholders, partners or members or authorized or made any other distribution,
payment or delivery of property (other than common equity of such Person) or
cash to its stockholders, partners or members as such, or redeemed, retired,
purchased or otherwise acquired, directly or indirectly, for a consideration any
shares of any class of its capital stock or any partnership or membership
interests outstanding on or after the Closing Date (or any options or warrants
issued by such Person with respect to its Equity Interests), or set aside any
funds for any of the foregoing purposes.
“Documentation Agents” shall mean Bank of America, N.A. Citizens Bank, National
Association, Truist Bank and Morgan Stanley Senior Funding, Inc. in their
capacities as co-documentation agents under this Agreement.
“Dodd-Frank and Basel III” shall have the meaning set forth in Section 3.01(d).
“Dollar Equivalent” shall mean, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any Alternative Currency, the equivalent amount thereof in
Dollars as determined by the Administrative Agent or the Issuing Bank, as the
case may be, at such time on the basis of the Spot Rate (determined in respect
of the most recent Revaluation Date) for the purchase of Dollars with such
Alternative Currency.





--------------------------------------------------------------------------------





“Domestic Subsidiary” shall mean, as to any Person, any Subsidiary of such
Person incorporated or organized under the laws of the United States, any state
thereof or the District of Columbia.
“Dominion Account” shall mean an account at Bank of America over which the
Administrative Agent has exclusive control for withdrawal purposes pursuant to
the terms and provisions of this Agreement and the other Credit Documents.
“Earnout Payments” shall mean payments made by the Lead Borrower and/or any of
its Restricted Subsidiaries under a contractual arrangement entered into with a
seller in connection with the Acquisition or a Permitted Acquisition as part of
the consideration given to such seller for such Acquisition or Permitted
Acquisition where the amounts of such payments are based upon, and are dependent
upon, the business acquired pursuant to such Acquisition or Permitted
Acquisition achieving meaningful revenue, earnings or other performance target
levels agreed upon in good faith by the Lead Borrower and such seller.
“EEA Financial Institution” shall mean (a) any credit institution or investment
firm established in any EEA Member Country which is subject to the supervision
of an EEA Resolution Authority, (b) any entity established in an EEA Member
Country which is a parent of an institution described in clause (a) of this
definition, or (c) any financial institution established in an EEA Member
Country which is a Subsidiary of an institution described in clauses (a) or (b)
of this definition and is subject to consolidated supervision with its parent.
“EEA Member Country” shall mean any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” shall mean any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Effective Yield” shall mean, as to any Revolving Loans, the effective yield on
such Revolving Loans as determined by the Administrative Agent, taking into
account the applicable interest rate margins, any interest rate floors or
similar devices and all fees, including upfront or similar fees or original
issue discount (amortized over the shorter of (x) the Weighted Average Life to
Maturity of such Loans and (y) the four years following the date of incurrence
thereof) payable generally to Lenders making such Loans, but excluding any
arrangement, structuring, commitment, underwriting or other fees payable in
connection therewith that are not generally shared with the relevant Lenders and
customary consent fees paid generally to consenting Lenders. Each determination
of the “Effective Yield” by the Administrative Agent shall be conclusive and
binding on all Lenders absent manifest error.
“Eligible Accounts” shall mean, on any date of determination of the Borrowing
Base, all of the Accounts owned by all Borrowers and reflected in the most
recent Borrowing Base Certificate delivered by the Lead Borrower to the
Administrative Agent shall be “Eligible Accounts” for the purposes of this
Agreement, except any Account to which any of the exclusionary criteria set
forth below applies. In addition, the Administrative Agent reserves the right,
at any time and from time to time after the Closing Date, to adjust any of the
criteria set forth below, to establish new criteria with respect to Eligible
Accounts and to adjust the advance rates, in each case, in its Permitted
Discretion, subject to the approval of the Supermajority Lenders in the case of
adjustments, new criteria or increases in advance rates which have the effect of
making more credit available than would have been available if the standards in
effect on the Closing Date had continued to be in effect. Eligible Accounts
shall not include any of the following Accounts:
(i)    any Account in which the Collateral Agent, on behalf of the Secured
Creditors, does not have a first priority perfected Lien (except such Liens as
permitted by Section 10.01(i) hereof);
(ii)    any Account that is not owned by a Borrower;
(iii)    any Account owing to a joint venture (excluding a joint venture
comprised of Wholly-Owned Subsidiaries of the Borrowers);





--------------------------------------------------------------------------------





(iv)    any Account that does not arise from a “cost plus”, “cost
reimbursement”, or “time and materials” contract (each as categorized by the
Lead Borrower in the ordinary course pursuant to methodology described to the
Administrative Agent prior to the Closing Date); provided that all Accounts
arising under any “multiple contract type” contract shall be deemed eligible so
long as no more than 40% (or such greater percentage as the Administrative Agent
may agree) of the Accounts arising under such contract (or multiple-contract
program, if applicable) over the preceding 12-month period (or, prior to
December 31, 2016, the preceding 9-month period) have arisen from “fixed price”
and/or “milestone” components of such contract (or program);  
(v)    any Account, program or contract that is classified or undisclosed; until
the completion of an initial field examination and such other due diligence with
respect to such Accounts, program or contract as the Administrative Agent may
require in its Permitted Discretion, in each case, the results of which are
reasonably satisfactory to the Administrative Agent in consultation with the
Lenders; provided, that, such Accounts, programs or contracts shall in no event
in the aggregate exceed 25% of the Borrowing Base;
(vi)    any Account arising from a program or contract with respect to which the
applicable Borrower is subject to a Debarment/Suspension Event;
(vii)    any Account due from an Account Debtor that is not domiciled in the
United States, Puerto Rico or Canada and (if not a natural person) organized
under the laws of the United States, Puerto Rico or Canada or any political
subdivision thereof in the aggregate unless, in each case, such Account is
backed by a letter of credit acceptable to the Administrative Agent which is in
the possession of, is directly drawable by the Administrative Agent and, with
respect to which the Administrative Agent has “control” as defined in Section
9-107 of the UCC;
(viii)    any Account that is payable in any currency other than U.S. Dollars,
Euros, Pound Sterling, Swiss Francs or Japanese Yen;
(ix)    any Account that does not arise from the sale of goods or the
performance of services by such Borrower in the ordinary course of its business;
(x)    any Account that does not comply in all material respects with all
applicable legal requirements, including, without limitation, all laws, rules,
regulations and orders of any Governmental Authority;
(xi)    any Account (A) as to which a Borrower’s right to receive payment is
contingent upon the fulfillment of any condition whatsoever unless such
condition is satisfied, (B) as to which a Borrower is not able to bring suit or
otherwise enforce its remedies against the Account Debtor through judicial or
administrative process or (C) that represents a progress billing, fixed price or
milestone billing consisting of an invoice for goods sold or used or services
rendered pursuant to a contract under which the Account Debtor’s obligation to
pay that invoice is subject to a Borrower’s completion of further performance
under such contract (except where eligibility is provided for in (iv) above or
in the definition of “Eligible Billed Hybrid Account”) or is subject to the
equitable lien of a surety bond issuer;
(xii)    to the extent that any defense, counterclaim or dispute arises, or any
accrued rebate exists or is owed, or the Account is, or is reasonably likely to
become, subject to any right of set-off (including billings in excess of cost)
by the Account Debtor, to the extent of the amount of such set-off, it being
understood that the remaining balance of the Account shall be eligible;
(xiii)    any Account that is not a true and correct statement of bona fide
indebtedness incurred in the amount of the Account for merchandise sold to or
services rendered and accepted by the applicable Account Debtor;





--------------------------------------------------------------------------------





(xiv)    any Account with respect to which an invoice or other electronic
transmission constituting a request for payment, reasonably acceptable to the
Administrative Agent in form and substance, that has not been sent on a timely
basis to the applicable Account Debtor according to the normal invoicing and
timing procedures of the Borrower;
(xv)    any Account that arises from a sale to any director, officer, other
employee or Affiliate of a Borrower (other than any portfolio company of the
Sponsor to the extent such Account is on terms and conditions not less favorable
to the applicable Borrower as would reasonably be obtained by such Borrower at
that time in a comparable arm’s-length transaction with a Person other than a
portfolio company of the Sponsor);;
(xvi)    any Account that is in default; provided that, without limiting the
generality of the foregoing, an Account shall be deemed in default at any time
upon the occurrence of any of the following; provided further that, in
calculating delinquent portions of Accounts under clause (xvi)(A)(i) below,
credit balances will be excluded:
(A)    such Account (i) is not paid and is more than 60 days past due according
to its original terms of sale or if no payment date is specified, more than 90
days after the date of the original invoice therefor, or (ii) with dated terms
of no more than 120 days from the invoice date, or (iii) which has been written
off the books of the Borrowers or otherwise designated as uncollectible; or
(B)    the Account Debtor obligated upon such Account suspends business, makes a
general assignment for the benefit of creditors, fails to pay its debts
generally as they come due, or is classified by the Lead Borrower and its
Subsidiaries as “cash only, bad check,” as determined by the Lead Borrower and
its Subsidiaries in the ordinary course of business consistent with
past-practice; or
(C)    a petition is filed by or against any Account Debtor obligated upon such
Account under any bankruptcy law or any other federal, state or foreign
(including any provincial) receivership, insolvency relief or other law or laws
for the relief of debtors; provided that so long as an order exists permitting
payment of trade creditors specifically with respect to such Account Debtor and
such Account Debtor has obtained adequate post-petition financing to pay such
Accounts, the Accounts of such Account Debtor shall not be deemed ineligible
under the provisions of this clause (C) to the extent the order permitting such
financing allows the payment of the applicable Account;
(xvii)    any Account that is the obligation of an Account Debtor (other than an
individual) if 50% or more of the U.S. Dollar amount of all Accounts owing by
such Account Debtor are ineligible under the criteria set forth in clause (xvi)
above;
(xviii)    any Account as to which any of the representations or warranties in
the Credit Documents are untrue in any material respect (to the extent such
materiality relates to the amount owing on such Account);
(xix)    any Account which is evidenced by a judgment, Instrument (as defined in
the Security Agreement) or Chattel Paper (as defined in the Security Agreement)
and such Instrument or Chattel Paper is not pledged and delivered to the
Administrative Agent under the Security Documents;
(xx)    any Account arising on account of a supplier rebate, unless the
Borrowers have received a waiver of offset from the supplier in form and
substance reasonably satisfactory to the Administrative Agent;





--------------------------------------------------------------------------------





(xxi)    any Account which is a component of a program to the extent such
program exceeds 25% of the aggregate Eligible Accounts of all Borrowers;
(xxii)    any Account which the goods giving rise to such Account have not been
shipped to the Account Debtor or for which the services giving rise to such
Account have not been performed by such Borrower (except where eligibility is
provided for in clause (iv) above or in the definition of “Eligible Billed
Hybrid Accounts”);
(xxiii)    any Account which is owing in respect of interest and late charges;
(xxiv)    Accounts owned by a target acquired in connection with a Permitted
Acquisition, until the completion of a field examination and such other due
diligence with respect to such target’s Accounts as the Administrative Agent may
require in its Permitted Discretion, in each case, the results of which to be
reasonably satisfactory to Administrative Agent, except, that, prior to the
completion of such field examination, Accounts acquired in a Permitted
Acquisition may be deemed Eligible Accounts, provided, that, (i) the Accounts
are of the same type and character as the existing Eligible Accounts and
otherwise meet the criteria set forth herein and (ii) the aggregate amount of
such Accounts, plus all Eligible Billed Hybrid Accounts and Eligible Unbilled
Accounts for which Administrative Agent has not received a field examination and
other due diligence, which may be deemed Eligible Accounts, Eligible Billed
Hybrid Accounts and Eligible Unbilled Accounts, respectively, shall not exceed
10% of the Borrowing Base at such time (calculated including such acquired
assets) at any time; or
(xxv)    any Account as to which the contract or agreement underlying such
Account is governed by (or, if no governing law is expressed therein, is deemed
to be governed by) the laws of any jurisdiction other than the United States,
any state thereof, the District of Columbia, Canada or any province thereof.
“Eligible Billed Hybrid Accounts” shall mean Accounts owned by the Borrowers
that satisfy the criteria set forth in the definition of “Eligible Accounts”
(excluding clause (xi)(C) or (xxii) thereof), and which would satisfy all such
criteria but for the fact that the contracts from which such Accounts arise
constitute “fixed price” or “milestone” contracts, or are “multiple contract
type” contracts of which the “fixed price” and/or “milestone” components have
given rise to greater than 40% of the Accounts thereunder over the preceding
12-month period (or, prior to December 31, 2016, the preceding 9-month period).
“Eligible Cash” shall mean, with respect to any Person, cash of such Person that
is on deposit in a controlled investment account with the Collateral Agent over
which such Person or any third party does not have withdrawal rights.
“Eligible Transferee” shall mean and include any existing Lender, any Approved
Fund or any commercial bank, an insurance company, a finance company, a
financial institution, any fund that invests in loans or any other “accredited
investor” (as defined in Regulation D of the Securities Act) but in any event
excluding (i) any natural person, (ii) any Disqualified Lender and (iii) the
Sponsor, Holdings, each Borrower and their respective Subsidiaries and
Affiliates.
“Eligible Unbilled Accounts” shall mean Accounts owned by the Borrowers that
satisfy each of the criteria contained in the definition of “Eligible Accounts”
(excluding clause (xiv) and (xxii) thereof) and that are included in the Lead
Borrower’s “unbilled A/R reconciliation by category” matrix in any of the
following categories: (x) “opening billing detail less than 30 days” (i.e.,
current month costs incurred in the month that are subsequently billable in the
period with burdens), (y) “opening billing detail greater than 30 days” (i.e.,
costs incurred in the previous months that are subsequently billable in the
period with burdens) or (z) “accruals” (i.e., costs accrued that have not been
processed via accounts payable and cannot yet be invoiced), calculated net of
any deductions under the applicable contract set forth in such reconciliation
detail.
“Environment” shall mean ambient air, indoor air, surface water, groundwater,
drinking water, land surface and sub-surface strata and natural resources such
as wetlands, flora and fauna.





--------------------------------------------------------------------------------





“Environmental Claims” shall mean any and all administrative, regulatory or
judicial actions, suits, demands, demand letters, directives, claims, liens,
notices of noncompliance or violation, investigations and/or proceedings
relating in any way to any Environmental Law or any permit issued, or any
approval given, under any such Environmental Law (hereafter, “Claims”),
including, without limitation, (a) any and all Claims by governmental or
regulatory authorities for enforcement, investigation, cleanup, removal,
response, remedial or other actions or damages pursuant to any applicable
Environmental Law, and (b) any and all Claims by any third party seeking
damages, contribution, indemnification, cost recovery, compensation or
injunctive relief arising out of or relating to an alleged injury or threat of
injury to human health, safety or the Environment due to the presence of
Hazardous Materials, including any Release or threat of Release of any Hazardous
Materials.
“Environmental Law” shall mean any federal, state, provincial, foreign or local
statute, law, rule, regulation, ordinance, code, binding guideline and rule of
common law, now or hereafter in effect and in each case as amended, and any
judicial or administrative interpretation thereof, including any judicial or
administrative order, consent decree or judgment, relating to pollution or
protection of the Environment, occupational health or Hazardous Materials,
including, without limitation, CERCLA; the Resource Conservation and Recovery
Act, 42 U.S.C. § 6901 et seq.; the Federal Water Pollution Control Act, 33
U.S.C. § 1251 et seq.; the Toxic Substances Control Act, 15 U.S.C. § 2601 et
seq.; the Clean Air Act, 42 U.S.C. § 7401 et seq.; the Safe Drinking Water Act,
42 U.S.C. § 3803 et seq.; the Oil Pollution Act of 1990, 33 U.S.C. § 2701 et
seq.; the Emergency Planning and the Community Right-to-Know Act of 1986, 42
U.S.C. § 11001 et seq.; the Hazardous Material Transportation Act, 49 U.S.C.
§ 1801 et seq.; the Clean Water Act, 33 U.S.C. § 1251 et seq.; and any state,
provincial and local or foreign counterparts or equivalents, in each case as
amended from time to time.
“Equity Interests” of any Person shall mean any and all shares, interests,
rights to purchase, warrants, options, participations or other equivalents of or
interests in (however designated) equity of such Person, including any preferred
stock, any limited or general partnership interest and any limited liability
company membership interest.
“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, and, unless the context indicates otherwise, the
regulations promulgated and rulings issued thereunder. Section references to
ERISA are to ERISA, as in effect at the date of this Agreement and any successor
Section thereof.
“ERISA Affiliate” shall mean each person (as defined in Section 3(9) of ERISA)
which together with the Lead Borrower or a Restricted Subsidiary of the Lead
Borrower would be deemed to be a “single employer” within the meaning of Section
414(b) or (c) of the Code and solely with respect to Section 412 of the Code,
Sections 414(b), (c), (m) or (o) of the Code.
“ERISA Event” shall mean (a) any “reportable event,” as defined in Section 4043
of ERISA or the regulations issued thereunder, but excluding any event for which
the 30-day notice period is waived with respect to a Plan, (b) any failure to
make a required contribution to any Plan that would result in the imposition of
a Lien or other encumbrance or the failure to satisfy the minimum funding
standards set forth in Sections 412 or 430 of the Code or Sections 302 or 303 of
ERISA, or the arising of such a Lien or encumbrance, with respect to a Plan, (c)
the incurrence by the Lead Borrower, a Restricted Subsidiary of the Lead
Borrower, or an ERISA Affiliate of any liability under Title IV of ERISA with
respect to the termination of any Plan or the withdrawal or partial withdrawal
(including under Section 4062(e) of ERISA) of any of the Lead Borrower, a
Restricted Subsidiary of the Lead Borrower, or an ERISA Affiliate from any Plan
or Multiemployer Plan, (d) the filing of a notice of intent to terminate a Plan,
the treatment of a Plan amendment as a termination under Section 4041 of ERISA,
or the receipt by the Lead Borrower, a Restricted Subsidiary of the Lead
Borrower, or an ERISA Affiliate from the PBGC or a plan administrator of any
notice of intent to terminate any Plan or Multiemployer Plan or to appoint a
trustee to administer any Plan, (e) the adoption of any amendment to a Plan that
would require the provision of security pursuant to the Code, ERISA or other
applicable law, (f) the receipt by the Lead Borrower, a Restricted Subsidiary of
the Lead Borrower, or an ERISA Affiliate of any written notice concerning
statutory liability arising from the withdrawal or partial withdrawal of the
Lead Borrower, a Restricted Subsidiary of the Lead Borrower, or an ERISA
Affiliate from a Multiemployer Plan or a written determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA, (g) the occurrence of any non-exempt





--------------------------------------------------------------------------------





“prohibited transaction” (within the meaning of Section 406 of ERISA or Section
4975 of the Code) with respect to which the Lead Borrower or any Restricted
Subsidiary is a “disqualified person” (within the meaning of Section 4975 of the
Code) or with respect to which the Lead Borrower or any Restricted Subsidiary
would reasonably be expected to have liability, (h) the occurrence of any event
or condition which constitutes grounds under Section 4042 of ERISA for the
termination of any Plan or the appointment of a trustee to administer any Plan,
(i) the filing of any request for or receipt of a minimum funding waiver under
Section 412(c) of the Code with respect to any Plan or Multiemployer Plan, (j) a
determination that any Plan is in “at-risk” status (as defined in Section
303(i)(4) of ERISA or Section 430(i)(4) of the Code), (k) the receipt by the
Lead Borrower, a Restricted Subsidiary of the Lead Borrower or any ERISA
Affiliate of any notice, that a Multiemployer Plan is, or is expected to be, in
endangered or critical status under Section 305 of ERISA, or (l) any other
extraordinary event or condition with respect to a Plan or Multiemployer Plan
which would reasonably be expected to result in a Lien or any acceleration of
any statutory requirement to fund all or a substantial portion of the unfunded
accrued benefit liabilities of such plan.
“EU Bail-in Legislation Schedule” shall mean the EU Bail-in Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
“Event of Default” shall have the meaning provided in Section 11.
“Excluded Collateral” shall have the meaning assigned to such term in the
Security Agreement.
“Excluded Deposit Account” shall mean a Deposit Account (i) which is used for
the sole purpose of making payroll and withholding tax payments related thereto
and other employee wage and benefit payments and accrued and unpaid employee
compensation (including salaries, wages, benefits and expense reimbursements),
(ii) which is used solely for paying taxes, including sales taxes, (iii) which
is used solely as an escrow account or as a fiduciary or trust account
maintained solely for the benefit of third parties, (iv) which is a zero balance
Deposit Account or (v) which, individually or together with any other Deposit
Accounts that are Excluded Deposit Accounts pursuant to this clause (v), has an
average daily balance for any fiscal month of less than $5,000,000.
“Excluded Subsidiary” shall mean any Subsidiary of the Lead Borrower (other than
a Borrower) that is (a) a Foreign Subsidiary, (b) an Unrestricted Subsidiary,
(c) a FSHCO, (d) not a Wholly-Owned Subsidiary of the Lead Borrower or one or
more of its Wholly-Owned Restricted Subsidiaries, (e) an Immaterial Subsidiary
that is designated as such by the Lead Borrower in a certificate of a
Responsible Officer of the Lead Borrower delivered to the Administrative Agent,
(f) established or created pursuant to Section 10.05(xi) and meeting the
requirements of the proviso thereto; provided that such Subsidiary shall only be
an Excluded Subsidiary for the period immediately prior to such acquisition, (g)
prohibited by applicable law, rule, regulation from guaranteeing the credit
facilities established hereunder, or which would require governmental (including
regulatory) consent, approval, license or authorization to provide a guarantee
in each case, unless, such consent, approval, license or authorization has been
received (but without obligation to seek the same), in each case so long as the
Administrative Agent shall have received a certification from the Lead
Borrower’s general counsel or a Responsible Officer of the Lead Borrower as to
the existence of such prohibition or consent, approval, license or authorization
requirement, (h) prohibited from guaranteeing the Obligations by any contractual
obligation in existence (x) on the Closing Date or (y) at the time of the
acquisition of such Subsidiary after the Closing Date (to the extent such
prohibition was not entered into in contemplation of such acquisition), (i) a
Subsidiary with respect to which a guarantee by it of the Obligations would
result in a material adverse tax consequence to Holdings, the Lead Borrower or
the Restricted Subsidiaries, as reasonably determined by the Lead Borrower in
consultation with the Administrative Agent, (j) a not-for-profit Subsidiary, (k)
any other Subsidiary with respect to which, in the reasonable judgment of the
Administrative Agent (confirmed in writing by notice to the Lead Borrower), the
cost or other consequences (including any adverse tax consequences) of
guaranteeing the Obligations shall be excessive in view of the benefits to be
obtained by the Lenders therefrom, (l) any Subsidiary regulated as an insurance
company and (m) any Domestic Subsidiary that is a direct or indirect Subsidiary
of a Foreign Subsidiary that is a CFC or a FSHCO; provided that, notwithstanding
the above, (x) if a Subsidiary executes the Subsidiaries Guaranty as a
“Subsidiary Guarantor” then it shall not constitute an “Excluded Subsidiary”
(unless released from its obligations under the Subsidiaries Guaranty as a
“Subsidiary Guarantor” in accordance with the terms hereof and thereof) and (y)
if a Subsidiary serves as a guarantor under (I) the Second Lien Credit Agreement
or any refinancing of the Second Lien Credit Agreement,any Refinancing Notes,





--------------------------------------------------------------------------------





Permitted Junior Debt or any other Indebtedness incurred by any Borrower or any
Guarantor, in each case of this clause (I), with a principal amount in excess of
the Threshold Amount or (II) the First Lien Credit Agreement, then it shall not
constitute an “Excluded Subsidiary” (unless released from its obligations under
the Subsidiaries Guaranty as a “Subsidiary Guarantor” in accordance with the
terms hereof and thereof); provided, further, that in the event any Subsidiary
that is to become a Guarantor pursuant to clause (x) or (y) of this definition
is organized in a jurisdiction other than the U.S., such jurisdiction shall be
reasonably acceptable to the Administrative Agent and such Subsidiary shall
grant a perfected lien on substantially all of its assets pursuant to
arrangements reasonably agreed between the Administrative Agent and the Borrower
subject to customary limitations in such jurisdiction to be reasonably agreed
between the Administrative Agent and the Borrower..
“Excluded Swap Obligation” shall mean, with respect to any Guarantor, (x) as it
relates to all or a portion of the Subsidiaries Guaranty of such Guarantor, any
Swap Obligation if, and to the extent that, such Swap Obligation (or any
Subsidiaries Guaranty thereof) is or becomes illegal under the Commodity
Exchange Act or any rule, regulation or order of the Commodity Futures Trading
Commission (or the application or official interpretation of any thereof) by
virtue of such Guarantor’s failure for any reason to constitute an “eligible
contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the Subsidiaries Guaranty of such Guarantor
becomes effective with respect to such Swap Obligation or (y) as it relates to
all or a portion of the grant by such Guarantor of a security interest, any Swap
Obligation if, and to the extent that, such Swap Obligation (or such security
interest in respect thereof) is or becomes illegal under the Commodity Exchange
Act or any rule, regulation or order of the Commodity Futures Trading Commission
(or the application or official interpretation of any thereof) by virtue of such
Guarantor’s failure for any reason to constitute an “eligible contract
participant” as defined in the Commodity Exchange Act and the regulations
thereunder at the time the security interest of such Guarantor becomes effective
with respect to such Swap Obligation. If a Swap Obligation arises under a master
agreement governing more than one swap, such exclusion shall apply only to the
portion of such Swap Obligation that is attributable to swaps for which such
Subsidiaries Guaranty or security interest is or becomes illegal.
“Excluded Taxes” shall mean, with respect to the Administrative Agent, any
Lender, or any other recipient of any payment to be made by or on account of any
obligation of any Credit Party under any Credit Document, (a) income Taxes
imposed on (or measured by) its net income and franchise (and similar) Taxes
imposed on it in lieu of income Taxes, either pursuant to the laws of the
jurisdiction in which such recipient is organized or in which the principal
office or applicable lending office of such recipient is located (or any
political subdivision thereof) or as a result of any other present or former
connection between it and the jurisdiction imposing such Tax (other than a
connection arising from such Administrative Agent, Lender or other recipient
having executed, delivered, become a party to, performed its obligations under,
received payments under, received or perfected a security interest under,
engaged in any other transaction pursuant to or enforced any Credit Document, or
sold or assigned an interest in any Loan or Credit Document), (b) any branch
profits Taxes under Section 884(a) of the Code or any similar Tax imposed by any
jurisdiction described in clause (a) above, (c) in the case of a Lender (other
than an assignee pursuant to a request by a Borrower under Section 3.04), any
U.S. federal withholding Tax that is imposed on amounts payable to such Lender
at the time such Lender becomes a party to this Agreement (or designates a new
lending office), except to the extent that such recipient (or its assignor, if
any) was entitled, at the time of designation of a new lending office (or
assignment), to receive additional amounts from the Credit Parties with respect
to such withholding tax pursuant to Section 5.01(a), (d) any Taxes attributable
to such recipient’s failure to comply with Section 5.01(b) or Section 5.01(c),
(e) any Taxes imposed under FATCA and (f) U.S. federal backup withholding Taxes
pursuant to Code Section 3406.
“Existing Credit Agreement” shall mean that certain Credit Agreement, dated as
of March 14, 2016, among Holdings, the Lead Borrower, the subsidiary borrowers
from time to time party thereto, the lenders from time to time party thereto,
and Bank of America, as administrative agent (as modified, supplemented,
amended, restated, extended or renewed from time to time).
“Existing Credit Agreement Refinancing” shall mean the repayment of all of the
outstanding indebtedness (and termination of all commitments) under the Existing
Credit Agreement, all as provided in Section 6.05.
“Existing Indebtedness” shall have the meaning provided in Section 10.04(vii).





--------------------------------------------------------------------------------





“Existing Joint Ventures” shall mean joint ventures in respect of which the Lead
Borrower or any of its Subsidiaries holds an equity interest on the Closing Date
as set forth on Schedule 1.01C.
“Existing Lead Borrower” shall have the meaning provided in the first paragraph
of this Agreement.
“Existing Letters of Credit” shall mean those Letters of Credit described on
Schedule 1.02 hereto.
“Existing Revolving Loans” hasshall have the meaning assigned to such term in
Section 2.19.
“Extended Revolving Loans” shall have the meaning assigned to such term in
Section 2.19.
“Extended Revolving Loan Commitments” shall mean one or more commitments
hereunder to convert Existing Revolving Loans to Extended Revolving Loans of a
given Extension Series pursuant to an Extension Amendment.
“Extending Lender” shall have the meaning provided in Section 2.19(c).
“Extension Amendment” shall have the meaning provided in Section 2.19(d).
“Extension Election” shall have the meaning provided in Section 2.19(c).
“Extension Request” shall have the meaning provided in Section 2.19(a).
“Extension Series” shall have the meaning provided in Section 2.19(a).
“Fair Value” shall mean the amount at which the assets (both tangible and
intangible), in their entirety, of Holdingsthe Lead Borrower and its
Subsidiaries taken as a whole would change hands between an independent willing
buyer and a willing seller, within a commercially reasonable period of time,
each having reasonable knowledge of the relevant facts, with neither being under
any compulsion to act.
“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the date of
this Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), any current or
future regulations thereunder or official interpretations thereof, any
agreements entered into pursuant to Section 1471(b)(1) of the Code as of the
date of this Agreement (or any such amended or successor version), any
intergovernmental agreements between a non-U.S. jurisdiction and the United
States with respect to any of the foregoing and any Requirement of Law adopted
and any agreements entered into pursuant to any such intergovernmental
agreement.
“FCCR Test Amount” shall have the meaning provided in Section 10.11(a).
“FCPA” shall mean the Foreign Corrupt Practices Act of 1977, as amended, and the
rules and regulations thereunder.
“Federal Assignment of Claims Act” shall mean the Federal Assignment of Claims
Act of 1940, as amended.
“Federal Funds Rate” shall mean, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System, as published by the Federal Reserve Bank
of New York on the Business Day next succeeding such day; provided that (a) if
such day is not a Business Day, the Federal Funds Rate for such day shall be
such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, and (b) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Rate for such
day shall be the average rate (rounded upward, if necessary, to a whole multiple
of 1/100 of 1%) charged to Bank of America on such day on such transactions as
determined by the Administrative Agent.





--------------------------------------------------------------------------------





“Fee Letter” shall mean the ABL Administrative Agent Fee Letter, dated October
20, 2016, by and between Bank of America and Holdings.
“Fees” shall mean all amounts payable pursuant to or referred to in Section
2.05.
“First Lien Collateral Agent” shall mean Bank of America, N.A., as collateral
agent under the First Lien Credit Agreement or any successor thereto acting in
such capacity.
“First Lien Credit Documents” shall have the meaning ascribed to the term
“Credit Documents” in the First Lien Credit Agreement.
“First Lien Credit Agreement” shall mean (i) that certain First Lien Term Loan
Credit Agreement, dated as of the Closing Date, among Holdings, the Lead
Borrower, certain Subsidiaries of the Borrower from time to time party thereto,
the lenders from time to time party thereto, and Bank of America, as
administrative agent, and (ii) any other credit agreement, loan agreement, note
agreement, promissory note, indenture or other agreement or instrument
evidencing or governing the terms of any Indebtedness or other financial
accommodation that has been incurred to extend (subject to the limitations set
forth herein and in the Intercreditor Agreement) or refinance in whole or in
part the Indebtedness and other obligations outstanding under (x) the credit
agreement referred to in clause (i) or (y) any subsequent First Lien Credit
Agreement, unless such agreement or instrument expressly provides that it is not
intended to be and is not a First Lien Credit Agreement hereunder. Any reference
to the First Lien Credit Agreement hereunder shall be deemed a reference to any
First Lien Credit Agreement then in existence.
“Foreign Pension Plan” shall mean any plan, fund (including, without limitation,
any superannuation fund) or other similar program established or maintained
outside the United States by the Lead Borrower or any one or more of its
Restricted Subsidiaries primarily for the benefit of employees of the Lead
Borrower or such Restricted Subsidiaries residing outside the United States,
which plan, fund or other similar program provides, or results in, retirement
income, a deferral of income in contemplation of retirement or payments to be
made upon termination of employment, and which plan is not subject to ERISA or
the Code.
“Foreign Subsidiaries” shall mean each Subsidiary of the Lead Borrower that is
not a Domestic Subsidiary.
“Fronting Exposure” shall mean a Defaulting Lender’s Pro Rata Share of LC
Exposure or Swingline Loans, as applicable, except to the extent allocated to
other Lenders under Section 2.11.
“Fronting Fee” shall have the meaning provided in Section 2.05(c).
“FSHCO” shall mean any Domestic Subsidiary that has no material assets other
than Equity Interests, or Equity Interests and Indebtedness in one or more
Foreign Subsidiaries that are CFCs.
“Government Contracts” means any contract of any Credit Party with any United
States Governmental Authority.
“Governmental Authority” shall mean the government of the United States of
America, any other nation or any political subdivision thereof, whether state,
provincial or local, and any agency, authority, instrumentality, regulatory
body, court, central bank or other entity exercising executive, legislative,
judicial, taxing, regulatory or administrative powers or functions of or
pertaining to government.
“Guaranteed Creditors” shall mean and include (x) each of the Administrative
Agent, the Collateral Agent and the Lenders and (y) any Secured Bank Product
Provider or any Person that was a Secured Bank Product Provider on the Closing
Date or at the time it entered into a Bank Product with a Borrower or its
Subsidiary.
“Guaranteed Obligations” shall mean in the case of Holdings, (x) the full and
prompt payment when due (whether at the stated maturity, by acceleration or
otherwise) of the unpaid principal and interest on each Note issued by, and all
Loans made to, the Borrowers under this Agreement, together with all the other
obligations





--------------------------------------------------------------------------------





(including obligations which, but for the automatic stay under Section 362(a) of
the Bankruptcy Code, would become due), indebtedness and liabilities (including,
without limitation, indemnities, fees and interest (including any interest, fees
and other amounts accruing after the commencement of any bankruptcy, insolvency,
receivership or similar proceeding at the rate provided for herein, whether or
not such interest, fees and other amounts is an allowed or allowable claim in
any such proceeding) thereon) of the Borrowers to the Lenders, the
Administrative Agent and the Collateral Agent now existing or hereafter incurred
under, arising out of or in connection with this Agreement and each other Credit
Document (other than the Intercreditor Agreement) to which any of the Borrowers
is a party and the due performance and compliance by the Borrowers with all the
terms, conditions and agreements contained in this Agreement and in each such
other Credit Document (other than the Intercreditor Agreement) and (y) the full
and prompt payment when due (whether at the stated maturity, by acceleration or
otherwise) of all obligations (including obligations which, but for the
automatic stay under Section 362(a) of the Bankruptcy Code, would become due),
liabilities and indebtedness (including any interest, fees and other amounts
accruing after the commencement of any bankruptcy, insolvency, receivership or
similar proceeding at the rate provided for herein, whether or not such
interest, fees and other amounts is an allowed or allowable claim in any such
proceeding) of the Lead Borrower or any of its Restricted Subsidiaries owing
under any Secured Bank Product Obligation and the due performance and compliance
with all terms, conditions and agreements contained therein, (ii) in the case of
a Borrower, (x) the full and prompt payment when due (whether at the stated
maturity, by acceleration or otherwise) of the unpaid principal and interest on
each Note issued by, and all Loans made to, each other Borrower under this
Agreement, together with all the other obligations (including obligations which,
but for the automatic stay under Section 362(a) of the Bankruptcy Code, would
become due), indebtedness and liabilities (including, without limitation,
indemnities, fees and interest (including any interest, fees and other amounts
accruing after the commencement of any bankruptcy, insolvency, receivership or
similar proceeding at the rate provided for herein, whether or not such
interest, fees and other amounts is an allowed or allowable claim in any such
proceeding) thereon) of each other Borrower to the Lenders, the Administrative
Agent and the Collateral Agent now existing or hereafter incurred under, arising
out of or in connection with this Agreement and each other Credit Document
(other than the Intercreditor Agreement) to which each other Borrower is a party
and the due performance and compliance by the Borrowers with all the terms,
conditions and agreements contained in this Agreement and in each such other
Credit Document (other than the Intercreditor Agreement) and (y) the full and
prompt payment when due (whether at the stated maturity, by acceleration or
otherwise) of all obligations (including obligations which, but for the
automatic stay under Section 362(a) of the Bankruptcy Code, would become due),
liabilities and indebtedness (including any interest accruing after the
commencement of any bankruptcy, insolvency, receivership or similar proceeding
at the rate provided for herein, whether or not such interest is an allowed or
allowable claim in any such proceeding) of such Borrower or any of its
Restricted Subsidiaries owing under any Secured Bank Product Obligation and the
due performance and compliance with all terms, conditions and agreements
contained therein and (iii) the Obligations of the Subsidiary Guarantors under
the Subsidiary Guaranty.
“Guarantor” shall mean (a) Holdings, each Borrower and each Subsidiary Guarantor
and (b) with respect to the payment and performance by each Specified Credit
Party of its obligations under Article 14 with respect to all Swap Obligations,
the Borrowers.
“Guaranty” shall mean and include each of the Credit Agreement Party Guaranty
and the Subsidiaries Guaranty.
“Hazardous Materials” shall mean (a) any petroleum or petroleum products,
radioactive materials, asbestos in any form that is or could become friable,
urea formaldehyde foam insulation, dielectric fluid containing levels of
polychlorinated biphenyls, and radon gas; (b) any chemicals, materials or
substances defined as or included in the definition of “hazardous substances,”
“hazardous waste,” “hazardous materials,” “extremely hazardous substances,”
“restricted hazardous waste,” “toxic substances,” “toxic pollutants,”
“contaminants,” or “pollutants,” or words of similar import, under any
applicable Environmental Law; and (c) any other chemical, material or substance
regulated under any Environmental Law.
“Holdings” shall have the meaning provided in the preamble hereto.





--------------------------------------------------------------------------------





“Immaterial Subsidiary” shall mean any Restricted Subsidiary of the Lead
Borrower that, as of the date of the most recent financial statements required
to be delivered pursuant to Section 9.01(a) or (b), does not have, when taken
together with all other Immaterial Subsidiaries, (a) assets in excess of 5.0% of
Consolidated Total Assets; or (b) revenues for the period of four consecutive
fiscal quarters ending on such date in excess of 5.0% of the combined revenues
of the Lead Borrower and the Restricted Subsidiaries for such period; provided
that in no event shall a Subsidiary Borrower be considered an Immaterial
Subsidiary.
“Increase Date” shall have the meaning provided in Section 2.15(b).
“Increase Loan Lender” shall have the meaning provided in Section 2.15(b).
“Incremental Revolving Commitment Agreement” shall have the meaning provided in
Section 2.15(d).
“Indebtedness” shall mean, as to any Person, without duplication, (i) all
indebtedness (including principal, interest, fees and charges) of such Person
(A) for borrowed money or (B) for the deferred purchase price of property or
services, (ii) the maximum amount available to be drawn under all letters of
credit, bankers’ acceptances and similar obligations issued for the account of
such Person and all unpaid drawings in respect of such letters of credit,
bankers’ acceptances and similar obligations, (iii) all Indebtedness of the
types described in clause (i), (ii), (iv), (v), (vi) or (vii) of this definition
secured by any Lien on any property owned by such Person, whether or not such
Indebtedness has been assumed by such Person (provided that, if the Person has
not assumed or otherwise become liable in respect of such Indebtedness, such
Indebtedness shall be deemed to be in an amount equal to the lesser of (x) the
aggregate unpaid amount of Indebtedness secured by such Lien and (y) the fair
market value of the property to which such Lien relates as determined in good
faith by such Person), (iv) the aggregate amount of all Capitalized Lease
Obligations of such Person, (v) all Contingent Obligations of such Person, (vi)
all obligations under any Swap Contracts and any Bank Product Debt or under any
similar type of agreement and (vii) all Off-Balance Sheet Liabilities of such
Person. Notwithstanding the foregoing, Indebtedness shall not include (a) trade
payables and accrued expenses incurred by any Person in accordance with
customary practices and in the ordinary course of business of such Person, (b)
trade related letters of credit and trade related guarantees incurred in the
ordinary course of business or (c) Earnout Payments except to the extent that
the liability on account of any such Earnout Payments becomes fixed and is
required by U.S. GAAP to be reflected as a liability on the consolidated balance
sheet of the Lead Borrower and its Restricted Subsidiaries.
“Indemnified Person” shall have the meaning provided in Section 13.01.
“Indemnified Taxes” shall mean Taxes other than (i) Excluded Taxes and (ii)
Other Taxes.
“Initial Public Offering” shall mean (a) the issuance by any Parent Company of
its common Equity Interests in an underwritten primary public offering (other
than a public offering pursuant to a registration statement on Form S-8 or S-4)
pursuant to an effective registration statement filed with the SEC in accordance
with the Securities Act, as amended, or (b) solely to the extent occurring in
connection with the Pinnacle Transactions, the acquisition, purchase, merger or
combination of the Lead Borrower or any Parent Company, by or with, a publicly
traded special acquisition company or targeted acquisition company or any entity
similar to the foregoing or any subsidiary thereof that results in the Equity
Interests of the Lead Borrower or any Parent Company (or its successor by merger
or combination) being traded on, or such Parent Company being wholly-owned by
another entity whose equity is traded on, a United States national securities
exchange, provided that, in the case of this clause (b), on a Pro Forma Basis
after giving effect to the Pinnacle Transactions, on the Pinnacle Transactions
Closing Date, the aggregate amount of Consolidated Total Debt shall not exceed
$580,000,000.
“Intellectual Property” shall have the meaning provided in Section 8.20.
“Intercreditor Agreement” shall mean that certain Intercreditor Agreement in the
form of Exhibit L, dated as of the Closing Date, by and among the Collateral
Agent, and the First Lien Collateral Agent and the Second Lien Collateral Agent
(as same may be amended or modified from time to time in accordance with the
terms hereof and thereof).





--------------------------------------------------------------------------------





“Interest Determination Date” shall mean, with respect to any LIBO Rate Loan,
the second Business Day prior to the commencement of any Interest Period
relating to such LIBO Rate Loan.
“Interest Period” shall mean, as to any Borrowing of a LIBO Rate Loan, the
period commencing on the date of such Borrowing or on the last day of the
immediately preceding Interest Period applicable to such Borrowing, as
applicable, and ending on the numerically corresponding day (or, if there is no
numerically corresponding day, on the last day) in the calendar month that is
one, two, three, six, or, if agreed to by all Lenders, twelve months or less
than one month thereafter, as the Lead Borrower may elect, or the date any
Borrowing of a LIBO Rate Loan is converted to a Borrowing of a Base Rate Loan in
accordance with Section 2.08 or repaid or prepaid in accordance with Section
2.07 or Section 2.09; provided that if any Interest Period would end on a day
other than a Business Day, such Interest Period shall be extended to the next
succeeding Business Day unless such next succeeding Business Day would fall in
the next calendar month, in which case such Interest Period shall end on the
next preceding Business Day. Interest shall accrue from and including the first
day of an Interest Period to but excluding the last day of such Interest Period.
“Interim Period” shall have the meaning assigned to such term in Section
10.11(b).
“Inventory” shall mean all “inventory,” as such term is defined in the UCC as in
effect on the date hereof in the State of New York, wherever located, in which
any Person now or hereafter has rights.
“Investment Grade Rating” shall mean, with respect to any Person, that such
Person has a corporate credit rating of BBB- or better by S&P and a corporate
family rating of Baa3 or better by Moody’s.
“Investments” shall have the meaning provided in Section 10.05.
“Issuing Bank” shall mean, as the context may require, (a) Bank of America, with
respect to Letters of Credit issued by it; (b) any other Lender that may become
an Issuing Bank pursuant to Sections 2.13(i) and 2.13(k), with respect to
Letters of Credit issued by such Lender; (c) with respect to the Existing
Letters of Credit, the Lender which issued each such Letter of Credit, or (d)
collectively, all of the foregoing.
“ISDA Definitions” shall mean the 2006 ISDA Definitions published by the
International Swaps and Derivatives Association, Inc. or any successor thereto,
as amended or supplemented from time to time, or any successor definitional
booklet for interest rate derivatives published from time to time by the
International Swaps and Derivatives Association, Inc. or such successor thereto.
“Joint Venture” shall mean any Person other than an individual or a Subsidiary
of the Lead Borrower (i) in which the Lead Borrower or any of its Restricted
Subsidiaries holds or acquires an ownership interest (by way of ownership of
Equity Interests or other evidence of ownership) and (ii) which is engaged in a
business permitted by Section 10.09.
“Junior Representative” shall mean, with respect to any series of Permitted
Junior Debt, the trustee, administrative agent, collateral agent, security agent
or similar agent under the indenture or agreement pursuant to which such
Permitted Junior Debt is issued, incurred or otherwise obtained and each of
their successors in such capacities.
“LC Collateral Account” shall mean a collateral account in the form of a deposit
account established and maintained by the Administrative Agent for the benefit
of the Secured Creditors, in accordance with the provisions of Section 2.13.
“LC Commitment” shall mean the commitment of the Issuing Bank to issue Letters
of Credit pursuant to Section 2.13.
“LC Disbursement” shall mean a payment or disbursement made by the Issuing Bank
pursuant to a Letter of Credit.





--------------------------------------------------------------------------------





“LC Documents” shall mean all documents, instruments and agreements delivered by
the Lead Borrower or any other Person to the Issuing Bank or the Administrative
Agent in connection with any Letter of Credit.
“LC Exposure” shall mean at any time the sum of (a) the aggregate undrawn amount
of all outstanding Letters of Credit at such time plus (b) the aggregate
principal amount of all LC Disbursements that have not yet been reimbursed at
such time. The LC Exposure of any Revolving Lender at any time shall mean its
Pro Rata Percentage of the aggregate LC Exposure at such time.
“LC Obligations” shall mean the sum (without duplication) of (a) all amounts
owing by the Borrowers for any drawings under Letters of Credit (including any
bankers’ acceptances or other payment obligations arising therefrom); and
(b) the stated amount of all outstanding Letters of Credit.
“LC Participation Fee” shall have the meaning assigned to such term in Section
2.05(c)(i).
“LC Request” shall mean a request by the Lead Borrower in accordance with the
terms of Section 2.13(b) in form and substance satisfactory to the Issuing Bank.
“LCT Election” shall have the meaning provided in Section 1.03.
“LCT Test Date” shall have the meaning provided in Section 1.03.
“Lead Arrangers” shall mean Bank of America, N.A., an affiliate of Merrill
Lynch, Pierce, Fenner & Smith Incorporated, Citizens Bank, National Association,
SunTrust Robinson Humphrey, Inc. and Morgan Stanley Senior Funding, Inc., in
their respective capacities as joint lead arrangers and bookrunners for this
Agreement.
“Lead Borrower” shall have the meaning provided in the preamble hereto.mean,
subject to Section 4.01(j) of Amendment No. 3, (i) prior to the Amendment No. 3
Effective Date, the Existing Lead Borrower and (ii) on and after the Amendment
No. 3 Effective Date, the Amendment No. 3 Effective Date Lead Borrower.
“Lender” shall mean each financial institution listed on Schedule 2.01, as well
as any Person that becomes a “Lender” hereunder pursuant to Section 2.15, 3.04
or 13.04(b), and, as the context requires, includes the Swingline Lender.
“Letter of Credit” shall mean any letters of credit issued or to be issued by an
Issuing Bank for the account of the Lead Borrower or any of its Subsidiaries
pursuant to Section 2.13, including each Existing Letter of Credit.
“Letter of Credit Expiration Date” shall mean the date which is five (5)
Business Days prior to the Maturity Date.
“LIBO Rate” shall mean:
(a)    for any Interest Period with respect to a LIBO Rate Revolving Loan, the
rate per annum equal to the London Interbank Offered Rate (“LIBOR”) or a
comparable or successor rate, which rate is approved by the Administrative
Agent, as published on the applicable Bloomberg screen page (or such other
commercially available source providing such quotations as may be designated by
the Administrative Agent from time to time, the “LIBOR Screen Rate”) at
approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, for Dollar deposits (for delivery on the
first day of such Interest Period) with a term equivalent to such Interest
Period (rounded upward, if necessary, to a whole multiple of 1/8 of 1%); and
(b)    for any interest calculation with respect to a Base Rate Loan on any
date, the rate per annum equal to LIBOR, at or about 11:00 a.m., London time
determined two Business Days prior to such date for U.S. Dollar deposits with a
term of one month commencing that day (rounded upward, if necessary, to a whole
multiple of 1/8 of 1%);





--------------------------------------------------------------------------------





provided that to the extent a comparable or successor rate is approved by the
Administrative Agent in connection herewith, the approved rate shall be applied
in a manner consistent with market practice; provided, further that to the
extent such market practice is not administratively feasible for the
Administrative Agent, such approved rate shall be applied in a manner as
otherwise reasonably determined by the Administrative Agent. Notwithstanding any
of the foregoing, the LIBO Rate shall not at any time be less than zero0.50%.
“LIBO Rate Loan” shall mean each Revolving Loan designated as such by the Lead
Borrower at the time of the incurrence thereof or conversion thereto.
“LIBOR Replacement Date” shall have the meaning specified in Section 3.01(e).
“LIBOR Successor Rate” shall have the meaning specified in Section 3.01(e).
“LIBOR Successor Rate Conforming Changes” shall mean, with respect to any
proposed LIBOR Successor Rate, any conforming changes to the definition of Base
Rate, Interest Period, timing and frequency of determining rates and making
payments of interest and other technical, administrative or operational matters
(including, for the avoidance of doubt, the definition of Business Day, timing
of borrowing requests or prepayment, conversion or continuation notices and
length of lookback periods) as may be appropriate, in the discretion of the
Administrative Agent, to reflect the adoption and implementation of such LIBOR
Successor Rate and to permit the administration thereof by the Administrative
Agent in a manner substantially consistent with market practice (or, if the
Administrative Agent determines that adoption of any portion of such market
practice is not administratively feasible or that no market practice for the
administration of such LIBOR Successor Rate exists, in such other manner of
administration as the Administrative Agent determines is reasonably necessary in
connection with the administration of this Agreement and any other Credit
Document).
“Lien” shall mean any mortgage, pledge, hypothecation, collateral assignment,
security deposit arrangement, encumbrance, deemed or statutory trust, security
conveyance, lien (statutory or other), preference, priority or other security
agreement of any kind or nature whatsoever (including, without limitation, any
conditional sale or other title retention agreement, and any lease having
substantially the same effect as any of the foregoing).
“Limited Condition Transaction” shall mean any acquisition (including by way of
merger) or similar Investment (including the assumption or incurrence of
Indebtedness), the making of any Dividend (other than the Special Dividend)
and/or the making of any voluntary or optional payment or prepayment on or
redemption or acquisition for value of any Indebtedness subject to Section
10.07(a).
“Line Cap” shall mean equal to an amount that is the lesser of (a) the Aggregate
Commitments and (b) the then applicable Borrowing Base.
“Liquidity Event” shall mean the occurrence of a date when (a) Availability
shall have been less than the greater of (i) 12.5% of the Line Cap and
(ii) $10,000,00017,500,000, in either case for five consecutive Business Days,
until such date as (b) (x) Availability shall have been at least equal to the
greater of (i) 12.5% of the Line Cap and (ii) $10,000,00017,500,000 for 30
consecutive calendar days.
“Liquidity Notice” shall mean a written notice delivered by the Administrative
Agent at any time during a Liquidity Period to any bank or other depository at
which any Deposit Account (other than any Excluded Deposit Account) is
maintained directing such bank or other depository (a) to remit all funds in
such Deposit Account to the Dominion Account, or in the case of the Dominion
Account, to the Administrative Agent on a daily basis, and (b) to cease
following directions or instructions given to such bank or other depository by
any Credit Party regarding the disbursement of funds from such Deposit Account
(other than any Excluded Deposit Account), and (c) to follow all directions and
instructions given to such bank or other depository by the Administrative Agent
in each case, pursuant to the terms of any Deposit Account Control Agreement in
place.
“Liquidity Period” shall mean any period throughout which (a) a Liquidity Event
has occurred and is continuing or (b) a Specified Event of Default has occurred
and is continuing.





--------------------------------------------------------------------------------





“Loans” shall mean advances made to or at the instructions of the Lead Borrower
pursuant to Section 2 hereof and may constitute Revolving Loans, Swingline Loans
or Overadvance Loans.
“Location” of any Person shall mean such Person’s “location” as determined
pursuant to Section 9-307 of the UCC of the State of New York.
“Margin Stock” shall have the meaning provided in Regulation U.
“Material Adverse Effect” shall mean (i) a material adverse effect on the
business, assets, financial condition or results of operations of Holdings, the
Lead Borrower and their Restricted Subsidiaries taken as a whole, (ii) a
material and adverse effect on the rights and remedies of the Administrative
Agent and Lenders, taken as a whole, under the Credit Documents and (iii) a
material and adverse effect on the ability of the Credit Parties, taken as a
whole, to perform their payment obligations under the Credit Documents.
“Maturity Date” shall mean the date that is five years after the
ClosingAmendment No. 3 Effective Date.
“Moody’s” shall mean Moody’s Investors Service, Inc.
“Multiemployer Plan” shall mean a “multiemployer plan” as defined in Section
4001(a)(3) of ERISA and subject to Title IV of ERISA under which the Lead
Borrower or a Restricted Subsidiary of the Lead Borrower has any obligation or
liability, including on account of an ERISA Affiliate.
“NAIC” shall mean the National Association of Insurance Commissioners.
“New Financing” shall mean the Indebtedness incurred or to be incurred by the
Lead Borrower and its Subsidiaries under the Credit Documents (assuming the full
utilization of the Revolving Commitment) and all other financings contemplated
by the Credit Documents, in each case after giving effect to the Transaction and
the incurrence of all financings in connection therewith.
“Non-Defaulting Lender” shall mean and include each Lender other than a
Defaulting Lender.
“Note” shall mean each Revolving Note or Swingline Note, as applicable.
“Notice of Borrowing” shall mean a notice substantially in the form of Exhibit
A-1 hereto.
“Notice of Conversion/Continuation” shall mean a notice substantially in the
form of Exhibit A-2 hereto.
“Notice Office” shall mean (i) for credit notices, the office of the
Administrative Agent located at 1600 JFK Boulevard. 11th Floor, Philadelphia, PA
19103, Attention: Kevin Corcoran, and (ii) for operational notices, the office
of the Administrative Agent located at 1600 JFK Boulevard. 11th Floor,
Philadelphia, PA 19103, Attention: Kevin Corcoran; or such other office or
person as the Administrative Agent may hereafter designate in writing as such to
the other parties hereto.
“Noticed Hedge” shall mean any Secured Bank Product Obligations arising under a
Swap Contract with respect to which the Lead Borrower and the Secured Bank
Product Provider thereof have notified the Administrative Agent of the intent to
include such Secured Bank Product Obligations as a Noticed Hedge hereunder and
with respect to which a Bank Products Reserve has subsequently been established
in the maximum amount thereof.
“Obligations” shall mean (x) all now existing or hereafter arising debts,
obligations, covenants, and duties of payment or performance by any Credit Party
of every kind, matured or unmatured, direct or contingent, owing, arising, due,
or payable to any Lender, Agent or Indemnified Person by any Credit Party
arising out of this Agreement or any other Credit Document, including, without
limitation, all obligations to repay principal or interest (including interest,
fees and other amounts accruing during any proceeding under any Debtor Relief
Laws, regardless of whether allowed or allowable in such proceeding) on the
Loans and Letters of Credit, and to pay





--------------------------------------------------------------------------------





interest, fees, costs, charges, expenses, professional fees, and all sums
chargeable to any Credit Party or for which any Credit Party is liable as
indemnitor under the Credit Documents, whether or not evidenced by any note or
other instrument and (y) all Secured Bank Product Obligations, and in each case
of clauses (x) and (y), the due performance and compliance with all terms,
conditions and agreements contained therein; provided, however, that for
purposes of each Guaranty and each other guarantee agreement or other instrument
or document executed and delivered pursuant to this Agreement or any Guaranty,
the term “Obligations” shall not, as to any Guarantor, include any Excluded Swap
Obligations. Notwithstanding anything to the contrary contained above, (x)
obligations of any Credit Party under any Secured Bank Product Obligations shall
be secured and guaranteed pursuant to the Credit Documents only to the extent
that, and for so long as, the other Obligations are so secured and guaranteed
and (y) any release of Collateral or Guarantors effected in the manner permitted
by this Agreement shall not require the consent of holders of obligations under
Secured Bank Product Obligations.
“Off-Balance Sheet Liabilities” of any Person shall mean (i) any repurchase
obligation or liability of such Person with respect to accounts or notes
receivable sold by such Person, (ii) any liability of such Person under any
Sale-Leaseback Transactions that do not create a liability on the balance sheet
of such Person, (iii) any obligation under a Synthetic Lease or (iv) any
obligation arising with respect to any other transaction which is the functional
equivalent of or takes the place of borrowing but which does not constitute a
liability on the balance sheet of such Person.
“Other Taxes” shall mean any and all present or future stamp, court or
documentary, intangible, recording, filing or property Taxes or similar Taxes
arising from any payment made under, from the execution, delivery, registration,
performance or enforcement of, from the receipt or perfection of a security
interest under, or otherwise with respect to, any Credit Document except any
such Taxes imposed with respect to an assignment (other than an assignment made
pursuant to Section 3.04) that are imposed as a result of any present or former
connection between the relevant Lender and the jurisdiction imposing such Tax
(other than a connection arising from such Lender having executed, delivered,
become a party to, performed its obligations under, received payments under,
received or perfected a security interest under, engaged in any other
transaction pursuant to or enforced any Credit Document, or sold or assigned an
interest in any Loan or Credit Document).
“Outstanding Amount” shall mean with respect to Loans on any date, the aggregate
outstanding principal amount thereof after giving effect to any borrowings and
prepayments or repayments of Loans occurring on such date.
“Overadvance” shall have the meaning of such term assigned to such term in
Section 2.17.
“Overadvance Loan” shall mean a Base Rate Loan made when an Overadvance exists
or is caused by the funding thereof.
“Parent Company” shall mean any direct or indirect parent company of the Lead
Borrower (other than the Sponsor).
“Participant Register” shall have the meaning provided in Section 13.04(a).
“Patriot Act” shall have the meaning provided in Section 13.17.
“Payment Conditions” shall mean as to any relevant action contemplated in this
Agreement, (i) no Event of Default has then occurred and is continuing or would
result from any action, (ii) (a) Availability on a Pro Forma Basis immediately
after giving effect to such action would be at least the greater of (x) 12.5% of
the Line Cap and (y) $12,500,00017,500,000 and (b) over the 30 consecutive days
prior to consummation of such action, Availability averaged no less than the
greater of (x) 12.5% of the Line Cap and (y) $12,500,00017,500,000, on a Pro
Forma Basis for such action and (iii) if (a) Availability on a Pro Forma Basis
immediately after giving effect to such action is less than the greater of (x)
25% of the Line Cap and (y) $20,000,00035,000,000, or (b) over the 30
consecutive days prior to consummation of such action, Availability averaged
less than 25% of the greater of (x) 25% of the Line





--------------------------------------------------------------------------------





Cap and (y) $20,000,00035,000,000 on a Pro Forma Basis for such action, the
Consolidated Fixed Charge Coverage Ratio would be at least 1.0 to 1.0 on a Pro
Forma Basis for such action.
“Payment Office” shall mean the office of the Administrative Agent located at
901 Main Street, TX1-492-14-11, Dallas, Texas 75202-3714 Attention: Angie
Hidalgo, or such other office as the Administrative Agent may hereafter
designate in writing as such to the other parties hereto.
“PBGC” shall mean the Pension Benefit Guaranty Corporation established pursuant
to Section 4002 of ERISA, or any successor thereto.
“Perfection Certificate” shall have the meaning provided in the Security
Agreement.
“Permitted Acquisition” shall mean the acquisition by the Lead Borrower or any
of its Restricted Subsidiaries of an Acquired Entity or Business; provided that
(in each case) (A) the Acquired Entity or Business acquired is in a business
permitted by Section 10.09 and (B) all applicable requirements of Section 9.14
are satisfied.
“Permitted Discretion” shall mean reasonable credit judgment in accordance with
customary business practices for comparable asset-based lending transactions,
and as it relates to the establishment of reserves or the imposition of
exclusionary criteria shall require that (x) such establishment, adjustment or
imposition after the Closing Date be based on the analysis of facts or events
first occurring or first discovered by the Administrative Agent after the
Closing Date or are materially different from the facts or events occurring or
known to the Administrative Agent on the Closing Date, unless the Lead Borrower
and the Administrative Agent otherwise agree in writing, (y) the contributing
factors to the imposition of any reserves shall not duplicate the exclusionary
criteria set forth in the definitions of Eligible Accounts (and vice versa) and
(z) the amount of any such reserve so established or the effect of any
adjustment or imposition of exclusionary criteria be a reasonable quantification
(as reasonably determined by the Administrative Agent) of the incremental
dilution of the Borrowing Base attributable to such contributing factors.
“Permitted Encumbrance” shall mean, with respect to any applicable Real
Property, such exceptions to title as are set forth in any mortgage title
insurance policy delivered with respect thereto.
“Permitted First Lien Notes” shall mean “Permitted Pari Passu Notes” as defined
in the First Lien Credit Agreement (as in effect on the date hereof).
“Permitted First Lien Notes Documents” shall mean “Permitted Pari Passu Notes
Documents” as defined in the First Lien Credit Agreement (as in effect on the
date hereof).
“Permitted Holders” shall mean (i) the Sponsor or (ii) any Related Party of any
of the foregoing and (iii) any “group” (within the meaning of Section 13(d)(3)
or Section 14(d)(2) of the Exchange Act or any successor provision) of which any
of the foregoing are members; provided that in the case of such “group” and
without giving effect to the existence of such “group” or any other “group,” (x)
such Persons specified in clauses (i) or (ii) above, collectively, have
beneficial ownership, directly or indirectly, of more than 50% of the total
voting power of the voting stock of the Lead Borrower or any of its direct or
indirect parent entities held by such “group,” and (y) the Sponsor and its
Related Parties, collectively, do not have beneficial ownership, directly or
indirectly, of a lesser percentage of the voting stock of the Lead Borrower or
any of its direct or indirect parent entities than any other Person that is a
member of such “group” (without giving effect to any voting stock that may be
deemed owned by such other Person pursuant to Rule 13d-3 or 13d-5 under the
Exchange Act as a result of such “group”).
“Permitted Investment” shall mean any Investment permitted by Section 10.05.
“Permitted Joint Venture” shall mean (a) any joint venture (i) in which
Holdingsthe Lead Borrower or any of its Subsidiaries hold equity interests that
represent less than 80% of the ordinary voting power and aggregate equity value
represented by the issued and outstanding equity interests in such joint venture
and (ii) that is engaged





--------------------------------------------------------------------------------





in a business permitted under Section 10.09 and (b) each Existing Joint Venture
unless and until it becomes a Wholly-Owned Subsidiary.
“Permitted Junior Debt” shall mean and include (i) any Permitted Junior Notes
and (ii) any Permitted Junior Loans.
“Permitted Junior Debt Documents” shall mean and include the Permitted Junior
Notes Documents and the Permitted Junior Loan Documents.
“Permitted Junior Loan Documents” shall mean, after the execution and delivery
thereof, each agreement, document or instrument relating to the incurrence of
Permitted Junior Loans, in each case as the same may be amended, modified or
supplemented from time to time in accordance with the terms hereof and thereof.
“Permitted Junior Loans” shall mean any Indebtedness of the Lead Borrower or any
Restricted Subsidiary in the form of unsecured or secured loans; provided that
in any event, unless the Required Lenders otherwise expressly consent in writing
prior to the issuance thereof, (i) except as provided in clause (v) below, no
such Indebtedness, to the extent incurred by any Credit Party, shall be secured
by any asset of the Lead Borrower or any of its Subsidiaries, (ii) no such
Indebtedness, to the extent incurred by any Credit Party, shall be guaranteed by
any Person other than Holdings, the Borrowers or a Subsidiary Guarantor, (iii)
no such Indebtedness shall be subject to scheduled amortization or have a final
maturity, in either case prior to the date occurring ninety-one (91) days
following the then Latest Maturity Date (as defined in the First Lien Credit
Agreement), (iv) any “asset sale” mandatory prepayment provision or offer to
prepay covenant included in the agreement governing such Indebtedness, to the
extent incurred by any Credit Party, shall provide that the Lead Borrower or the
respective Subsidiary shall be permitted to repay obligations, and terminate
commitments, under this Agreement before prepaying or offering to prepay such
Indebtedness, (v) in the case of any such Indebtedness incurred by a Credit
Party that is secured (a) such Indebtedness is secured by only assets comprising
Collateral on a junior-lien basis relative to the Liens on such Collateral
securing the Obligations of the Credit Parties, and not secured by any property
or assets of the Lead Borrower or any of its Subsidiaries other than the
Collateral, (b) the security agreements relating to such Indebtedness are
substantially the same as the Security Documents (with such differences as are
reasonably satisfactory to the Administrative Agent) and (c) a Junior
Representative acting on behalf of the holders of such Indebtedness shall have
become party to the Additional Intercreditor Agreement; provided that if such
Indebtedness is the initial incurrence of Permitted Junior Debt by the Lead
Borrower that is secured by assets of the Lead Borrower or any other Credit
Party, then Holdings, the Lead Borrower, the Subsidiary Borrowers, the
Subsidiary Guarantors, the Administrative Agent, the Collateral Agent and the
Junior Representative for such Indebtedness shall have executed and delivered
the Additional Intercreditor Agreement and (vi) in respect of any such
Indebtedness of a Credit Party, the representations and warranties, covenants,
and events of default, taken as a whole, shall be no more onerous in any
material respect than the related provisions contained in this Agreement;
provided that any such terms may be more onerous to the extent they take effect
after the Latest Maturity Date (as defined in the First Lien Credit Agreement)
(provided that a certificate of a Responsible Officer of the Lead Borrower
delivered to the Administrative Agent in good faith at least five Business Days
prior to the incurrence of such Indebtedness, together with a reasonably
detailed description of the material terms and conditions of such Indebtedness
or drafts of the documentation relating thereto, stating that the Lead Borrower
has determined in good faith that such terms and conditions satisfy the
requirement set out in the foregoing clause (vi), shall be conclusive evidence
that such terms and conditions satisfy such requirement unless the
Administrative Agent provides notice to the Lead Borrower of an objection during
such five Business Day period (including a reasonable description of the basis
upon which it objects)). The incurrence of Permitted Junior Loans shall be
deemed to be a representation and warranty by the Lead Borrower that all
conditions thereto have been satisfied in all material respects and that same is
permitted in accordance with the terms of this Agreement, which representation
and warranty shall be deemed to be a representation and warranty for all
purposes hereunder, including, without limitation, Sections 7 and 11.
“Permitted Junior Notes” shall mean any Indebtedness of the Lead Borrower or any
Restricted Subsidiary evidenced by a note security and incurred pursuant to one
or more issuances of such notes; provided that in any event, unless the Required
Lenders otherwise expressly consent in writing prior to the issuance thereof,
(i) except as





--------------------------------------------------------------------------------





provided in clause (vii) below, no such Indebtedness, to the extent incurred by
any Credit Party, shall be secured by any asset of the Lead Borrower or any of
its Subsidiaries, (ii) no such Indebtedness, to the extent incurred by any
Credit Party, shall be guaranteed by any Person other than Holdings, the
Borrowers or any Subsidiary Guarantor, (iii) no such Indebtedness shall be
subject to scheduled amortization or have a final maturity, in either case prior
to the date occurring ninety-one (91) days following the then Latest Maturity
Date (as defined in the First Lien Credit Agreement) (iv) any “asset sale” offer
to purchase covenant included in the indenture governing such Indebtedness, to
the extent incurred by any Credit Party, shall provide that the Lead Borrower or
the respective Subsidiary shall be permitted to repay obligations, and terminate
commitments, under this Agreement before offering to purchase such Indebtedness,
(v) the indenture governing such Indebtedness shall not include any financial
maintenance covenants, (vi) the “default to other indebtedness” event of default
contained in the indenture governing such Indebtedness shall provide for a
“cross-acceleration” rather than a “cross-default,” (vii) in the case of any
such Indebtedness incurred by a Credit Party that is secured (a) such
Indebtedness is secured by only assets comprising Collateral on a junior-lien
basis relative to the Liens on such Collateral securing the Obligations of the
Credit Parties, and not secured by any property or assets of the Lead Borrower
or any of its Subsidiaries other than the Collateral, (b) such Indebtedness (and
the Liens securing the same) are permitted by the terms of the Additional
Intercreditor Agreement (to the extent the Additional Intercreditor Agreement is
then in effect), (c) the security agreements relating to such Indebtedness are
substantially the same as the Security Documents (with such differences as are
reasonably satisfactory to the Administrative Agent) and (d) a Junior
Representative acting on behalf of the holders of such Indebtedness shall have
become party to the Additional Intercreditor Agreement; provided that if such
Indebtedness is the initial issue of Permitted Junior Notes by the Lead Borrower
that is secured by assets of the Lead Borrower or any other Credit Party, then
Holdings, the Lead Borrower, the Subsidiary Guarantors, the Administrative
Agent, the Collateral Agent and the Junior Representative for such Indebtedness
shall have executed and delivered the Additional Intercreditor Agreement, and
(viii) to the extent incurred by any Credit Party, the covenants and defaults,
taken as a whole, contained in the indenture governing such Indebtedness shall
not be more onerous in any material respect than those contained in the
corresponding provisions in the SecondFirst Lien Credit Agreement, except, in
the case of any such Indebtedness that is secured as provided in preceding
clause (vii), with respect to covenants and defaults relating to the Collateral
(provided that a certificate of a Responsible Officer of the Lead Borrower
delivered to the Administrative Agent in good faith at least five Business Days
prior to the incurrence of such Indebtedness, together with a reasonably
detailed description of the material terms and conditions of such Indebtedness
or drafts of the documentation relating thereto, stating that the Lead Borrower
has determined in good faith that such terms and conditions satisfy the
requirement set out in the foregoing clause (viii), shall be conclusive evidence
that such terms and conditions satisfy such requirement unless the
Administrative Agent provides notice to the Lead Borrower of an objection during
such five Business Day period (including a reasonable description of the basis
upon which it objects)). The issuance of Permitted Junior Notes shall be deemed
to be a representation and warranty by the Lead Borrower that all conditions
thereto have been satisfied in all material respects and that same is permitted
in accordance with the terms of this Agreement, which representation and
warranty shall be deemed to be a representation and warranty for all purposes
hereunder, including, without limitation, Sections 7 and 11.
“Permitted Junior Notes Documents” shall mean, after the execution and delivery
thereof, each Permitted Junior Notes Indenture, and the Permitted Junior Notes,
in each case as the same may be amended, modified or supplemented from time to
time in accordance with the terms hereof and thereof.
“Permitted Junior Notes Indenture” shall mean any indenture or similar agreement
entered into in connection with the issuance of Permitted Junior Notes, as the
same may be amended, modified or supplemented from time to time in accordance
with the terms hereof and thereof.
“Permitted Liens” shall have the meaning provided in Section 10.01.
“Person” shall mean any individual, partnership, joint venture, firm,
corporation, association, limited liability company, trust or other enterprise
or any government or political subdivision or any agency, department or
instrumentality thereof.
“Pinnacle Acquisition Agreement” shall have the meaning provided in Amendment
No. 2.





--------------------------------------------------------------------------------





“Pinnacle Transactions” shall have the meaning provided in Amendment No. 2.
“Pinnacle Transactions Closing Date” shall mean the date of the consummation of
the Pinnacle Transactions pursuant to the Pinnacle Acquisition Agreement.
“Plan” shall mean any “pension plan” as defined in Section 3(2) of ERISA other
than a Foreign Pension Plan or a Multiemployer Plan, which is subject to Title
IV of ERISA or Section 412 of the Code and is (i) maintained or contributed to
by (or to which there is an obligation to contribute of) the Lead Borrower or a
Restricted Subsidiary of the Lead Borrower or (ii) with respect to which the
Lead Borrower or a Restricted Subsidiary of the Lead Borrower has any liability,
including, for greater certainty, liability arising from an ERISA Affiliate.
“Platform” shall mean IntraLinks, Syndtrak, ClearPar, or a substantially similar
electronic transmission system.
“Pledge Agreement” shall have the meaning provided in Section 6.08.
“Pledge Agreement Collateral” shall mean all of the “Collateral” as defined in
the Pledge Agreement and all other Equity Interests or other property similar to
that pledged (or purported to have been pledged) pursuant to the Pledge
Agreement and which is pledged (or purported to be pledged) pursuant to one or
more Additional Security Documents.
“Pledgee” shall have the meaning provided in the Pledge Agreement.
“Pre-Adjustment Successor Rate” shall have the meaning specified in Section
3.01(e).
“Present Fair Saleable Value” shall mean the amount that could be obtained by an
independent willing seller from an independent willing buyer if the assets of
the Lead Borrower and its Subsidiaries taken as a whole are sold as a going
concern with reasonable promptness in an arm’s-length transaction under present
conditions for the sale of comparable business enterprises insofar as such
conditions can be reasonably evaluated.
“Prime Rate” shall mean the rate which the Administrative Agent announces from
time to time as its prime lending rate, the Prime Rate to change when and as
such prime lending rate changes. The Prime Rate is a reference rate and does not
necessarily represent the lowest or best rate actually charged to any customer
by the Administrative Agent, which may make commercial loans or other loans at
rates of interest at, above or below the Prime Rate.
“Pro Forma Basis” shall mean, with respect to the calculation of any test,
financial ratio, basket or covenant under this Agreement, including the
Consolidated Senior Secured Net Leverage Ratio, the Consolidated Total Net
Leverage Ratio and the Consolidated Fixed Charge Coverage Ratio and the
calculation of Consolidated Total Assets, of any Person and its Restricted
Subsidiaries, as of any date, that pro forma effect will be given to the
Transaction, any acquisition, merger, consolidation, Investment, any issuance,
incurrence, assumption or repayment or redemption of Indebtedness (including
Indebtedness issued, incurred or assumed or repaid or redeemed as a result of,
or to finance, any relevant transaction and for which any such test, financial
ratio, basket or covenant is being calculated) (but excluding the identifiable
proceeds of any Indebtedness being incurred substantially simultaneously
therewith or as part of the same transaction or series of related transactions
for purposes of netting cash to calculate the applicable ratio), any issuance or
redemption of preferred stock, all sales, transfers and other dispositions or
discontinuance of any Subsidiary, line of business, division, segment or
operating unit, any operational change (including the entry into any material
contract or arrangement) or any designation of a Restricted Subsidiary to an
Unrestricted Subsidiary or of an Unrestricted Subsidiary to a Restricted
Subsidiary, in each case that have occurred during the four consecutive fiscal
quarter period of such Person being used to calculate such test, financial
ratio, basket or covenant (the “Reference Period”), or subsequent to the end of
the Reference Period but prior to such date or prior to or simultaneously with
the event for which a determination under this definition is made (including any
such event occurring at a Person who became a Restricted Subsidiary of the
subject Person or was merged or





--------------------------------------------------------------------------------





consolidated with or into the subject Person or any other Restricted Subsidiary
of the subject Person after the commencement of the Reference Period), as if
each such event occurred on the first day of the Reference Period.
For purposes of making any computation referred to above:
(1)    if any Indebtedness bears a floating rate of interest and is being given
pro forma effect, the interest on such Indebtedness shall be calculated as if
the rate in effect on the date for which a determination under this definition
is made had been the applicable rate for the entire period (taking into account
any Swap Contract applicable to such Indebtedness if such Swap Contract has a
remaining term in excess of 12 months);
(2)    interest on a Capitalized Lease Obligation shall be deemed to accrue at
an interest rate reasonably determined by a responsible financial or accounting
officer, in his or her capacity as such and not in his or her personal capacity,
of the Lead Borrower to be the rate of interest implicit in such Capitalized
Lease Obligation in accordance with U.S. GAAP;
(3)    interest on Indebtedness that may optionally be determined at an interest
rate based upon a factor of a prime or similar rate, a eurocurrency interbank
offered rate, or other rate, shall be deemed to have been based upon the rate
actually chosen, or, if none, then based upon such optional rate chosen as the
Lead Borrower may designate; and
(4) interest on any Indebtedness under a revolving credit facility computed on a
pro forma basis shall be computed based upon the average daily balance of such
Indebtedness during the applicable period.
Any pro forma calculation may include, without limitation, adjustments
calculated in accordance with Regulation S-X under the Securities Act; provided
that any such adjustments that consist of reductions in costs and other
operating improvements or synergies (whether added pursuant to this definition,
the definition “Pro Forma Cost Savings” or otherwise added to Consolidated Net
Income or Consolidated EBITDA) shall be calculated in accordance with, and
satisfy the requirements specified in, the definition of “Pro Forma Cost
Savings.”
“Pro Forma Cost Savings” shall mean, without duplication of any amounts
referenced in the definition of “Pro Forma Basis,” an amount equal to the amount
of cost savings, operating expense reductions, operating improvements (including
the entry into any material contract or arrangement) and acquisition synergies,
in each case, projected in good faith to be realized (calculated on a pro forma
basis as though such items had been realized on the first day of such period) as
a result of actions taken on or prior to, or to be taken by the Lead Borrower
(or any successor thereto) or any Restricted Subsidiary within 1224 months of,
the date of such pro forma calculation, net of the amount of actual benefits
realized or expected to be realized during such period that are otherwise
included in the calculation of Consolidated EBITDA from such action; provided
that (a) such cost savings, operating expense reductions, operating improvements
and synergies are factually supportable and reasonably identifiable (as
determined in good faith by a responsible financial or accounting officer, in
his or her capacity as such and not in his or her personal capacity, of the Lead
Borrower (or any successor thereto)) and are reasonably anticipated to be
realized within 1224 months after the date of such pro forma calculation and (b)
no cost savings, operating expense reductions, operating improvements and
synergies shall be added pursuant to this definition to the extent duplicative
of any expenses or charges otherwise added to Consolidated Net Income or
Consolidated EBITDA, whether through a pro forma adjustment or otherwise, for
such period; provided, further, that, (i) the aggregate amount added in respect
of the foregoing proviso (or otherwise added to Consolidated Net Income or
Consolidated EBITDA), together with any Specified Permitted Adjustments, shall
not exceed with respect to any four quarter period 2025% of Consolidated EBITDA
for such period (calculated prior toafter giving effect to any such adjustments
(including any Specified Permitted Adjustments)) (such limitation, the “Cost
Savings Cap”) and (ii) the aggregate amount added in respect of the foregoing
proviso (or otherwise added to Consolidated Net Income or Consolidated EBITDA)
shall no longer be permitted to be added back to the extent the cost savings,
operating expense reductions, operating improvements and synergies have not been
achieved within 1224 months of the action or event giving rise to such cost
savings, operating expense reductions, operating improvements and synergies.





--------------------------------------------------------------------------------





“Projections” shall mean the detailed projected consolidated financial
statements of the Lead Borrower and its Subsidiaries (after giving effect to the
Transaction) delivered to the Administrative Agent on or prior to the Closing
Date.
“PTE” shall mean a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.
“Properly Contested” with respect to any obligation of a Credit Party, (a) the
obligation is subject to a bona fide dispute regarding amount or the Credit
Party's liability to pay; (b) the obligation is being properly contested in good
faith by appropriate proceedings promptly instituted and diligently pursued; (c)
appropriate reserves have been established in accordance with GAAP; (d)
non-payment could not have a Material Adverse Effect, nor result in forfeiture
or sale of any assets of the Credit Party; (e) no Lien is imposed on assets of
the Credit Party, unless bonded and stayed to the satisfaction of Administrative
Agent; and (f) if the obligation results from entry of a judgment or other
order, such judgment or order is stayed pending appeal or other judicial review.
“Pro Rata Percentage” of any Revolving Lender at any time shall mean the
percentage of the total Revolving Commitment represented by such Lender’s
Revolving Commitment.
“Pro Rata Share” shall mean, with respect to each Lender at any time, a fraction
(expressed as a percentage, carried out to the ninth decimal place), the
numerator of which is the amount of the Revolving Exposure of such Lender at
such time and the denominator of which is the aggregate amount of all Aggregate
Exposures at such time. The initial Pro Rata Shares of each Lender is set forth
opposite the name of such Lender on Schedule 2.01 or in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable.
“Protective Advances” shall have the meaning provided in Section 2.18.
“PTE” shall mean a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.
“Public Lender” shall have the meaning provided in Section 9.01.
“Qualified ECP Guarantor” shall have the meaning provided in Section 14.11.
“Qualified Preferred Stock” shall mean any preferred capital stock of Holdings
or the Lead Borrower so long as the terms of any such preferred capital stock
(x) do not contain any mandatory put, redemption, repayment, sinking fund or
other similar provision prior to the 91st day after the then Latest Maturity
Date (as defined in the First Lien Credit Agreement) as of the date such
Qualified Preferred Stock was issued other than (i) provisions requiring payment
solely (or with provisions permitting Holdings or the Lead Borrower, as
applicable, to opt to make payment solely) in the form of common Equity
Interests or Qualified Preferred Stock of Holdings or the Lead Borrower, as
applicable, or any Equity Interests of any direct or indirect Parent Company of
Holdings or the Lead Borrower, as applicable, (ii) provisions requiring payment
solely as a result of a change of control or asset sale, so long as any rights
of the holders thereof upon the occurrence of a change of control or asset sale
are subject to the payment in full of all Obligations in cash (other than
unasserted contingent indemnification obligations) or such payment is otherwise
permitted by this Agreement (including as a result of a waiver or amendment
hereunder) and (iii) with respect to preferred capital stock issued to any plan
for the benefit of employees of Holdings or the Lead Borrower, as applicable, or
its Subsidiaries or by any such plan to such employees, provisions requiring the
repurchase thereof in order to satisfy applicable statutory or regulatory
obligations and (y) give Holdings or the Lead Borrower the option to elect to
pay such dividends or distributions on a non-cash basis or otherwise do not
require the cash payment of dividends or distributions at any time that such
cash payment is not permitted under this Agreement or would result in a Default
or Event of Default hereunder.
“Real Property” of any Person shall mean, collectively, the right, title and
interest of such Person (including any leasehold, mineral or other estate) in
and to any and all land, improvements and fixtures owned, leased or operated by
such Person, together with, in each case, all easements, hereditaments and
appurtenances relating





--------------------------------------------------------------------------------





thereto, all improvements and appurtenant fixtures and equipment, all general
intangibles (except for any Intellectual Property) and contract rights and other
property and rights incidental to the ownership, lease or operation thereof.
“Recovery Event” shall mean the receipt by the Lead Borrower or any of its
Restricted Subsidiaries of any cash insurance proceeds or condemnation awards
payable (i) by reason of theft, loss, physical destruction, damage, taking or
any other similar event with respect to any property or assets of the Lead
Borrower or any of its Restricted Subsidiaries (but not by reason of any loss of
revenues or interruption of business or operations caused thereby) and (ii)
under any policy of insurance required to be maintained under Section 9.03, in
each case to the extent such proceeds or awards do not constitute reimbursement
or compensation for amounts previously paid by the Lead Borrower or any of its
Restricted Subsidiaries in respect of any such event.
“Reference Period” shall have the meaning provided in the definition of the term
“Pro Forma Basis”.
“Refinancing First Lien Notes” shall mean “Refinancing Notes” as defined in the
First Lien Credit Agreement.
“Refinancing First Lien Notes Indenture” shall mean a “Refinancing Notes
Indenture” as defined in the First Lien Credit Agreement.
“Refinancing First Lien Term Loans” shall mean “Refinancing Term Loans” as
defined in the First Lien Credit Agreement.
“Refinancing Notes” shall mean Refinancing First Lien Notes and Refinancing
Second Lien Notes.
“Refinancing Notes Indenture” shall mean a Refinancing First Lien Notes
Indenture or a Refinancing Second Lien Notes Indenture, as applicable.
“Refinancing Second Lien Notes” shall mean “Refinancing Notes” as defined in the
Second Lien Credit Agreement.
“Refinancing Second Lien Notes Indenture” shall mean a “Refinancing Notes
Indenture” as defined in the Second Lien Credit Agreement.
“Refinancing Second Lien Term Loans” shall mean “Refinancing Term Loans” as
defined in the Second Lien Credit Agreement.
“Refinancing Term Loans” shall mean Refinancing First Lien Term Loans and
Refinancing Second Lien Term Loans.
“Register” shall have the meaning provided in Section 13.15.
“Regulation D” shall mean Regulation D of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof establishing reserve requirements.
“Regulation T” shall mean Regulation T of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof.
“Regulation U” shall mean Regulation U of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof.
“Regulation X” shall mean Regulation X of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof.





--------------------------------------------------------------------------------





“Related Adjustment” shall mean, in determining any LIBOR Successor Rate, the
first relevant available alternative set forth in the order below that can be
determined by the Administrative Agent applicable to such LIBOR Successor Rate:
(i)    the spread adjustment, or method for calculating or determining such
spread adjustment, that has been selected or recommended by the Relevant
Governmental Body for the relevant Pre-Adjustment Successor Rate (taking into
account the interest period, interest payment date or payment period for
interest calculated and/or tenor thereto) and which adjustment or method (x) is
published on an information service as selected by the Administrative Agent from
time to time in its reasonable discretion or (y) solely with respect to Term
SOFR, if not currently published, which was previously so recommended for Term
SOFR and published on an information service acceptable to the Administrative
Agent; or
(ii)    the spread adjustment that would apply (or has previously been applied)
to the fallback rate for a derivative transaction referencing the ISDA
Definitions (taking into account the interest period, interest payment date or
payment period for interest calculated and/or tenor thereto).
“Related Party” shall mean (a) with respect to Platinum Equity Advisors, LLC,
(i) any investment fund controlled by or under common control with Platinum
Equity Advisors, LLC, any officer or director of the foregoing persons, or any
entity controlled by any of the foregoing persons and (ii) any spouse or lineal
descendant (including by adoption or stepchildren) of the officers and directors
referred to in clause (a)(i); and (b) with respect to anyany officer of the Lead
Borrower or its Subsidiaries, (i) any officer or director of the foregoing
persons or any spouse or lineal descendant (including by adoption and
stepchildren) of such officer and (ii) any trust, corporation or partnership or
other entity, in each case to the extent not an operating company, of which an
80% or more controlling interest is held by the beneficiaries, stockholders,
partners or owners who are the officer, any of the persons described in (b)(i)
above or any combination of these identified relationships and (cb) with respect
to any Agent, such Agent’s Affiliates and the respective directors, officers,
employees, agents and advisors of such Agent and such Agent’s Affiliates.
“Release” shall mean actively or passively disposing, discharging, injecting,
spilling, pumping, leaking, leaching, dumping, emitting, escaping, emptying,
pouring, seeping, migrating or the like, of any Hazardous Materials into,
through or upon the Environment or within, from or into any building, structure,
facility or fixture.
“Relevant Governmental Body” shall mean the Federal Reserve Board and/or the
Federal Reserve Bank of New York, or a committee officially endorsed or convened
by the Federal Reserve Board and/or the Federal Reserve Bank of New York.
“Relevant Guaranteed Obligations” shall mean (i) in the case of Holdings, (x)
the full and prompt payment when due (whether at the stated maturity, by
acceleration or otherwise) of the unpaid principal and interest on each Note
issued by, and all Loans made to, the Borrowers under this Agreement, together
with all the other obligations (including obligations which, but for the
automatic stay under Section 362(a) of the Bankruptcy Code, would become due),
indebtedness and liabilities (including, without limitation, indemnities, fees
and interest (including any interest, fees and other amounts accruing after the
commencement of any bankruptcy, insolvency, receivership or similar proceeding
at the rate provided for herein, whether or not such interest, fees and other
amounts is an allowed or allowable claim in any such proceeding) thereon) of the
Borrowers to the Lenders, the Administrative Agent and the Collateral Agent now
existing or hereafter incurred under, arising out of or in connection with this
Agreement and each other Credit Document (other than the Intercreditor
Agreement) to which any of the Borrowers is a party and the due performance and
compliance by the Borrowers with all the terms, conditions and agreements
contained in this Agreement and in each such other Credit Document (other than
the Intercreditor Agreement) and (y) the full and prompt payment when due
(whether at the stated maturity, by acceleration or otherwise) of all
obligations (including obligations which, but for the automatic stay under
Section 362(a) of the Bankruptcy Code, would become due), liabilities and
indebtedness (including any interest, fees and other amounts accruing after the
commencement of any bankruptcy, insolvency, receivership or similar proceeding
at the rate provided for herein, whether or not such interest, fees and other
amounts is an allowed or allowable claim in any such proceeding) of the Lead
Borrower or any of its Restricted Subsidiaries owing under any Secured Bank
Product Obligation and the due





--------------------------------------------------------------------------------





performance and compliance with all terms, conditions and agreements contained
therein, (ii) in the case of a Borrower, (x) the full and prompt payment when
due (whether at the stated maturity, by acceleration or otherwise) of the unpaid
principal and interest on each Note issued by, and all Loans made to each other
Borrower under this Agreement, together with all the other obligations
(including obligations which, but for the automatic stay under Section 362(a) of
the Bankruptcy Code, would become due), indebtedness and liabilities (including,
without limitation, indemnities, fees and interest (including any interest, fees
and other amounts accruing after the commencement of any bankruptcy, insolvency,
receivership or similar proceeding at the rate provided for herein, whether or
not such interest, fees and other amounts is an allowed or allowable claim in
any such proceeding) thereon) of each other Borrower to the Lenders, the
Administrative Agent and the Collateral Agent now existing or hereafter incurred
under, arising out of or in connection with this Agreement and each other Credit
Document (other than the Intercreditor Agreement) to which each other Borrower
is a party and the due performance and compliance by the Borrowers with all the
terms, conditions and agreements contained in this Agreement and in each such
other Credit Document (other than the Intercreditor Agreement) and (y) the full
and prompt payment when due (whether at the stated maturity, by acceleration or
otherwise) of all obligations (including obligations which, but for the
automatic stay under Section 362(a) of the Bankruptcy Code, would become due),
liabilities and indebtedness (including any interest, fees and other amounts
accruing after the commencement of any bankruptcy, insolvency, receivership or
similar proceeding at the rate provided for herein, whether or not such
interest, fees and other amounts is an allowed or allowable claim in any such
proceeding) of any Restricted Subsidiaries of such Borrower and each other
Borrower and its Restricted Subsidiaries owing under any Secured Bank Product
Obligation and the due performance and compliance with all terms, conditions and
agreements contained therein.
“Relevant Guaranteed Party” shall mean (i) with respect to the Lead Borrower,
each Subsidiary Borrower and (ii) with respect to any Subsidiary Borrower, the
Lead Borrower and any other Subsidiary Borrower.
“Relevant Public Company” shall mean, at any time on and after an Initial Public
Offering, the Parent Company whose equity is traded on a United States national
securities exchange.
“Replaced Lender” shall have the meaning provided in Section 3.04.
“Replacement Lender” shall have the meaning provided in Section 3.04.
“Required Lenders” shall mean Non-Defaulting Lenders, the sum of whose
outstanding principal of Commitments as of any date of determination represent
greater than 50% of the sum of all outstanding principal of Commitments of
Non-Defaulting Lenders at such time; provided, that at any time there are at
least two Non-Defaulting Lenders with Commitments, approval of the “Required
Lenders” shall require the approval of at least two Non-Defaulting Lenders
together holding Commitments that represent greater than 50% of the sum of all
outstanding principal of Commitments of Non-Defaulting Lenders.
“Requirement of Law” or “Requirements of Law” shall mean, with respect to any
Person, (i) the charter, articles or certificate of organization or
incorporation and bylaws or other organizational or governing documents of such
Person and (ii) any statute, law, treaty, rule, regulation, order, decree, writ,
injunction or determination of any arbitrator or court or other Governmental
Authority, in each case applicable to or binding upon such Person or any of its
property or to which such Person or any of its property is subject.
“Reserves” shall mean, without duplication of any items that are otherwise
addressed or excluded through eligibility criteria, such reserves as the
Administrative Agent, from time to time determines in its Permitted Discretion,
including but not limited to Dilution Reserves, plus any Tax Reserves and Bank
Product Reserves.
Notwithstanding anything to the contrary in this Agreement, (i) such Reserves
shall not be established or changed except upon not less than three (3) Business
Days’ prior written notice to the Lead Borrower, which notice shall include a
reasonably detailed description of such Reserve being established (during which
period (a) the Administrative Agent shall, if requested, discuss any such
Reserve or change with the Lead Borrower, (b) the Lead Borrower may take such
action as may be required so that the event, condition or matter that is the
basis for such Reserve or change thereto no longer exists or exists in a manner
that would result in the establishment of a lower





--------------------------------------------------------------------------------





Reserve or result in a lesser change thereto, in a manner and to the extent
reasonably satisfactory to the Administrative Agent and (c) no Credit Extensions
shall be made to the Borrowers if after giving effect to such Credit Extension
the Outstanding Amount would exceed the Line Cap less such Reserves), and (ii)
the amount of any Reserve established by the Administrative Agent, and any
change in the amount of any Reserve, shall have a reasonable relationship to the
event, condition or other matter that is the basis for such Reserve or such
change.  Notwithstanding clause (i) of the preceding sentence, changes to the
Reserves solely for purposes of correcting mathematical or clerical errors shall
not be subject to such notice period, it being understood that no Default or
Event of Default shall be deemed to result therefrom, if applicable, for a
period of six (6) Business Days.
“Resolution Authority” shall mean an EEA Resolution Authority or, with respect
to any UK Financial Institution, a UK Resolution Authority.
“Responsible Officer” shall mean, with respect to any Person, its chief
financial officer, chief executive officer, president, or any vice president,
managing director, treasurer, controller or other officer of such Person having
substantially the same authority and responsibility and, solely for purposes of
notices given to Article 2, any other officer or employee of the applicable
Credit Party so designated by any of the foregoing officers in a notice to the
Administrative Agent or any other officer or employee of the applicable Credit
Party designated in or pursuant to an agreement between the applicable Credit
Party and the Administrative Agent; provided that, with respect to compliance
with financial covenants, “Responsible Officer” shall mean the chief financial
officer, treasurer or controller of the Lead Borrower, or any other officer of
the Lead Borrower having substantially the same authority and responsibility.
“Restricted Subsidiary” shall mean each Subsidiary of the Lead Borrower other
than any Unrestricted Subsidiary. The Subsidiary Borrowers shall at all times
constitute Restricted Subsidiaries.
“Returns” shall have the meaning provided in Section 8.09.
“Revolver Priority Collateral” shall have the meaning assigned to the term “ABL
Collateral” in the Intercreditor Agreement.
“Revolving Availability Period” shall mean the period from and including the
Closing Date to but excluding the earlier of the Maturity Date and the date of
termination of the Revolving Commitments.
“Revolving Borrowing” shall mean a Borrowing comprised of Revolving Loans.
“Revolving Commitment” shall mean, with respect to each Lender, the commitment,
if any, of such Lender to make Revolving Loans hereunder up to the amount set
forth on Schedule 2.01, or in the Assignment and Assumption Agreement pursuant
to which such Lender assumed its Revolving Commitment, as applicable, as the
same may be (a) reduced from time to time pursuant to Section 2.07 and (b)
reduced or increased from time to time pursuant to assignments by or to such
Lender pursuant to Section 13.04. The aggregate amount of the Lenders’ Revolving
Commitments on the Amendment No. 13 Effective Date is $150,000,000175,000,000.
“Revolving Commitment Increase” shall have the meaning provided in Section
2.15(a).
“Revolving Commitment Increase Notice” shall have the meaning provided in
Section 2.15(b).
“Revolving Exposure” shall mean, with respect to any Lender at any time, the
aggregate principal amount at such time of all outstanding Revolving Loans of
such Lender, plus the aggregate amount at such time of such Lender’s LC
Exposure, plus the aggregate amount at such time of such Lender’s Swingline
Exposure.
“Revolving Lender” shall mean a Lender with a Revolving Commitment.





--------------------------------------------------------------------------------





“Revolving Loans” shall mean advances made to or at the instructions of the Lead
Borrower pursuant to Section 2 hereof and may constitute Revolving Loans,
Swingline Loans, Protective Advances, or Overadvance Loans.
“Revolving Note” shall mean each revolving note substantially in the form of
Exhibit B-1 hereto.
“S&P” shall mean Standard & Poor’s Ratings Services, a division of the McGraw
Hill Company, Inc., and any successor owner of such division.
“Sale-Leaseback Transaction” shall mean any arrangements with any Person
providing for the leasing by the Lead Borrower or any of its Restricted
Subsidiaries of real or personal property which has been or is to be sold or
transferred by the Lead Borrower or such Restricted Subsidiary to such Person or
to any other Person to whom funds have been or are to be advanced by such Person
in connection therewith.
“Sanctioned Country” shall mean, at any time, a country, region or territory
which is, or whose government is, the target of any Sanctions (currently, Iran,
Sudan, Syria, North Korea, Cuba and the Crimea region of Ukraine).
“Sanctioned Person” shall mean, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury or the U.S. Department of
State or by the United Nations Security Council, the European Union or any EU
member state or Her Majesty’s Treasury of the United Kingdom, (b) any Person
operating, organized or resident in a Sanctioned Country or (c) any Person
controlled by any such Person.
“Sanctions” shall mean any comprehensive economic or financial sanctions or
trade embargoes imposed, administered or enforced from time to time by (a) the
U.S. government, including those administered by the Office of Foreign Assets
Control of the U.S. Department of the Treasury or the U.S. Department of State,
or (b) the United Nations Security Council, the European Union or Her Majesty’s
Treasury of the United Kingdom.
“SECScheduled Unavailability Date” shall have the meaning provided in Section
9.013.01(ge).
“Second Lien Collateral Agent” shall mean Bank of America, N.A., as collateral
agent under the Second Lien Credit Agreement or any successor thereto acting in
such capacity.
“SEC” shall have the meaning provided in Section 9.01(g).
“Second Lien Credit Agreement” shall mean (i) that certain Second Lien Term Loan
Credit Agreement, dated as of the Closing Date, among Holdings, the Lead
Borrower, certain Subsidiaries of the Borrower from time to time party thereto,
the lenders from time to time party thereto, and Bank of America, as
administrative agent, and (ii) any other credit agreement, loan agreement, note
agreement, promissory note, indenture or other agreement or instrument
evidencing or governing the terms of any Indebtedness or other financial
accommodation that has been incurred to extend (subject to the limitations set
forth herein and in the Intercreditor Agreement) or refinance in whole or in
part the Indebtedness and other obligations outstanding under (x) the credit
agreement referred to in clause (i) or (y) any subsequent Second Lien Credit
Agreement, unless such agreement or instrument expressly provides that it is not
intended to be and is not a Second Lien Credit Agreement hereunder. Any
reference to the Second Lien Credit Agreement hereunder shall be deemed a
reference to any Second Lien Credit Agreement then in existence.
“Second Lien Credit Documents” shall have the meaning ascribed to the term
“Credit Documents” in the Second Lien Credit Agreement.
“Section 9.01 Financials” shall mean the annual and quarterly financial
statements required to be delivered pursuant to Sections 9.01(a) and (b).





--------------------------------------------------------------------------------





“Secured Bank Product Obligations” shall mean Bank Product Debt owing to a
Secured Bank Product Provider or any Person that was a Secured Bank Product
Provider on the Closing Date or at the time it entered into a Bank Product with
a Borrower or its Subsidiary, up to the maximum amount (in the case of any
Secured Bank Product Provider other than Bank of America and its Affiliates)
specified by such provider in writing to the Administrative Agent, which amount
may be established or increased (by further written notice by the Lead Borrower
to the Administrative Agent from time to time) as long as no Default or Event of
Default then exists and no Overadvance would result from establishment of a Bank
Product Reserve for such amount and all other Secured Bank Product Obligations.
“Secured Bank Product Provider” shall mean, at the time of entry into a Bank
Product with a Borrower or its Subsidiary (or, if such Bank Product exists on
the Closing Date, as of the Closing Date) the Administrative Agent, any Lender
or any of their respective Affiliates that is providing a Bank Product; provided
such provider delivers written notice to the Administrative Agent, substantially
in the form of Exhibit D hereto, by the later of ten (10) days following (x) the
Closing Date and (y) creation of the Bank Product, (i) describing the Bank
Product and setting forth the maximum amount to be secured by the Collateral and
the methodology to be used in calculating such amount, and (ii) agreeing to be
bound by Section 12.12. It is hereby understood that a Person may not be a
Secured Bank Product Provider to the extent it is similarly treated as such
under the First Lien Credit Agreement in respect of such Bank Product.
“Secured Creditors” shall have the meaning assigned that term in the respective
Security Documents.
“Securities Act” shall mean the Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder.
“Securities Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended, and the rules and regulations promulgated thereunder.
“Security Agreement” shall have the meaning provided in Section 6.09.
“Security Document” shall mean and include each of the Security Agreement, the
Pledge Agreement and, after the execution and delivery thereof, each Additional
Security Document.
“Settlement Date” shall have the meaning provided in Section 2.14(b).
“Similar Business” shall mean any business and any services, activities or
businesses incidental, or reasonably related or similar to, or complementary to
any line of business engaged in by the Lead Borrower and its Restricted
Subsidiaries on the Closing Date (after giving effect to the Transaction) or any
business activity that is a reasonable extension, development or expansion
thereof or ancillary thereto.
“SOFR” with respect to any Business Day shall mean the secured overnight
financing rate published for such day by the Federal Reserve Bank of New York,
as the administrator of the benchmark (or a successor administrator) on the
Federal Reserve Bank of New York’s website (or any successor source) at
approximately 8:00 a.m. (New York City time) on the immediately succeeding
Business Day and, in each case, that has been selected or recommended by the
Relevant Governmental Body.
“Solvent” and “Solvency” shall mean, with respect to any Person on any date of
determination, that on such date (i) the Fair Value of the assets of such Person
and its Subsidiaries on a consolidated basis, is greater than the total amount
of liabilities, including contingent liabilities, of such Person and its
Subsidiaries, on a consolidated basis (it being understood that the amount of
contingent liabilities at any time shall be computed as the amount that, in
light of all the facts and circumstances existing at such time, represents the
amount that can reasonably be expected to become an actual or matured
liability); (ii) the Present Fair Saleable Value of the assets of such Person
and its Subsidiaries on a consolidated basis, is greater than the total amount
of liabilities, including contingent liabilities, of such Person and its
Subsidiaries on a consolidated basis (it being understood that the amount of
contingent liabilities at any time shall be computed as the amount that, in
light of call the facts and circumstances





--------------------------------------------------------------------------------





existing at such time, represents the amount that can reasonably be expected to
become an actual or matured liability); (iii) such Person and its Subsidiaries
on a consolidated basis are able to pay their debts and liabilities (including,
without limitation, contingent and subordinated liabilities) as they become
absolute and mature in the ordinary course of business on their respective
stated maturities and are otherwise “solvent” within the meaning given that term
and similar terms under applicable laws relating to fraudulent transfers and
conveyances; and (iv) such Person and its Subsidiaries on a consolidated basis
will have adequate capital with which to conduct the business they are presently
conducting and reasonably anticipate conducting.
“Special Dividend” shall mean the payment by the Lead Borrower to one or more
Parent Companies, on or after the Closing Date, of one or more Dividends in an
amount not to exceed $350,000,000 in the aggregate.
“Specified Credit Party” shall have the meaning provided in Section 14.11.
“Specified Equity Contribution” shall have the meaning provided in Section
10.11(b).
“Specified Event of Default” shall mean any Event of Default arising under
Section 11.01, 11.03(i) (solely relating to a failure to comply with Section
9.17(c)), 11.03(ii) or 11.05.
“Specified Permitted Adjustments” shall mean all adjustments to Consolidated
EBITDA identified in the confidential information memorandum for the Initial
Term Loans (as defined in the First Lien Credit Agreement) dated September 27,
2016October 1, 2020 to the extent such adjustments, without duplication,
continue to be applicable to the reference period (it being understood that such
adjustments shall be calculated net of the amount of actual benefits realized or
expected to be realized during such reference period that are otherwise included
in the calculation of Consolidated EBITDA).
“Sponsor” shall mean Platinum Equity Advisors, LLC and its Affiliates (excluding
any operating portfolio company thereof).
“Sponsor Affiliate” shall mean the collective reference to any entities (other
than a portfolio company) controlled directly or indirectly by the Sponsor.
“Spot Rate” shall mean the exchange rate, as determined by the Administrative
Agent, that is applicable to conversion of one currency into another currency,
which is (a) the exchange rate reported by Bloomberg (or other commercially
available source designated by the Administrative Agent) as of the end of the
preceding business day in the financial market for the first currency; or (b) if
such report is unavailable for any reason, the spot rate for the purchase of the
first currency with the second currency as in effect during the preceding
business day in the Administrative Agent’s principal foreign exchange trading
office for the first currency.
“Stated Liabilities” shall mean the recorded liabilities (including contingent
liabilities that would be recorded in accordance with U.S. GAAP) of the Lead
Borrower and its Subsidiaries taken as a whole, as of the Closing Date after
giving effect to the consummation of the Transaction, determined in accordance
with U.S. GAAP consistently applied, together with the principal amount of all
New Financing.
“Subsequent Transaction” shall have the meaning provided in Section 1.03.
“Subsidiaries Guaranty” shall have the meaning provided in Section 6.10.
“Subsidiary” shall mean, as to any Person, (i) any corporation more than 50% of
whose stock of any class or classes having by the terms thereof ordinary voting
power to elect a majority of the directors of such corporation (irrespective of
whether or not at the time stock of any class or classes of such corporation
shall have or might have voting power by reason of the happening of any
contingency) is at the time owned by such Person and/or one or more Subsidiaries
of such Person and (ii) any partnership, limited liability company, association,
joint venture or other entity in which such Person and/or one or more
Subsidiaries of such Person has more than a 50% Equity Interest at the time.





--------------------------------------------------------------------------------





“Subsidiary Borrower” shall mean any Domestic Subsidiaries of the Lead Borrower
that own any assets included in the Borrowing Base and that execute a
counterpart hereto and to any other applicable Credit Document as a Borrower.
“Subsidiary Guarantor” shall mean (x) Intermediate Holdings and (y) each other
Domestic Subsidiary of the Lead Borrower (other than the Subsidiary Borrowers)
in existence on the Closing Date (after giving effect to the Transaction) other
than any Excluded Subsidiary, as well as each Domestic Subsidiary of the Lead
Borrower established, created or acquired after the Closing Date which becomes a
party to the Subsidiaries Guaranty in accordance with the requirements of this
Agreement or the provisions of the Subsidiaries Guaranty .
“Supermajority Lenders” shall mean those Non-Defaulting Lenders which would
constitute the Required Lenders under, and as defined in, this Agreement if the
percentage “50%” contained therein were changed to “66-2/3%.”
“Swap Contract” shall mean (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.
“Swap Obligation” shall mean, with respect to any Guarantor, any obligation to
pay or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of section 1a(47) of the Commodity Exchange Act.
“Swingline Commitment” shall mean the commitment of the Swingline Lender to make
loans pursuant to Section 2.12, as the same may be reduced from time to time
pursuant to Section 2.07 or Section 2.12.
“Swingline Exposure” shall mean at any time the aggregate principal amount at
such time of all outstanding Swingline Loans. The Swingline Exposure of any
Revolving Lender at any time shall equal its Pro Rata Percentage of the
aggregate Swingline Exposure at such time.
“Swingline Lender” shall mean Bank of America.
“Swingline Loan” shall mean any Loan made by the Swingline Lender pursuant to
Section 2.12.
“Swingline Note” shall mean each swingline note substantially in the form of
Exhibit B-2 hereto.
“Syndication Agents” shall mean Bank of America, Citizens Bank, National
Association, Truist Bank and Morgan Stanley Senior Funding, Inc., in their
capacities as co-syndication agents under this Agreement.
“Synthetic Lease” shall mean a lease transaction under which the parties intend
that (i) the lease will be treated as an “operating lease” by the lessee and
(ii) the lessee will be entitled to various tax and other benefits ordinarily
available to owners (as opposed to lessees) of like property.
“Revaluation Date” shall mean, with respect to any Letter of Credit, each of the
following: (i) each date of issuance of a Letter of Credit denominated in an
Alternative Currency, (ii) each date of an amendment of any such Letter of
Credit having the effect of increasing the amount thereof, (iii) each date of
any payment by the Issuing





--------------------------------------------------------------------------------





Bank under any Letter of Credit denominated in an Alternative Currency and (iv)
such additional dates as the Administrative Agent or the Issuing Bank shall
determine or the Required Lenders shall require.
“Taxes” shall mean any and all present or future taxes, levies, imposts, duties,
deductions, charges, fees, assessments, liabilities or withholdings imposed by
any Governmental Authority in the nature of a tax, including interest, penalties
and additions to tax with respect thereto.
“Tax Group” shall have the meaning provided in Section 10.03(vi)(B).
“Tax Reserve” shall mean, as of any date of determination, an amount equal to
the sum of (i) any past due federal income taxes and (ii) any federal payroll
taxes then due, in each case, owing by a Borrower.
“Term Priority Collateral” shall have the meaning assigned to the term “Fixed
Asset Collateral” in the Intercreditor Agreement.
“Term SOFR” shall mean the forward-looking term rate for any period that is
approximately (as determined by the Administrative Agent) as long as any of the
Interest Period options set forth in the definition of “Interest Period” and
that is based on SOFR and that has been selected or recommended by the Relevant
Governmental Body, in each case as published on an information service as
selected by the Administrative Agent from time to time in its reasonable
discretion.
“Test Period” shall mean each period of four consecutive fiscal quarters of the
Lead Borrower (in each case taken as one accounting period).
“Threshold Amount” shall mean $25,000,00050,000,000.
“Transaction” shall mean, collectively, (i) the consummation of the Existing
Credit Agreement Refinancing, (ii) the entering into of the Credit Documents and
the incurrence of the Loans on the Closing Date, (iii) the entering into of the
Second Lien Credit Agreement and the incurrence of term loans thereunder, (iv)
the entering into of the First Lien Credit Agreement and the initial borrowings
thereunder, (v) payment of the Special Dividend and (viiv) the payment of all
Transaction Costs.
“Transaction Costs” shall mean the fees, premiums and expenses payable by
Holdings, the Lead Borrower and its Subsidiaries in connection with the
transactions described in clauses (i) through (v) of the definition of
“Transaction.”
“Type” shall mean the type of Loan determined with regard to the interest option
applicable thereto, i.e., whether a Base Rate Loan or a LIBO Rate Loan.
“UCC” shall mean the Uniform Commercial Code as from time to time in effect in
the relevant jurisdiction.
“UK Financial Institution” means any BRRD Undertaking (as such term is defined
under the PRA Rulebook (as amended form time to time) promulgated by the United
Kingdom Prudential Regulation Authority) or any person falling within IFPRU 11.6
of the FCA Handbook (as amended from time to time) promulgated by the United
Kingdom Financial Conduct Authority, which includes certain credit institutions
and investment firms, and certain affiliates of such credit institutions or
investment firms.
“UK Resolution Authority” means the Bank of England or any other public
administrative authority having responsibility for the resolution of any UK
Financial Institution.
“Unfunded Pension Liability” of any Plan subject to Title IV of ERISA shall mean
the amount, if any, by which the present value of the accumulated plan benefits
under the Plan determined on a plan termination basis in accordance with
actuarial assumptions at such time consistent with those prescribed by the PBGC
for purposes of Section 4044 of ERISA, exceeds the fair market value of all plan
assets of such Plan.





--------------------------------------------------------------------------------





“United States” and “U.S.” shall each mean the United States of America.
“Unrestricted Subsidiary” shall mean (i) on the Closing Date, each Subsidiary of
the Lead Borrower listed on Schedule 1.01(B) and (ii) any Subsidiary of the Lead
Borrower designated by the board of directors of the Lead Borrower as an
Unrestricted Subsidiary pursuant to Section 9.16 subsequent to the Closing Date,
in each case, except to the extent redesignated as a Restricted Subsidiary in
accordance with such Section 9.16; provided, however, that no Subsidiary
Borrower or any Restricted Subsidiary that owns any Equity Interests of any
Subsidiary Borrower shall be designated as an Unrestricted Subsidiary.
“Unused Line Fee” shall have the meaning provided in Section 2.05(a).
“Unused Line Fee Rate” shall mean (i) initially, 0.50% per annum on the average
daily unused Availability, calculated based upon the actual number of days
elapsed over a 360-day year payable quarterly in arrears and (ii) from and after
the delivery by the Lead Borrower to the Administrative Agent of the Borrowing
Base Certificate for the first full fiscal quarter completed after the Closing
Date, determined by reference to the following grid on a per annum basis based
on the Average Usage as a percentage of the Revolving Commitments during the
immediately preceding fiscal quarter:

Average UsageUnused Line Fee Rate< 50%0.50%≥ 50%0.375%



“U.S. Dollars” and the sign “$” shall each mean freely transferable lawful money
(expressed in dollars) of the United States.
“U.S. GAAP” shall mean generally accepted accounting principles in the United
States of America as in effect from time to time; provided that determinations
made pursuant to this Agreement in accordance with U.S. GAAP are subject (to the
extent provided therein) to Section 13.07(a).
“U.S. Tax Compliance Certificate” shall have the meaning provided in Section
5.01(c).
“Weighted Average Life to Maturity” shall mean, when applied to any Indebtedness
at any date, the number of years obtained by dividing (i) the then outstanding
principal amount of such Indebtedness into (ii) the product obtained by
multiplying (x) the amount of each then remaining installment or other required
scheduled payments of principal, including payment at final maturity, in respect
thereof, by (y) the number of years (calculated to the nearest one-twelfth) that
will elapse between such date and the making of such payment.
“Wholly-Owned Domestic Subsidiary” shall mean, as to any Person, any
Wholly-Owned Subsidiary of such Person which is a Domestic Subsidiary of such
person.
“Wholly-Owned Foreign Subsidiary” shall mean, as to any Person, any Wholly-Owned
Subsidiary of such Person which is a Foreign Subsidiary of such Person.
“Wholly-Owned Restricted Subsidiary” shall mean, as to any Person, any
Wholly-Owned Subsidiary of such Person which is a Restricted Subsidiary of such
Person.
“Wholly-Owned Subsidiary” shall mean, as to any Person, (i) any corporation 100%
of whose capital stock is at the time owned by such Person and/or one or more
Wholly-Owned Subsidiaries of such Person and (ii) any partnership, association,
joint venture or other entity in which such Person and/or one or more
Wholly-Owned Subsidiaries of such Person owns 100% of the Equity Interests at
such time (other than, in the case of a Foreign Subsidiary with respect to
preceding clauses (i) or (ii), director’s qualifying shares and/or other nominal
amounts of shares required to be held by Persons other than the Lead Borrower
and its Subsidiaries under applicable law).





--------------------------------------------------------------------------------





    “Write-Down and Conversion Powers” shall mean, (a) with respect to any EEA
Resolution Authority, the write-down and conversion powers of such EEA
Resolution Authority from time to time under the Bail-in Legislation for the
applicable EEA Member Country, which write-down and conversion powers are
described in the EU Bail-In Legislation Schedule. and (b) with respect to the
United Kingdom, any powers of the applicable Resolution Authority under the
Bail-In Legislation to cancel, reduce, modify or change the form of a liability
of any UK Financial Institution or any contract or instrument under which that
liability arises, to convert all or part of that
liability into shares, securities or obligations of that person or any other
person, to provide that any such contract or
instrument is to have effect as if a right had been exercised under it or to
suspend any obligation in respect of that liability or any of the powers under
that Bail-In Legislation that are related to or ancillary to any of those
powers.


Section 1.02    Terms Generally and Certain Interpretive Provisions
The definitions in Section 1.01 shall apply equally to both the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall”; and the words “asset” and “property”
shall be construed as having the same meaning and effect and to refer to any and
all tangible and intangible assets and properties, including cash, securities,
accounts and contract rights. The words “herein,” “hereof” and “hereunder,” and
words of similar import, shall be construed to refer to this Agreement in its
entirety and not to any particular provision of this Agreement unless the
context shall otherwise require. All references herein to Articles, Sections,
paragraphs, clauses, subclauses, Exhibits and Schedules shall be deemed
references to Articles, Sections, paragraphs, clauses and subclauses of, and
Exhibits and Schedules to, this Agreement unless the context shall otherwise
require. Unless otherwise expressly provided herein, (a) all references to
documents, instruments and other agreements (including the Credit Documents and
organizational documents) shall be deemed to include all subsequent amendments,
restatements, amendments and restatements, supplements and other modifications
thereto, but only to the extent that such amendments, restatements, amendments
and restatements, supplements and other modifications are not prohibited by any
Credit Document and (b) references to any law, statute, rule or regulation shall
include all statutory and regulatory provisions consolidating, amending,
replacing, supplementing or interpreting such law. Unless otherwise specified,
all references herein to times of day shall be references to Eastern time
(daylight or standard, as applicable). Any reference herein to a merger,
transfer, consolidation, amalgamation, consolidation, assignment, sale,
disposition or transfer, or similar term, shall be deemed to apply to a division
of or by a limited liability company, or an allocation of assets to a series of
a limited liability company (or the unwinding of such a division or allocation),
as if it were a merger, transfer, consolidation, amalgamation, consolidation,
assignment, sale, disposition or transfer, or similar term, as applicable, to,
of or with a separate Person. Any division of a limited liability company shall
constitute a separate Person hereunder (and each division of any limited
liability company that is a Subsidiary, joint venture or any other like term
shall also constitute such a Person or entity).
Section 1.03    Limited Condition Transactions
Notwithstanding anything to the contrary in this Agreement, in connection with
any action being taken in connection with a Limited Condition Transaction, for
purposes of:
(i)    determining compliance with any provision of this Agreement which
requires the calculation of any financial ratio or test, including the
Consolidated Senior Secured Net Leverage Ratio and Consolidated Total Net
Leverage Ratio and Consolidated Fixed Charge Coverage Ratio;
(ii)    testing availability under baskets set forth in this Agreement
(including baskets determined by reference to Consolidated Total Assets); or





--------------------------------------------------------------------------------





(iii)    determining other compliance with this Agreement (including the
determination that no Default or Event of Default has occurred, is continuing or
would result therefrom);
in each case, at the option of the Lead Borrower (the Lead Borrower's election
to exercise such option in connection with any Limited Condition Transaction, an
“LCT Election”), the date of determination of whether any such action is
permitted hereunder shall be made (1) in the case of any acquisition (including
by way of merger) or similar Investment (including the assumption or incurrence
of Indebtedness in connection therewith), at the time of (or on the basis of the
Section 9.01 Financials for the most recently ended Test Period at the time of)
either (x) the execution of the definitive agreement with respect to which such
acquisition or Investment or (y) the consummation of such acquisition or
Investment, (2) in the case of any Dividend, at the time of (or on the basis of
the Section 9.01 Financials for the most recently ended Test Period at the time
of) (x) the declaration of such Dividend or (y) the making of such Dividend and
(3) in the case of any voluntary or optional payment or prepayment on or
redemption or acquisition for value of any Indebtedness subject to Section
10.07(a), at the time of (or on the basis of the Section 9.01 Financials for the
most recently ended Test Period at the time of) (x) the delivery of irrevocable
(which may be conditional) notice with respect to such payment or prepayment or
redemption or acquisition of such Indebtedness or (y) the making of such
voluntary or optional payment or prepayment on or redemption or acquisition for
value of any Indebtedness (the “LCT Test Date”), and if, for the Limited
Condition Transaction (and the other transactions to be entered into in
connection therewith), the Lead Borrower or any of its Restricted Subsidiaries
would have been permitted to take such action on the relevant LCT Test Date in
compliance with such ratio, test or basket, such ratio, test or basket shall be
deemed to have been complied with, except that, for the avoidance of doubt, in
no event will the determination of Availability (on a stand-alone basis or as a
component of Payment Conditions or Distribution Conditions) be made on any date
other than the date of any applicable acquisition, Dividend, or other
transaction. For the avoidance of doubt, if the Lead Borrower has made an LCT
Election and any of the ratios, tests or baskets for which compliance was
determined or tested as of the LCT Test Date would have failed to have been
complied with as a result of fluctuations in any such ratio, test or basket,
including due to fluctuations in Consolidated EBITDA or Consolidated Total
Assets of the Lead Borrower or the Person subject to such Limited Condition
Transaction, at or prior to the consummation of the relevant transaction or
action, such baskets, tests or ratios will not be deemed to have failed to have
been complied with as a result of such fluctuations. If the Lead Borrower has
made an LCT Election for any Limited Condition Transaction, then in connection
with any calculation of any ratio, test or basket availability with respect to
the incurrence of Indebtedness or Liens, the making of Dividends, the making of
any Investment permitted under Section 10.05, mergers, the conveyance, lease or
other transfer of all or substantially all of the assets of the Lead Borrower,
the prepayment, redemption, purchase, defeasance or other satisfaction of
Indebtedness, or the designation of an Unrestricted Subsidiary (each, a
“Subsequent Transaction”) following the relevant LCT Test Date and prior to the
earlier of the date on which such Limited Condition Transaction is consummated
or the date that the definitive agreement or irrevocable notice for such Limited
Condition Transaction is terminated or expires without consummation of such
Limited Condition Transaction, for purposes of determining whether such
Subsequent Transaction is permitted under this Agreement, any such ratio, test
or basket shall be required to be satisfied on a Pro Forma Basis assuming such
Limited Condition Transaction and other transactions in connection therewith
(including any incurrence of Indebtedness and the use of proceeds thereof) have
been consummated.
Section 1.04    Exchange Rates; Currency Equivalent
All references in the Credit Documents to Loans, Letters of Credit, Obligations,
Borrowing Base components and other amounts shall be denominated in Dollars,
unless expressly provided otherwise. The Dollar Equivalent of any amounts
denominated or reported under a Credit Document in a currency other than Dollars
shall be determined by the Administrative Agent on a daily basis, based on the
current Spot Rate. The Lead Borrower shall report value and other Borrowing Base
components to the Administrative Agent in the currency invoiced by the Lead
Borrower or shown in the Lead Borrower’s financial records, and unless expressly
provided otherwise, shall deliver financial statements and calculate financial
covenants in Dollars. Notwithstanding anything herein to the contrary, if any
Obligation is funded and expressly denominated in a currency other than Dollars,
the Borrowers shall repay such Obligation in such other currency.





--------------------------------------------------------------------------------





ARTICLE 2    Amount and Terms of Credit
Section 2.01    The Commitments
Subject to the terms and conditions and relying upon the representations and
warranties herein set forth, each Lender agrees, severally and not jointly, to
make Revolving Loans to the Borrowers, at any time and from time to time on and
after the Closing Date until the earlier of one Business Day prior to the
Maturity Date and the termination of the Commitment of such Lender in accordance
with the terms hereof, in an aggregate principal amount at any time outstanding
that will not result in (i) such Lender’s Revolving Exposure exceeding the
lesser of (A) such Lender’s Revolving Commitment, and (B) such Lender’s Pro Rata
Percentage multiplied by the Borrowing Base then in effect or (ii) the total
Revolving Loans made on the Closing Date exceeding the maximum amount permitted
to be used on the Closing Date pursuant to Section 8.08. Within the limits set
forth above and subject to the terms, conditions and limitations set forth
herein, the Borrowers may borrow, pay or prepay and reborrow Revolving Loans.
All Borrowers shall be jointly and severally liable as borrowers for all Loans
regardless of which Borrower receives the proceeds thereof.
Section 2.02    Loans
(a)    Each Loan (other than Swingline Loans) shall be made as part of a
Borrowing consisting of Loans made by the Lenders ratably in accordance with
their applicable Commitments; provided that the failure of any Lender to make
any Loan shall not in itself relieve any other Lender of its obligation to lend
hereunder (it being understood, however, that no Lender shall be responsible for
the failure of any other Lender to make any Loan required to be made by such
other Lender). Except for Loans deemed made pursuant to Section 2.02(f), Loans
(other than Swingline Loans) comprising any Borrowing shall be in an aggregate
principal amount that is (i) (A) in the case of Base Rate Loans, not less than
$500,000 and (B) in the case of LIBO Rate Loans, an integral multiple of
$250,000 and not less than $1,000,000, or (ii) equal to the remaining available
balance of the applicable Revolving Commitments.
(b)    Subject to Section 3.01, each Borrowing shall be comprised entirely of
Base Rate Loans or LIBO Rate Loans as the Lead Borrower may request pursuant to
Section 2.03. Each Lender may at its option make any LIBO Rate Loan by causing
any domestic or foreign branch or Affiliate of such Lender to make such Loan;
provided that any exercise of such option shall not affect the obligation of the
Borrowers to repay such Loan in accordance with the terms of this Agreement or
cause the Borrowers to pay additional amounts pursuant to Section 3.01.
Borrowings of more than one Type may be outstanding at the same time; provided
further that the Borrowers shall not be entitled to request any Borrowing that,
if made, would result in more than ten (10) Borrowings of LIBO Rate Loans
outstanding hereunder at any one time. For purposes of the foregoing, Borrowings
having different Interest Periods, regardless of whether they commence on the
same date, shall be considered separate Borrowings.
(c)    Except with respect to Loans made pursuant to Section 2.02(f), each
Lender shall make each Loan (other than Swingline Loans) to be made by it
hereunder on the proposed date thereof by wire transfer of immediately available
funds to such account in New York City as the Administrative Agent may designate
not later than 3:00 p.m., New York City time, and the Administrative Agent shall
promptly credit the amounts so received to an account as directed by the Lead
Borrower in the applicable Notice of Borrowing maintained with the
Administrative Agent or, if a Borrowing shall not occur on such date because any
condition precedent herein specified shall not have been met or waived, return
the amounts so received to the respective Lenders.
(d)    Unless the Administrative Agent shall have received notice from a Lender
prior to the date of any Borrowing that such Lender will not make available to
the Administrative Agent such





--------------------------------------------------------------------------------





Lender’s portion of such Borrowing, the Administrative Agent may assume that
such Lender has made such portion available to the Administrative Agent on the
date of such Borrowing in accordance with paragraph (c) above, and the
Administrative Agent may, in reliance upon such assumption, make available to
the applicable Borrower on such date a corresponding amount. If the
Administrative Agent shall have so made funds available then, to the extent that
such Lender shall not have made such portion available to the Administrative
Agent, such Lender and the Lead Borrower severally agree to repay to the
Administrative Agent forthwith on demand such corresponding amount together with
interest thereon, for each day from the date such amount is made available to
such Borrower until the date such amount is repaid to the Administrative Agent
at (i) in the case of the Lead Borrower, the interest rate applicable at the
time to the Loans comprising such Borrowing and (ii) in the case of such Lender,
a rate determined by the Administrative Agent to represent its cost of overnight
or short-term funds (which determination shall be conclusive absent manifest
error). If such Lender shall repay to the Administrative Agent such
corresponding amount, such amount shall constitute such Lender’s Loan as part of
such Borrowing for purposes of this Agreement.
(e)    Notwithstanding any other provision of this Agreement, the Lead Borrower
shall not be entitled to request, or to elect to convert or continue, any
Borrowing if the Interest Period requested with respect thereto would end after
the Maturity Date.
(f)    If the Issuing Bank shall not have received from the Lead Borrower the
payment required to be made by Section 2.13(e) within the time specified in such
Section, the Issuing Bank will promptly notify the Administrative Agent of the
LC Disbursement and the Administrative Agent will promptly notify each Revolving
Lender of such LC Disbursement and its Pro Rata Percentage thereof. Each
Revolving Lender shall pay by wire transfer of immediately available funds to
the Administrative Agent on such date (or, if such Revolving Lender shall have
received such notice later than 12:00 (noon), New York City time, on any day,
not later than 11:00 a.m., New York City time, on the immediately following
Business Day), an amount equal to such Lender’s Pro Rata Percentage of such LC
Disbursement (it being understood that such amount shall be deemed to constitute
a Base Rate Loan of such Lender, and such payment shall be deemed to have
reduced the LC Exposure), and the Administrative Agent will promptly pay to the
Issuing Bank amounts so received by it from the Revolving Lenders. The
Administrative Agent will promptly pay to the Issuing Bank any amounts received
by it from the Lead Borrower pursuant to Section 2.13(e) prior to the time that
any Revolving Lender makes any payment pursuant to this paragraph (f); any such
amounts received by the Administrative Agent thereafter will be promptly
remitted by the Administrative Agent to the Revolving Lenders that shall have
made such payments and to the Issuing Bank, as their interests may appear. If
any Revolving Lender shall not have made its Pro Rata Percentage of such LC
Disbursement available to the Administrative Agent as provided above, such
Lender and the Lead Borrower severally agree to pay interest on such amount, for
each day from and including the date such amount is required to be paid in
accordance with this paragraph (f) to but excluding the date such amount is
paid, to the Administrative Agent for the account of the Issuing Bank at (i) in
the case of the Lead Borrower, a rate per annum equal to the interest rate
applicable to Revolving Loans pursuant to Section 2.06(a), and (ii) in the case
of such Lender, for the first such day, the Federal Funds Rate, and for each day
thereafter, the Base Rate.
Section 2.03    Borrowing Procedure
To request a Revolving Borrowing, the Lead Borrower shall notify the
Administrative Agent of such request by telecopy or electronic transmission (if
arrangements for doing so have been approved by the Administrative Agent, which
approval shall not be unreasonably withheld, conditioned or delayed) or
telephone (promptly confirmed by telecopy or electronic transmission) (i) in the
case of a Borrowing of LIBO Rate Loans, not later than 1:00 p.m., New York City
time, three Business Days before the date of the proposed Borrowing or (ii) in





--------------------------------------------------------------------------------





the case of a Borrowing of Base Rate Loans (other than Swingline Loans), not
later than 1:00 p.m., New York City time, on the date of the proposed Borrowing.
Each such telephonic Notice of Borrowing shall be irrevocable, subject to
Sections 2.09 and 3.01, and shall be confirmed promptly by hand delivery or
telecopy to the Administrative Agent of a written Notice of Borrowing in a form
approved by the Administrative Agent and signed by the Lead Borrower. Each such
telephonic and written Notice of Borrowing shall specify the following
information in compliance with Section 2.02:
(a)    the aggregate amount of such Borrowing;
(b)    the date of such Borrowing, which shall be a Business Day;
(c)    whether such Borrowing is to be a Borrowing of Base Rate Loans or a
Borrowing of LIBO Rate Loans;
(d)    in the case of a Borrowing of LIBO Rate Loans, the initial Interest
Period to be applicable thereto, which shall be a period contemplated by the
definition of the term “Interest Period”; provided that if the Borrowers wish to
request LIBO Rate Loans having an Interest Period other than one, two, three or
six months in duration as provided in the definition of “Interest Period,” the
applicable notice must be received by the Administrative Agent not later than
11:00 a.m., New York City time, four Business Days prior to the requested date
of such Borrowing, conversion or continuation, whereupon the Administrative
Agent shall give prompt notice to each Lender of such request and determine
whether the requested Interest Period is acceptable to all of them and the
Administrative Agent shall notify the Lead Borrower (which notice may be by
telephone) not later than 11:00 a.m., New York City time, three Business Days
before the requested date of such Borrowing, conversion or continuation whether
or not the requested Interest Period has been consented to by such Lenders; and
(e)    the location and number of the account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.02.
If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be a Borrowing of Base Rate Loans. If no Interest Period is
specified with respect to any requested Borrowing of LIBO Rate Loans, then the
Lead Borrower shall be deemed to have selected an Interest Period of one month’s
duration. Promptly following receipt of a Notice of Borrowing in accordance with
this Section 2.03, the Administrative Agent shall advise each Lender of the
details thereof and of the amount of such Lender’s Loan to be made as part of
the requested Borrowing.
Section 2.04    Evidence of Debt; Repayment of Loans
(a)    Each Borrower, jointly and severally, hereby unconditionally promises to
pay (i) to the Administrative Agent for the account of each Revolving Lender,
the then unpaid principal amount of each Revolving Loan of such Lender on the
Maturity Date and (ii) to the Swingline Lender the then unpaid principal amount
of each Swingline Loan on the Maturity Date.
(b)    Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of the Borrowers to such Lender
resulting from each Loan made by such Lender from time to time, including the
amounts of principal and interest payable and paid to such Lender from time to
time under this Agreement. The Lead Borrower shall be entitled to review records
of such accounts with prior reasonable notice during normal business hours.
(c)    The Administrative Agent shall maintain accounts in which it will record
(i) the amount of each Loan made hereunder, the Type thereof and the Interest
Period applicable thereto; (ii) the amount of any principal or interest due and
payable or to become due and payable from the Borrowers to each





--------------------------------------------------------------------------------





Lender hereunder; and (iii) the amount of any sum received by the Administrative
Agent hereunder for the account of the Lenders and each Lender’s share thereof.
Each Lender shall maintain in accordance with its usual practice an account or
accounts evidencing the indebtedness of the Borrowers to such Lender. The Lead
Borrower shall be entitled to review records of such accounts with prior
reasonable notice during normal business hours.
(d)    The entries made in the accounts maintained pursuant to paragraphs (b)
and (c) above shall be prima facie evidence of the existence and amounts of the
obligations therein recorded absent manifest error; provided that the failure of
any Lender or the Administrative Agent to maintain such accounts or any error
therein shall not in any manner affect the obligations of the Borrowers to repay
the Loans in accordance with their terms.
(e)    Any Lender may request that Loans made by it be evidenced by a promissory
note. In such event, the applicable Borrower shall promptly prepare, execute and
deliver to such Lender a promissory note payable to such Lender (or, if
requested by such Lender, to such Lender and its registered assigns)
substantially in the form of Exhibit B-1 or Exhibit B-2, as applicable.
Section 2.05    Fees
(a)    Unused Line Fee. The Borrowers shall, jointly and severally, pay to the
Administrative Agent, for the Pro Rata benefit of the Lenders (other than any
Defaulting Lender), a fee equal to the Unused Line Fee Rate multiplied by the
amount by which the Revolving Commitments (other than Revolving Commitments of a
Defaulting Lender) exceed the average daily balance of outstanding Revolving
Loans (other than Swingline Loans) and stated amount of outstanding Letters of
Credit during any calendar quarter (such fee, the “Unused Line Fee”). Such fee
shall accrue commencing on the Closing Date, and will be payable in arrears, on
each Adjustment Date, commencing with January 1, 2017.
(b)    Administrative Agent Fees. The Borrowers, jointly and severally, agree to
pay to the Administrative Agent, for its own account, the fees set forth in the
Fee Letter or such other fees payable in the amounts and at the times separately
agreed upon between the Lead Borrower and the Administrative Agent (the
“Administrative Agent Fees”).
(c)    LC and Fronting Fees. The Borrowers, jointly and severally, agree to pay
(i) to the Administrative Agent for the account of each Revolving Lender a
participation fee (“LC Participation Fee”) with respect to its participations in
Letters of Credit, which shall accrue at a rate equal to the Applicable Margin
from time to time used to determine the interest rate on LIBO Rate Loans
pursuant to Section 2.06, on the average daily amount of such Lender’s LC
Exposure (excluding any portion thereof attributable to unreimbursed LC
Disbursements) during the period from and including the Closing Date to but
excluding the later of the date on which such Lender’s Revolving Commitment
terminates and the date on which such Lender ceases to have any LC Exposure, and
(ii) to the Issuing Bank a fronting fee (“Fronting Fee”), which shall accrue at
the rate of 0.125% per annum on the average daily amount of the LC Exposure
(excluding any portion thereof attributable to unreimbursed LC Disbursements)
during the period from and including the Closing Date to but excluding the later
of the date of termination of the Revolving Commitments and the date on which
there ceases to be any LC Exposure, as well as the Issuing Bank’s standard and
reasonable fees with respect to the issuance, amendment, renewal or extension of
any Letter of Credit or processing of drawings thereunder as agreed among the
Lead Borrower and the Issuing Bank from time to time. LC Participation Fees and
Fronting Fees shall be payable on each Adjustment Date, commencing with January
1, 2017; provided that all such fees shall be





--------------------------------------------------------------------------------





payable on the date on which the Revolving Commitments terminate and any such
fees accruing after the date on which the Revolving Commitments terminate shall
be payable on demand (including documentation reasonably supporting such
request). Any other fees payable to the Issuing Bank pursuant to this paragraph
shall be payable within 10 days after written demand (together with backup
documentation supporting such reimbursement request). All LC Participation Fees
and Fronting Fees shall be computed on the basis of a year of 360 days and shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day).
(d)    All fees shall be paid on the dates due, in immediately available funds,
to the Administrative Agent for distribution, if and as appropriate, among the
Lenders (other than Defaulting Lenders), except that the Fronting Fees shall be
paid directly to the Issuing Bank. Once paid, none of the fees shall be
refundable under any circumstances.
Section 2.06    Interest on Loans
(a)    Subject to the provisions of Section 2.06(c), the Loans comprising each
Borrowing of Base Rate Loans, including each Swingline Loan, shall bear interest
at a rate per annum equal to the Base Rate plus the Applicable Margin in effect
from time to time.
(b)    Subject to the provisions of Section 2.06(c), the Loans comprising each
Borrowing of LIBO Rate Loans shall bear interest at a rate per annum equal to
the LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Margin in effect from time to time.
(c)    Notwithstanding the foregoing, if any principal of or interest on any
Loan or any fees or other amount payable by the Borrowers hereunder is not paid
when due, whether at stated maturity, upon acceleration or otherwise, such
overdue amount shall bear interest, after as well as before judgment, at a rate
per annum equal to (i) in the case of overdue principal of, or interest on, any
Loan, 2% plus the rate otherwise applicable to such Loan or (ii) in the case of
any other amount, 2% plus the rate applicable to Base Rate Loans.
(d)    Accrued interest on each Loan shall be payable in arrears (i) in the case
of Base Rate Loans, on each Adjustment Date, commencing with January 1, 2017,
for such Base Rate Loans, (ii) in the case of LIBO Rate Loans, at the end of the
current Interest Period therefor and, in the case of an Interest Period in
excess of three months, on each date occurring at three-month intervals after
the first day of such Interest Period and (iii) in the case of Revolving Loans,
upon termination of the Revolving Commitments; provided that (x) interest
accrued pursuant to paragraph (c) of this Section 2.06 shall be payable on
demand and, absent demand, on each Adjustment Date, at the end of the current
Interest Period and upon termination of the Revolving Commitments, as
applicable, (y) in the event of any repayment or prepayment of any Loan (other
than a prepayment of a Base Rate Loan prior to the end of the Revolving
Availability Period), accrued interest on the principal amount repaid or prepaid
shall be payable on the date of such repayment or prepayment and (z) in the
event of any conversion of any LIBO Rate Loan prior to the end of the current
Interest Period therefor, accrued interest on such Loan shall be payable on the
effective date of such conversion.
(e)    All interest hereunder shall be computed on the basis of a year of
365/366 days, except that interest computed by reference to the LIBO Rate (other
than Base Rate Loans determined by reference to the LIBO Rate) and all fees
shall be computed on the basis of a year of 360 days, and in each case shall be
payable for the actual number of days elapsed (including the first day but
excluding the last day). The applicable Base Rate or LIBO Rate shall be
determined by the Administrative Agent in





--------------------------------------------------------------------------------





accordance with the provisions of this Agreement and such determination shall be
conclusive absent manifest error.
Section 2.07    Termination and Reduction of Commitments
(a)    The Revolving Commitments, the Swingline Commitment, and the LC
Commitment shall automatically terminate on the Maturity Date.
(b)    The Lead Borrower may at any time terminate, or from time to time reduce,
the Revolving Commitments; provided that (i) any such reduction shall be in an
amount that is an integral multiple of $1,000,000 and (ii) the Revolving
Commitments shall not be terminated or reduced if after giving effect to any
concurrent prepayment of the Revolving Loans in accordance with Section 2.09,
the Aggregate Exposures would exceed the Aggregate Commitments.
(c)    The Lead Borrower shall notify the Administrative Agent of any election
to terminate or reduce the Aggregate Commitments under paragraph (b) of this
Section 2.07 at least two Business Days prior to the effective date of such
termination or reduction, specifying such election and the effective date
thereof. Promptly following receipt of any notice, the Administrative Agent
shall advise the Lenders of the contents thereof. Each notice delivered by the
Lead Borrower pursuant to this Section 2.07 shall be irrevocable except that, to
the extent delivered in connection with a refinancing of the Obligations, such
notice shall not be irrevocable until such refinancing is closed and funded. Any
effectuated termination or reduction of the Aggregate Commitments shall be
permanent. Each reduction of the Aggregate Commitments shall be made ratably
among the Lenders in accordance with their respective Revolving Commitments.
Section 2.08    Interest Elections
(a)    Each Revolving Borrowing initially shall be of the Type specified in the
applicable Notice of Borrowing and, in the case of a Borrowing of LIBO Rate
Loans, shall have an initial Interest Period as specified in such Notice of
Borrowing. Thereafter, the Lead Borrower may elect to convert such Borrowing to
a different Type or to continue such Borrowing and, in the case of a Borrowing
of LIBO Rate Loans, may elect Interest Periods therefor, all as provided in this
Section 2.08. The Lead Borrower may elect different options with respect to
different portions of the affected Borrowing, in which case each such portion
shall be allocated ratably among the Lenders holding the Loans comprising such
Borrowing, and the Loans comprising each such portion shall be considered a
separate Borrowing. Notwithstanding anything to the contrary, the Lead Borrower
shall not be entitled to request any conversion or continuation that, if made,
would result in more than ten (10) Borrowings of LIBO Rate Loans outstanding
hereunder at any one time. This Section 2.08 shall not apply to Swingline Loans,
which may not be converted or continued.
(b)    To make an election pursuant to this Section 2.08, the Lead Borrower
shall notify the Administrative Agent of such election by telephone or
electronic transmission (if arrangements for doing so have been approved by the
Administrative Agent, which approval shall not be unreasonably withheld, delayed
or conditioned) by the time that a Notice of Borrowing would be required under
Section 2.03 if the Lead Borrower was requesting a Revolving Borrowing of the
Type resulting from such election to be made on the effective date of such
election, subject to Section 3.05. Each such telephonic Notice of
Conversion/Continuation shall be confirmed promptly by hand delivery or telecopy
to the Administrative Agent of a written Notice of Conversion/Continuation
substantially in the form of Exhibit A-2, unless otherwise agreed to by the
Administrative Agent and the Lead Borrower.





--------------------------------------------------------------------------------





(c)    Each telephonic and written Notice of Conversion/Continuation shall
specify the following information in compliance with Section 2.02:
(i)    the Borrowing to which such Notice of Conversion/Continuation applies
and, if different options are being elected with respect to different portions
thereof, the portions thereof to be allocated to each resulting Borrowing (in
which case the information to be specified pursuant to clauses (iii) and (iv)
below shall be specified for each resulting Borrowing);
(ii)    the effective date of the election made pursuant to such Notice of
Conversion/Continuation, which shall be a Business Day;
(iii)    whether the resulting Borrowing is to be a Borrowing of Base Rate Loans
or a Borrowing of LIBO Rate Loans; and
(iv)    if the resulting Borrowing is a Borrowing of LIBO Rate Loans, the
Interest Period to be applicable thereto after giving effect to such election,
which shall be a period contemplated by the definition of the term “Interest
Period”.
If any such Notice of Conversion/Continuation requests a Borrowing of LIBO Rate
Loans but does not specify an Interest Period, then the Lead Borrower shall be
deemed to have selected an Interest Period of one month’s duration.
(d)    Promptly following receipt of an Notice of Conversion/Continuation, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.
(e)    If a Notice of Conversion/Continuation with respect to a Borrowing of
LIBO Rate Loans is not timely delivered prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be converted to a Borrowing
of Base Rate Loans. Notwithstanding any contrary provision hereof, if an Event
of Default has occurred and is continuing and the Administrative Agent, at the
request of the Required Lenders, so notifies the Lead Borrower, then, after the
occurrence and during the continuance of such Event of Default (i) no
outstanding Borrowing may be converted to or continued as a Borrowing of LIBO
Rate Loans and (ii) unless repaid, each Borrowing of LIBO Rate Loans shall be
converted to a Borrowing of Base Rate Loans at the end of the Interest Period
applicable thereto.
Section 2.09    Optional and Mandatory Prepayments of Loans
(a)    Optional Prepayments. The Lead Borrower shall have the right at any time
and from time to time to prepay, without premium or penalty, any Borrowing, in
whole or in part, subject to the requirements of this Section 2.09; provided
that each partial prepayment shall be in an amount that is an integral multiple
of $100,000.
(b)    Revolving Loan Prepayments.
(i)    In the event of the termination of all the Revolving Commitments, the
Lead Borrower shall, on the date of such termination, repay or prepay all the
outstanding Revolving Borrowings and all outstanding Swingline Loans and Cash
Collateralize or backstop on terms reasonably satisfactory to the Administrative
Agent the LC Exposure in accordance with Section 2.13(j).





--------------------------------------------------------------------------------





(ii)     In the event of any partial reduction of the Revolving Commitments,
then (A) at or prior to the effective date of such reduction, the Administrative
Agent shall notify the Lead Borrower and the Revolving Lenders of the Aggregate
Exposures after giving effect thereto and (B) if the Aggregate Exposures would
exceed the Line Cap then in effect, after giving effect to such reduction, then
the Lead Borrower shall, on the date of such reduction (or, if such reduction is
due to the imposition of new Reserves or a change in the methodology of
calculating existing Reserves, within five Business Days following such notice),
first, repay or prepay all Swingline Loans, second, repay or prepay Revolving
Borrowings and third, replace or Cash Collateralize outstanding Letters of
Credit in accordance with the procedures set forth in Section 2.13(j), in an
amount sufficient to eliminate such excess.
(iii)    In the event that the Aggregate Exposures at any time exceeds the Line
Cap then in effect, the Lead Borrower shall, immediately after demand (or, if
such overadvance is due to the imposition of new Reserves or a change in the
methodology of calculating existing Reserves, or change in eligibility
standards, within five Business Days following notice), apply an amount equal to
such excess to prepay the Loans and any interest accrued thereon, in accordance
with this Section 2.09(b)(iii). The Lead Borrower shall, first, repay or prepay
all Swingline Loans, second, repay or prepay Revolving Borrowings, and third,
replace or Cash Collateralize outstanding Letters of Credit in accordance with
the procedures set forth in Section 2.13(j), in an amount sufficient to
eliminate such excess.
(iv)    In the event that the aggregate LC Exposure exceeds the LC Commitment
then in effect, the Lead Borrower shall, without notice or demand, immediately
replace or Cash Collateralize outstanding Letters of Credit in accordance with
the procedures set forth in Section 2.13(j), in an amount sufficient to
eliminate such excess.
(c)    (d) Application of Prepayments.
(i)         Prior to any optional or mandatory prepayment of Borrowings
hereunder, the Lead Borrower shall select the Borrowing or Borrowings to be
prepaid and shall specify such selection in the notice of such prepayment
pursuant to paragraph (i) of this Section 2.09(c). Unless during a Liquidity
Period, except as provided in Section 2.09(b)(iii) hereof, all mandatory
prepayments shall be applied as follows: first, to fees and reimbursable
expenses of the Administrative Agent then due and payable pursuant to the Credit
Documents; second, to interest then due and payable on the Borrowers’ Swingline
Loans; third, to the principal balance of the Swingline Loan outstanding until
the same has been prepaid in full; fourth, to interest then due and payable on
the Revolving Loans and other amounts due pursuant to Sections 3.02 and 5.01;
fifth, to the principal balance of the Revolving Loans until the same have been
prepaid in full; sixth, to Cash Collateralize all LC Exposure plus any accrued
and unpaid interest thereon (to be held and applied in accordance with Section
2.13(j) hereof); seventh, to all other Obligations pro rata in accordance with
the amounts that such Lender certifies is outstanding; and eighth, as required
by the Intercreditor Agreement or, in the absence of any such requirement,
returned to the Lead Borrower or to such party as otherwise required by law.
(ii)    Amounts to be applied pursuant to this Section 2.09 to the prepayment of
Revolving Loans shall be applied, as applicable, first to reduce outstanding
Base Rate Loans. Any amounts remaining after each such application shall be
applied to prepay LIBO Rate Loans. Notwithstanding the foregoing, if the amount
of any prepayment of Loans required under this Section 2.09 shall be in excess
of the amount of the Base Rate Loans at the time outstanding, only the portion
of the amount of such prepayment that is equal to the amount of such outstanding
Base Rate Loans shall be immediately prepaid and, at the election of the Lead
Borrower, the balance of such required prepayment shall be either (A) deposited
in the LC Collateral Account and applied to the prepayment of LIBO Rate Loans on
the last day of the then next-expiring Interest Period for LIBO Rate Loans (with
all interest accruing thereon for the account of the Lead Borrower) or (B)
prepaid immediately, together with any amounts owing to the Lenders under
Section 2.10. Notwithstanding any such deposit in the LC Collateral Account,
interest shall continue to accrue on such Loans until prepayment.
(d)    (e) Notice of Prepayment. The Lead Borrower shall notify the
Administrative Agent (and, in the case of prepayment of a Swingline Loan, the





--------------------------------------------------------------------------------





Swingline Lender) by telephone (confirmed by telecopy) of any prepayment
hereunder (i) in the case of prepayment of a Borrowing of LIBO Rate Loans, not
later than 1:00 p.m., New York City time, three Business Days before the date of
prepayment, (ii) in the case of prepayment of a Borrowing of Base Rate Loans,
not later than 4:00 p.m., New York City time, on the date of prepayment or (iii)
in the case of prepayment of a Swingline Loan, not later than 1:00 p.m., New
York City time, on the date of prepayment. Each such notice shall specify the
prepayment date, the principal amount of each Borrowing or portion thereof to be
prepaid and, in the case of a mandatory prepayment, a reasonably detailed
calculation of the amount of such prepayment. Each notice of prepayment pursuant
to this Section shall be irrevocable, except that the Lead Borrower may, by
subsequent notice to the Administrative Agent, revoke any such notice of
prepayment if such notice of revocation is received not later than 10:00 a.m.
(New York City time) on the day on which such prepayment is scheduled to occur
and, provided that (i) the Lead Borrower reimburses each Lender pursuant to
Section 3.02 for any funding losses within five Business Days after receiving
written demand therefor and (ii) the amount of Loans as to which such revocation
applies shall be deemed converted to (or continued as, as applicable) Base Rate
Loans in accordance with the provisions of Section 2.08 as of the date of notice
of revocation (subject to subsequent conversion in accordance with the
provisions of this Agreement). Promptly following receipt of any such notice
(other than a notice relating solely to Swingline Loans), the Administrative
Agent shall advise the Lenders of the contents thereof. Each partial prepayment
of any Borrowing shall be in an amount that would be permitted in the case of an
advance of a Borrowing of the same Type as provided in Section 2.02, except as
necessary to apply fully the required amount of a mandatory prepayment. Each
prepayment of a Borrowing shall be applied ratably to the Loans included in the
prepaid Borrowing. Prepayments shall be accompanied by accrued interest to the
extent required by Section 2.06.
Section 2.10    Payments Generally; Pro Rata Treatment; Sharing of Set-offs
(a)    Each Borrower shall make each payment required to be made by it hereunder
or under any other Credit Document (whether of principal, interest, fees or
reimbursement of LC Disbursements, or of amounts payable under Sections 3.01,
3.02 and 5.01 or otherwise) at or before the time expressly required hereunder
or under such other Credit Document for such payment (or, if no such time is
expressly required, prior to 2:00 p.m., New York City time), on the date when
due, in immediately available funds, without set-off or counterclaim. Any
amounts received after such time on any date may, in the reasonable discretion
of the Administrative Agent, be deemed to have been received on the next
succeeding Business Day for purposes of calculating interest thereon. All such
payments shall be made to the Administrative Agent at the Payment Office, except
payments to be made directly to the Issuing Bank or Swingline Lender as
expressly provided herein and except that payments pursuant to Sections 3.01,
3.02, 5.01 and 13.01 shall be made to the Administrative Agent for the benefit
of to the Persons entitled thereto and payments pursuant to other Credit
Documents shall be made to the Administrative Agent for the benefit of the
Persons specified therein. The Administrative Agent shall distribute any such
payments received by it for the account of any other Person to the appropriate
recipient promptly following receipt thereof. If any payment under any Credit
Document shall be due on a day that is not a Business Day, the date for payment
shall be extended to the next succeeding Business Day, and, in the case of any
payment





--------------------------------------------------------------------------------





accruing interest, interest thereon shall be payable for the period of such
extension. All payments under each Credit Document shall be made in U.S.
Dollars.
(b)    If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
in the manner as provided in Section 2.09(c) or 11.11 hereof, as applicable,
ratably among the parties entitled thereto.
(c)    If any Lender shall, by exercising any right of set-off or counterclaim
or otherwise, obtain payment in respect of any principal of or interest on any
of its Revolving Loans or participations in LC Disbursements or Swingline Loans
resulting in such Lender receiving payment of a greater proportion of the
aggregate amount of its Revolving Loans and participations in LC Disbursements
and Swingline Loans and accrued interest thereon than the proportion received by
any other Lender, then the Lender receiving such greater proportion shall
purchase (for cash at face value) participations in the Revolving Loans and
participations in LC Disbursements and Swingline Loans of other Lenders to the
extent necessary so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Revolving Loans and participations in LC
Disbursements and Swingline Loans; provided that (i) if any such participations
are purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by the Lead Borrower pursuant to and in accordance with the express terms of
this Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans or participations
in LC Disbursements to any assignee or participant, other than to the Lead
Borrower or any Subsidiary or Affiliate thereof (as to which the provisions of
this paragraph shall apply). Each Borrower consents to the foregoing and agrees,
to the extent it may effectively do so under applicable law that any Lender
acquiring a participation pursuant to the foregoing arrangements may exercise
against the Credit Parties rights of set-off and counterclaim with respect to
such participation as fully as if such Lender were a direct creditor of a Credit
Party in the amount of such participation.
(d)    Unless the Administrative Agent shall have received notice from the Lead
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders or the Issuing Bank hereunder that the Lead
Borrower will not make such payment, the Administrative Agent may assume that
the Lead Borrower has made such payment on such date in accordance herewith and
may, in reliance upon such assumption, distribute to the Lenders or the Issuing
Bank, as the case may be, the amount due. In such event, if the Lead Borrower
has not in fact made such payment, then each of the Lenders or the Issuing Bank,
as the case may be, severally agrees to repay to the Administrative Agent
forthwith on demand the amount so distributed to such Lender or Issuing Bank
with interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, at the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation.
(e)    If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.02(c), 2.02(f), 2.10(d), 2.12(d) or 2.13(d), then the
Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), apply any amounts thereafter received by the Administrative
Agent for the account of such Lender to satisfy such Lender’s obligations under
such Sections until all such unsatisfied obligations are fully paid.





--------------------------------------------------------------------------------





Section 2.11    Defaulting Lenders
(a)    Reallocation of Pro Rata Share; Amendments. For purposes of determining
the Lenders’ obligations to fund or acquire participations in Loans or Letters
of Credit, the Administrative Agent may exclude the Commitments and Loans of any
Defaulting Lender(s) from the calculation of Pro Rata Shares; provided that such
reallocation shall not cause the Revolving Exposure of any Non-Defaulting Lender
to exceed its Revolving Commitment. A Defaulting Lender shall have no right to
vote on any amendment, waiver or other modification of a Credit Document, except
as provided in Section 13.12.
(b)    Payments; Fees. The Administrative Agent may, in its discretion, receive
and retain any amounts payable to a Defaulting Lender under the Credit
Documents, and a Defaulting Lender shall be deemed to have assigned to the
Administrative Agent such amounts until all Obligations owing to the
Administrative Agent, Non-Defaulting Lenders and other Secured Creditors have
been paid in full. The Administrative Agent may apply such amounts to the
Defaulting Lender’s defaulted obligations, use the funds to Cash Collateralize
such Lender’s Fronting Exposure, or readvance the amounts to the Borrowers
hereunder. A Lender shall not be entitled to receive any fees accruing hereunder
during the period in which it is a Defaulting Lender, and the unfunded portion
of its Commitment shall be disregarded for purposes of calculating the Unused
Line Fee under Section 2.05(a). To the extent any LC Obligations owing to a
Defaulting Lender are reallocated to other Lenders, LC Participation Fees
attributable to such LC Obligations under Section 2.05(c) shall be paid to such
other Lenders. The Administrative Agent shall be paid all LC Participation Fees
attributable to LC Obligations that are not so reallocated.
(c)    Cure. The Lead Borrower, Administrative Agent and Issuing Bank may agree
in writing that a Lender is no longer a Defaulting Lender. At such time, Pro
Rata Shares shall be reallocated without exclusion of such Lender’s Commitments
and Loans, and all outstanding Loans, LC Obligations and other exposures under
the Commitments shall be reallocated among Lenders and settled by the
Administrative Agent (with appropriate payments by the reinstated Lender) in
accordance with the readjusted Pro Rata Shares. Unless expressly agreed by the
Lead Borrower, Administrative Agent and Issuing Bank, no reinstatement of a
Defaulting Lender shall constitute a waiver or release of claims against such
Lender. The failure of any Lender to fund a Loan, to make a payment in respect
of LC Obligations or otherwise to perform its obligations hereunder shall not
relieve any other Lender of its obligations, and no Lender shall be responsible
for default by another Lender.
Section 2.12    Swingline Loans
(a)    Swingline Commitment. Subject to the terms and conditions set forth
herein, the Swingline Lender may, but shall not be obligated to, make Swingline
Loans to the Borrowers from time to time during the Revolving Availability
Period, in an aggregate principal amount at any time outstanding that will not
result in (i) the aggregate principal amount of outstanding Swingline Loans
exceeding $25,000,000 or (ii) the Aggregate Exposures exceeding the lesser of
(A) the Aggregate Commitments and (B) the Borrowing Base then in effect;
provided that the Swingline Lender shall not be required to make a Swingline
Loan to refinance an outstanding Swingline Loan. Within the foregoing limits and
subject to the terms and conditions set forth herein, the Lead Borrower may
borrow, repay and reborrow Swingline Loans.
(b)    Swingline Loans. To request a Swingline Loan, the Lead Borrower shall
notify the Administrative Agent of such request by telephone (confirmed by
telecopy), not later than 4:00 p.m., New York City time, on the day of a
proposed Swingline Loan. Each such notice shall be irrevocable and specify the
requested date (which shall be a Business Day) and amount of the requested
Swingline Loan.





--------------------------------------------------------------------------------





The Administrative Agent will promptly advise the Swingline Lender of any such
notice received from the Lead Borrower. The Swingline Lender shall make each
Swingline Loan available to the Borrowers by means of a credit to the general
deposit account of the Lead Borrower with the Swingline Lender (or, in the case
of a Swingline Loan made to finance the reimbursement of an LC Disbursement as
provided in Section 2.13(e), by remittance to the Issuing Bank) by 5:00 p.m.,
New York City time, on the requested date of such Swingline Loan. The Lead
Borrower shall not request a Swingline Loan if at the time of and immediately
after giving effect to such request a Default has occurred and is continuing.
Swingline Loans shall be made in minimum amounts of $100,000.
(c)    Prepayment. The Lead Borrower shall have the right at any time and from
time to time to repay, without premium or penalty, any Swingline Loan, in whole
or in part, upon giving written or telecopy notice (or telephone notice promptly
confirmed by written, or telecopy notice) to the Swingline Lender and to the
Administrative Agent before 4:00 p.m., New York City time on the date of
repayment at the Swingline Lender’s address for notices specified in the
Swingline Lender’s administrative questionnaire. All principal payments of
Swingline Loans shall be accompanied by accrued interest on the principal amount
being repaid to the date of payment.
(d)    Participations. The Swingline Lender may by written notice given to the
Administrative Agent not later than 4:00 p.m., New York City time, on any
Business Day require the Revolving Lenders to acquire participations on such
Business Day in all or a portion of the Swingline Loans outstanding. Such notice
shall specify the aggregate amount of Swingline Loans in which Revolving Lenders
will participate. Promptly upon receipt of such notice, the Administrative Agent
will give notice thereof to each Revolving Lender, specifying in such notice
such Lender’s Pro Rata Percentage of such Swingline Loan or Loans. Each
Revolving Lender hereby absolutely and unconditionally agrees, upon receipt of
notice as provided above, to pay to the Administrative Agent, for the account of
the Swingline Lender, such Lender’s Pro Rata Percentage of such Swingline Loan
or Loans. Each Revolving Lender acknowledges and agrees that its obligation to
acquire participations in Swingline Loans pursuant to this paragraph is absolute
and unconditional and shall not be affected by any circumstance whatsoever,
including the occurrence and continuance of a Default or reduction or
termination of the Aggregate Commitments or whether an Overadvance exists or is
created thereby, and that each such payment shall be made without any offset,
abatement, withholding or reduction whatsoever (provided that such payment shall
not cause such Lender’s Revolving Exposure to exceed such Lender’s Revolving
Commitment). Each Revolving Lender shall comply with its obligation under this
paragraph by wire transfer of immediately available funds, in the same manner as
provided in Section 2.02(f) with respect to Loans made by such Lender (and
Section 2.02 shall apply, mutatis mutandis, to the payment obligations of the
Revolving Lenders), and the Administrative Agent shall promptly pay to the
Swingline Lender the amounts so received by it from the Revolving Lenders. The
Administrative Agent shall notify the Lead Borrower of any participations in any
Swingline Loan acquired pursuant to this paragraph, and thereafter payments in
respect of such Swingline Loan shall be made to the Administrative Agent and not
to the Swingline Lender. Any amounts received by the Swingline Lender from the
Lead Borrower (or other party on behalf of the Lead Borrower) in respect of a
Swingline Loan after receipt by the Swingline Lender of the proceeds of a sale
of participations therein shall be promptly remitted to the Administrative
Agent; any such amounts received by the Administrative Agent shall be promptly
remitted by the Administrative Agent to the Revolving Lenders that shall have
made their payments pursuant to this paragraph and to the Swingline Lender, as
their interests may appear. The purchase of participations in a Swingline Loan
pursuant to this paragraph shall not relieve any Borrower of any default in the
payment thereof.





--------------------------------------------------------------------------------





(e)    If the Maturity Date shall have occurred at a time when Extended
Revolving Loan Commitments are in effect, then on the Maturity Date all then
outstanding Swingline Loans shall be repaid in full on such date (and there
shall be no adjustment to the participations in such Swingline Loans as a result
of the occurrence of such Maturity Date); provided that, if on the occurrence of
the Maturity Date (after giving effect to any repayments of Revolving Loans and
any reallocation of Letter of Credit participations as contemplated in Section
2.13(o)), there shall exist sufficient unutilized Extended Revolving Loan
Commitments so that the respective outstanding Swingline Loans could be incurred
pursuant to the Extended Revolving Loan Commitments which will remain in effect
after the occurrence of the Maturity Date, then there shall be an automatic
adjustment on such date of the participations in such Swingline Loans and same
shall be deemed to have been incurred solely pursuant to the Extended Revolving
Loan Commitments and such Swingline Loans shall not be so required to be repaid
in full on the Maturity Date.
Section 2.13    Letters of Credit
(a)    General. Subject to the terms and conditions set forth herein, the Lead
Borrower may request the issuance of Letters of Credit in U.S. Dollars or in one
or more Alternative Currencies for the Lead Borrower’s account or the account of
a Subsidiary of the Lead Borrower in a form reasonably acceptable to the
Administrative Agent and the Issuing Bank, at any time and from time to time
during the Revolving Availability Period (provided that the Lead Borrower shall
be a co-applicant with respect to each Letter of Credit issued for the account
of or in favor of a Subsidiary). All Existing Letters of Credit shall be deemed,
without further action by any party hereto, to have been issued on the Closing
Date pursuant to this Agreement, and the Lenders shall thereupon acquire
participations in the Existing Letters of Credit as if so issued without further
action by any party hereto, to be acquired by the Lenders hereto. In the event
of any inconsistency between the terms and conditions of this Agreement and the
terms and conditions of any form of letter of credit application or other
agreement submitted by the Lead Borrower to, or entered into by the Lead
Borrower with, the Issuing Bank relating to any Letter of Credit, the terms and
conditions of this Agreement shall control.
(b)    Request for Issuance, Amendment, Renewal, Extension; Certain Conditions.
To request the issuance of a Letter of Credit or the amendment, renewal or
extension of an outstanding Letter of Credit, the Lead Borrower shall hand
deliver or telecopy (or transmit by electronic communication, if arrangements
for doing so have been approved by the Issuing Bank) a LC Request to the Issuing
Bank and the Administrative Agent not later than 1:00 p.m. on the second
Business Day preceding the requested date of issuance, amendment, renewal or
extension (or such later date and time as is reasonably acceptable to the
Issuing Bank). A request for an initial issuance of a Letter of Credit shall
specify in form and detail reasonably satisfactory to the Issuing Bank: (i) the
proposed issuance date of the requested Letter of Credit (which shall be a
Business Day); (ii) the amount and currency thereof; (iii) the expiry date
thereof; (iv) the name and address of the beneficiary thereof; (v) the documents
to be presented by such beneficiary in case of any drawing thereunder; (vi) the
full text of any certificate to be presented by such beneficiary in case of any
drawing thereunder, and (vii) such other matters as the Issuing Bank may
reasonably require. A request for an amendment, renewal or extension of any
outstanding Letter of Credit shall specify in form and detail reasonably
satisfactory to the Issuing Bank (w) the Letter of Credit to be amended, renewed
or extended; (x) the proposed date of amendment, renewal or extension thereof
(which shall be a Business Day), (y) the nature of the proposed amendment,
renewal or extension, and (z) such other matters as the Issuing Bank may
reasonably require. If requested by the Issuing Bank, the Lead Borrower also
shall submit a letter of credit application substantially on the Issuing Bank’s
standard form in connection with any request for a Letter of Credit. A Letter of
Credit shall be issued, amended, renewed or extended only if (and upon issuance,
amendment, renewal or





--------------------------------------------------------------------------------





extension of each Letter of Credit the Lead Borrower shall be deemed to
represent and warrant (solely in the case of (w) and (x) that), after giving
effect to such issuance, amendment, renewal or extension (A) the LC Exposure
shall not exceed $100,000,000, (B) the total Revolving Exposures shall not
exceed the lesser of (1) the total Revolving Commitments and (2) the Borrowing
Base then in effect and (C) if a Defaulting Lender exists, either such Lender or
the Lead Borrower has entered into arrangements satisfactory to the
Administrative Agent and Issuing Bank to eliminate any Fronting Exposure
associated with such Lender. Unless the Issuing Bank shall otherwise agree, no
Letter of Credit shall be denominated in a currency other than U.S. Dollars or
an Alternative Currency.
(c)    Expiration Date. Each Letter of Credit shall expire at or prior to the
close of business on the earlier of the date which is one year after the date of
the issuance of such Letter of Credit (or such other longer period of time as
the Administrative Agent and the applicable Issuing Bank may agree and, in the
case of any renewal or extension thereof, one (1) year after such renewal or
extension) and, unless Cash Collateralized or otherwise credit supported to the
reasonable satisfaction of the Administrative Agent and the applicable Issuing
Bank (in which case the expiry may extend no longer than twelve months after the
Letter of Credit Expiration Date) the Letter of Credit Expiration Date. Each
Letter of Credit may, upon the request of the Lead Borrower, include a provision
whereby such Letter of Credit shall be renewed automatically for additional
consecutive periods of twelve (12) months or less (but, subject to the
foregoing, not beyond the date that is after the Letter of Credit Expiration
Date) unless the applicable Issuing Bank notifies the beneficiary thereof at
least thirty (30) days prior to the then-applicable expiration date that such
Letter of Credit will not be renewed.
(d)    Participations. By the issuance of a Letter of Credit (or an amendment to
a Letter of Credit increasing the amount thereof) and without any further action
on the part of the Issuing Bank or the Lenders, the Issuing Bank hereby grants
to each Revolving Lender, and each Revolving Lender hereby acquires from the
Issuing Bank, a participation in such Letter of Credit equal to such Lender’s
Pro Rata Percentage of the aggregate amount available to be drawn under such
Letter of Credit. In consideration and in furtherance of the foregoing, each
Revolving Lender hereby absolutely and unconditionally agrees to pay to the
Administrative Agent, for the account of the Issuing Bank, such Lender’s Pro
Rata Percentage of each LC Disbursement made by the Issuing Bank and not
reimbursed by the Lead Borrower on the date due as provided in paragraph (e) of
this Section 2.13, or of any reimbursement payment required to be refunded to
the Borrowers for any reason. Each Lender acknowledges and agrees that its
obligation to acquire participations pursuant to this paragraph in respect of
Letters of Credit is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including any amendment, renewal or extension of any
Letter of Credit or the occurrence and continuance of a Default or reduction or
termination of the Aggregate Commitments or whether or not an Overadvance exists
or is created thereby, and that each such payment shall be made without any
offset, abatement, withholding or reduction whatsoever.
(e)    Reimbursement. If the Issuing Bank shall make any LC Disbursement in
respect of a Letter of Credit, the Lead Borrower shall reimburse such LC
Disbursement by paying to the Issuing Bank an amount equal to such LC
Disbursement not later than (x) in the case of reimbursement in U.S. Dollars,
2:00 p.m., New York City time, on the Business Day after receiving notice from
the Issuing Bank of such LC Disbursement or (y) in the case of reimbursement in
an Alternative Currency, the Applicable Time on the Business Day after receiving
notice from such Issuing Bank of such LC Disbursement; provided that, whether or
not the Lead Borrower submits a Notice of Borrowing, the Lead Borrower shall be
deemed to have requested (except to the extent the Lead Borrower makes payment
to reimburse such LC Disbursement when due) a Borrowing of Base Rate Loans in an
amount necessary to reimburse such LC Disbursement. If the Lead Borrower fails
to make such payment when due, the Issuing Bank shall notify





--------------------------------------------------------------------------------





the Administrative Agent and the Administrative Agent shall notify each
Revolving Lender of the applicable LC Disbursement, the payment then due from
the Lead Borrower in respect thereof and such Lender’s Pro Rata Percentage
thereof. Promptly following receipt of such notice, each Revolving Lender shall
pay to the Administrative Agent its Pro Rata Percentage of the unreimbursed LC
Disbursement in U.S. Dollars (except to the extent the Revolving Lenders agree
to reimburse such amounts in an Alternative Currency) in the same manner as
provided in Section 2.02(f) with respect to Loans made by such Lender, and the
Administrative Agent shall promptly pay to the Issuing Bank the amounts so
received by it from the Revolving Lenders. In the case of a Letter of Credit
denominated in an Alternative Currency, the Lead Borrower shall reimburse the
Issuing Bank in such Alternative Currency, unless (A) the Issuing Bank (at its
option) shall have specified in such notice that it will require reimbursement
in U.S. Dollars, or (B) in the absence of any such requirement for reimbursement
in U.S. Dollars, the Lead Borrower shall have notified the Issuing Bank promptly
following receipt of the notice of drawing that the Lead Borrower will reimburse
the Issuing Bank in U.S. Dollars. In the case of any such reimbursement in U.S.
Dollars of a drawing under a Letter of Credit denominated in an Alternative
Currency, the Issuing Bank shall notify the Lead Borrower of the Dollar
Equivalent of the amount of the drawing promptly following the determination
thereof. Promptly following receipt by the Administrative Agent of any payment
from the Lead Borrower pursuant to this paragraph, the Administrative Agent
shall, to the extent that Revolving Lenders have made payments pursuant to this
paragraph to reimburse the Issuing Bank, distribute such payment to such Lenders
and the Issuing Bank as their interests may appear. Any payment made by a
Revolving Lender pursuant to this paragraph to reimburse the Issuing Bank for
any LC Disbursement (other than the funding of Base Rate Loans or a Swingline
Loan as contemplated above) shall not constitute a Loan and shall not relieve
the Lead Borrower of its obligation to reimburse such LC Disbursement. In the
event that (A) a drawing denominated in an Alternative Currency is to be
reimbursed in U.S. Dollars pursuant to the third sentence in this Section
2.13(e) and (B) the U.S. Dollar amount paid by the Lead Borrower shall not be
adequate on the date of that payment to purchase in accordance with normal
banking procedures a sum denominated in the Alternative Currency equal to the
drawing, the Lead Borrower agrees, as a separate and independent obligation, to
indemnify the Issuing Bank for the loss resulting from its inability on that
date to purchase the Alternative Currency in the full amount of the drawing.
(f)    Obligations Absolute.
(i)    Subject to the limitations set forth below, the obligation of the Lead
Borrower to reimburse LC Disbursements as provided in paragraph (e) of this
Section 2.13 shall be absolute, unconditional and irrevocable, and shall be
performed strictly in accordance with the terms of this Agreement under any and
all circumstances whatsoever and irrespective of (i) any lack of validity or
enforceability of any Letter of Credit or this Agreement, or any term or
provision therein, (ii) any draft or other document presented under a Letter of
Credit proving to be forged, fraudulent or invalid in any respect or any
statement therein being untrue or inaccurate in any respect, (iii) payment by
the Issuing Bank under a Letter of Credit against presentation of a draft or
other document that does not strictly comply with the terms of such Letter of
Credit, (iv) the existence of any claim, set-off, defense or other right which
the Lead Borrower may have at any time against a beneficiary of any Letter of
Credit, or (v) any other event or circumstance whatsoever, whether or not
similar to any of the foregoing, that might, but for the provisions of this
Section 2.13, constitute a legal or equitable discharge of, or provide a right
of set-off against, the obligations of the Lead Borrower hereunder; provided
that the Lead Borrower shall have no obligation to reimburse the Issuing Bank to
the extent that such payment was made in error due to the gross negligence, bad
faith, or willful misconduct of the Issuing Bank (as determined by a court of
competent jurisdiction or another independent tribunal having jurisdiction).
Neither the





--------------------------------------------------------------------------------





Administrative Agent, the Lenders nor the Issuing Bank, nor any of their
Affiliates, shall have any liability or responsibility by reason of or in
connection with the issuance or transfer of any Letter of Credit or any payment
or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of the
Issuing Bank; provided that the foregoing shall not be construed to excuse the
Issuing Bank from liability to the Lead Borrower to the extent of any direct
damages (as opposed to consequential damages, claims in respect of which are
hereby waived by the Lead Borrower to the extent permitted by applicable law)
suffered by the Lead Borrower that are caused by the Issuing Bank’s failure to
exercise care when determining whether drafts and other documents presented
under a Letter of Credit comply with the terms thereof. The parties hereto
expressly agree that, in the absence of gross negligence, willful misconduct, or
bad faith on the part of the Issuing Bank (as determined by a court of competent
jurisdiction or another independent tribunal having jurisdiction), the Issuing
Bank shall be deemed to have exercised care in each such determination. In
furtherance of the foregoing and without limiting the generality thereof, the
parties agree that, with respect to documents presented which appear on their
face to be in substantial compliance with the terms of a Letter of Credit, the
Issuing Bank may, in its sole discretion, either accept and make payment upon
such documents without responsibility for further investigation, regardless of
any notice or information to the contrary, or refuse to accept and make payment
upon such documents if such documents are not in strict compliance with the
terms of such Letter of Credit.
(ii)    The Issuing Bank does not assume any responsibility for any failure or
delay in performance or any breach by the Lead Borrower or other Person of any
obligations under any LC Document. The Issuing Bank does not make to the Lenders
any express or implied warranty, representation or guaranty with respect to the
Collateral, such documents or any Credit Party. The Issuing Bank shall not be
responsible to any Lender for any recitals, statements, information,
representations or warranties contained in, or for the execution, validity,
genuineness, effectiveness or enforceability of any LC Document; the validity,
genuineness, enforceability, collectability, value or sufficiency of any
Collateral or the perfection of any Lien therein; or the assets, liabilities,
financial condition, results of operations, business, creditworthiness or legal
status of any Credit Party.
(iii)    No Issuing Bank or any of its Affiliates or any of its or their
respective officers, directors, employees, agents and investment advisors shall
be liable to any Lender or other Person for any action taken or omitted to be
taken in connection with any LC Documents except as a result of its actual gross
negligence or willful misconduct as determined by court of competent
jurisdiction in a final nonappealable judgment. The Issuing Bank shall not have
any liability to any Lender if the Issuing Bank refrains from any action under
any Letter of Credit or such LC Documents until it receives written instructions
from the Required Lenders.
(g)    Disbursement Procedures. The Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. The Issuing Bank shall promptly notify the
Administrative Agent and the Lead Borrower by telephone (confirmed by telecopy)
of such demand for payment and whether the Issuing Bank has made or will make an
LC Disbursement thereunder; provided that any failure to give or delay in giving
such notice shall not relieve the Lead Borrower of its obligation to reimburse
the Issuing Bank and the Revolving





--------------------------------------------------------------------------------





Lenders with respect to any such LC Disbursement (other than with respect to the
timing of such reimbursement obligation set forth in Section 2.13(e)).
(h)    Interim Interest. If the Issuing Bank shall make any LC Disbursement,
then, unless the Lead Borrower shall reimburse such LC Disbursement in full on
the date such LC Disbursement is made, the unpaid amount thereof shall bear
interest, for each day from and including the date such LC Disbursement is made
to but excluding the date that the Lead Borrower reimburses such LC
Disbursement, at the rate per annum then applicable to Base Rate Loans; provided
that, if the Lead Borrower fails to reimburse such LC Disbursement when due
pursuant to paragraph (e) of this Section 2.13, then Section 2.06(c) shall
apply. Interest accrued pursuant to this paragraph shall be for the account of
the Issuing Bank, except that interest accrued on and after the date of payment
by any Revolving Lender pursuant to paragraph (e) of this Section 2.13 to
reimburse the Issuing Bank shall be for the account of such Lender to the extent
of such payment.
(i)    Resignation or Removal of the Issuing Bank. The Issuing Bank may resign
as Issuing Bank hereunder at any time upon at least 30 days’ prior written
notice to the Lenders, the Administrative Agent and the Lead Borrower. The
Issuing Bank may be replaced at any time by agreement between the Lead Borrower
and the Administrative Agent; provided that so long as no Default or Event of
Default exists, such successor Issuing Bank shall be reasonably acceptable to
the Lead Borrower. One or more Lenders may be appointed as additional Issuing
Banks in accordance with subsection (k) below. The Administrative Agent shall
notify the Lenders of any such replacement of the Issuing Bank or any such
additional Issuing Bank. At the time any such resignation or replacement shall
become effective, the Lead Borrower shall pay all unpaid fees accrued for the
account of the replaced Issuing Bank pursuant to Section 2.05(c). From and after
the effective date of any such resignation or replacement or addition, as
applicable, (i) the successor or additional Issuing Bank shall have all the
rights and obligations of the Issuing Bank under this Agreement with respect to
Letters of Credit to be issued thereafter and (ii) references herein to the term
“Issuing Bank” shall be deemed to refer to such successor or such addition or to
any previous Issuing Bank, or to such successor or such additional Issuing Bank
and all previous Issuing Banks, as the context shall require. After the
resignation or replacement of an Issuing Bank hereunder, the replaced Issuing
Bank shall remain a party hereto and shall continue to have all the rights and
obligations of an Issuing Bank under this Agreement with respect to Letters of
Credit issued by it prior to such resignation or replacement, but shall not be
required to issue additional Letters of Credit. If at any time there is more
than one Issuing Bank hereunder, the Lead Borrower may, in its discretion,
select which Issuing Bank is to issue any particular Letter of Credit.
(j)    Cash Collateralization.
(i)    If any Specified Event of Default shall occur and be continuing, on the
Business Day that the Lead Borrower receives notice from the Administrative
Agent (acting at the request of the Required Lenders) demanding the deposit of
Cash Collateral pursuant to this paragraph, the Lead Borrower shall deposit in
the LC Collateral Account, in the name of the Administrative Agent and for the
benefit of the Secured Creditors, an amount in cash equal to 102.00% of the LC
Exposure as of such date. Each such deposit shall be held by the Administrative
Agent as collateral for the payment and performance of the obligations of the
Lead Borrower under this Agreement, but shall be immediately released and
returned to the Lead Borrower (in no event later than two (2) Business Days)
once all Specified Events of Default are cured or waived. The Administrative
Agent shall have exclusive dominion and control, including the exclusive right
of withdrawal, over such account. Other than any interest earned on the
investment of such deposits, which investments shall be made only in Cash
Equivalents and at the direction of the





--------------------------------------------------------------------------------





Lead Borrower and at the Lead Borrower’s risk and expense, such deposits shall
not bear interest. Interest or profits, if any, on such investments shall
accumulate in such account. Moneys in such account shall be applied by the
Administrative Agent to reimburse the Issuing Bank for LC Disbursements for
which it has not been reimbursed and, to the extent not so applied, shall be
held for the satisfaction of the reimbursement obligations of the Lead Borrower
for the LC Exposure at such time or, if the maturity of the Loans has been
accelerated (but subject to the consent of Revolving Lenders with LC Exposure
representing greater than 50% of the total LC Exposure), be applied to satisfy
other Obligations of the Lead Borrower.
(ii)    The Lead Borrower shall, on demand by the Issuing Bank or the
Administrative Agent from time to time, Cash Collateralize the Fronting Exposure
associated with any Defaulting Lender.
(k)    Additional Issuing Banks. The Lead Borrower may, at any time and from
time to time with the consent of the Administrative Agent (which consent shall
not be unreasonably withheld, delayed or conditioned) and such Lender, designate
one or more additional Lenders to act as an issuing bank under the terms of this
Agreement. Any Lender designated as an issuing bank pursuant to this paragraph
(k) shall be deemed (in addition to being a Lender) to be the Issuing Bank with
respect to Letters of Credit issued or to be issued by such Lender, and all
references herein and in the other Credit Documents to the term “Issuing Bank”
shall, with respect to such Letters of Credit, be deemed to refer to such Lender
in its capacity as Issuing Bank, as the context shall require.
(l)    The Issuing Bank shall be under no obligation to issue any Letter of
Credit if:
(i)    any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the Issuing Bank from issuing
such Letter of Credit, or any law applicable to the Issuing Bank or any request
or directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over the Issuing Bank shall prohibit, or request
that the Issuing Bank refrain from, the issuance of letters of credit generally
or such Letter of Credit in particular or shall impose upon the Issuing Bank
with respect to such Letter of Credit any restriction, reserve or capital
requirement (for which the Issuing Bank is not otherwise compensated hereunder)
not in effect on the Closing Date, or shall impose upon the Issuing Bank any
unreimbursed loss, cost or expense which was not applicable on the Closing Date
and which the Issuing Bank in good faith deems material to it; or
(ii)    the issuance of such Letter of Credit would violate one or more policies
of the Issuing Bank.
(m)    The Issuing Bank shall be under no obligation to amend any Letter of
Credit if (i) the Issuing Bank would have no obligation at such time to issue
such Letter of Credit in its amended form under the terms hereof, or (ii) the
beneficiary of such Letter of Credit does not accept the proposed amendment to
such Letter of Credit.
(n)    LC Collateral Account.
(i)    The Administrative Agent is hereby authorized to establish and maintain
at the Notice Office, in the name of the Administrative Agent and pursuant to a
dominion and control agreement, a restricted deposit account designated “The
Lead Borrower LC Collateral Account.” Each Credit Party shall deposit into the
LC Collateral Account from time to time the Cash Collateral required to be
deposited under Section 2.13(j) hereof.





--------------------------------------------------------------------------------





(ii)    The balance from time to time in such LC Collateral Account shall
constitute part of the Collateral and shall not constitute payment of the
Obligations until applied as hereinafter provided. Notwithstanding any other
provision hereof to the contrary, all amounts held in the LC Collateral Account
shall constitute collateral security first for the liabilities in respect of
Letters of Credit outstanding from time to time and second for the other
Obligations hereunder until such time as all Letters of Credit shall have been
terminated and all of the liabilities in respect of Letters of Credit have been
paid in full. All funds in “The Lead Borrower LC Collateral Account” may be
invested in accordance with the provisions of Section 2.13(j).
(o)    Extended Commitments. If the Maturity Date shall have occurred at a time
when Extended Revolving Loan Commitments are in effect, then (i) such Letters of
Credit shall automatically be deemed to have been issued (including for purposes
of the obligations of the Lenders to purchase participations therein and to make
payments in respect thereof pursuant to Sections 2.13(d) and (e)) under (and
ratably participated in by Lenders) the Extended Revolving Loan Commitments, up
to an aggregate amount not to exceed the aggregate principal amount of the
unutilized Extended Revolving Loan Commitments thereunder at such time (it being
understood that no partial face amount of any Letter of Credit may be so
reallocated) and (ii) to the extent not reallocated pursuant to the immediately
preceding clause (i), the Borrowers shall Cash Collateralize any such Letter of
Credit in accordance with Section 2.13(j). Except to the extent of reallocations
of participations pursuant to the prior sentence, the occurrence of the Maturity
Date with respect to Existing Revolving Loans shall have no effect upon (and
shall not diminish) the percentage participations of the Lenders of Extended
Revolving Loans in any Letter of Credit issued before the Maturity Date.
Section 2.14    Settlement Amongst Lenders
(a)    The Swingline Lender may, at any time (but, in any event shall weekly),
on behalf of the Lead Borrower (which hereby authorizes the Swingline Lender to
act on its behalf in that regard) request the Administrative Agent to cause the
Lenders to make a Revolving Loan (which shall be a Base Rate Loan) in an amount
equal to such Lender’s Pro Rata Percentage of the Outstanding Amount of
Swingline Loans, which request may be made regardless of whether the conditions
set forth in Section 7 have been satisfied. Upon such request, each Lender shall
make available to the Administrative Agent the proceeds of such Revolving Loan
for the account of the Swingline Lender. If the Swingline Lender requires a
Revolving Loan to be made by the Lenders and the request therefor is received
prior to 12:00 Noon on a Business Day, such transfers shall be made in
immediately available funds no later than 3:00 p.m. that day; and, if the
request therefor is received after 12:00 Noon, then no later than 3:00 p.m. on
the next Business Day. The obligation of each such Lender to transfer such funds
is irrevocable, unconditional and without recourse to or warranty by the
Administrative Agent or the Swingline Lender. If and to the extent any Lender
shall not have so made its transfer to the Administrative Agent, such Lender
agrees to pay to the Administrative Agent, forthwith on demand, such amount,
together with interest thereon, for each day from such date until the date such
amount is paid to the Administrative Agent, at the Federal Funds Rate.
(b)    The amount of each Lender’s Pro Rata Percentage of outstanding Revolving
Loans (including outstanding Swingline Loans) shall be computed weekly (or more
frequently in the Administrative Agent’s discretion) and shall be adjusted
upward or downward based on all Revolving Loans (including Swingline Loans) and
repayments of Revolving Loans (including Swingline Loans) received by the
Administrative Agent as of 3:00 p.m. on the first Business Day (such date, the
“Settlement Date”) following the end of the period specified by the
Administrative Agent.





--------------------------------------------------------------------------------





(c)    The Administrative Agent shall deliver to each of the Lenders promptly
after a Settlement Date a summary statement of the amount of outstanding
Revolving Loans (including Swingline Loans) for the period and the amount of
repayments received for the period. As reflected on the summary statement, (i)
the Administrative Agent shall transfer to each Lender its applicable Pro Rata
Percentage of repayments, and (ii) each Lender shall transfer to the
Administrative Agent (as provided below) or the Administrative Agent shall
transfer to each Lender, such amounts as are necessary to insure that, after
giving effect to all such transfers, the amount of Revolving Loans made by each
Lender with respect to Revolving Loans to the Borrowers (including Swingline
Loans) shall be equal to such Lender’s applicable Pro Rata Percentage of
Revolving Loans (including Swingline Loans) outstanding as of such Settlement
Date. If the summary statement requires transfers to be made to the
Administrative Agent by the Lenders and is received prior to 12:00 Noon on a
Business Day, such transfers shall be made in immediately available funds no
later than 3:00 p.m. that day; and, if received after 12:00 Noon, then no later
than 3:00 p.m. on the next Business Day. The obligation of each Lender to
transfer such funds is irrevocable, unconditional and without recourse to or
warranty by the Administrative Agent. If and to the extent any Lender shall not
have so made its transfer to the Administrative Agent, such Lender agrees to pay
to the Administrative Agent, forthwith on demand such amount, together with
interest thereon, for each day from such date until the date such amount is paid
to the Administrative Agent, at the Federal Funds Rate.
Section 2.15    Revolving Commitment Increase
(a)    Subject to the terms and conditions set forth herein, after the
ClosingAmendment No. 3 Effective Date, the Lead Borrower shall have the right to
request, by written notice to the Administrative Agent, an increase in the
Revolving Commitments (a “Revolving Commitment Increase”) in an aggregate amount
not to exceed $50,000,000; provided that (a) the Lead Borrower shall only be
permitted to request four Revolving Commitment Increases during the term of this
Agreement and (b) any Revolving Commitment Increase shall be in a minimum amount
of $10,000,000.
(b)    Each notice submitted pursuant to this Section 2.15 (a “Revolving
Commitment Increase Notice”) requesting a Revolving Commitment Increase shall
specify the amount of the increase in the Revolving Commitments being requested.
Upon receipt of a Revolving Commitment Increase Notice, the Administrative Agent
may (at the direction of the Lead Borrower) promptly notify the Lenders and each
Lender may (subject to the Lead Borrower’s consent) have the right to elect to
have its Revolving Commitment increased by its Pro Rata share (it being
understood and agreed that a Lender may elect to have its Revolving Commitment
increased in excess of its Pro Rata share in its discretion if any other Lender
declines to participate in the Revolving Commitment Increase) of the requested
increase in Revolving Commitments; provided that (i) each Lender may elect or
decline, in its sole discretion, to have its Revolving Commitment increased in
connection with any requested Revolving Commitment Increase, it being understood
that no Lender shall be obligated to increase its Revolving Commitment unless
it, in its sole discretion, so agrees and, if a Lender fails to respond to any
Revolving Commitment Increase Notice within five (5) Business Days after such
Lender’s receipt of such request, such Lender shall be deemed to have declined
to participate in such Revolving Commitment Increase, (ii) if any Lender
declines to participate in any Revolving Commitment Increase and, as a result,
commitments from additional financial institutions are required in connection
with the Revolving Commitment Increase, any Person or Persons providing such
commitment shall be subject to the written consent of the Administrative Agent,
the Swingline Lender and the Issuing Bank (such consent not to be unreasonably
withheld or delayed), if such consent would be required pursuant to the
definition of Eligible Transferee and (iii) in no event shall a Defaulting
Lender be entitled to participate in such Revolving Commitment Increase. In the
event that any Lender or other Person agrees to participate in any Revolving
Commitment Increase (each an “Increase Loan Lender”), such Revolving Commitment
Increase shall





--------------------------------------------------------------------------------





become effective on such date as shall be mutually agreed upon by the Increase
Loan Lenders and the Lead Borrower, which date shall be as soon as practicable
after the date of receipt of the Revolving Commitment Increase Notice (such
date, the “Increase Date”); provided that the establishment of such Revolving
Commitment Increase shall be subject to the satisfaction of each of the
following conditions: (1) no Event of Default would exist after giving effect
thereto; (2) the representations and warranties under Section 8 shall be true in
all material respects, provided that, solely with respect to Revolving Loans
made under the Revolving Commitment Increases that are used to effect or finance
a Permitted Acquisition or Investments permitted under this Agreement, the
Borrowers shall have the option of making any representations and warranties
under Section 8 and determinations as to the availability of any
“basket-carveouts” under Section 10 effective as of the date of entering the
definitive agreement for such Permitted Acquisition or such Investment in
accordance with the Limited Condition Transaction provisions set forth in
Section 1.03; (3) the Revolving Commitment Increase shall be effected pursuant
to one or more joinder agreements executed and delivered by the Lead Borrower,
the Administrative Agent, and the Increase Loan Lenders, each of which shall be
reasonably satisfactory to the Lead Borrower, the Administrative Agent, and the
Increase Loan Lenders; (4) the Credit Parties shall execute and deliver or cause
to be executed and delivered to the Administrative Agent such amendments to the
Credit Documents, legal opinions and other documents as the Administrative Agent
may reasonably request in connection with any such transaction, which
amendments, legal opinions and other documents shall be reasonably satisfactory
to the Administrative Agent; and (5) the Borrowers shall have paid to the
Administrative Agent and the Lenders such additional fees as may be agreed to be
paid by the Borrowers in connection therewith.
(c)    On the Increase Date, upon fulfillment of the conditions set forth in
this Section 2.15, (i) the Administrative Agent shall effect a settlement of all
outstanding Revolving Loans among the Lenders that will reflect the adjustments
to the Revolving Commitments of the Lenders as a result of the Revolving
Commitment Increase, (ii) the Administrative Agent shall notify the Lenders and
Credit Parties of the occurrence of the Revolving Commitment Increase to be
effected on the Increase Date, (iii) Schedule 2.01 shall be deemed modified to
reflect the revised Revolving Commitments of the affected Lenders and (iv) Notes
will be issued, at the expense of the Borrowers, to any Lender participating in
the Revolving Commitment Increase and requesting a Note.
(d)    The terms and provisions of the Revolving Commitment Increase shall be
identical to the Revolving Loans and the Revolving Commitments and, for purposes
of this Agreement and the other Credit Documents, all Revolving Loans made under
the Revolving Commitment Increase shall be deemed to be Revolving Loans. Without
limiting the generality of the foregoing, (i) the rate of interest applicable to
the Revolving Commitment Increase shall be the same as the rate of interest
applicable to the existing Revolving Loans, (ii) unused line fees applicable to
the Revolving Commitment Increase shall be calculated using the same Unused Line
Fee Rates applicable to the existing Revolving Loans, (iii) the Revolving
Commitment Increase shall share ratably in any mandatory prepayments of the
Revolving Loans, (iv) after giving effect to such Revolving Commitment
Increases, Revolving Commitments shall be reduced based on each Lender’s Pro
Rata Percentage, and (v) the Revolving Commitment Increase shall rank pari passu
in right of payment and security with the existing Revolving Loans. Each joinder
agreement and any amendment to any Credit Document requested by the
Administrative Agent in connection with the establishment of the Revolving
Commitment Increase may, without the consent of any of the Lenders, effect such
amendments to this Agreement (an “Incremental Revolving Commitment Agreement”)
and the other Credit Documents as may be reasonably necessary or appropriate, in
the opinion of the Administrative Agent and the Lead Borrower, to effect the
provisions of this Section 2.15.
Section 2.16    Lead Borrower





--------------------------------------------------------------------------------





Each Borrower hereby designates the Lead Borrower as its representative and
agent for all purposes under the Credit Documents, including requests for
Revolving Loans and Letters of Credit, designation of interest rates, delivery
or receipt of communications, preparation and delivery of Borrowing Base and
financial reports, receipt and payment of Obligations, requests for waivers,
amendments or other accommodations, actions under the Credit Documents
(including in respect of compliance with covenants), and all other dealings with
the Administrative Agent, the Issuing Bank or any Lender. The Lead Borrower
hereby accepts such appointment. The Administrative Agent and the Lenders shall
be entitled to rely upon, and shall be fully protected in relying upon, any
notice or communication (including any Notice of Borrowing) delivered by the
Lead Borrower on behalf of any Borrower. The Administrative Agent and the
Lenders may give any notice or communication with a Borrower hereunder to the
Lead Borrower on behalf of such Borrower. Each of the Administrative Agent, the
Issuing Bank and the Lenders shall have the right, in its discretion, to deal
exclusively with the Lead Borrower for any or all purposes under the Credit
Documents. Each Borrower agrees that any notice, election, communication,
representation, agreement or undertaking made on its behalf by the Lead Borrower
shall be binding upon and enforceable against it.
Section 2.17    Overadvances
If the aggregate Revolving Loans outstanding exceed the Line Cap (an
“Overadvance”) at any time, the excess amount shall be payable by the Borrowers
on demand by the Administrative Agent, but all such Revolving Loans shall
nevertheless constitute Obligations secured by the Collateral and entitled to
all benefits of the Credit Documents. The Administrative Agent may require the
Lenders to honor requests for Overadvance Loans and to forbear from requiring
the Borrowers to cure an Overadvance, (a) when no other Event of Default is
known to the Administrative Agent, as long as (i) the Overadvance does not
continue for more than 30 consecutive days (and no Overadvance may exist for at
least five consecutive days thereafter before further Overadvance Loans are
required) and (ii) the aggregate amount of all Overadvances and Protective
Advances is not known by the Administrative Agent to exceed 10% of the Borrowing
Base, (b) regardless of whether an Event of Default exists, if the
Administrative Agent discovers an Overadvance not previously known by it to
exist, as long as from the date of such discovery the Overadvance (i) is not
increased by more than $500,000, and (ii) does not continue for more than 30
consecutive days. In no event shall Overadvance Loans be required that would
cause the aggregate outstanding Revolving Loans and LC Obligations to exceed the
aggregate Revolving Commitments. The making of any Overadvance shall not create
nor constitute a Default or Event of Default; it being understood that the
making or continuance of an Overadvance shall not constitute a waiver by the
Administrative Agent or the Lenders of the then existing Event of Default. In no
event shall any Borrower or other Credit Party be permitted to require any
Overadvance Loan to be made.
Section 2.18    Protective Advances
The Administrative Agent shall be authorized, in its discretion, following
notice to and consultation with the Lead Borrower, at any time, to make Base
Rate Loans (“Protective Advances”) (a) in an aggregate amount, together with the
aggregate amount of all Overadvance Loans, not to exceed 10% of the Borrowing
Base, if the Administrative Agent deems such Protective Advances necessary or
desirable to preserve and protect the Collateral, or to enhance the
collectability or repayment of the Obligations; or (b) to pay any other amounts
chargeable to Credit Parties under any Credit Documents, including costs, fees
and expenses; provided that, the aggregate amount of outstanding Protective
Advances plus the outstanding amount of Revolving Loans and LC Obligations shall
not exceed the aggregate Revolving Commitments. Each Lender shall participate in
each Protective Advance in accordance with its Pro Rata Percentage. Required
Lenders may at any time revoke the Administrative Agent’s authority to make
further Protective Advances under clause (a) by written notice to the
Administrative Agent. Absent such revocation, the Administrative Agent’s
determination that funding of a Protective Advance is appropriate shall be
conclusive. The Administrative Agent may use the proceeds of such Protective
Advances to (a) protect, insure, maintain or realize upon any Collateral; or
(b) defend or maintain the validity or priority of the Administrative Agent’s
Liens in any Collateral, including any payment of a judgment, insurance premium,
warehouse charge, finishing or processing charge, or landlord claim, or any
discharge of a Lien; provided that the Administrative Agent shall use reasonable
efforts to notify the Lead Borrower after paying any such amount or taking any
such action and shall not make payment of any item that is being Properly
Contested.





--------------------------------------------------------------------------------





Section 2.19    Extended Loans
(a)    Notwithstanding anything to the contrary in this Agreement, subject to
the terms of this Section 2.19, the Lead Borrower may at any time and from time
to time request that all or a portion of the then-existing Revolving Loans (the
“Existing Revolving Loans”), together with any related outstandings, be
converted to extend the scheduled maturity date(s) of any payment of principal
with respect to all or any portion of the principal amount (and related
outstandings) of such Revolving Loans (any such Revolving Loans which have been
so converted, “Extended Revolving Loans”) and to provide for other terms
consistent with this Section 2.19. In order to establish any Extended Revolving
Loans, the Lead Borrower shall provide a notice to the Administrative Agent (who
shall provide a copy of such notice to each of the Lenders) (each, an “Extension
Request”) setting forth the proposed terms of the Extended Revolving Loans to be
established, which shall (x) be identical as offered to each Lender (including
as to the proposed interest rates and fees payable) and (y) be identical to the
Existing Revolving Loans, except that: (i) repayments of principal of the
Extended Revolving Loans may be delayed to later dates than the Maturity Date;
(ii) the Effective Yield with respect to the Extended Revolving Loans (whether
in the form of interest rate margin, upfront fees, original issue discount or
otherwise) may be different than the Effective Yield for the Existing Revolving
Loans to the extent provided in the applicable Extension Amendment; and (iii)
the Extension Amendment may provide for other covenants and terms that apply
solely to any period after the Maturity Date that is in effect on the effective
date of the Extension Amendment (immediately prior to the establishment of such
Extended Revolving Loans); provided, however, that (A) in no event shall the
final maturity date of any Extended Revolving Loans at the time of establishment
thereof be earlier than the then Maturity Date of any other Revolving Loans
hereunder and (B) the Weighted Average Life to Maturity of any Extended
Revolving Loans at the time of establishment thereof shall be no shorter than
the remaining Weighted Average Life to Maturity of any other Revolving Loans
then outstanding. Any Extended Revolving Loans converted pursuant to any
Extension Request shall be designated a series (each, an “Extension Series”) of
Extended Revolving Loans, as applicable, for all purposes of this Agreement;
provided that any Extended Revolving Loans converted from Existing Revolving
Loans may, to the extent provided in the applicable Extension Amendment, be
designated as an increase in any previously established Extension Series with
respect to such Revolving Loans.
(b)    With respect to any Extended Revolving Loans, subject to the provisions
of Sections 2.12(e) and 2.13(o), to the extent dealing with Swingline Loans and
Letters of Credit which mature or expire after the Maturity Date, all Swingline
Loans and Letters of Credit shall be participated in on a pro rata basis by all
Lenders with Revolving Commitments and/or Extended Revolving Loan Commitments in
accordance with their Pro Rata Share of the Aggregate Commitments (and, except
as provided in Sections 2.12(e) and 2.13(o), without giving effect to changes
thereto on the Maturity Date with respect to Swingline Loans and Letters of
Credit theretofore incurred or issued) and all borrowings under the Aggregate
Commitments and repayments thereunder shall be made on a pro rata basis (except
for (x) payments of interest and fees at different rates on Extended Revolving
Loan Commitments (and related outstandings) and (y) repayments required upon any
Maturity Date of any Revolving Commitments or Extended Revolving Loan
Commitments).
(c)    The Lead Borrower shall provide the applicable Extension Request at least
ten (10) Business Days prior to the date on which Lenders under the Existing
Revolving Loans, are requested to respond, and shall agree to such procedures,
if any, as may be established by, or acceptable to, the Administrative Agent, in
each case acting reasonably to accomplish the purposes of this Section 2.19. No
Lender shall have any obligation to agree to have any of its Existing Revolving
Loans converted into Extended Revolving Loans pursuant to any Extension Request.
Any Lender (each, an “Extending Lender”) wishing to have all or a portion of its
Existing Revolving Loans subject to such Extension





--------------------------------------------------------------------------------





Request converted into Extended Revolving Loans shall notify the Administrative
Agent (each, an “Extension Election”) on or prior to the date specified in such
Extension Request of the amount of its Existing Revolving Loans which it has
elected to request be converted into Extended Revolving Loans (subject to any
minimum denomination requirements imposed by the Administrative Agent). Any
Lender that does not respond to the Extension Request on or prior to the date
specified therein shall be deemed to have rejected such Extension Request. In
the event that the aggregate principal amount of Existing Revolving Loans
subject to Extension Elections relating to a particular Extension Request
exceeds the amount of Extended Revolving Loans requested pursuant to such
Extension Request, Revolving Loans subject to such Extension Elections shall be
converted to Extended Revolving Loans, on a pro rata basis based on the
aggregate principal amount of Revolving Loans included in each such Extension
Elections or to the extent such option is expressly set forth in the respective
Extension Request, the Lead Borrower shall have the option to increase the
amount of Extended Revolving Loans so that such excess does not exist.
(d)    Extended Revolving Loans shall be established pursuant to an amendment
(each, an “Extension Amendment”) to this Agreement among the Borrowers, the
Administrative Agent and each Extending Lender providing Extended Revolving
Loans thereunder which shall be consistent with the provisions set forth in
Section 2.19(a) above (but which shall not require the consent of any other
Lender). The Administrative Agent shall promptly notify each relevant Lender as
to the effectiveness of each Extension Amendment.
(e)    With respect to any Extension Amendment consummated by a Borrower
pursuant to this Section 2.19, (i) such Extension Amendment shall not constitute
voluntary or mandatory payments or prepayments for purposes of this Agreement,
(ii) with respect to Extended Revolving Loan Commitments, if the aggregate
amount extended is less than (A) the LC Commitment, the LC Commitment shall be
reduced upon the date that is five (5) Business Days prior to the Maturity Date
(to the extent needed so that the LC Commitment does not exceed the aggregate
Revolving Commitment which would be in effect after the Maturity Date), and, if
applicable, the Borrowers shall Cash Collateralize obligations under any issued
Letters of Credit in an amount equal to 102% of the stated amount of such
Letters of Credit, or (B) the Swingline Commitment, the Swingline Commitment
shall be reduced upon the date that is five (5) Business Days prior to the
Maturity Date (to the extent needed so that the Swingline Commitment does not
exceed the aggregate Revolving Commitment which would be in effect after the
Maturity Date), and, if applicable, the Borrowers shall prepay any outstanding
Swingline Loans. The Administrative Agent and the Lenders hereby consent to each
Extension Amendment and the other transactions contemplated by this Section 2.19
(including, for the avoidance of doubt, payment of any interest or fees in
respect of any Extended Revolving Loan Commitments on such terms as may be set
forth in the Extension Request) and hereby waive the requirements of any
provision of this Credit Agreement or any other Credit Document that may
otherwise prohibit any Extension Amendment or any other transaction contemplated
by this Section 2.19; provided that such consent shall not be deemed to be an
acceptance of the Extension Request.
(f)    Each of the parties hereto hereby agrees that this Agreement and the
other Credit Documents may be amended pursuant to an Extension Amendment,
without the consent of any other Lenders, to the extent (but only to the extent)
necessary to (i) reflect the existence and terms of any Extended Revolving Loans
incurred pursuant thereto, (ii) establish new tranches or sub-tranches in
respect of Revolving Commitments so extended and such technical amendments as
may be necessary in connection with the establishment of such new tranches or
sub-tranches, in each case on terms consistent with this Section 2.19, and (iii)
effect such other amendments to this Agreement and the other Credit Documents as
may be necessary or appropriate, in the reasonable opinion of the Administrative
Agent





--------------------------------------------------------------------------------





and the Lead Borrower, to effect the provisions of this Section, and the
Required Lenders hereby expressly authorize the Administrative Agent to enter
into any such Extension Amendment. Notwithstanding the foregoing, the
Administrative Agent shall have the right (but not the obligation) to seek the
advice or concurrence of the Required Lenders with respect to any matter
contemplated by this Section 2.19 and, if the Administrative Agent seeks such
advice or concurrence, the Administrative Agent shall be permitted to enter into
such amendments with the Borrowers in accordance with any instructions actually
received by such Required Lenders and shall also be entitled to refrain from
entering into such amendments with the Borrowers unless and until it shall have
received such advice or concurrence; provided, however, that whether or not
there has been a request by the Administrative Agent for any such advice or
concurrence, all such amendments entered into with the Borrowers by the
Administrative Agent hereunder shall be binding and conclusive on the Lenders.
ARTICLE 3    Yield Protection, Illegality and Replacement of Lenders
Section 3.01    Increased Costs, Illegality, Inability to Determine Rates, etc.
(a)    In the event that any Lender shall have determined (which determination
shall, absent manifest error, be final and conclusive and binding upon all
parties hereto but, with respect to clause (i) below, may be made only by the
Administrative Agent):
(i)    on any Interest Determination Date that, by reason of any changes arising
after the date of this Agreement affecting the interbank eurodollar market,
adequate and fair means do not exist for ascertaining the applicable interest
rate on the basis provided for in the definition of LIBO Rate;
(ii)    at any time, that such Lender shall incur increased costs or reductions
in the amounts received or receivable hereunder with respect to any LIBO Rate
Loan because of any change since the Closing Date in any applicable law or
governmental rule, regulation, order, guideline or request (whether or not
having the force of law) or in the official interpretation or administration
thereof and including the introduction of any new law or governmental rule,
regulation, order, official guideline or request, such as, but not limited to:
(A) any additional Tax imposed on any Lender (except Indemnified Taxes or Other
Taxes indemnified under Section 5.01 or any Excluded Taxes) or (B) a change in
official reserve requirements, but, in all events, excluding reserves required
under Regulation D to the extent included in the computation of the LIBO Rate;
or
(iii)    at any time, if the making or continuance of any LIBO Rate Loan has
been made (x) unlawful by any law or governmental rule, regulation or order, (y)
impossible by compliance by any Lender in good faith with any governmental
request (whether or not having force of law) or (z) impracticable as a result of
a contingency occurring after the Closing Date which materially and adversely
affects the interbank eurodollar market;
then, and in any such event, such Lender (or the Administrative Agent, in the
case of clause (i) above) shall promptly give notice (by telephone promptly
confirmed in writing) to the Lead Borrower and, except in the case of clause (i)
above, to the Administrative Agent of such determination (which notice the
Administrative Agent shall promptly transmit to each of the other Lenders).
Thereafter (x) in the case of clause (i) above, LIBO Rate Loans shall no longer
be available until such time as the circumstances giving rise to such notice by
the Administrative Agent no longer exist, and any Notice of Borrowing or Notice
of Conversion/Continuation given by the Lead





--------------------------------------------------------------------------------





Borrower with respect to LIBO Rate Loans which have not yet been incurred
(including by way of conversion) shall be deemed rescinded by the Borrowers, (y)
in the case of clause (ii) above, each Borrower, jointly and severally, agrees
to pay to such Lender, upon such Lender’s written request therefor, such
additional amounts (in the form of an increased rate of, or a different method
of calculating, interest or otherwise as such Lender in its sole discretion
shall determine) as shall be required to compensate such Lender for such
increased costs or reductions in amounts received or receivable hereunder (a
written notice setting forth the additional amounts owed to such Lender, showing
in reasonable detail the basis for the calculation thereof, shall be submitted
to the Lead Borrower by such Lender and shall, absent manifest error, be final
and conclusive and binding on all the parties hereto), (z) in the case of clause
(iii) above, the Borrowers shall take one of the actions specified in Section
3.01(b) as promptly as possible and, in any event, within the time period
required by law.
(b)    At any time that any LIBO Rate Loan is affected by the circumstances
described in Section 3.01(a)(ii), the Lead Borrower may, and in the case of a
LIBO Rate Loan affected by the circumstances described in Section 3.01(a)(iii),
the Lead Borrower shall, either (x) if the affected LIBO Rate Loan is then being
made initially or pursuant to a conversion, cancel such Borrowing by giving the
Administrative Agent telephonic notice (confirmed in writing) on the same date
that the Lead Borrower was notified by the affected Lender or the Administrative
Agent pursuant to Section 3.01(a)(ii) or (iii) or (y) if the affected LIBO Rate
Loan is then outstanding, upon at least three Business Days’ written notice to
the Administrative Agent, require the affected Lender to convert such LIBO Rate
Loan into a Base Rate Loan; provided that if more than one Lender is affected at
any time, then all affected Lenders must be treated the same pursuant to this
Section 3.01(b).
(c)    If any Lender determines that after the Closing Date the introduction of
or any change in any applicable law or governmental rule, regulation, order,
guideline, directive or request (whether or not having the force of law)
concerning capital or liquidity requirements, or any change in interpretation or
administration thereof by the NAIC or any Governmental Authority, central bank
or comparable agency, will have the effect of increasing the amount of capital
or liquidity required or expected to be maintained by such Lender or any
corporation controlling such Lender based on the existence of such Lender’s
Commitments hereunder or its obligations hereunder, then each Borrower, jointly
and severally, agrees to pay to such Lender, upon its written demand therefor,
such additional documented amounts as shall be required to compensate such
Lender or such other corporation for the increased cost to such Lender or such
other corporation or the reduction in the rate of return to such Lender or such
other corporation as a result of such increase of capital. In determining such
additional amounts, each Lender will act reasonably and in good faith and will
use averaging and attribution methods which are reasonable; provided that such
Lender’s determination of compensation owing under this Section 3.01(c) shall,
absent manifest error, be final and conclusive and binding on all the parties
hereto. Each Lender, upon determining that any additional amounts will be
payable pursuant to this Section 3.01(c), will give prompt written notice
thereof to the Lead Borrower, which notice shall show in reasonable detail the
basis for calculation of such additional amounts.
(d)    Notwithstanding anything in this Agreement to the contrary, (x) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives thereunder or issued in connection therewith and
(y) all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States regulatory authorities, in
each case pursuant to Basel III ((x) and (y) collectively referred to as
“Dodd-Frank and Basel III”), shall be deemed to be a change after the Closing
Date in a requirement of law or government rule, regulation or order, regardless
of the date enacted, adopted, issued or implemented (including for purposes of
this Section 3.01).





--------------------------------------------------------------------------------





Notwithstanding the above, a Lender will not be entitled to demand compensation
for any increased cost or reduction set forth in this Section 3.01 at any time
if it is not the general practice and policy of such Lender to demand such
compensation from similarly situated borrowers in similar circumstances at such
time.
(e)    Notwithstanding anything to the contrary in this Agreement or any other
Credit Documents, if the Administrative Agent determines (which determination
shall be conclusive absent manifest error), or the Lead Borrower or Required
Lenders notify the Administrative Agent (with, in the case of the Required
Lenders, a copy to the Lead Borrower) that the Lead Borrower or Required Lenders
(as applicable) have determined, that:
(i)    adequate and reasonable means do not exist for ascertaining LIBOR for any
Interest Period hereunder or any other tenors of LIBOR, including, without
limitation, because the LIBOR Screen Rate is not available or published on a
current basis and such circumstances are unlikely to be temporary; or
(ii)    the administrator of the LIBOR Screen Rate or a Governmental Authority
having jurisdiction over the Administrative Agent or such administrator has made
a public statement identifying a specific date after which LIBOR or the LIBOR
Screen Rate shall no longer be made available, or used for determining the
interest rate of loans, provided that, at the time of such statement, there is
no successor administrator that is satisfactory to the Administrative Agent,
that will continue to provide LIBOR after such specific date (such specific
date, the “Scheduled Unavailability Date”); or
(iii)    the administrator of the LIBOR Screen Rate or a Governmental Authority
having jurisdiction over such administrator has made a public statement
announcing that all Interest Periods and other tenors of LIBOR are no longer
representative; or
(iv)    syndicated loans currently being executed, or that include language
similar to that contained in this Section 3.01, are being executed or amended
(as applicable) to incorporate or adopt a new benchmark interest rate to replace
LIBOR;
then, in the case of clauses (i)-(iii) above, on a date and time determined by
the Administrative Agent (any such date, the “LIBOR Replacement Date”), which
date shall be at the end of an Interest Period or on the relevant interest
payment date, as applicable, for interest calculated and shall occur reasonably
promptly upon the occurrence of any of the events or circumstances under clauses
(i), (ii) or (iii) above and, solely with respect to clause (ii) above, no later
than the Scheduled Unavailability Date, LIBOR will be replaced hereunder and
under any Credit Document with, subject to the proviso below, the first
available alternative set forth in the order below for any payment period for
interest calculated that can be determined by the Administrative Agent, in each
case, without any amendment to, or further action or consent of any other party
to, this Agreement or any other Credit Document (the “LIBOR Successor Rate”; and
any such rate before giving effect to the Related Adjustment, the
“Pre-Adjustment Successor Rate”):
(x)    Term SOFR plus the Related Adjustment; and
(y)     SOFR plus the Related Adjustment;
and in the case of clause (iv) above, the Lead Borrower and Administrative Agent
may amend this Agreement solely for the purpose of replacing LIBOR under this
Agreement and under any other Credit Document in accordance with the definition
of “LIBOR Successor Rate” and such amendment will become effective at 5:00 p.m.,
on the fifth Business Day after the Administrative Agent shall have notified all
Lenders and the Lead Borrower of the occurrence of the circumstances described
in clause (iv) above unless, prior to such time, Lenders comprising the Required
Lenders have delivered to the Administrative Agent written notice that such
Required Lenders object to the implementation of a LIBOR Successor Rate pursuant
to such clause;





--------------------------------------------------------------------------------





provided; that, if the Administrative Agent determines that Term SOFR has become
available, is administratively feasible for the Administrative Agent and would
have been identified as the Pre-Adjustment Successor Rate in accordance with the
foregoing if it had been so available at the time that the LIBOR Successor Rate
then in effect was so identified, and the Administrative Agent notifies the Lead
Borrower and each Lender of such availability, then from and after the beginning
of the Interest Period, relevant interest payment date or payment period for
interest calculated, in each case, commencing no less than thirty (30) days
after the date of such notice, the Pre-Adjustment Successor Rate shall be Term
SOFR and the LIBOR Successor Rate shall be Term SOFR plus the relevant Related
Adjustment.
The Administrative Agent will promptly (in one or more notices) notify the Lead
Borrower and each Lender of (x) any occurrence of any of the events, periods or
circumstances under clauses (i) through (iii) above, (y) a LIBOR Replacement
Date and (z) the LIBOR Successor Rate.
Any LIBOR Successor Rate shall be applied in a manner consistent with market
practice; provided that to the extent such market practice is not
administratively feasible for the Administrative Agent, such LIBOR Successor
Rate shall be applied in a manner as otherwise reasonably determined by the
Administrative Agent.
Notwithstanding anything else herein, if at any time any LIBOR Successor Rate as
so determined would otherwise be less than 0.50%, the LIBOR Successor Rate will
be deemed to be 0.50% for the purposes of this Agreement and the other Credit
Documents.
In connection with the implementation of a LIBOR Successor Rate, the
Administrative Agent will have the right to make LIBOR Successor Rate Conforming
Changes from time to time and, notwithstanding anything to the contrary herein
or in any other Credit Document, any amendments implementing such LIBOR
Successor Rate Conforming Changes will become effective without any further
action or consent of any other party to this Agreement; provided that, with
respect to any such amendment effected, the Administrative Agent shall post each
such amendment implementing such LIBOR Successor Rate Conforming Changes to the
Borrower and the Lenders reasonably promptly after such amendment becomes
effective.
If the events or circumstances of the type described in 3.01(e)(i)-(iii) have
occurred with respect to the LIBOR Successor Rate then in effect, then the
successor rate thereto shall be determined in accordance with the definition of
“LIBOR Successor Rate.”
(f)    Notwithstanding anything to the contrary herein, (i) after any such
determination by the Administrative Agent or receipt by the Administrative Agent
of any such notice described under Section 3.01(e)(i)-(iii), as applicable, if
the Administrative Agent determines that none of the LIBOR Successor Rates is
available on or prior to the LIBOR Replacement Date, (ii) if the events or
circumstances described in Section 3.01(e)(iv) have occurred but none of the
LIBOR Successor Rates is available, or (iii) if the events or circumstances of
the type described in Section 3.01(e)(i)-(iii) have occurred with respect to the
LIBOR Successor Rate then in effect and the Administrative Agent determines that
none of the LIBOR Successor Rates is available, then in each case, the
Administrative Agent and the Lead Borrower may amend this Agreement solely for
the purpose of replacing LIBOR or any then current LIBOR Successor Rate in
accordance with this Section 3.01 at the end of any Interest Period, relevant
interest payment date or payment period for interest calculated, as applicable,
with another alternate benchmark rate giving due consideration to any evolving
or then





--------------------------------------------------------------------------------





existing convention for similar U.S. dollar denominated syndicated credit
facilities for such alternative benchmarks and, in each case, including any
Related Adjustments and any other mathematical or other adjustments to such
benchmark giving due consideration to any evolving or then existing convention
for similar U.S. dollar denominated syndicated credit facilities for such
benchmarks, which adjustment or method for calculating such adjustment shall be
published on an information service as selected by the Administrative Agent from
time to time in its reasonable discretion and may be periodically updated. For
the avoidance of doubt, any such proposed rate and adjustments shall constitute
a LIBOR Successor Rate. Any such amendment shall become effective at 5:00 p.m.
on the fifth Business Day after the Administrative Agent shall have posted such
proposed amendment to all Lenders and the Borrower unless, prior to such time,
Lenders comprising the Required Lenders have delivered to the Administrative
Agent written notice that such Required Lenders object to such amendment.
If, at the end of any Interest Period, relevant interest payment date or payment
period for interest calculated, no LIBOR Successor Rate has been determined in
accordance with clauses (e) or (f) of this Section 3.01 and the circumstances
under clauses (e)(i) or (e)(iii) above exist or the Scheduled Unavailability
Date has occurred (as applicable), the Administrative Agent will promptly so
notify the Lead Borrower and each Lender. Thereafter, (x) the obligation of the
Lenders to make or maintain LIBO Rate Term Loan shall be suspended, (to the
extent of the affected LIBO Rate Term Loan, Interest Periods, interest payment
dates or payment periods), and (y) the LIBO Rate Term Loan component shall no
longer be utilized in determining the Base Rate, until the LIBOR Successor Rate
has been determined in accordance with clauses (e) or (f). Upon receipt of such
notice, the Borrower may revoke any pending request for a Borrowing of,
conversion to or continuation of LIBO Rate Term Loan (to the extent of the
affected LIBO Rate Term Loan, Interest Periods, interest payment dates or
payment periods) or, failing that, will be deemed to have converted such request
into a request for a Borrowing of Base Rate Term Loans (subject to the foregoing
clause (y)) in the amount specified therein
Section 3.02    Compensation
Each Borrower, jointly and severally, agrees to compensate each Lender, upon its
written request (which request shall set forth in reasonable detail the basis
for requesting such compensation and the calculation of the amount of such
compensation), for all losses, expenses and liabilities (including, without
limitation, any loss, expense or liability incurred by reason of the liquidation
or reemployment of deposits or other funds required by such Lender to fund its
LIBO Rate Loans but excluding loss of anticipated profits (and without giving
effect to the minimum “LIBO Rate”)) which such Lender may sustain: (i) if for
any reason (other than a default by such Lender or the Administrative Agent) a
Borrowing of, or conversion from or into, LIBO Rate Loans does not occur on a
date specified therefor in a Notice of Borrowing or Notice of Conversion; (ii)
if any prepayment or repayment (including any termination or reduction of
Commitments made pursuant to Section 2.07 or as a result of an acceleration of
the Loans pursuant to Section 11) or conversion of any of its LIBO Rate Loans
occurs on a date which is not the last day of an Interest Period with respect
thereto; (iii) if any prepayment of any LIBO Rate Loans is not made on any date
specified in a notice of termination or reduction given by the Lead Borrower; or
(iv) as a consequence of any other default by any Borrower to repay its LIBO
Rate Loans when required by the terms of this Agreement or any Note held by such
Lender.
Section 3.03    Change of Lending Office
Each Lender agrees that on the occurrence of any event giving rise to the
operation of Section 3.01(a)(ii) or (iii), Section 3.01(c), Section 5.01 or
Section 13.01(a)(ii) with respect to such Lender, it will, if





--------------------------------------------------------------------------------





requested by the Lead Borrower, use reasonable efforts (subject to overall
policy considerations of such Lender) to designate another lending office for
any Loans affected by such event; provided that such designation is made on such
terms that such Lender and its lending office suffer no economic, legal or
regulatory disadvantage, with the object of avoiding the consequence of the
event giving rise to the operation of such Section. Nothing in this Section 3.03
shall affect or postpone any of the obligations of the Borrowers or the right of
any Lender provided in Sections 3.01, 5.01 or 13.01(a)(ii).
Section 3.04    Replacement of Lenders
(x) If any Lender becomes a Defaulting Lender, (y) upon the occurrence of an
event giving rise to the operation of Section 3.01(a)(ii) or (iii), Section
3.01(c), Section 5.01 or Section 13.01(a)(ii) with respect to such Lender or (z)
in the case of a refusal by a Lender to consent to certain proposed changes,
waivers, discharges or terminations with respect to this Agreement which have
been approved by the Required Lenders as (and to the extent) provided in Section
13.12(b), the Lead Borrower shall have the right, if no Event of Default then
exists (or, in the case of preceding clause (z), will exist immediately after
giving effect to such replacement), to replace such Lender (the “Replaced
Lender”) with one or more other Eligible Transferees, none of whom shall
constitute a Defaulting Lender at the time of such replacement (collectively,
the “Replacement Lender”) and each of whom shall be required to be reasonably
acceptable to the Administrative Agent (to the extent the Administrative Agent’s
consent would be required for an assignment to such Replacement Lender pursuant
to Section 13.04); provided that (i) at the time of any replacement pursuant to
this Section 3.04, the Replacement Lender shall enter into one or more
Assignment and Assumption Agreements pursuant to Section 13.04(b) (and with all
fees payable pursuant to said Section 13.04(b) to be paid by the Replacement
Lender and/or the Replaced Lender (as may be agreed to at such time by and among
the Lead Borrower, the Replacement Lender and the Replaced Lender)) pursuant to
which the Replacement Lender shall acquire all of the Commitments and
outstanding Loans of, the Replaced Lender and, in connection therewith, shall
pay to (x) the Replaced Lender in respect thereof an amount equal to the sum of
(I) an amount equal to the principal of, and all accrued interest on, all
outstanding Loans of the respective Replaced Lender and (II) an amount equal to
all accrued, but theretofore unpaid, Fees owing to the Replaced Lender pursuant
to Section 2.05 and (ii) all obligations of each Borrower due and owing to the
Replaced Lender at such time (other than those specifically described in clause
(i) above in respect of which the assignment purchase price has been, or is
concurrently being, paid) shall be paid in full to such Replaced Lender
concurrently with such replacement. Upon receipt by the Replaced Lender of all
amounts required to be paid to it pursuant to this Section 3.04, the
Administrative Agent shall be entitled (but not obligated) and authorized to
execute an Assignment and Assumption Agreement on behalf of such Replaced
Lender, and any such Assignment and Assumption Agreement so executed by the
Administrative Agent and the Replacement Lender shall be effective for purposes
of this Section 3.04 and Section 13.04. Upon the execution of the respective
Assignment and Assumption Agreement, the payment of amounts referred to in
clauses (i) and (ii) above, recordation of the assignment on the Register
pursuant to Section 13.15 and, if so requested by the Replacement Lender,
delivery to the Replacement Lender of the appropriate Note or Notes executed by
the applicable Borrower, (x) the Replacement Lender shall become a Lender
hereunder and the Replaced Lender shall cease to constitute a Lender hereunder,
except with respect to indemnification provisions under this Agreement
(including, without limitation, Sections 3.01, 3.02, 5.01, 12.07 and 13.01),
which shall survive as to such Replaced Lender with respect to facts and
circumstances occurring prior to the effective date of such replacement. In
connection with any replacement of Lenders pursuant to, and as contemplated by,
this Section 3.04, each Borrower hereby irrevocably authorizes Holdingsthe Lead
Borrower to take all necessary action, in the name of such Borrower, as
described above in this Section 3.04 in order to effect the replacement of the
respective Lender or Lenders in accordance with the preceding provisions of this
Section 3.04.
Section 3.05    Inability to Determine Rates
If the Required Lenders determine in good faith that for any reason (a) U.S.
Dollar deposits are not being offered to banks in the London interbank
eurodollar market for the applicable amount and Interest Period of such LIBO
Rate Loan, (b) adequate and reasonable means do not exist for determining the
LIBO Rate for any requested Interest Period with respect to a proposed LIBO Rate
Loan, or (c) that the LIBO Rate for any requested Interest Period with respect
to a proposed LIBO Rate Loan does not adequately and fairly reflect the cost to
such Lenders of funding such Loan, the Administrative Agent will promptly so
notify the Lead Borrower and each Lender.





--------------------------------------------------------------------------------





Thereafter, (x) the obligation of the Lenders to make or maintain LIBO Rate
Loans shall be suspended, and (y) in the event of a determination described in
the preceding sentence with respect to the LIBO Rate component of the Base Rate,
the utilization of the LIBO Rate component in determining the Base Rate shall be
suspended, in each case until the Administrative Agent (upon the instruction of
the Required Lenders) revokes such notice. Upon receipt of such notice, the Lead
Borrower may revoke any pending request for a Borrowing of, conversion to or
continuation of LIBO Rate Loans or, failing that, will be deemed to have
converted such request into a request for a Borrowing of LIBO Rate Loans in the
amount specified therein.
ARTICLE 4    [Reserved]
ARTICLE 5    Taxes
Section 5.01    Net Payments
(a)    All payments made by or on account of any Credit Party under any Credit
Document shall be made free and clear of, and without deduction or withholding
for, any Taxes, except as required by applicable law. If any Taxes are required
to be withheld or deducted from such payments, then the Credit Parties jointly
and severally agree that (i) to the extent such deduction or withholding is on
account of an Indemnified Tax or Other Tax, the sum payable shall be increased
as necessary so that after making all required deductions or withholding
(including deduction or withholdings applicable to additional sums payable under
this Section 5.01), the Administrative Agent or Lender (as the case may be)
receives an amount equal to the sum it would have received had no such
deductions or withholdings been made, (ii) the applicable withholding agent will
make such deductions or withholdings, and (iii) the applicable withholding agent
shall timely pay the full amount deducted or withheld to the relevant
Governmental Authority in accordance with applicable law. In addition, the
Credit Parties shall timely pay any Other Taxes to the relevant Governmental
Authority in accordance with applicable law. The Credit Parties will furnish to
the Administrative Agent within 45 days after the date the payment by any of
them of any Taxes is due pursuant to applicable law certified copies of tax
receipts evidencing such payment by the applicable Credit Party. The Credit
Parties jointly and severally agree to indemnify and hold harmless the
Administrative Agent and each Lender, and reimburse the Administrative Agent and
each Lender, within 10 days of written request therefor, for the amount of any
Indemnified Taxes (including any Indemnified Taxes imposed on amounts payable
under this Section 5.01) payable or paid by the Administrative Agent or such
Lender or required to be withheld or deducted from a payment to the
Administrative Agent or such Lender, and any Other Taxes, and any reasonable
out-of-pocket expenses arising therefrom or with respect thereto, whether or not
such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority.
(b)    Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Credit Document shall
deliver to the Lead Borrower and the Administrative Agent, at the time or times
reasonably requested by the Lead Borrower or the Administrative Agent, such
properly completed and executed documentation reasonably requested by the Lead
Borrower or the Administrative Agent, certifying as to any entitlement of such
Lender to an exemption from, or a reduced rate of, withholding Tax. In addition,
each Lender shall deliver to the Lead Borrower and the Administrative Agent, at
the time or times reasonably requested by the Lead Borrower or the
Administrative Agent, such other documentation prescribed by applicable law or
reasonably requested by the Lead Borrower or the Administrative Agent as will
enable the Lead Borrower or the Administrative Agent to determine whether such
Lender is subject to backup withholding or information reporting requirements.
Each Lender shall, whenever a lapse in time or change in circumstances renders
such documentation (including any specific documents required below in Section
5.01(c)) expired, obsolete or inaccurate in any respect, deliver promptly to the
Lead Borrower and the Administrative





--------------------------------------------------------------------------------





Agent updated or other appropriate documentation (including any new
documentation reasonably requested by the Lead Borrower or the Administrative
Agent) or promptly notify the Lead Borrower and the Administrative Agent in
writing of its inability to do so.
(c)    Without limiting the generality of the foregoing: (x) each Lender that is
not a United States person (as such term is defined in Section 7701(a)(30) of
the Code) shall deliver to the Lead Borrower and the Administrative Agent on or
prior to the Closing Date or, in the case of a Lender that is an assignee or
transferee of an interest under this Agreement pursuant to Section 3.04 or
13.04(b) (unless the relevant Lender was already a Lender hereunder immediately
prior to such assignment or transfer), on the date of such assignment or
transfer to such Lender, (i) two accurate and complete signed copies of Internal
Revenue Service Form W-8BEN (or successor form) or Form W-8BEN-E (or successor
form) claiming eligibility for benefits of an income tax treaty to which the
United States is a party or Form W-8ECI (or successor form), or (ii) in the case
of a Lender claiming exemption from U.S. federal withholding tax under Section
871(h) or 881(c) of the Code with respect to payments of “portfolio interest,” a
certificate substantially in the form of Exhibit C (any such certificate, a
“U.S. Tax Compliance Certificate”) and two accurate and complete signed copies
of Internal Revenue Service Form W-8BEN (or successor form) or W-8BEN-E (or
successor form) certifying to such Lender’s entitlement as of such date to a
complete exemption from U.S. withholding tax with respect to payments of
interest to be made under this Agreement and under any Note; or (iii) to the
extent a Lender is not the beneficial owner (for example, where the Lender is a
partnership or a participating Lender), two accurate and complete signed copies
of Internal Revenue Service Form W-8IMY (or successor form) of the Lender,
accompanied by Form W-8ECI, Form W-8BEN, Form W-8BEN-E, U.S. Tax Compliance
Certificate, Form W-8IMY, and/or any other required information (or successor or
other applicable form) from each beneficial owner that would be required under
this Section 5.01(c) if such beneficial owner were a Lender (provided that, if
the Lender is a partnership for U.S. federal income Tax purposes (and not a
participating Lender), and one or more beneficial owners are claiming the
portfolio interest exemption), the U.S. Tax Compliance Certificate may be
provided by such Lender on behalf of such beneficial owners; (y) Each Lender
that is a United States person, as defined in Section 7701(a)(30) of the Code,
shall deliver to the Lead Borrower and the Administrative Agent, at the times
specified in Section 5.01(b), two accurate and complete signed copies of
Internal Revenue Service Form W-9, or any successor form that such Person is
entitled to provide at such time, in order to qualify for an exemption from
United States back-up withholding requirements; and (z) if any payment made to a
Lender under any Credit Document would be subject to U.S. federal withholding
Tax imposed by FATCA if such Lender were to fail to comply with the applicable
reporting requirements of FATCA (including those contained in Section 1471(b) or
1472(b) of the Code, as applicable), such Lender shall deliver to the Lead
Borrower and the Administrative Agent, at the time or times prescribed by
applicable law and at such time or times reasonably requested by the Lead
Borrower or the Administrative Agent, such documentation prescribed by
applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code)
and such additional documentation reasonably requested by the Lead Borrower or
the Administrative Agent as may be necessary for the Lead Borrower or the
Administrative Agent to comply with its obligations under FATCA, to determine
whether such Lender has complied with such Lender’s obligations under FATCA or
to determine, if necessary, the amount to deduct and withhold from such payment.
Solely for purposes of this Section 5.01(c)(z), “FATCA” shall include any
amendment made to FATCA after the Closing Date.
Notwithstanding any other provision of this Section 5.01, a Lender shall not be
required to deliver any form that such Lender is not legally eligible to
deliver.
(d)    If the Administrative Agent or any Lender determines, in its sole
discretion exercised in good faith, that it has received a refund of any
Indemnified Taxes or Other Taxes as to which it has been





--------------------------------------------------------------------------------





indemnified by the Credit Parties or with respect to which a Credit Party has
paid additional amounts pursuant to Section 5.01(a), it shall pay to the
relevant Credit Party an amount equal to such refund (but only to the extent of
indemnity payments made, or additional amounts paid, by such Credit Party under
Section 5.01(a) with respect to the Indemnified Taxes or Other Taxes giving rise
to such refund), net of all reasonable out-of-pocket expenses (including any
Taxes) of the Administrative Agent or such Lender, as the case may be, and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund); provided that the relevant Credit Party,
upon the request of the Administrative Agent or such Lender, agrees to repay the
amount paid over to such Credit Party (plus any penalties, interest or other
charges imposed by the relevant Governmental Authority) to the Administrative
Agent or such Lender in the event the Administrative Agent or such Lender is
required to repay such refund to such Governmental Authority. Notwithstanding
anything to the contrary in this Section 5.01(d), in no event will the
Administrative Agent or any Lender be required to pay any amount to any Credit
Party pursuant to this Section 5.01(d) to the extent that such payment would
place the Administrative Agent or such Lender in a less favorable position (on a
net after-Tax basis) than such party would have been in if the indemnification
payments or additional amounts giving rise to such refund had never been paid.
Nothing in this Section 5.01(d) shall be construed to obligate the
Administrative Agent or any Lender to disclose its Tax returns or any other
information regarding its Tax affairs or computations to any Person or otherwise
to arrange its Tax affairs in any manner other than as it determines in its sole
discretion.
(e)    For the avoidance of doubt, for purposes of Section 5.01, the term
“Lender” shall include any Issuing Bank.
ARTICLE 6    Conditions Precedent to the Closing Date
The Administrative Agent, Swingline Lenders, the Issuing Bank and the Lenders
shall not be required to fund any Revolving Loans or Swingline Loans, or arrange
for the issuance of any Letters of Credit on the Closing Date, until the
following conditions are satisfied or waived.
Section 6.01    Closing Date; Credit Documents; Notes
On or prior to the Closing Date, Holdings, each Borrower, the Administrative
Agent and the Lenders on the date hereof shall have signed a counterpart of this
Agreement (whether the same or different counterparts) and shall have delivered
(by electronic transmission or otherwise) the same to the Administrative Agent
or, in the case of the Lenders, shall have given to the Administrative Agent
telephonic (confirmed in writing), written or telex notice (actually received)
at such office that the same has been signed and mailed to it.
Section 6.02    [Reserved]
Section 6.03    Opinions of Counsel
On the Closing Date, the Administrative Agent shall have received the executed
opinions of (i) Latham & WatkinsMorgan, Lewis & Bockius LLP, counsel to the
Credit Parties, (ii) Bean Kinney & Korman, P.C., special Virginia counsel to the
Credit Parties and (iii) Downey Brand LLP, special Nevada counsel to the Credit
Parties, which, in each case, shall be in form and substance reasonably
satisfactory to the Administrative Agent.
Section 6.04    Corporate Documents; Proceedings, etc.
(a)    On the Closing Date, the Administrative Agent shall have received a
certificate from each Credit Party, dated the Closing Date, signed by a
Responsible Officer of such Credit Party, and attested to by the Secretary or
any Assistant Secretary of such Credit Party, in the form





--------------------------------------------------------------------------------





of Exhibit E with appropriate insertions, together with copies of the
certificate or articles of incorporation and by-laws (or equivalent
organizational documents), as applicable, of such Credit Party and the
resolutions of such Credit Party referred to in such certificate, and each of
the foregoing shall be in form and substance reasonably satisfactory to the
Administrative Agent.
(b)    On the Closing Date, the Administrative Agent shall have received good
standing certificates and bring-down telegrams or facsimiles, if any, for the
Credit Parties which the Administrative Agent or the Lead Arranger reasonably
may have requested, certified by proper Governmental Authorities.
Section 6.05    Termination of Existing Credit Agreement; Refinancing
The Lead Borrower and its Subsidiaries shall have repaid in full all
Indebtedness outstanding under the Existing Credit Agreement, together with all
accrued but unpaid interest, fees and other amounts owing thereunder (other than
contingent indemnification obligations not yet due and payable) and (i) all
commitments to lend or make other extensions of credit thereunder shall have
been terminated and (ii) all security interests in respect of, and Liens
securing, the Indebtedness and other obligations thereunder created pursuant to
the security documentation relating thereto shall have been terminated and
released (or arrangements therefor reasonably satisfactory to the Administrative
Agent shall have been made), and the Administrative Agent shall have received
all such releases as may have been reasonably requested by the Administrative
Agent, which releases shall be in form and substance reasonably satisfactory to
Administrative Agent, including, without limiting the foregoing, (a) proper
termination statements (Form UCC-3 or the appropriate equivalent) for filing
under the UCC or equivalent statute or regulation of each jurisdiction where a
financing statement or application for registration (Form UCC-1 or the
appropriate equivalent) was filed with respect to Holdings or any of its
Subsidiaries in connection with the security interests created with respect to
the Existing Credit Agreement and (b) terminations or reassignments of any
security interest in, or Lien on, any patents, trademarks, copyrights, or
similar interests of Holdings or any of its Subsidiaries. The Borrowers or the
relevant parent company thereof shall have satisfied and discharged all
Indebtedness contemplated under the definition of “Existing Credit Agreement
Refinancing”.
Section 6.06    [Reserved]
Section 6.07    Intercreditor Agreement
On the Closing Date, each Credit Party shall have duly authorized the
Intercreditor Agreement and the Intercreditor Agreement substantially in the
form of Exhibit L hereto shall have been executed and delivered by each party
thereto.
Section 6.08    Pledge Agreement
On the Closing Date, each Credit Party shall have duly authorized, executed and
delivered the Pledge Agreement to the Collateral Agent substantially in the form
of Exhibit F (as amended, modified, restated and/or supplemented from time to
time, the “Pledge Agreement”) and shall have delivered to the Collateral Agent,
as Pledgee thereunder, all of the Pledge Agreement Collateral (in the case of
Equity Interests), if any, referred to therein and then owned by such Credit
Party together with executed and undated endorsements for transfer in the case
of Equity Interests constituting certificated Pledge Agreement Collateral, along
with evidence that all other actions necessary, to perfect (to the extent
required in the Pledge Agreement) the security interests in Equity Interests
purported to be created by the Pledge Agreement have been taken.
Section 6.09    Security Agreements
On the Closing Date, each Credit Party shall have duly authorized, executed and
delivered to the Collateral Agent the Security Agreement substantially in the
form of Exhibit G (as amended, modified, restated and/or





--------------------------------------------------------------------------------





supplemented from time to time, the “Security Agreement”) covering all of such
Credit Party’s present and future Collateral referred to therein, and shall have
delivered to the Collateral Agent:
(i)    proper financing statements (Form UCC-1 or the equivalent) authorized for
filing under the UCC or other appropriate filing offices of each jurisdiction as
may be reasonably necessary or desirable to perfect the security interests
purported to be created by the Security Agreement;
(ii)    (x) certified copies of a recent date of requests for information or
copies (Form UCC-1), or equivalent reports as of a recent date, listing all
effective financing statements that name Holdings, the Lead Borrower or any
other Credit Party as debtor and that are filed in the jurisdictions referred to
in clause (i) above, together with copies of such other financing statements
that name Holdings, the Lead Borrower or any other Credit Party as debtor (none
of which shall cover any of the Collateral except to the extent evidencing
Permitted Liens), (y) United States Patent and Trademark Office and United
States Copyright Office searches reasonably requested by the Administrative
Agent and (z) reports as of a recent date listing all effective tax and judgment
liens with respect to Holdings, the Lead Borrower or any other Credit Party in
each jurisdiction as the Agents may reasonably require; and
(iii)    a duly authorized and executed Perfection Certificate.
Section 6.10    Subsidiaries Guaranty
On the Closing Date, each Subsidiary Guarantor shall have duly authorized,
executed and delivered to the Administrative Agent the Subsidiaries Guaranty
substantially in the form of Exhibit H (as amended, modified or supplemented
from time to time, the “Subsidiaries Guaranty”), guaranteeing all of the
obligations of the Lead Borrower as more fully provided therein.
Section 6.11    Financial Statements; Pro Forma Balance Sheets; Projections
On or prior to the Closing Date, the Agents and the Lenders shall have received
(i) unaudited consolidated balance sheets and related statements of income and
cash flows for the Lead Borrower and its consolidated Subsidiaries for each
fiscal quarter of the Lead Borrower and its consolidated Subsidiaries ended
after the close of its June 30, 2016 fiscal quarter and at least 45 days prior
to the Closing Date and (ii) a pro forma consolidated balance sheet of the Lead
Borrower and its consolidated Subsidiaries as of the last day of the most
recently ended fiscal quarter ended at least 45 days prior to the Closing Date
(after giving effect to the Transaction), and related pro forma consolidated
income statement for Lead Borrower and its consolidated Subsidiaries for the
most recently ended four fiscal quarter periods ended at least 45 days prior to
the Closing Date prepared as if the Transaction had occurred at the beginning of
such period, which pro forma financial statements need not meet the requirements
of Regulation S-X of the Securities Act.
Section 6.12    Solvency Certificate
On the Closing Date, the Administrative Agent shall have received a solvency
certificate from the chief financial officer or treasurer of the Lead Borrower
substantially in the form of Exhibit I.
Section 6.13    Fees, etc.
On the Closing Date, the Lead Borrower shall have paid to the Agents and each
Lender all costs, fees and expenses (including, without limitation, legal fees
and expenses) to the extent invoiced at least three Business Days prior the
Closing Date and other compensation payable to the Agents or such Lender or
otherwise payable in respect of the Transaction to the extent then due.





--------------------------------------------------------------------------------





Section 6.14    Representation and Warranties
The representations and warranties contained in Section 8 of this Agreement and
in each other Credit Document shall be true and correct in all material respects
on the Closing Date (in each case, any representation or warranty that is
qualified as to “materiality” or similar language shall be true and correct in
all respects on the Closing Date).
Section 6.15    Patriot Act
The Agents shall have received from the Credit Parties, at least five Business
Days prior to the Closing Date, all documentation and other information required
by regulatory authorities under applicable “know your customer” and anti-money
laundering rules and regulations, including the Patriot Act, in each case to the
extent requested in writing at least 10 Business Days prior to the Closing Date.
Section 6.16    Borrowing Notice
Prior to the making of a Revolving Loan on the Closing Date, the Administrative
Agent shall have received a Notice of Borrowing meeting the requirements of
Section 2.02(c).
Section 6.17    Officer’s Certificate
On the Closing Date, the Lead Borrower shall have delivered to the
Administrative Agent a certificate of a Responsible Officer of the Lead Borrower
certifying as to the satisfaction of the conditions in Section 6.14 and Section
6.19.
Section 6.18    [Reserved]
Section 6.19    Material Adverse Effect
Since December 31, 2015, there has occurred no fact, event or circumstance which
has had or would reasonably be expected to have a Material Adverse Effect.
Section 6.20    Borrowing Base Certificate
Subject to Section 9.13, the Lead Borrower shall have delivered to the
Administrative Agent a Borrowing Base Certificate in form and substance
reasonably satisfactory to the Administrative Agent.
ARTICLE 7    Conditions Precedent to All Credit Events
The obligation of each Lender and each Issuing Bank to make any Credit Extension
(including the initial Credit Extension) shall be subject to the satisfaction
(or waiver) of each of the conditions precedent set forth below:
Section 7.01    Notice of Borrowing
The Administrative Agent shall have received a Notice of Borrowing as required
by Section 2.03 (or such notice shall have been deemed given in accordance with
Section 2.03) if Loans are being requested or, in the case of the issuance,
amendment, extension or renewal of a Letter of Credit, the Issuing Bank and the
Administrative Agent shall have received a notice requesting the issuance,
amendment, extension or renewal of such Letter of Credit as required by Section
2.13(b) or, in the case of the Borrowing of a Swingline Loan, the Swingline
Lender and the Administrative Agent shall have received a notice requesting such
Swingline Loan as required by Section 2.12(b).
Section 7.02    Availability





--------------------------------------------------------------------------------





Availability on the proposed date of such Borrowing shall be adequate to cover
the amount of such Borrowing.
Section 7.03    No Default
No Default or Event of Default shall exist at the time of, or result from, such
funding or issuance.
Section 7.04    Representations and Warranties
Each of the representations and warranties made by any Credit Party set forth in
Section 8 hereof or in any other Credit Document shall be true and correct in
all material respects (without duplication of any materiality standard set forth
in any such representation or warranty) on and as of the date of such Credit
Extension with the same effect as though made on and as of such date, except to
the extent such representations and warranties expressly relate to an earlier
date, in which case such representations and warranties shall be true and
correct in all material respects as of such date (without duplication of any
materiality standard set forth in any such representation or warranty).
The acceptance of the benefits of each Credit Event after the Closing Date shall
constitute a representation and warranty by each Borrower to the Administrative
Agent and each of the Lenders that all the conditions specified in this Section
7 and applicable to such Credit Event are satisfied as of that time (other than
such conditions which are subject to the discretion of the Administrative Agent
or the Lenders). All of the Notes, certificates, legal opinions and other
documents and papers referred to in Section 6 and in this Section 7, unless
otherwise specified, shall be delivered to the Administrative Agent at the
Notice Office for the account of each of the Lenders.
ARTICLE 8    Representations, Warranties and Agreements
In order to induce the Lenders to enter into this Agreement and to make the
Loans, each of Intermediate Holdings and each Borrower, as applicable, makes the
following representations, warranties and agreements, in each case after giving
effect to the Transaction.
Section 8.01    Organizational Status
Each of Holdings, the Lead Borrower and each of its Restricted Subsidiaries (i)
is a duly organized and validly existing corporation, partnership, limited
liability company or unlimited liability company, as the case may be, in good
standing under the laws of the jurisdiction of its organization, (ii) has the
corporate, partnership, limited liability company or unlimited holding company
power and authority, as the case may be, to own its property and assets and to
transact the business in which it is engaged and presently proposes to engage
and (iii) is, to the extent such concepts are applicable under the laws of the
relevant jurisdiction, duly qualified and is authorized to do business and is in
good standing in each jurisdiction where the ownership, leasing or operation of
its property or the conduct of its business requires such qualifications except,
in the case of clauses (ii) and (iii) hereof, for failures to be so qualified
which, individually and in the aggregate, have not had, and would not reasonably
be expected to have, a Material Adverse Effect.
Section 8.02    Power and Authority
Each Credit Party thereof has the corporate, partnership, limited liability
company or unlimited liability company power and authority, as the case may be,
to execute, deliver and perform the terms and provisions of each of the Credit
Documents to which it is party and has taken all necessary corporate,
partnership, limited liability company or unlimited liability company action, as
the case may be, to authorize the execution, delivery and performance by it of
each of such Credit Documents. Each Credit Party thereof has duly executed and
delivered each of the Credit Documents to which it is party, and each of such
Credit Documents constitutes its legal, valid and binding obligation enforceable
in accordance with its terms, except to the extent that the enforceability
thereof may be limited by applicable bankruptcy, insolvency, reorganization,
moratorium or other similar laws generally





--------------------------------------------------------------------------------





affecting creditors’ rights and by equitable principles (regardless of whether
enforcement is sought in equity or at law).
Section 8.03    No Violation
Neither the execution, delivery or performance by any Credit Party of the Credit
Documents to which it is a party, nor compliance by it with the terms and
provisions thereof, (i) will contravene any provision of any law, statute, rule
or regulation or any order, writ, injunction or decree of any court or
governmental instrumentality, (ii) will conflict with or result in any breach of
any of the terms, covenants, conditions or provisions of, or constitute a
default under, or result in the creation or imposition of (or the obligation to
create or impose) any Lien (except for Permitted Liens) upon any of the property
or assets of any Credit Party or any of its Restricted Subsidiaries pursuant to
the terms of, any indenture, mortgage, deed of trust, credit agreement or loan
agreement, or any other material agreement, contract or instrument, in each case
to which any Credit Party or any of its respective Restricted Subsidiaries is a
party or by which it or any of its property or assets is bound or to which it
may be subject (except, in the case of preceding clauses (i) and (ii), other
than in the case of any contravention, breach, default and/or conflict, that
would not reasonably be expected, either individually or in the aggregate, to
have a Material Adverse Effect) or (iii) will violate any provision of the
certificate or articles of incorporation, certificate of formation, limited
liability company agreement or by-laws (or equivalent organizational documents),
as applicable, of any Credit Party or any of its respective Restricted
Subsidiaries.
Section 8.04    Approvals
Except to the extent the failure to obtain or make the same would not reasonably
be expected to have a Material Adverse Effect, no order, consent, approval,
license, authorization or validation of, or filing, recording or registration
with (except for (x) those that have otherwise been obtained or made on or prior
to the Closing Date and which remain in full force and effect on the Closing
Date and (y) filings which are necessary to perfect the security interests
created under the Security Documents), or exemption by, any governmental or
public body or authority, or any subdivision thereof, is required to be obtained
or made by, or on behalf of, any Credit Party to authorize, or is required to be
obtained or made by, or on behalf of, any Credit Party in connection with, the
execution, delivery and performance of any Credit Document.
Section 8.05    Financial Statements; Financial Condition; Projections
(a)    (i)The consolidated balance sheets of the Lead Borrower and its
consolidated Subsidiaries for the fiscal period ended December 31, 2015 and the
related consolidated statements of income, cash flows and retained earnings of
the Lead Borrower and its consolidated Subsidiaries for each such fiscal year
present fairly in all material respects the consolidated financial position of
the Lead Borrower and its consolidated Subsidiaries at the dates of such balance
sheets and the consolidated results of the operations of the Lead Borrower and
its consolidated Subsidiaries for the periods covered thereby. All of the
foregoing historical financial statements have been audited by Ernst & Young LLP
and prepared in accordance with U.S. GAAP consistently applied.
(ii)    All unaudited financial statements of the Lead Borrower and its
Subsidiaries furnished to the Lenders on or prior to the Closing Date pursuant
to clause (i) of Section 6.11 have been prepared in accordance with U.S. GAAP
consistently applied by the Lead Borrower, except as otherwise noted therein,
subject to normal year-end audit adjustments (all of which are of a recurring
nature and none of which, individually or in the aggregate, would be material)
and the absence of footnotes.
(iii)    The pro forma consolidated balance sheet of the Lead Borrower furnished
to the Lenders pursuant to clause (ii) of Section 6.11 has been prepared as of
June 30, 2016 as if the Transaction and the financing therefor had occurred on
such date. Such pro forma consolidated





--------------------------------------------------------------------------------





balance sheet presents a good faith estimate of the pro forma consolidated
financial position of the Lead Borrower as of June 30. 2016. The pro forma
consolidated income statement of the Lead Borrower furnished to the Lenders
pursuant to clause (ii) of Section 6.11 has been prepared for the four fiscal
quarters ended June 30, 2016, as if the Transaction and the financing therefor
had occurred on the first day of such four-quarter period. Such pro forma
consolidated income statement presents a good faith estimate of the pro forma
consolidated income statement of the Lead Borrower as if the Transaction and the
financing therefor had occurred on the first day of such four-quarter period.
(b)    On the Closing Date, Holdings, the Lead Borrower and its Subsidiaries, on
a consolidated basis, are Solvent after giving effect to the consummation of the
Transaction and the related financing transactions.
(c)    The Projections have been prepared in good faith and are based on
assumptions that were believed by the Lead Borrower to be reasonable at the time
made and at the time delivered to the Administrative Agent.
(d)    Since December 31, 2015, there has been no Material Adverse Effect, and
there has been no change, event or occurrence that could reasonably be expected
to have, either individually or in the aggregate, a Material Adverse Effect.
Section 8.06     Litigation
There are no actions, suits or proceedings or, to the knowledge of any Credit
Party, governmental investigations pending or, to the knowledge of any Credit
Party, threatened (i) with respect to the Transaction or any Credit Document or
(ii) that either individually or in the aggregate, have had, or would reasonably
be expected to have, a Material Adverse Effect.
Section 8.07    True and Complete Disclosure
(a)    All written information (taken as a whole) furnished by or on behalf of
any Credit Party in writing to the Administrative Agent or any Lender
(including, without limitation, all such written information contained in the
Credit Documents) for purposes of or in connection with this Agreement, the
other Credit Documents or any transaction contemplated herein or therein does
not, and all other such written information (taken as a whole) hereafter
furnished by or on behalf of any Credit Party in writing to the Administrative
Agent or any Lender will not, on the date as of which such written information
is dated or certified and on the Closing Date, contain any material misstatement
of fact or omit to state any material fact necessary to make such information
(taken as a whole) not misleading in any material respect at such time in light
of the circumstances under which such written information was provided.
(b)    Notwithstanding anything to the contrary in the foregoing clause (a) of
this Section 8.07, none of the Credit Parties makes any representation, warranty
or covenant with respect to any information consisting of statements, estimates,
forecasts and projections regarding the future performance of the Lead Borrower
or any of its Subsidiaries, or regarding the future condition of the industries
in which they operate other than that such information has been (and in the case
of such information furnished after the Closing Date, will be) prepared in good
faith based upon assumptions believed to be reasonable at the time of
preparation thereof (it being understood and agreed that projections are not to
be viewed as facts,





--------------------------------------------------------------------------------





projections are subject to significant uncertainties and contingencies, many of
which are beyond the control of the Credit Parties, no assurances can be given
that any particular projection will be realized and that actual results during
the period or periods covered by such projections may differ from projected
results, and such differences may be material).
Section 8.08    Use of Proceeds; Margin Regulations
(a)    All proceeds of the Loans incurred on the Closing Date (if any) will be
used by the Borrowers to fund certain original issue discount or upfront fees.
(b)    All proceeds of the Loans incurred after the Closing Date will be used
for working capital needs and general corporate purposes, including the
financing of capital expenditures, Permitted Acquisitions, and other permitted
Investments, Dividends, performance of Government Contracts and any other
purpose not prohibited hereunder.
(c)    No part of any Credit Event (or the proceeds thereof) nor any drawing
under any Letter of Credit will be used to purchase or carry any Margin Stock or
to extend credit for the purpose of purchasing or carrying any Margin Stock.
None of the making of any Loan nor the use of the proceeds thereof, nor any
drawing under any Letter of Credit nor the occurrence of any other Credit Event
will violate the provisions of Regulation T, U or X of the Board of Governors of
the Federal Reserve System. The Borrower is not engaged in the business of
extending credit for the purpose of purchasing or carrying any Margin Stock.
(d)    The Lead Borrower will not request any Borrowing, and the Borrowers shall
not use, and shall procure that their respective Subsidiaries and each of their
respective directors, officers, employees and agents shall not use, the proceeds
of any Borrowing (A) in furtherance of an offer, payment, promise to pay, or
authorization of the payment or giving of money, or anything else of value, to
any Person in violation of any Anti-Corruption Laws, (B) for the purpose of
funding, financing or facilitating any activities, business or transaction of or
with any Sanctioned Person, or in any Sanctioned Country, or (C) in any manner
that would result in the violation of any Sanctions applicable to any party
hereto.
Section 8.09    Tax Returns and Payments
Except, in each case, as would not reasonably be expected to result in a
Material Adverse Effect, since April 4, 2011, (i) the Lead Borrower and each of
its Restricted Subsidiaries has timely filed or caused to be timely filed with
the appropriate taxing authority all Tax returns, statements, forms and reports
for taxes (the “Returns”) required to be filed by, or with respect to the
income, properties or operations of, the Lead Borrower and/or any of its
Restricted Subsidiaries, and (ii) the Lead Borrower and each of its Restricted
Subsidiaries have paid all Taxes payable by them, other than those that are
being contested in good faith by appropriate proceedings and fully provided for
as a reserve on the financial statements of the Lead Borrower and its Restricted
Subsidiaries in accordance with U.S. GAAP.
Section 8.10    ERISA
(a)    No ERISA Event has occurred or is reasonably expected to occur that would
reasonably be expected to result in a Material Adverse Effect. Each Plan is in
compliance in form and operation with its terms and with the applicable
provisions of ERISA, the Code and other applicable law, except for such
non-compliance that would not reasonably be expected to have a Material Adverse
Effect. Except as would not reasonably be expected to result in a Material
Adverse Effect, each Plan (and each related trust, if any) which is intended to
be qualified under Section 401(a) of the Code has received a favorable





--------------------------------------------------------------------------------





determination letter from the Internal Revenue Service or is in the form of a
prototype document that is the subject of a favorable opinion letter.
(b)    There exists no Unfunded Pension Liability with respect to any Plan,
except as would not reasonably be expected to have a Material Adverse Effect.
(c)    If each of the Lead Borrower, each Restricted Subsidiary of the Lead
Borrower and each ERISA Affiliate were to withdraw from all Multiemployer Plans
in a complete withdrawal as of the date this assurance is given, the aggregate
withdrawal liability that would be incurred by the Lead Borrower and its
Restricted Subsidiaries would not reasonably be expected to have a Material
Adverse Effect.
(d)    There are no actions, suits or claims pending against or involving a Plan
(other than routine claims for benefits) or, to the knowledge of the Lead
Borrower or any Restricted Subsidiary of the Lead Borrower, threatened, which
would reasonably be expected to be asserted successfully against any Plan and,
if so asserted successfully, would reasonably be expected, either individually
or in the aggregate, to have a Material Adverse Effect.
(e)    The Lead Borrower, any Restricted Subsidiary of the Lead Borrower and any
ERISA Affiliate have made all material contributions to or under each Plan and
Multiemployer Plan required by law within the applicable time limits prescribed
thereby, the terms of such Plan or Multiemployer Plan, respectively, or any
contract or agreement requiring contributions to a Plan or Multiemployer Plan
except where any failure to comply, individually or in the aggregate, would not
reasonably be expected to have a Material Adverse Effect.
(f)    Except as would not reasonably be expected to have a Material Adverse
Effect: (i) each Foreign Pension Plan has been maintained in substantial
compliance with its terms and with the requirements of any and all applicable
laws, statutes, rules, regulations and orders and has been maintained, where
required, in good standing with applicable regulatory authorities; (ii) all
contributions required to be made with respect to a Foreign Pension Plan have
been timely made; and (iii) neither the Lead Borrower nor any of its Restricted
Subsidiaries has incurred any obligation in connection with the termination of,
or withdrawal from, any Foreign Pension Plan.
Section 8.11    The Security Documents
(a)    The provisions of the Security Agreement are effective to create in favor
of the Collateral Agent for the benefit of the Secured Creditors a legal, valid
and enforceable security interest (except to the extent that the enforceability
thereof may be limited by applicable bankruptcy, insolvency, reorganization,
moratorium or other similar laws generally affecting creditors’ rights and by
equitable principles (regardless of whether enforcement is sought in equity or
at law)) in all right, title and interest of the Credit Parties in the
Collateral (as described in the Security Agreement), and upon (i) the timely and
proper filing of financing statements listing each applicable Credit Party, as a
debtor, and the Collateral Agent, as secured creditor, in the secretary of
state’s office (or other similar governmental entity) of the jurisdiction of
organization of such Credit Party, (ii) sufficient identification of commercial
tort claims (as applicable), (iii) execution of a control agreement establishing
the Collateral Agent’s “control” (within the meaning of the New York UCC) with
respect to any deposit account, (iv) the recordation of the Patent Security
Agreement, if applicable, and the Trademark Security Agreement, if applicable,
in the respective form attached to the Security Agreement, in each case in the
United States Patent and Trademark Office and (v) the Copyright Security
Agreement in U.S. Copyrights, if applicable, in the form attached to the
Security Agreement with the United States Copyright Office, the Collateral





--------------------------------------------------------------------------------





Agent, for the benefit of the Secured Creditors, has (to the extent provided in
the Security Agreement) a fully perfected security interest in all right, title
and interest in all of the Collateral (as described in the Security Agreement),
subject to no other Liens other than Permitted Liens, in each case, to the
extent perfection can be accomplished under applicable law through these
actions.
(b)    The provisions of the Pledge Agreement are effective to create in favor
of the Collateral Agent for the benefit of the Secured Creditors a legal, valid
and enforceable security interest (except to the extent that the enforceability
thereof may be limited by applicable bankruptcy, insolvency, reorganization,
moratorium or other similar laws generally affecting creditors’ rights and by
equitable principles (regardless of whether enforcement is sought in equity or
at law)) in all right, title and interest of the Credit Parties in the
Collateral (as described in the Pledge Agreement), upon the timely and proper
filing of financing statements listing each applicable Credit Party, as a
debtor, and Collateral Agent, as secured creditor, in the secretary of state’s
office (or other similar governmental entity) of the jurisdiction of
organization of such Credit Party, the security interests created under the
Pledge Agreement in favor of the Collateral Agent, as Pledgee, for the benefit
of the Secured Creditors, constitute perfected (to the extent provided in the
Pledge Agreement) security interests in the Collateral (as described in the
Pledge Agreement (other than Collateral in which a security interest cannot be
perfected under the UCC as in effect at the relevant time in the relevant
jurisdiction or by the taking of the foregoing actions)), subject to no other
Liens other than Permitted Liens, in each case, to the extent perfection can be
accomplished under applicable law through these actions.
Section 8.12 Properties
. Except as would not reasonably be expected to have a Material Adverse Effect,
the Lead Borrower and each of its Subsidiaries has good and marketable title or
valid leasehold interest in the case of Real Property, and good and valid title
in the case of tangible personal property, to all material tangible properties
owned by it, including all material property reflected in the most recent
historical balance sheets referred to in Section 8.05(a) (except as sold or
otherwise disposed of since the date of such balance sheet in the ordinary
course of business or as permitted by the terms of this Agreement), free and
clear of all Liens, other than Permitted Liens.
Section 8.12    [Reserved].
Section 8.13    Capitalization
All outstanding shares of capital stock of the Lead Borrower have been duly and
validly issued and are fully paid and non-assessable (other than any assessment
on the shareholders of the Lead Borrower that may be imposed as a matter of law)
and are owned by Holdings. All outstanding shares of capital stock of each
Subsidiary Borrower are owned directly or indirectly by the Lead Borrower. The
Lead Borrower does not have outstanding any capital stock or other securities
convertible into or exchangeable for its capital stock or any rights to
subscribe for or to purchase, or any options for the purchase of, or any
agreement providing for the issuance (contingent or otherwise) of, or any calls,
commitments or claims of any character relating to, its capital stock.
Section 8.14    Subsidiaries
On and as of the Closing Date and after giving effect to the consummation of the
Transaction, (i) Holdings has no direct Subsidiaries other than the Lead
Borrower and (ii) the Lead Borrower has no Subsidiaries other than those
Subsidiaries listed on Schedule 8.14. Schedule 8.14 correctly sets forth, as of
the Closing Date and after giving effect to the Transaction, the percentage
ownership (direct and indirect) of the Lead Borrower in each class of capital
stock of each of its Subsidiaries and also identifies the direct owner thereof.





--------------------------------------------------------------------------------





Section 8.15    Anti-Corruption Laws; Sanctioned Persons
The Lead Borrower has implemented and maintains in effect policies and
procedures designed to ensure compliance by the Lead Borrower and its
Subsidiaries and their respective directors, officers, employees and agents with
Anti-Corruption Laws and applicable Sanctions, and Holdingsthe Lead Borrower and
its Subsidiaries and their respective officers and employees, and to the
knowledge of the Lead Borrower, its directors and agents, are in compliance with
Anti-Corruption Laws and applicable Sanctions in all material respects. None of
(a) Holdingsthe Lead Borrower, any of its Subsidiaries or any of their
respective directors, officers or employees, or (b) to the knowledge of
Holdingsthe Lead Borrower, any agent of Holdings or any of its Subsidiaries that
will act in any capacity in connection with or benefit from any credit facility
established hereby, is a Sanctioned Person. No Borrowing or use of proceeds
thereof or drawings under any Letter of Credit will be used for a purpose that
would violate Anti-Corruption Laws or applicable Sanctions.
Section 8.16    Investment Company Act
None of Holdings, the Lead Borrower or any of its Restricted Subsidiaries is an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended, required to be registered as such.
Section 8.17    EEA Financial Institutions
No Credit Party is an EEAAffected Financial Institution.
Section 8.18    Environmental Matters
(a)    The Lead Borrower and each of its Restricted Subsidiaries are in
compliance with all applicable Environmental Laws and the requirements of any
permits issued under such Environmental Laws. To the knowledge of any Credit
Party, there are no pending or threatened Environmental Claims against the Lead
Borrower or any of its Restricted Subsidiaries or any Real Property owned,
leased or operated by the Lead Borrower or any of its Restricted Subsidiaries
(including any such claim arising out of the ownership, lease or operation by
the Lead Borrower or any of its Restricted Subsidiaries of any Real Property
formerly owned, leased or operated by the Lead Borrower or any of its Restricted
Subsidiaries but no longer owned, leased or operated by the Lead Borrower or any
of its Restricted Subsidiaries). There are no facts, circumstances, conditions
or occurrences with respect to the business or operations of the Lead Borrower
or any of its Restricted Subsidiaries, or to the knowledge of any Credit Party,
any Real Property owned, leased or operated by the Lead Borrower or any of its
Restricted Subsidiaries (including any Real Property formerly owned, leased or
operated by the Lead Borrower or any of its Restricted Subsidiaries but no
longer owned, leased or operated by the Lead Borrower or any of its Restricted
Subsidiaries) that would be reasonably expected (i) to form the basis of an
Environmental Claim against the Lead Borrower or any of its Restricted
Subsidiaries or (ii) to cause any Real Property owned, leased or operated by the
Lead Borrower or any of its Restricted Subsidiaries to be subject to any
restrictions on the ownership, lease, occupancy or transferability of such Real
Property by the Lead Borrower or any of its Restricted Subsidiaries under any
applicable Environmental Law.
(b)    To the knowledge of any Credit Party, except as would not reasonably be
expected to have a Material Adverse Effect, Hazardous Materials have not at any
time been generated, used, treated or stored on, or transported to or from, or
Released on or from, any Real Property owned, leased or operated by the Lead
Borrower or any of its Restricted Subsidiaries where such generation, use,
treatment, storage, transportation or Release has (i) violated or would be
reasonably expected to violate any applicable Environmental Law, (ii) give rise
to an Environmental Claim or (iii) give rise to liability under any applicable
Environmental Law.





--------------------------------------------------------------------------------





(c)    Notwithstanding anything to the contrary in this Section 8.18, the
representations and warranties made in this Section 8.18 shall be untrue only if
the effect of any or all conditions, violations, claims, restrictions, failures
and noncompliances of the types described above would, either individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect.
Section 8.19    Labor Relations
Except as set forth in Schedule 8.19 or except to the extent the same has not,
either individually or in the aggregate, had and would not reasonably be
expected to have a Material Adverse Effect, (a) there are no strikes, lockouts,
slowdowns or other labor disputes pending against the Lead Borrower or any of
its Restricted Subsidiaries or, to the knowledge of each Credit Party,
threatened against the Lead Borrower or any of its Restricted Subsidiaries, (b)
to the knowledge of each Credit Party, there are no questions concerning union
representation with respect to the Lead Borrower or any of its Restricted
Subsidiaries, (c) the hours worked by and payments made to employees of the Lead
Borrower or any of its Restricted Subsidiaries have not been in violation of the
Fair Labor Standards Act or any other applicable Federal, state, local, or
foreign law dealing with such matters and (d) to the knowledge of each Credit
Party, no wage and hour department investigation has been made of the Lead
Borrower or any of its Restricted Subsidiaries.
Section 8.20    Intellectual Property
Each of the Lead Borrower and each of its Restricted Subsidiaries owns or has
the right to use all the patents, trademarks, domain names, service marks, trade
names, copyrights, inventions, trade secrets, formulas, proprietary information
and know-how of any type and other intellectual property, whether or not written
(including, but not limited to, rights in computer programs and databases)
(collectively, “Intellectual Property”), used or held for use in or otherwise
necessary for the present conduct of its business, without any known conflict
with, infringement or violation of the Intellectual Property rights of others,
except for such failures to own or have the right to use and/or conflicts,
infringements or violations as have not had, and would not reasonably be
expected to have, a Material Adverse Effect.
Section 8.21    Legal Names; Type of Organization (and Whether a Registered
Organization); Jurisdiction of Organization; etc.
Schedule 8.21 contains for each Credit Party, as of the Closing Date, (i) the
exact legal name of such Credit Party, (ii) the type of organization of such
Credit Party, (iii) the jurisdiction of organization of such Credit Party, (iv)
such Credit Party’s Location and (v) the organizational identification number
(if any) of such Credit Party. To the extent that such Credit Party does not
have an organizational identification number on the Closing Date and later
obtains one, such Credit Party shall promptly thereafter notify the Collateral
Agent of such organizational identification number and shall take all actions
reasonably satisfactory to the Collateral Agent to the extent necessary to
maintain the security interest of the Collateral Agent in the Collateral
intended to be granted pursuant to the Security Documents fully perfected and in
full force and effect.
Section 8.22    Borrowing Base Certificate.
At the time of delivery of each Borrowing Base Certificate, assuming that any
eligibility criterion that requires the approval or satisfaction of the
Administrative Agent has been approved by or is satisfactory to the
Administrative Agent, each material Account reflected therein as eligible for
inclusion in the Borrowing Base is an Eligible Account, Eligible Billed Hybrid
Account or Eligible Unbilled Account, as applicable.
Section 8.23 EEA Financial Institution
. No Credit Party is an EEA Financial Institution.







--------------------------------------------------------------------------------





ARTICLE 9    Affirmative Covenants
The Lead Borrower and each of its Restricted Subsidiaries (and solely with
respect to Section 9.05, Holdings) hereby covenants and agrees that on and after
the Closing Date and so long as any Lender shall have any Commitment hereunder,
any Loan or other Obligation hereunder (other than (i) any indemnification
obligations arising hereunder which are not then due and payable and (ii)
Secured Bank Product Obligations), or any Letter of Credit shall remain
outstanding (unless Cash Collateralized or backstopped on terms reasonably
satisfactory to the Administrative Agent).
Section 9.01    Information Covenants
The Lead Borrower will furnish to the Administrative Agent for distribution to
each Lender:
(a)    Quarterly Financial Statements. Within 45 days after the close of each of
the first three quarterly accounting periods in each fiscal year of the Lead
Borrower (and within 60 days for the fiscal quarter ending September 30, 2016),
(i) the consolidated balance sheet of the Lead Borrower and its Subsidiaries as
at the end of such quarterly accounting period and the related consolidated
statements of operations and of changes in shareholder’s equity (deficit) and
statement of cash flows for such quarterly accounting period and for the elapsed
portion of the fiscal year ended with the last day of such quarterly accounting
period, in each case setting forth comparative figures for the corresponding
quarterly accounting period in the prior fiscal year and comparable forecasted
figures for such quarterly accounting period based on the corresponding
forecasts delivered pursuant to Section 9.01(d), all of which shall be certified
by the chief financial officer of the Lead Borrower that they fairly present in
all material respects in accordance with U.S. GAAP the financial condition of
the Lead Borrower and its Subsidiaries as of the dates indicated and the results
of their operations for the periods indicated, subject to normal year-end audit
adjustments and the absence of footnotes, and (ii) management’s discussion and
analysis of the important operational and financial developments during such
quarterly accounting period. If the Lead Borrower has filed (within the time
period required above) a Form 10-Q with the SEC for any fiscal quarter described
above, then to the extent that such quarterly report on Form 10-Q contains any
of the foregoing items, the Lenders shall accept such Form 10-Q in lieu of such
items.
(b)    Annual Financial Statements. Within 120 days after the close of each
fiscal year of the Lead Borrower, (i) the consolidated balance sheet of the Lead
Borrower and its Subsidiaries as at the end of such fiscal year and the related
consolidated statements of operations and changes in shareholder’s equity
(deficit) and statement of cash flows for such fiscal year setting forth
comparative figures for the preceding fiscal year and comparable forecasted
figures for such fiscal year based on the corresponding forecasts delivered
pursuant to Section 9.01(d) and certified, in the case of consolidated financial
statements, by Ernst & Young LLP or any one of the “Big 4” public accounting
firms or other independent certified public accountants of recognized national
standing reasonably acceptable to the Administrative Agent, together with an
opinion of such accounting firm (which opinion shall be without a “going
concern” or like qualification or exception and without any qualification or
exception as to the scope of such audit (other than as a result of an upcoming
maturity date under any Loans under this Agreement or the Maturity Date (as
defined in the First Lien Credit Agreement) under the First Lien Credit
Agreement or the Maturity Date (as defined in the Second Lien Credit Agreement)
under the Second Lien Credit Agreement, in each case occurring within one year
from the time such opinion is delivered or any potential inability to satisfy
the springing financial covenant set forth in Section 10.11 on a future date or
in a future period)) which demonstrates that such statements fairly present in
all material respects in accordance with U.S. GAAP the financial condition of
the Lead Borrower and its Subsidiaries as of the date indicated and the results
of their operations and changes in their cash flows for the periods indicated,
and (ii) management’s discussion and analysis of the important operational and
financial developments during such fiscal year. If the Lead Borrower has filed
(within the time period required above) a Form 10-K with the SEC for any fiscal
year described above, then to the extent that such annual report on Form 10-K
contains any of the foregoing items, the Lenders shall accept such Form 10-K in
lieu of such items.





--------------------------------------------------------------------------------





(c)    Reporting. Notwithstanding the foregoing, the obligations referred to in
Sections 9.01(a) and 9.01(b) above may be satisfied with respect to financial
information of the Lead Borrower and its Subsidiaries by furnishing (A) the
applicable financial statements of any Parent Company or (B) the Lead Borrower’s
or such Parent Company’s Form 10-K or 10-Q, as applicable, filed with the SEC
(and the public filing of such report with the SEC shall constitute delivery
under this Section 9.01); provided that with respect to each of the preceding
clauses (A) and (B), (1) to the extent such information relates to a parent of
the Lead Borrower, if and so long as such Parent Company will have Independent
Assets or Operations, such information is accompanied by, or the Lead Borrower
shall separately deliver within the applicable time periods set forth in
Sections 9.01(a) and 9.01(b) above, consolidating information (which need not be
audited) that explains in reasonable detail the differences between the
information relating to such Parent Company and its Independent Assets or
Operations, on the one hand, and the information relating to the Lead Borrower
and the consolidated Restricted Subsidiaries on a stand-alone basis, on the
other hand and (2) to the extent such information is in lieu of information
required to be provided under Section 9.01(b) (it being understood that such
information may be audited at the option of the Lead Borrower), such materials
are accompanied by a report and opinion of Ernst & Young LLP or any one of the
“Big 4” public accounting firms or other independent certified public
accountants of recognized national standing firm reasonably acceptable to the
Administrative Agent, which report and opinion (a) will be prepared in
accordance with generally accepted auditing standards and (b) will be without a
“going concern” or like qualification or exception and without any qualification
or exception as to the scope of such audit (other than as a result of the
Maturity Date under the First Lien Credit Agreement or the Maturity Date (as
defined in the Second Lien Credit Agreement) under the Second Lien Credit
Agreement occurring within one year from the time such opinion is delivered or
any potential inability to satisfy the financial covenants set forth in Section
10.11 of the this Agreement on a future date or in a future period)).
(d)    Forecasts. Within 120 days after the close of each fiscal year of the
Lead Borrower, a forecast in form reasonably satisfactory to the Administrative
Agent (including projected statements of income, sources and uses of cash and
balance sheets for the Lead Borrower and its Subsidiaries on a consolidated
basis) for each of the twelve months of such fiscal year prepared in detail,
with appropriate discussion, the principal assumptions upon which such forecast
is based.
(e)    Officer’s Certificates. At the time of the delivery of the Section 9.01
Financials, a compliance certificate from a Responsible Officer of the Lead
Borrower substantially in the form of Exhibit J, certifying on behalf of the
Lead Borrower that, to such Responsible Officer’s knowledge after due inquiry,
no Default or Event of Default has occurred and is continuing or, if any Default
or Event of Default has occurred and is continuing, specifying the nature and
extent thereof, which certificate shall (i) to the extent Availability is less
than 30% of the Aggregate Commitments at such time, set forth the reasonably
detailed calculations with respect to the Consolidated Fixed Charge Coverage
Ratio for such period, and (ii) certify that there have been no changes to
Schedules 1(a), 2(b), 10, 11(a), 11(b), 12 and 13 of the Perfection Certificate,
in each case since the Closing Date or, if later, since the date of the most
recent certificate delivered pursuant to this Section 9.01(e), or if there have
been any such changes, a list in reasonable detail of such changes (but, in each
case with respect to this clause (ii), only to the extent that such changes are
required to be reported to the Collateral Agent pursuant to the terms of such
Security Documents) and whether the Lead Borrower and the other Credit Parties
have otherwise taken all actions required to be taken by them pursuant to such
Security Documents in connection with any such changes.
(f)    Notice of Default, Litigation and Material Adverse Effect. Promptly after
any officer of Holdingsthe Lead Borrower or any of its Subsidiaries obtains
knowledge thereof, notice of (i) the occurrence of any event which constitutes a
Default or an Event of Default or any default or event of default under the
First Lien Credit Agreement, the Second Lien Credit Agreement or any refinancing
thereof, any Permitted First Lien Notes Documents or any Permitted Junior Debt
or other debt instrument in excess of the Threshold Amount, (ii) any litigation,
or governmental investigation or proceeding pending against Holdingsthe Lead
Borrower or any of its Subsidiaries (x) which, either individually or in the
aggregate, has had, or would reasonably be expected to have, a Material Adverse
Effect or (y) with respect





--------------------------------------------------------------------------------





to any Credit Document, or (iii) any other event, change or circumstance that
has had, or would reasonably be expected to have, a Material Adverse Effect.
(g)    Other Reports and Filings. Promptly after the filing or delivery thereof,
copies of (i) all financial information, proxy materials and reports, if any,
which Holdingsthe Lead Borrower or any of its Subsidiaries shall publicly file
with the Securities and Exchange Commission or any successor thereto (the “SEC”)
or (ii) reports or other information furnished to, or notices received from,
holders of Indebtedness the aggregate principal amount of which is equal to or
in excess of the Threshold Amount, solely to the extent that substantially
similar information has not been provided to the Lenders, (iii) with reasonable
promptness, such other information or documents (financial or otherwise) as the
Administrative Agent on its own behalf or on behalf of the Required Lenders may
reasonably request from time to time and (iv) with reasonable promptness, such
other information and documentation reasonably requested by the Administrative
Agent or any Lender for purposes of compliance with applicable “know your
customer” and anti-money-laundering rules and regulations, including, without
limitation, the Patriot Act and the Beneficial Ownership Regulation.
(h)    Environmental Matters. Promptly after any officer of the Lead Borrower or
any of its Subsidiaries obtains knowledge thereof, notice of one or more of the
following environmental matters to the extent that such environmental matters,
either individually or when aggregated with all other such environmental
matters, would reasonably be expected to have a Material Adverse Effect:
(i)    any pending or threatened Environmental Claim against the Lead Borrower
or any of its Subsidiaries or any Real Property owned, leased or operated by the
Lead Borrower or any of its Subsidiaries;
(ii)    any condition or occurrence on or arising from any Real Property owned,
leased or operated by the Lead Borrower or any of its Subsidiaries that (a)
results in noncompliance by the Lead Borrower or any of its Subsidiaries with
any applicable Environmental Law or (b) would reasonably be expected to form the
basis of an Environmental Claim against the Lead Borrower or any of its
Subsidiaries or any such Real Property;
(iii)    any condition or occurrence on any Real Property owned, leased or
operated by the Lead Borrower or any of its Subsidiaries that could reasonably
be expected to cause such Real Property to be subject to any restrictions on the
ownership, lease, occupancy, use or transferability by the Lead Borrower or any
of its Subsidiaries of such Real Property under any Environmental Law; and
(iv)    the taking of any removal or remedial action in response to the actual
or alleged presence of any Hazardous Material on any Real Property owned, leased
or operated by the Lead Borrower or any of its Subsidiaries as required by any
Environmental Law or any governmental or other administrative agency and all
notices received by the Lead Borrower or any of its Subsidiaries from any
government or governmental agency under, or pursuant to, CERCLA which identify
the Lead Borrower or any of its Subsidiaries as potentially responsible parties
for remediation costs or which otherwise notify the Lead Borrower or any of its
Subsidiaries of potential liability under CERCLA.
All such notices shall describe in reasonable detail the nature of the claim,
investigation, condition, occurrence or removal or remedial action and the Lead
Borrower’s or such Subsidiary’s response thereto.
(i)    Notices to Holders. Promptly after the sending, filing or receipt
thereof, the Lead Borrower will provide to the Administrative Agent any material
notices provided to, or received from, holders of (I) the indebtedness evidenced
by the Second Lien Credit Agreement or any refinancing thereof[reserved], (II)
Refinancing Notes, Permitted First Lien Notes, Permitted Junior Debt or other
Indebtedness, in each case of this clause (II), with a principal amount in
excess of the Threshold Amount or





--------------------------------------------------------------------------------





(III) the indebtedness evidenced by the First Lien Credit Agreement (including,
for the avoidance of doubt, any notices relating to an actual or purported
default or event of default thereunder and any notices to the extent the action
or occurrence described therein would reasonably be expected to be materially
adverse to the interests of the Lenders, but excluding any administrative
notices or regular reporting requirements thereunder).
(j)    Financial Statements of Unrestricted Subsidiaries. Simultaneously with
the delivery of each set of Section 9.01 Financials, the related consolidating
financial statements reflecting adjustments necessary to eliminate the accounts
of Unrestricted Subsidiaries (if any) from such consolidated financial
statements.
Documents required to be delivered pursuant to Section 9.1 may be delivered
electronically and if so delivered, shall be deemed to have been delivered on
the date (i) on which the Lead Borrower posts such documents, or provides a link
thereto on the Lead Borrower’s website on the Internet; or (ii) on which such
documents are posted on the Lead Borrower’s behalf on an Internet or intranet
website, if any, to which each Lender and the Administrative Agent have access
(whether a commercial, third-party website or whether sponsored by the
Administrative Agent); provided that (i) the Lead Borrower shall deliver paper
copies of such documents to the Administrative Agent or any Lender upon its
request to the Lead Borrower to deliver such paper copies until a written
request to cease delivering paper copies is given by the Administrative Agent or
such Lender and (ii) the Lead Borrower shall notify the Administrative Agent and
each Lender (by facsimile or electronic mail) of the posting of any such
documents and provide to the Administrative Agent by electronic mail electronic
versions (i.e., soft copies) of such documents. The Administrative Agent shall
have no obligation to request the delivery of or to maintain paper copies of the
documents referred to above, and in any event shall have no responsibility to
monitor compliance by the Lead Borrower with any such request by a Lender for
delivery, and each Lender shall be solely responsible for requesting delivery to
it or maintaining its copies of such documents.
The Borrowers hereby acknowledge that (a) the Administrative Agent and/or the
Lead Arrangers will make available to the Lenders materials and/or information
provided by or on behalf of the Borrowers hereunder (collectively, “Borrower
Materials”) by posting the Borrower Materials on the Platform and (b) certain of
the Lenders (each, a “Public Lender”) may have personnel who do not wish to
receive material non-public information with respect to the Borrowers or their
respective Affiliates, or the respective securities of any of the foregoing, and
who may be engaged in investment and other market-related activities with
respect to such Persons’ securities. The Lead Borrower hereby agrees that it
will use commercially reasonable efforts to identify that portion of the
Borrower Materials that may be distributed to the Public Lenders and that (w)
all such Borrower Materials shall be clearly and conspicuously marked “PUBLIC”
which, at a minimum, shall mean that the word “PUBLIC” shall appear prominently
on the first page thereof; (x) by marking Borrower Materials “PUBLIC,” the Lead
Borrower shall be deemed to have authorized the Administrative Agent, the Lead
Arrangers and the Lenders to treat such Borrower Materials as not containing any
material non-public information (although it may be sensitive and proprietary)
with respect to the Borrowers or its their respective securities for purposes of
United States Federal and state securities laws (provided, however, that to the
extent such Borrower Materials constitute Public Side Information, they shall be
treated as set forth in Section 13.16); (y) all Borrower Materials marked
“PUBLIC” are permitted to be made available through a portion of the Platform
designated “Public Side Information”; and (z) the Administrative Agent and the
Lead Arrangers shall be entitled to treat any Borrower Materials that are not
marked “PUBLIC” as being suitable only for posting on a portion of the Platform
not designated “Public Side Information.”
Section 9.02    Books, Records and Inspections; Conference Calls
(a)    The Lead Borrower will, and will cause each of its Restricted
Subsidiaries to, keep proper books of record and accounts in which full, true
and correct entries in conformity with U.S. GAAP and all material Requirements
of Law shall be made of all dealings and transactions in relation to its
business and activities.





--------------------------------------------------------------------------------





(b)    The Lead Borrower will permit the Administrative Agent, subject to
reasonable advance notice to, and reasonable coordination with, the Lead
Borrower and normal business hours, to visit and inspect the properties of any
Borrower, at the Borrowers’ expense as provided in clause (c) below, inspect,
audit and make extracts from any Borrower’s corporate, financial or operating
records, and discuss with its officers, employees, agents, advisors and
independent accountants (subject to such accountants’ customary policies and
procedures) such Borrower’s business, financial condition, assets and results of
operations (it being understood that a representative of the Lead Borrower is
allowed to be present in any discussions with officers, employees, agent,
advisors and independent accountants); provided that the Administrative Agent
shall only be permitted to conduct one field examination with respect to any
Collateral comprising the Borrowing Base per 12-month period; provided further
that (i) if at any time Availability is less than 33% of the Line Cap for a
period of 5 consecutive Business Days during such 12-month period, one
additional field examination of Revolver Priority Collateral will be permitted
in such 12-month period and, (ii) if at any time Availability is less than the
greater of (x) 12.5% of the Line Cap and (y) $17,500,000 for a period of 5
consecutive Business Days during such 12-month period, two additional field
examinations of Revolver Priority Collateral will be permitted in such 12-month
period and (iii) during any Liquidity Period, one additional field examination
of Revolver Priority Collateral be permitted in such 12-month period, except
that during the existence and continuance of an Event of Default, there shall be
no limit on the number of additional field examinations of Revolver Priority
Collateral that shall be permitted at the Administrative Agent’s request. No
such inspection or visit shall unduly interfere with the business or operations
of any Borrower, nor result in any damage to the property or other Collateral.
No inspection shall involve invasive testing without the prior written consent
of the Lead Borrower. Neither the Administrative Agent nor any Lender shall have
any duty to any Borrower to make any inspection, nor to share any results of any
inspection, appraisal or report with any Borrower. Each of the Lead Borrowers
acknowledges that all inspections, appraisals and reports are prepared by the
Administrative Agent and Lenders for their purposes, and the Borrowers shall not
be entitled to rely upon them.
(c)    Reimburse the Administrative Agent for all reasonable out-of-pocket costs
and expenses (other than any legal fees or costs and expenses covered under
Section 13.01) of the Administrative Agent in connection with (i) one
examination per fiscal year of any Borrower’s books and records or any other
financial or Collateral matters as the Administrative Agent deems appropriate
and (ii) field examinations of Collateral comprising the Borrowing Base in each
case subject to the limitations on such examinations and audits permitted under
the preceding paragraph. Subject to and without limiting the foregoing, the
Borrowers specifically agree to pay the Administrative Agent’s then standard
charges for examination activities. This Section shall not be construed to limit
the Administrative Agent’s right to use third parties for such purposes.
(d)    The Lead Borrower will, within 30 days after the date of the delivery
(or, if later, required delivery) of the quarterly and annual financial
information pursuant to Sections 9.01(a) and (b), hold a conference call or
teleconference, at a time selected by the Lead Borrower and reasonably
acceptable to the Administrative Agent, with all of the Lenders that choose to
participate, to review the financial results of the previous fiscal quarter or
fiscal year, as the case may be, of the Lead Borrower (it being understood that
any such call may be combined with any similar call held for any of the
Borrowers’ other lenders or security holders).
Section 9.03    Maintenance of Property; Insurance
(a)    The Lead Borrower will, and will cause each of its Restricted
Subsidiaries to, (i) keep all tangible property necessary to the business of and
owned by the Lead Borrower and its Restricted





--------------------------------------------------------------------------------





Subsidiaries in good working order and condition, ordinary wear and tear,
casualty and condemnation excepted, (ii) maintain with financially sound and
reputable insurance companies insurance on all such property and against all
such risks as is consistent and in accordance with industry practice for
companies similarly situated owning similar properties and engaged in similar
businesses as the Lead Borrower and its Restricted Subsidiaries, and (iii)
furnish to the Administrative Agent, upon its request therefor, full information
as to the insurance carried. The provisions of this Section 9.03 shall be deemed
supplemental to, but not duplicative of, the provisions of any Security
Documents that require the maintenance of insurance.
(b)    [Reserved].
(c)    The Lead Borrower will, and will cause each of its Restricted
Subsidiaries to, at all times keep its property insured in favor of the
Collateral Agent, and all policies or certificates (or certified copies thereof)
with respect to such insurance (and any other insurance maintained by the Lead
Borrower and/or such Restricted Subsidiaries) (i) shall be endorsed to the
Collateral Agent’s reasonable satisfaction for the benefit of the Collateral
Agent (including, without limitation, by naming the Collateral Agent as loss
payee and/or additional insured), (ii) if agreed by the insurer (which agreement
the Lead Borrower shall use commercially reasonable efforts to obtain), shall
state that such insurance policies shall not be canceled without at least 30
days’ prior written notice thereof (or, with respect to non-payment of premiums,
10 days’ prior written notice) by the respective insurer to the Collateral
Agent; provided that the requirements of this Section 9.03(c) shall not apply to
(x) insurance policies covering (1) directors and officers, fiduciary or other
professional liability, (2) employment practices liability, (3) workers
compensation liability, (4) automobile and aviation liability, (5) health,
medical, dental and life insurance, and (6) such other insurance policies and
programs as the Collateral Agent may approve; and (y) self-insurance programs
and (iii) shall be deposited with the Collateral Agent.
(d)    If the Lead Borrower or any of its Restricted Subsidiaries shall fail to
maintain insurance in accordance with this Section 9.03, or the Lead Borrower or
any of its Restricted Subsidiaries shall fail to so endorse and deposit all
policies or certificates with respect thereto, after any applicable grace
period, the Administrative Agent shall have the right (but shall be under no
obligation) to procure such insurance and the Credit Parties jointly and
severally agree to reimburse the Administrative Agent for all reasonable costs
and expenses of procuring such insurance.
Section 9.04    Existence; Franchises
The Lead Borrower will, and will cause each of its Restricted Subsidiaries to,
do or cause to be done, all things necessary to preserve and keep in full force
and effect its existence and, in the case of the Lead Borrower and its
Restricted Subsidiaries, its and their franchises, licenses and permits in each
case to the extent material; provided, however, that nothing in this Section
9.04 shall prevent (i) sales of assets and other transactions by the Lead
Borrower or any of its Restricted Subsidiaries in accordance with Section 10.02,
(ii) the abandonment by the Lead Borrower or any of its Restricted Subsidiaries
of any franchises, licenses or permits that the Lead Borrower reasonably
determines are no longer material to the operations of the Lead Borrower and its
Restricted Subsidiaries taken as a whole or (iii) the withdrawal by the Lead
Borrower or any of its Restricted Subsidiaries of its qualification as a foreign
corporation, partnership, limited liability company or unlimited liability
company, as the case may be, in any jurisdiction if such withdrawal would not,
either individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.
Section 9.05    Compliance with Statutes, etc.





--------------------------------------------------------------------------------





(a)    HoldingsThe Lead Borrower will, and will cause each Subsidiary to, comply
with all contractual obligations (excluding Indebtedness), including, without
limitation, any contracts with Governmental Authorities or any other government
department or agency, applicable laws, statutes, regulations and orders of, and
all applicable restrictions imposed by, all governmental bodies, domestic or
foreign (including laws with respect to anti-money laundering and anti-terrorism
laws), and writs, injunctions, decrees and judgments in respect of the conduct
of its business and the ownership of its property (including applicable
statutes, regulations, orders and restrictions relating to environmental
standards and controls), other than those the non-compliance with which could
not reasonably be expected to have a Material Adverse Effect.
(b)    Holdings will, and will cause each Subsidiary to, conduct its business in
compliance with Anti-Corruption Laws and applicable Sanctions, as contemplated
pursuant to Section 8.15 hereof.
Section 9.06    Compliance with Environmental Laws
The Lead Borrower will comply, and will cause each of its Restricted
Subsidiaries to comply, with all Environmental Laws and permits applicable to,
or required by, the ownership, lease or use of Real Property now or hereafter
owned, leased or operated by the Lead Borrower or any of its Restricted
Subsidiaries, except such noncompliances as would not, either individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect, and
will promptly pay or cause to be paid all costs and expenses incurred in
connection with such compliance, and will keep or cause to be kept all such Real
Property free and clear of any Liens imposed pursuant to such Environmental Laws
(other than Liens imposed on leased Real Property resulting from the acts or
omissions of the owner of such leased Real Property or of other tenants of such
leased Real Property who are not within the control of the Lead Borrower).
Except as have not had, and would not reasonably be expected to have, a Material
Adverse Effect, neither the Lead Borrower nor any of its Restricted Subsidiaries
will generate, use, treat, store, Release or dispose of, or permit the
generation, use, treatment, storage, Release or disposal of Hazardous Materials
on any Real Property now or hereafter owned, leased or operated by the Lead
Borrower or any of its Restricted Subsidiaries, or transport or permit the
transportation of Hazardous Materials to or from any such Real Property, except
for Hazardous Materials generated, used, treated, stored, Released or disposed
of at any such Real Properties or transported to or from such Real Properties in
compliance with all applicable Environmental Laws.
Section 9.07    ERISA
As soon as possible and, in any event, within ten (10) Business Days after the
Lead Borrower or any Restricted Subsidiary of the Lead Borrower knows of the
occurrence of any of the following, the Lead Borrower will deliver to the
Administrative Agent notice setting forth the full details as to such occurrence
and the action, if any, that the Lead Borrower or any Restricted Subsidiary is
required or proposes to take, together with any notices required or proposed to
be given or filed by the Lead Borrower or Restricted Subsidiary or, to the
knowledge of the Lead Borrower, the Plan administrator or any ERISA Affiliate to
or with the PBGC or any other Governmental Authority, or a Plan participant
(other than notices relating to an individual participant’s benefits) and any
notices received by the Lead Borrower, or any Restricted Subsidiary from the
PBGC or any other Governmental Authority, or a Plan participant (other than
notices relating to an individual participant’s benefits) with respect thereto:
that (a) an ERISA Event has occurred that is reasonably expected to result in a
Material Adverse Effect; (b) there has been an increase in Unfunded Pension
Liabilities since the date the representations hereunder are given, or from any
prior notice, as applicable, in either case, which is reasonably expected to
result in a Material Adverse Effect; (c) there has been an increase in the
withdrawal liability under Section 4201 of ERISA that would be incurred by the
Lead Borrower or any Restricted Subsidiary, if the Lead Borrower, any Restricted
Subsidiary of the Lead Borrower and the ERISA Affiliates were to withdraw
completely from any and all Multiemployer Plans which is reasonably expected to
result in a Material Adverse Effect, (d) the Lead Borrower, any Restricted
Subsidiary of the Lead Borrower or any ERISA Affiliate adopts, or commences
contributions to, any Plan subject to Section 412 of the Code, or adopts any
amendment to a Plan subject to Section 412 of the Code which is reasonably
expected to result





--------------------------------------------------------------------------------





in a Material Adverse Effect, (e) a contribution required to be made with
respect to a Foreign Pension Plan has not been timely made which failure is
reasonably likely to result in a Material Adverse Effect; or (f) a Foreign
Pension Plan has been or is reasonably expected to be terminated, reorganized,
partitioned or declared insolvent and such event is reasonably expected to
result in a Material Adverse Effect. The Lead Borrower will also deliver to the
Administrative Agent, upon request by the Administrative Agent, a complete copy
of the most recent annual report (on Internal Revenue Service Form 5500-series,
including, to the extent required, the related financial and actuarial
statements and opinions and other supporting statements, certifications,
schedules and information) filed with the Internal Revenue Service or other
Governmental Authority of each Plan that is maintained or sponsored by the Lead
Borrower or a Restricted Subsidiary.
Section 9.08    End of Fiscal Years; Fiscal Quarters
The Lead Borrower will cause (i) each of its, and each of its Restricted
Subsidiaries’, fiscal years to end on or near December 31 of each year and (ii)
each of its, and each of its Restricted Subsidiaries’, fiscal quarters to end on
or near March 31, June 30, September 30 and December 31 of each year.
Section 9.09    Debarment/Suspension Event
Promptly, and in any event within five Business Days after Holdings or the Lead
Borrower obtains knowledge thereof, the Lead Borrower shall notify the
Administrative Agent of the occurrence of any Debarment/Suspension Event and,
during the continuation of any Debarment/Suspension Event, shall promptly (a)
deliver or otherwise provide to the Administrative Agent all information
relating to such debarment or suspension (including, without limitation, certain
financial information) as the Administrative Agent may reasonably request and
(b) upon request of the Administrative Agent, provide reasonable access to the
Administrative Agent to senior management of the Credit Parties and regulatory
counsel to the Credit Parties that is engaged with respect to such debarment or
suspension for purposes of discussing such debarment or suspension; provided
that none of Holdings, any Borrower or any other Subsidiary will be required to
disclose or permit the discussion of any document, information or other matter
(i) that constitutes non-financial trade secrets or non-financial proprietary
information, (ii) in respect of which disclosure to the Administrative Agent or
any Lender (or their respective designees) is prohibited by law or any
contractual obligation or (iii) that is subject to attorney client or similar
privilege or constitutes attorney work product.


Section 9.10    Payment of Taxes
Except as would not reasonably be expected to result in a Material Adverse
Effect, the Lead Borrower will pay and discharge, and will cause each of its
Subsidiaries to pay and discharge, all material Taxes imposed upon it or upon
its income or profits or upon any properties belonging to it, prior to the date
on which penalties attach thereto, and all material lawful claims which, if
unpaid, might become a Lien or charge upon any properties of the Lead Borrower
or any of its Subsidiaries not otherwise permitted under Section 10.01(i);
provided that neither the Lead Borrower nor any of its Subsidiaries shall be
required to pay any such Tax which is being contested in good faith and by
appropriate proceedings if it has maintained adequate reserves with respect
thereto in accordance with U.S. GAAP.
Section 9.11    Use of Proceeds
Each Borrower will use the proceeds of the Loans only as provided in Section
8.08.
Section 9.12    Additional Security; Further Assurances; etc.
(a)    The Lead Borrower will, and will cause each of the other Credit Parties
that are Restricted Subsidiaries of the Lead Borrower to, (x) comply with the
requirements of Section 9.17(f) and





--------------------------------------------------------------------------------





(y) grant to the Collateral Agent for the benefit of the Secured Creditors
security interests in such assets of the Lead Borrower and such other Credit
Parties that are Restricted Subsidiaries of the Lead Borrower as are not covered
by the original Security Documents and as may be reasonably requested from time
to time by the Administrative Agent or the Required Lenders (collectively, as
may be amended, modified or supplemented from time to time, the “Additional
Security Documents”); provided that (i) the pledge of the outstanding capital
stock of any FSHCO or Foreign Subsidiary that is a CFC directly owned by the
Lead Borrower or a Domestic Subsidiary that is a Credit Party shall be limited
to (x) no more than sixty-five percent (65%) of the total combined voting power
for all classes of the voting Equity Interests of such FSHCO or Foreign
Subsidiary that is a CFC and (y) one hundred percent (100%) of the non-voting
Equity Interests of such FSHCO or Foreign Subsidiary that is a CFC, and (ii)
security interests shall not be required with respect to any assets to the
extent that such security interests would result in a material adverse tax
consequence to the Lead Borrower or its Restricted Subsidiaries, as reasonably
determined by the Lead Borrower and notified in writing to the Administrative
Agent. All such security interests shall be granted pursuant to documentation
reasonably satisfactory in form and substance to the Administrative Agent and
(subject to exceptions as are reasonably acceptable to the Administrative Agent)
shall constitute, upon taking all necessary perfection action (which the Credit
Parties agree to promptly take) valid and enforceable perfected security
interests (except to the extent that the enforceability thereof may be limited
by applicable bankruptcy, insolvency, reorganization, moratorium or other
similar laws generally affecting creditors’ rights and by equitable principles
(regardless of whether enforcement is sought in equity or at law)), subject to
the Intercreditor Agreement, superior to and prior to the rights of all third
Persons and subject to no other Liens except for Permitted Liens. The Additional
Security Documents or instruments related thereto shall be duly recorded or
filed in such manner and in such places as are required by law to establish,
perfect, preserve and protect (subject to exceptions as are reasonably
acceptable to the Administrative Agent) the Liens in favor of the Collateral
Agent required to be granted pursuant to the Additional Security Documents and
all Taxes, fees and other charges payable in connection therewith shall be paid
in full. Notwithstanding any other provision in this Agreement or any other
Credit Document, no FSHCO, Foreign Subsidiary that is a CFC or a Subsidiary of a
CFC shall be required to pledge any of its assets to secure any obligations of
the Borrowers under the Credit Documents or guarantee the obligations of the
Lead Borrower under the Credit Documents unless it becomes a Guarantor pursuant
to the proviso to the definition of Excluded Subsidiary.
(b)    Subject to the terms of the Intercreditor Agreement, with respect to any
person that is or becomes a Restricted Subsidiary after the Closing Date,
promptly (i) deliver to the Collateral Agent the certificates, if any,
representing all (or such lesser amount as is required) of the Equity Interests
of such Subsidiary, together with undated stock powers or other appropriate
instruments of transfer executed and delivered in blank by a duly authorized
officer of the holder(s) of such Equity Interests, and all intercompany notes
owing from such Subsidiary to any Credit Party together with instruments of
transfer executed and delivered in blank by a duly authorized officer of such
Credit Party (to the extent required pursuant to the Security Agreement), (ii)
cause such new Subsidiary (other than an Excluded Subsidiary) (A) to execute a
joinder agreement to the Subsidiaries Guaranty and a joinder agreement to each
applicable Security Document, substantially in the form annexed thereto, and a
certificate attested to by the Secretary or any Assistant Secretary of such
Credit Party, in the form of Exhibit E with all appropriate insertions and (B)
to take all actions necessary or advisable in the opinion of the Administrative
Agent or the Collateral Agent to cause the Lien created by the applicable
Security Document to be duly perfected to the extent required by such agreement
in accordance with all applicable Requirements of Law, including the filing of
financing statements in such jurisdictions as may be reasonably requested by the
Administrative Agent or the Collateral Agent, (iii) at the request of the
Administrative Agent, deliver to the Administrative Agent a signed copy of an
opinion, addressed to the Administrative Agent and the other Lenders, of counsel
to the Credit Parties reasonably acceptable to the Administrative Agent as to





--------------------------------------------------------------------------------





such matters set forth in this Section 9.12(b) as the Administrative Agent may
reasonable request and (iv) comply with the requirements of Section 9.17(f).
(c)    The Lead Borrower will, and will cause each of the other Credit Parties
that are Restricted Subsidiaries of the Lead Borrower to, at the expense of the
Lead Borrower, make, execute, endorse, acknowledge, file and/or deliver to the
Collateral Agent, promptly, upon the reasonable request of the Administrative
Agent or the Collateral Agent, at the Lead Borrower’s expense, any document or
instrument supplemental to or confirmatory of the Security Documents, including
opinions of counsel, or otherwise deemed by the Administrative Agent or the
Collateral Agent reasonably necessary for the continued validity, perfection and
priority (subject to the Intercreditor Agreement) of the Liens on the Collateral
covered thereby subject to no other Liens except for Permitted Liens or as
otherwise permitted by the applicable Security Document.
(d)    [Reserved].
(e)    The Lead Borrower agrees that each action required by clauses (a) through
(d) of this Section 9.12 shall be completed as soon as reasonably practicable,
but in no event later than 90 days after such action is required to be taken
pursuant to such clauses or requested to be taken by the Administrative Agent or
the Required Lenders (or such longer period as the Administrative Agent shall
otherwise agree), as the case may be; provided that, in no event will the Lead
Borrower or any of its Restricted Subsidiaries be required to take any action,
other than using its commercially reasonable efforts, to obtain consents from
third parties with respect to its compliance with this Section 9.12.
Section 9.13    Post-Closing Actions
The Lead Borrower agrees that it will, or will cause its relevant Subsidiaries
to, complete each of the actions described on Schedule 9.13 as soon as
commercially reasonable and by no later than the date set forth in Schedule 9.13
with respect to such action or such later date as the Administrative Agent may
reasonably agree.
Section 9.14    Permitted Acquisitions
(a)    Subject to the provisions of this Section 9.14 and the requirements
contained in the definition of Permitted Acquisition, the Lead Borrower and its
Restricted Subsidiaries may from time to time after the Closing Date effect
Permitted Acquisitions, so long as (in each case except to the extent the
Required Lenders otherwise specifically agree in writing in the case of a
specific Permitted Acquisition): (i) the Payment Conditions shall be satisfied
on a Pro Forma Basis for such Permitted Acquisition and (ii) the Lead Borrower
shall have delivered to the Administrative Agent and each Lender a certificate
executed by its chief financial officer or treasurer, certifying to the best of
such officer’s knowledge, compliance with the requirements of the preceding
clause (i), and containing the calculations (in reasonable detail) required by
the preceding clause (i).
(b)    At the time of each Permitted Acquisition involving the creation or
acquisition of a Restricted Subsidiary, or the acquisition of Equity Interests
of any Person, the Equity Interests thereof created or acquired in connection
with such Permitted Acquisition shall be pledged for the benefit of the Secured
Creditors pursuant to (and to the extent required by) the Pledge Agreement;
provided that the pledge of the outstanding capital stock of any FSHCO or
Foreign Subsidiary that is a CFC directly owned by the Lead Borrower or a
Domestic Subsidiary that is a Credit Party shall be limited to (x) no more than
sixty-five percent (65%) of the total combined voting power for all classes of
the voting Equity Interests of such FSHCO or Foreign Subsidiary that is a CFC
and (y) one-hundred percent (100%) of the non-voting Equity Interest of such
FSHCO or Foreign Subsidiary that is a CFC; provided that for the





--------------------------------------------------------------------------------





avoidance of doubt, no FSHCO, Foreign Subsidiary that is a CFC, or Subsidiary of
a CFC shall be required to pledge any of its assets in connection with any such
Permitted Acquisition.
(c)    The Lead Borrower shall cause each Restricted Subsidiary (other than an
Excluded Subsidiary) which is formed to effect, or is acquired pursuant to, a
Permitted Acquisition to comply with, and to execute and deliver all of the
documentation as and to the extent required by, Section 9.12, to the reasonable
satisfaction of the Administrative Agent.
(d)    The consummation of each Permitted Acquisition shall be deemed to be a
representation and warranty by the Lead Borrower that the certifications
pursuant to this Section 9.14 are true and correct in all material respects and
that all conditions thereto have been satisfied and that same is permitted in
accordance with the terms of this Agreement, which representation and warranty
shall be deemed to be a representation and warranty for all purposes hereunder,
including, without limitation, Sections 8 and 11.
(e)    Notwithstanding anything to the contrary contained herein, if the Lead
Borrower has made a LCT Election pursuant to Section 1.03 in respect of a
Permitted Acquisition, then any determination of compliance with the provisions
of Section 9.14(d) shall be made effective as of the date of entering the
definitive agreement for such Permitted Acquisition.
Section 9.15    [Reserved]
Section 9.16    Designation of Subsidiaries
(a)     The Lead Borrower may at any time after the Closing Date designate any
Restricted Subsidiary of the Lead Borrower as an Unrestricted Subsidiary or any
Unrestricted Subsidiary as a Restricted Subsidiary by written notice to the
Administrative Agent; provided that (i) immediately before and after such
designation, no Event of Default shall have occurred and be continuing, (ii) in
the case of the designation of any Subsidiary as an Unrestricted Subsidiary,
such designation shall constitute an Investment in such Unrestricted Subsidiary
(calculated as an amount equal to the sum of (x) the fair market value of the
Subsidiary designated immediately prior to such designation (such fair market
value to be calculated without regard to any Obligations of such Subsidiary
under the Subsidiaries Guaranty) and (y) the aggregate principal amount of any
Indebtedness owed by the Subsidiary to the Lead Borrower or any of its
Subsidiaries immediately prior to such designation, all calculated, except as
set forth in the parenthetical to clause (x) above, on a consolidated basis in
accordance with U.S. GAAP), and such Investment shall be permitted under Section
10.05, (iii) no Subsidiary may be designated as an Unrestricted Subsidiary if it
is a “Restricted Subsidiary” for the purpose of (I) the First Lien Credit
Agreement, or (II) the Second Lien Credit Agreement or (III) any Refinancing
Notes Indenture, any Permitted First Lien Notes Documents, any Permitted Junior
Notes Document or other debt instrument, in each case of this clause (IIIII),
with a principal amount in excess of the Threshold Amount, (iv) immediately
after giving effect to the designation of an Unrestricted Subsidiary as a
Restricted Subsidiary, the Lead Borrower shall comply with the provisions of
Section 9.12 with respect to such designated Restricted Subsidiary, (v) no
Restricted Subsidiary may be a Subsidiary of an Unrestricted Subsidiary, (vi) in
the case of the designation of any Subsidiary as an Unrestricted Subsidiary, no
recourse whatsoever (whether by contract or by operation of law or otherwise)
may be had to the Lead Borrower or any of its Restricted Subsidiaries or any of
their respective properties or assets for any obligations of such Unrestricted
Subsidiary, and (vii) the Lead Borrower shall have delivered to the
Administrative Agent and each Lender a certificate executed by its chief
financial officer or treasurer, certifying to the best of such officer’s
knowledge, compliance with the requirements of the preceding clauses (i) through
(vi),





--------------------------------------------------------------------------------





inclusive. The designation of any Unrestricted Subsidiary as a Restricted
Subsidiary shall constitute (i) the incurrence at the time of designation of any
Investment, Indebtedness or Liens of such Subsidiary existing at such time and
(ii) a return on any Investment by the Lead Borrower in Unrestricted
Subsidiaries pursuant to the preceding sentence in an amount equal to the fair
market value at the date of such designation of the Lead Borrower’s Investment
in such Subsidiary.
Section 9.17    Collateral Monitoring and Reporting
(a)    Borrowing Base Certificates. By the 20th day of each month, the Lead
Borrower shall deliver to the Administrative Agent (and the Administrative Agent
shall promptly deliver same to the Lenders) a Borrowing Base Certificate
prepared as of the close of business on the last Business Day of the previous
month (or more frequently, if the Lead Borrower in its sole discretion shall so
elect; provided that if any such election is made by the Lead Borrower, the Lead
Borrower shall continue to report on such more frequent basis for a period of at
least 3 months; provided that, during a Liquidity Period, the Lead Borrower
shall deliver to the Administrative Agent weekly Borrowing Base Certificates by
Wednesday of every week prepared as of the close of business on Friday of the
previous week, which weekly Borrowing Base Certificates shall be in standard
form unless otherwise reasonably agreed to by the Administrative Agent; it being
understood that the amount of Eligible Accounts, Eligible Billed Hybrid Account
and Eligible Unbilled Account, as applicable, shown in such Borrowing Base
Certificate will be based on the amount of the gross Accounts set forth in the
most recent weekly report, less the amount of ineligible Accounts reported for
the most recently ended month). All calculations of Availability in any
Borrowing Base Certificate shall be made by the Lead Borrower and certified by a
Responsible Officer, provided that the Administrative Agent may from time to
time review and adjust any such calculation in consultation with the Lead
Borrower to the extent the calculation is not made in accordance with this
Agreement or does not accurately reflect the Reserves.
(b)    Records and Schedules of Accounts. The Lead Borrower shall keep accurate
and complete records of its Accounts, including all payments and collections
thereon, and shall submit to the Administrative Agent, upon the Administrative
Agent’s request, sales, collection, reconciliation and other reports in form
reasonably satisfactory to the Administrative Agent on a periodic basis (but not
more frequently than at the time of delivery of each of the financials required
pursuant to Section 9.01(a) and (b)). The Lead Borrower shall also provide to
the Administrative Agent (in the case of clause (i), upon the Administrative
Agent’s request), on or before the 20th day of each month, (i) a detailed aged
trial balance of all Accounts as of the end of the preceding month, specifying
each Account’s Account Debtor name and the amount, invoice date and due date as
the Administrative Agent may reasonably request, (ii) an unbilled A/R
reconciliation by category, together with any relevant supporting information as
the Administrative Agent may reasonably request and (iii) a report of all cash
collections received by the Borrowers arising from Accounts during the preceding
30-day period. If Accounts in an aggregate face amount of $10,000,000 or more
cease to be Eligible Accounts, the Borrowers shall notify the Administrative
Agent of such occurrence promptly (and in any event within three Business Days)
after any Responsible Officer of the Lead Borrower has actual knowledge thereof.
(c)    Maintenance of Dominion Account. Within ninety (90) days (or such later
date as Administrative Agent may agree in its reasonable discretion) of the
Closing Date (or, with respect to any Deposit Account other than Excluded
Deposit Accounts opened following the Closing Date, within sixty (60) days (or
such later date as the Administrative Agent may agree in its reasonable
discretion) of the opening or establishment of such Deposit Account or the date
any Person becomes a Credit Party hereunder), (i) each Credit Party shall cause
each bank or other depository institution at which any Deposit Account other
than any Excluded Deposit Account is maintained, to enter into a Deposit Account





--------------------------------------------------------------------------------





Control Agreement that provides for such bank or other depository institution to
transfer to the Dominion Account, on a daily basis, all balances in each Deposit
Account other than any Excluded Deposit Account maintained by any Credit Party
with such depository institution for application to the Obligations then
outstanding following the receipt by such bank or other depository institution
of a Liquidity Notice (it being understood that the Administrative Agent shall
reasonably promptly deliver a copy of such Liquidity Notice to the Lead
Borrower), (ii) each Credit Party irrevocably appoints the Administrative Agent
as such Credit Party’s attorney-in-fact to collect such balances during a
Liquidity Period to the extent any such delivery is not so made and (iii) each
Credit Party shall instruct each Account Debtor to make all payments with
respect to Revolver Priority Collateral into Deposit Accounts subject to Deposit
Account Control Agreements, or the Credit Parties shall immediately direct any
such payments into Deposit Accounts subject to Deposit Account Control
Agreements (it being understood that it shall not be a Default or Event of
Default if any such payments are deposited in an Excluded Deposit Account
pursuant to clause (v) of the definition thereof). The Administrative Agent and
the Lenders assume no responsibility to the Borrowers for any lockbox
arrangement or Dominion Account, including any claim of accord and satisfaction
or release with respect to any check, draft or other item of payment payable to
a Borrower (including those constituting proceeds of Collateral) accepted by any
bank.
(d)    Proceeds of Collateral. If any Borrower receives cash or any check, draft
or other item of payment payable to a Borrower with respect to any Collateral,
it shall hold the same in trust for the Administrative Agent and promptly
deposit the same into any such Deposit Account or the Dominion Account (it being
understood that it shall not be a Default or Event of Default if any such
payments are deposited in an Excluded Deposit Account to the extent permitted by
the definition of Excluded Deposit Account).
(e)    Administration of Deposit Accounts. Schedule 9.17(a) sets forth all
Deposit Accounts (other than Excluded Deposit Accounts) maintained by the Credit
Parties, including the Dominion Account, as of the Closing Date. Subject to
Section 9.17(c), each Credit Party shall take all actions necessary to establish
the Administrative Agent’s control (within the meaning of the UCC) over each
such Deposit Account other than Excluded Deposit Accounts at all times. Each
Credit Party shall be the sole account holder of each Deposit Account and shall
not allow any other Person (other than the Collateral Agent, the First Lien
Collateral Agent and the Second Lien Collateral Agent and the applicable
depositary bank, or any other secured parties (or representative therefor)
permitted to have a security interest therein pursuant to Section 10.01) to have
control over a Deposit Account or any deposits therein. The Lead Borrower shall
promptly notify the Administrative Agent of any opening or closing of a Deposit
Account (other than any Excluded Deposit Accounts), and shall not open any
Deposit Accounts (other than any Excluded Deposit Accounts) at a bank not
reasonably acceptable to the Administrative Agent.
(f)    Contract Assignment Requirement. Within ninety (90) days (or such later
date as Administrative Agent may agree in its sole discretion) of the Closing
Date, the Borrowers shall deliver to the Administrative Agent an officer’s
certificate to the effect that all documentation necessary to comply with the
Federal Assignment of Claims Act has been executed by the Borrowers with regard
to each Government Contract from which any Account included in the Borrowing
Base may arise together with such original documentation. All such documentation
shall be in form and substance reasonably satisfactory to the Administrative
Agent and shall be effective to create a valid and effective right in favor of
the Collateral Agent to receive all moneys due or to become due under such
Government Contract. With respect to each new Government Contract with Accounts
anticipated to be included in the Borrowing Base after the date hereof, the
Borrower shall promptly deliver to the Administrative Agent all documentation
necessary to comply with the Assignment of Claims Act with respect to such
Government Contract. If at any time Availability falls below 15% of the Line Cap
or there is an Event of Default, the Borrowers shall, upon the request of the
Administrative Agent, promptly (and in any event within 5 Business Days) submit
any of such documentation as may be selected by the Administrative Agent in its
sole





--------------------------------------------------------------------------------





discretion to each relevant governmental agency or other Account Debtor
requesting prompt countersignature thereof and use commercially reasonable
efforts to cause such documentation to be executed by such governmental agency
or other Account Debtor and delivered to the Administrative Agent.
ARTICLE 10    Negative Covenants
The Lead Borrower and each of its Restricted Subsidiaries (and Holdings in the
case of Section 10.09(b)) hereby covenant and agree that on and after the
Closing Date and so long as any Lender shall have any Commitment hereunder, any
Loan or other Obligation hereunder (other than (i) any indemnification
obligations arising hereunder which are not then due and payable and (ii)
Secured Bank Product Obligations) or any Letter of Credit shall remain
outstanding (unless Cash Collateralized or backstopped on terms reasonably
satisfactory to the Administrative Agent):
Section 10.01    Liens
The Lead Borrower will not, and will not permit any of its Restricted
Subsidiaries to, create, incur, assume or suffer to exist any Lien upon or with
respect to any property or assets (real or personal, tangible or intangible) of
the Lead Borrower or any of its Restricted Subsidiaries, whether now owned or
hereafter acquired, or sell accounts receivable with recourse to the Lead
Borrower or any of its Restricted Subsidiaries or authorize the filing of any
financing statement under the UCC with respect to any Lien or any other similar
notice of any Lien under any similar recording or notice statute; provided that
the provisions of this Section 10.01 shall not prevent the creation, incurrence,
assumption or existence of, or any filing in respect of, the following (Liens
described below are herein referred to as “Permitted Liens”):
(i)    Liens for Taxes, assessments or governmental charges or levies not
overdue or Liens for Taxes being contested in good faith and by appropriate
proceedings for which adequate reserves have been established in accordance with
U.S. GAAP (or, for Foreign Subsidiaries, in conformity with generally accepted
accounting principles that are applicable in their respective jurisdiction of
organization);
(ii)    Liens in respect of property or assets of the Lead Borrower or any of
its Restricted Subsidiaries imposed by law, which were incurred in the ordinary
course of business and do not secure Indebtedness for borrowed money, such as
carriers’, warehousemen’s, contractors’, materialmen’s and mechanics’ liens and
other similar Liens arising in the ordinary course of business, and which are
being contested in good faith by appropriate proceedings, which proceedings have
the effect of preventing the forfeiture or sale of the property or assets,
subject to any such Lien for which adequate reserves have been established in
accordance with U.S. GAAP;
(iii)    Liens in existence on the Closing Date which are listed, and the
property subject thereto described, in Schedule 10.01(iii) (or to the extent not
listed on such Schedule 10.01(iii), where the fair market value of all property
to which such Liens under this clause (iii) attach is less than $5,000,000 in
the aggregate), plus modifications, renewals, replacements, refinancings and
extensions of such Liens, provided that (x) the aggregate principal amount of
the Indebtedness, if any, secured by such Liens does not increase from that
amount outstanding at the time of any such renewal, replacement or extension,
plus accrued and unpaid interest and cash fees and expenses (including premium)
incurred in connection with such renewal, replacement or extension and (y) any
such renewal, replacement or extension does not encumber any additional assets
or properties of the Lead Borrower or any of its Restricted Subsidiaries (other
than after-acquired property that is affixed or incorporated into the property
encumbered by such Lien on the Closing Date and the proceeds and products
thereof) unless such Lien is permitted under the other provisions of this
Section 10.01;





--------------------------------------------------------------------------------





(iv)    (x) Liens created pursuant to the Credit Documents (including Liens on
Secured Bank Product Obligations), and (y) Liens securing Obligations (as
defined in the First Lien Credit Agreement) under the First Lien Credit
Agreement and the credit documents related thereto (including any obligations
secured ratably thereunder), in each case as in effect on the date hereof, and
(z) Liens securing Obligations (as defined in the Second Lien Credit Agreement)
under the Second Lien Credit Agreement and the credit documents related thereto,
in each case as in effect on the date hereof, and in each case with respect to
clauses (x) and (y), incurred pursuant to Section 10.04(i)(y); provided that in
the case of Liens securing such Indebtedness under the First Lien Credit
Agreement and/or the Second Lien Credit Agreement, the collateral agent under
the First Lien Credit Agreement (or other applicable representative thereof on
behalf of the holders of such Indebtedness) and/or the collateral agent under
the Second Lien Credit Agreement (or other applicable representative thereof on
behalf of the holders of such Indebtedness) shall have entered into with the
Administrative Agent and/or the Collateral Agent the Intercreditor Agreement and
(z) Liens securing (A) any Refinancing Term Loans (as defined in the First Lien
Credit Agreement) incurred in accordance with Section 2.18(a) of the First Lien
Credit Agreement (or any obligations secured ratably therewith) and (B) any
Refinancing Term Loans (as defined in the Second Lien Credit Agreement) incurred
in accordance with Section 2.18(a) of the Second Lien Credit Agreement (or any
obligations secured ratably therewith), provided that, in each case, the
applicable representative under such Indebtedness on behalf of the holders of
such Indebtedness shall have entered into with the Administrative Agent and/or
the Collateral Agent the Intercreditor Agreement;
(v)    Leases, subleases, licenses or sublicenses (including licenses or
sublicenses of Intellectual Property) granted to other Persons not materially
interfering with the conduct of the business of the Lead Borrower or any of its
Restricted Subsidiaries;
(vi)    Liens upon assets of the Lead Borrower or any of its Restricted
Subsidiaries subject to Capitalized Lease Obligations to the extent such
Capitalized Lease Obligations are permitted by Section 10.04(iii), provided that
(x) such Liens serve only to secure the payment of Indebtedness and/or other
monetary obligations arising under such Capitalized Lease Obligation and (y) the
Lien encumbering the asset or assets giving rise to such Capitalized Lease
Obligation does not encumber any asset of the Lead Borrower or any of its
Restricted Subsidiaries other than the proceeds of the assets giving rise to
such Capitalized Lease Obligations;
(vii)    Liens placed upon equipment, machinery or other fixed assets acquired
or constructed after the Closing Date and used in the ordinary course of
business of the Lead Borrower or any of its Restricted Subsidiaries and placed
at the time of the acquisition or construction thereof by the Lead Borrower or
such Restricted Subsidiary or within 270 days thereafter to secure Indebtedness
incurred to pay all or a portion of the purchase or construction price thereof
or to secure Indebtedness incurred solely for the purpose of financing the
acquisition or construction of any such equipment, machinery or other fixed
assets or extensions, renewals or replacements of any of the foregoing for the
same or a lesser amount, provided that (x) the Indebtedness secured by such
Liens is permitted by Section 10.04(iii) and (y) in all events, the Lien
encumbering the equipment, machinery or other fixed assets so acquired or
constructed does not encumber any other asset of the Lead Borrower or such
Restricted Subsidiary; provided that individual financings of equipment provided
by one lender may be cross collateralized to other financings of equipment
provided by such lender on customary terms;





--------------------------------------------------------------------------------





(viii)    easements, rights-of-way, restrictions (including zoning
restrictions), encroachments, protrusions and other similar charges or
encumbrances and minor title deficiencies, which in the aggregate do not
materially interfere with the conduct of the business of the Lead Borrower or
any of its Restricted Subsidiaries;
(ix)    Liens arising from precautionary UCC or other similar financing
statement filings regarding operating leases or consignments entered into in the
ordinary course of business;
(x)    attachment and judgment Liens, to the extent and for so long as the
underlying judgments and decrees do not constitute an Event of Default pursuant
to Section 11.09;
(xi)    statutory and common law landlords’ liens under leases to which the Lead
Borrower or any of its Restricted Subsidiaries is a party;
(xii)    Liens (other than Liens imposed under ERISA) incurred in the ordinary
course of business in connection with workers’ compensation claims, unemployment
insurance and social security benefits and Liens securing the performance of
bids, tenders, leases and contracts in the ordinary course of business,
statutory obligations, surety, stay, customs or appeal bonds, performance bonds
and other obligations of a like nature (including (i) those to secure health,
safety and environmental obligations and (ii) those required or requested by any
Governmental Authority other than letters of credit) incurred in the ordinary
course of business;
(xiii)    Permitted Encumbrances[reserved];
(xiv)    Liens on property or assets (other than Accounts, unless such Liens are
expressly made junior to the Liens in favor of the Administrative Agent)
acquired pursuant to a Permitted Acquisition, or on property or assets of a
Restricted Subsidiary of the Lead Borrower in existence at the time such
Restricted Subsidiary is acquired pursuant to a Permitted Acquisition, provided
that (x) any Indebtedness that is secured by such Liens is permitted to exist
under Section 10.04, and (y) such Liens are not incurred in connection with, or
in contemplation or anticipation of, such Permitted Acquisition and do not
attach to any other asset of the Lead Borrower or any of its Restricted
Subsidiaries; and any extensions, renewals and replacements thereof so long as
the aggregate principal amount of the Indebtedness secured by such Liens does
not increase from that amount outstanding at the time of any such extension,
renewal or replacement, plus accrued and unpaid interest and cash fees and
expenses (including premium) incurred in connection with such renewal,
replacement or extension, and such extension, renewal or replacement does not
encumber any asset or properties of the Lead Borrower or any of its Restricted
Subsidiaries other than the proceeds of the assets subject to such Lien;
(xv)    deposits or pledges to secure bids, tenders, contracts (other than
contracts for the repayment of borrowed money), leases, statutory obligations,
surety, stay, customs and appeal bonds and other obligations of like nature
(including (i) those to secure health, safety and environmental obligations and
(ii) those required or requested by any Governmental Authority other than
letters of credit), and as security for the payment of rent, in each case
arising in the ordinary course of business;
(xvi)    Liens on assets of Foreign Subsidiaries securing Indebtedness of
Foreign Subsidiaries permitted pursuant to Section 10.04;





--------------------------------------------------------------------------------





(xvii)    any interest or title of a lessor, sublessor, licensee, sublicensee,
licensor or sublicensor under any lease, sublease, license or sublicense
agreement (including software and other technology licenses) in the ordinary
course of business;
(xviii)    Liens on property subject to Sale-Leaseback Transactions to the
extent such Sale-Leaseback Transactions are permitted by Section 10.02(xii);
(xix)    any encumbrances or restrictions (including, without limitation, put
and call agreements) with respect to the Equity Interests of any Permitted Joint
Venture expressly permitted by the terms of this Agreement arising pursuant to
the agreement evidencing such Permitted Joint Venture;
(xx)    Liens on Collateral in favor of any Credit Party securing intercompany
Indebtedness permitted by Section 10.05; provided that any Liens securing
Indebtedness that is required to be subordinated pursuant to Section 10.05 shall
be subordinated to the Liens created pursuant to the Security Documents;
(xxi)    Liens on specific items of inventory or other goods (and proceeds
thereof) of any Person securing such Person’s obligations in respect of bankers’
acceptances or letters of credit issued or created for the account of such
Person to facilitate the purchase, shipment or storage of such inventory or
other goods, and pledges or deposits in the ordinary course of business;
(xxii)    Liens on insurance policies and the proceeds thereof (whether accrued
or not) and rights or claims against an insurer, in each case securing insurance
premium financings permitted under Section 10.04(x);
(xxiii)    Liens that may arise on inventory or equipment of the Lead Borrower
or any of its Restricted Subsidiaries in the ordinary course of business as a
result of such inventory or equipment being located on premises owned by Persons
other than the Lead Borrower and its Restricted Subsidiaries;
(xxiv)    Liens in favor of customs and revenue authorities arising as a matter
of law to secure payment of customs duties in connection with the importation of
goods in the ordinary course of business;
(xxv)    Liens (i) of a collection bank arising under Section 4-210 of the UCC
on items in the course of collection, (ii) attaching to commodity trading
accounts or other commodities brokerage accounts incurred in the ordinary course
of business and (iii) in favor of a banking or other financial institution
arising as a matter of law or under customary general terms and conditions
encumbering deposits (including the right of set-off) and which are within the
general parameters customary in the banking industry;
(xxvi)    Liens deemed to exist in connection with Investments in repurchase
agreements permitted under Section 10.05(ii); provided that such Liens do not
extend to any assets other than those that are the subject of such repurchase
agreement;
(xxvii)    Liens that are contractual rights of set-off (i) relating to the
establishment of depository relations with banks or other financial institutions
not given in connection with the incurrence or issuance of Indebtedness,
(ii) relating to pooled deposit or sweep accounts of the Lead Borrower or any
Restricted Subsidiary to permit satisfaction of overdraft or similar





--------------------------------------------------------------------------------





obligations incurred in the ordinary course of business of the Lead Borrower or
any Restricted Subsidiary or (iii) relating to purchase orders and other
agreements entered into with customers of the Lead Borrower or any of its
Restricted Subsidiaries in the ordinary course of business;
(xxviii)    Liens attaching solely to cash earnest money deposits in connection
with any letter of intent or purchase agreement in connection with a Permitted
Acquisition or other Investment permitted hereunder;
(xxix)    Liens not otherwise permitted by the foregoing clauses (i) through
(xxviii), or by following clauses (xxx) through (xlii), to the extent attaching
to properties and assets (other than Accounts, unless such Liens are expressly
made junior to the Liens in favor of the Administrative Agent) with an aggregate
fair market value not in excess of, and securing liabilities not in excess of,
the greater of $35,000,00050,000,000 and 3.0% of Consolidated Total Assets in
the aggregate at any time outstanding;
(xxx)    (i) Liens on Collateral (as defined in the Security Documents) securing
obligations of Credit Parties under Permitted First Lien Notes, Permitted Junior
Loans, Permitted Junior Notes, Refinancing Notes and Refinancing Term Loans that
are secured as provided in the definitions thereof, or (ii) Liens on assets of
non-Credit Parties securing obligations of non-Credit Parties under Permitted
Junior Loans and Permitted Junior Notes to the extent permitted by Section
10.04(xxix);
(xxxi)    cash deposits with respect to any Refinancing Notes, Permitted First
Lien Notes or any Permitted Junior Debt or any other Indebtedness, in each case
to the extent permitted by Section 10.07;
(xxxii)    Liens on accounts receivable sold in connection with the sale or
discount of accounts receivable permitted by Section 10.02(iv);
(xxxiii)    Liens arising out of conditional sale, title retention, consignment
or similar arrangements for sale of goods entered into by the Lead Borrower or
any Restricted Subsidiary in the ordinary course of business;
(xxxiv)    Liens encumbering reasonable customary initial deposits and margin
deposits and similar Liens attaching to commodity trading accounts or other
brokerage accounts incurred in the ordinary course of business and not for
speculative purposes;
(xxxv)    (i) zoning, building, entitlement and other land use regulations by
Governmental Authorities with which the normal operation of the business of the
Lead Borrower and the Restricted Subsidiaries complies, and (ii) any zoning or
similar law or right reserved to or vested in any Governmental Authority to
control or regulate the use of any real property that does not materially
interfere with the ordinary conduct of the business of the Lead Borrower or any
Restricted Subsidiary;
(xxxvi)    deposits made in the ordinary course of business to secure liability
to insurance carriers;
(xxxvii)    receipt of progress payments and advances from customers in the
ordinary course of business to the extent the same creates a Lien on the related
inventory and proceeds thereof;





--------------------------------------------------------------------------------





(xxxviii)    so long as no Default has occurred and is continuing at the time of
granting such Liens, Liens on cash deposits in an aggregate amount not to exceed
$7,500,000 securing any Swap Contracts permitted hereunder;
(xxxix)    [reserved];
(xl)    customary Liens granted in favor of a trustee to secure fees and other
amounts owing to such trustee under an indenture or other agreement pursuant to
which Indebtedness not prohibited by the indenture is issued (including the
indenture under which the notes are to be issued);
(xli)    leases and subleases of real property that do not materially interfere
with the ordinary conduct of the business of the Lead Borrower or any of its
Restricted Subsidiaries; and
(xlii)    Liens on cash or Cash Equivalents (and the related escrow accounts) in
connection with the issuance into (and pending the release from) escrow of any
Refinancing Notes, any Permitted Junior Debt or any Permitted First Lien Notes.
In connection with the granting of Liens of the type described in this Section
10.01 by the Lead Borrower or any of its Restricted Subsidiaries, the
Administrative Agent and the Collateral Agent shall, and shall be authorized to,
take any actions deemed appropriate by it in connection therewith (including,
without limitation, by executing appropriate lien releases or lien subordination
agreements in favor of the holder or holders of such Liens, in either case
solely with respect to the item or items of equipment or other assets subject to
such Liens).
Section 10.02    Consolidation, Merger, or Sale of Assets, etc.
The Lead Borrower will not, and will not permit any of its Restricted
Subsidiaries to, wind up, liquidate or dissolve its affairs or enter into any
partnership, joint venture, or transaction of merger or consolidation, or
convey, sell, lease or otherwise dispose of all or any part of its property or
assets (including, in each case, pursuant to a Delaware LLC Division), or enter
into any sale-leaseback transactions of any Person, except that:
(i)    any Investment permitted by Section 10.05 may be structured as a merger,
consolidation or amalgamation;
(ii)    the Lead Borrower and its Restricted Subsidiaries may sell assets so
long as (x) each such sale is on terms and conditions not less favorable to the
Lead Borrower or such Restricted Subsidiary as would reasonably be obtained by
the Lead Borrower or such Restricted Subsidiary at that time in a comparable
arm’s-length transaction with a Person other than an Affiliate and the Lead
Borrower or the respective Restricted Subsidiary receives at least fair market
value (as determined in good faith by the Lead Borrower or such Restricted
Subsidiary, as the case may be) and (y) in the case of any single transaction
that involves assets or Equity Interests having a fair market value of more than
$10,000,000, at least 75% of the consideration received by the Lead Borrower or
such Restricted Subsidiary shall be in the form of cash, Cash Equivalents or,
subject to the proviso below, Designated Non-cash Consideration (taking into
account the amount of cash and Cash Equivalents, the principal amount of any
promissory notes and the fair market value, as determined by the Lead Borrower
or such Restricted Subsidiary, as the case may be, in good faith, of any other
consideration (including Designated Non-cash Consideration)) and is paid at the
time of the closing of such sale; provided, however, that for purposes of this
clause (y), the following shall be deemed to be cash: (A) any liabilities (as
shown on such Borrower’s or such Restricted Subsidiary’s most recent balance
sheet provided





--------------------------------------------------------------------------------





hereunder or in the footnotes thereto) of such Borrower or such Restricted
Subsidiary (other than liabilities that are by their terms subordinated to the
Obligations) that are assumed by the transferee with respect to the applicable
disposition and for which the Lead Borrower and the Restricted Subsidiaries
shall have been validly released by all applicable creditors in writing, (B) any
securities received by such Borrower or such Restricted Subsidiary from such
transferee that are converted by such Borrower or such Restricted Subsidiary
into cash or Cash Equivalents (to the extent of the cash or Cash Equivalents
received in the conversion) within 180 days following the closing of the
applicable asset sale, and (C) any Designated Non-cash Consideration received by
the Lead Borrower or any of its Restricted Subsidiaries in such asset sale
having an aggregate fair market value, taken together with all other Designated
Non-cash Consideration received pursuant to this clause (y) that is at that time
outstanding, not to exceed the greater of (A) $25,000,00050,000,000 and (B)
2.03.0% of Consolidated Total Assets at the time of the receipt of such
Designated Non-Cash Consideration (with the fair market value of each item of
Designated Non-cash Consideration being measured at the time received and
without giving effect to subsequent changes in value); provided that if any such
disposition involves assets that accounted for more than 10% of the Borrowing
Base at the time of such sale, the Borrowers shall deliver an updated Borrowing
Base Certificate to the Administrative Agent recalculating the Borrowing Base
after giving effect to such disposition in connection with such disposition;
(iii)    each of the Lead Borrower and its Restricted Subsidiaries may lease (as
lessee) or license (as licensee) real or personal property (so long as any such
lease or license does not create a Capitalized Lease Obligation except to the
extent permitted by Section 10.04(iii));
(iv)    each of the Lead Borrower and its Restricted Subsidiaries may sell or
discount, in each case in the ordinary course of business, accounts receivable
arising in the ordinary course of business, but only in connection with the
compromise or collection thereof and not as part of any financing transaction;
(v)    each of the Lead Borrower and its Restricted Subsidiaries may grant
licenses, sublicenses, leases or subleases to other Persons not materially
interfering with the conduct of the business of the Lead Borrower or any of its
Restricted Subsidiaries, including of Intellectual Property;
(vi)    (w) any Domestic Subsidiary of the Lead Borrower may be merged,
consolidated, dissolved, amalgamated or liquidated with or into the Lead
Borrower (so long as the surviving Person of such merger, consolidation,
dissolution, amalgamation or liquidation is a corporation, limited liability
company or limited partnership organized or existing under the laws of the
United States of America, any state thereof or the District of Columbia and, if
such surviving Person is not the Lead Borrower, such Person expressly assumes,
in writing, all the obligations of the Lead Borrower under the Credit Documents
pursuant to an assumption agreement in form and substance reasonably
satisfactory to the Administrative Agent) or any other Credit Party (so long as
the surviving Person of such merger, consolidation, dissolution, amalgamation or
liquidation is a Wholly-Owned Domestic Subsidiary of the Lead Borrower, is a
corporation, limited liability company or limited partnership and is or becomes
a Subsidiary Borrower or Subsidiary Guarantor concurrently with such merger,
consolidation or liquidation), (x) any Foreign Subsidiary or Excluded Subsidiary
of the Lead Borrower may be merged, consolidated, dissolved, amalgamated or
liquidated with or into any Wholly-Owned Foreign Subsidiary of the Lead Borrower
or any Wholly-Owned Domestic Subsidiary of the Lead Borrower that is an Excluded
Subsidiary, so long as such Wholly-Owned Foreign Subsidiary or





--------------------------------------------------------------------------------





such Excluded Subsidiary, as applicable, is the surviving corporation of such
merger, consolidation, dissolution, amalgamation or liquidation and (y) any
Foreign Subsidiary of the Lead Borrower may be merged, consolidated, dissolved,
amalgamated or liquidated with or into any Credit Party (so long as such Credit
Party is the surviving corporation of such merger, consolidation, dissolution,
amalgamation or liquidation); provided that any such merger, consolidation,
dissolution, amalgamation or liquidation shall only be permitted pursuant so
long as (I) no Default and no Event of Default then exists or would exist
immediately after giving effect thereto and (II) any security interests granted
to the Collateral Agent for the benefit of the Secured Creditors in the assets
(and Equity Interests) of any such Person subject to any such transaction shall
remain in full force and effect and perfected and enforceable (to at least the
same extent as in effect immediately prior to such merger, consolidation,
amalgamation or liquidation), and any Guaranties shall continue in full force
and effect;
(vii)    [reserved]each Credit Party may convey, sell, lease or otherwise
dispose of all or any part of its property or assets to another Credit Party;
(viii)    each of the Lead Borrower and its Restricted Subsidiaries may make
sales or leases of (A) inventory, (B) goods held for sale and (C) immaterial
assets with a fair market value, in the case of this clause (C), of less than
$10,000,000 in the ordinary course of business;
(ix)    each of the Lead Borrower and its Restricted Subsidiaries may sell or
otherwise dispose of (i) outdated, obsolete, surplus or worn out property, in
each case, in the ordinary course of business and (ii) property no longer used
or useful in the conduct of the business of the Lead Borrower and its Restricted
Subsidiaries;
(x)    each of the Lead Borrower and its Restricted Subsidiaries may sell or
otherwise dispose of assets acquired pursuant to a Permitted Acquisition so long
as (w) such assets are not used or useful to the core or principal business of
the Lead Borrower and its Restricted Subsidiaries, (x) such assets have a fair
market value not in excess of $7,500,00010,000,000, (y) the aggregate proceeds
(determined in a manner consistent with clause (x) above) received by the Lead
Borrower or such Restricted Subsidiary from all such sales, transfers or
dispositions relating to a given Permitted Acquisition shall not exceed 30% of
the aggregate consideration paid for such Permitted Acquisition, and (z) such
assets are sold, transferred or disposed of on or prior to the first anniversary
of the relevant Permitted Acquisition;
(xi)    in order to effect a sale, transfer or disposition otherwise permitted
by this Section 10.02, a Restricted Subsidiary of the Lead Borrower may be
merged, amalgamated or consolidated with or into another Person, or may be
dissolved or liquidated;
(xii)    each of the Lead Borrower and its Restricted Subsidiaries may effect
Sale-Leaseback Transactions involving real property acquired after the Closing
Date and not more than 180 days prior to such Sale-Leaseback Transaction for
cash in an amount at least equal to the cost of such property;
(xiii)    [reserved];
(xiv)    each of the Lead Borrower and its Restricted Subsidiaries may issue or
sell Equity Interests in, or Indebtedness or other securities of, an
Unrestricted Subsidiary;





--------------------------------------------------------------------------------





(xv)    each of the Lead Borrower and its Restricted Subsidiaries may make
transfers of property subject to casualty or condemnation proceedings upon the
occurrence of the related Recovery Event;
(xvi)    each of the Lead Borrower and its Restricted Subsidiaries may abandon
Intellectual Property rights in the ordinary course of business, in the exercise
of its reasonable good faith judgment;
(xvii)    each of the Lead Borrower and its Restricted Subsidiaries may make
voluntary terminations of or unwind Swap Contracts;
(xviii)    each of the Lead Borrower and its Restricted Subsidiaries may make
dispositions resulting from foreclosures by third parties on properties of the
Lead Borrower or any of its Restricted Subsidiaries and acquisitions by the Lead
Borrower or any of its Restricted Subsidiaries resulting from foreclosures by
such Persons or properties of third parties;
(xix)    each of the Lead Borrower and its Restricted Subsidiaries may terminate
leases and subleases;
(xx)    each of the Lead Borrower and its Restricted Subsidiaries may use cash
and Cash Equivalents to make payments that are otherwise permitted under
Sections 10.03 and 10.07;
(xxi)    each of the Lead Borrower or its Restricted Subsidiaries may sell or
otherwise dispose of property to the extent that (i) such property is exchanged
for credit against the purchase price of similar replacement property or (ii)
the proceeds of such sale or disposition are promptly applied to the purchase
price of such replacement property;
(xxii)    sales, dispositions or contributions of property (A) between Credit
Parties (other than Holdingsthe Lead Borrower), (B) between Restricted
Subsidiaries (other than Credit Parties), (C) by Restricted Subsidiaries that
are not Credit Parties to the Credit Parties (other than Holdingsthe Lead
Borrower) or (D) by Credit Parties to any Restricted Subsidiary that is not a
Credit Party, provided with respect to clause (D) that (1) the portion (if any)
of any such sale, disposition or contribution of property made for less than
fair market value and (2) any noncash consideration received in exchange for any
such sale, disposition or contribution of property, shall in each case
constitute an Investment in such Restricted Subsidiary subject to Section 10.05;
(xxiii)    dispositions of Investments (including Equity Interests) in, and
issuances of Equity Interests by, any Permitted Joint Venture or any Subsidiary
that is not a Wholly-Owned Subsidiary to the extent required by, or made
pursuant to customary buy/sell arrangements between the parties to such
Permitted Joint Venture or equityholders of such Subsidiary set forth in, the
joint venture agreement, operating agreement, shareholders agreement or similar
agreement governing such Permitted Joint Venture or such Subsidiary;
(xxiv)    transfers of condemned property as a result of the exercise of
“eminent domain” or other similar powers to the respective Governmental
Authority or agency that has condemned the same (whether by deed in lieu of
condemnation or otherwise), and transfers of property that have been subject to
a casualty to the respective insurer of such real property as part of an
insurance settlement;





--------------------------------------------------------------------------------





(xxv)    any disposition of any asset between or among the Restricted
Subsidiaries as a substantially concurrent interim disposition in connection
with a disposition otherwise permitted pursuant to this Section 10.02; and
(xxvi)    dispositions permitted by Section 10.03.
To the extent the Required Lenders waive the provisions of this Section 10.02
with respect to the sale of any Collateral, or any Collateral is sold as
permitted by this Section 10.02 (other than to the Lead Borrower or a Restricted
Subsidiary thereof), such Collateral shall be sold free and clear of the Liens
created by the Security Documents, and the Administrative Agent and the
Collateral Agent shall, and shall be authorized to, take any actions deemed
appropriate in order to effect the foregoing.
Section 10.03    Dividends
The Lead Borrower will not, and will not permit any of its Restricted
Subsidiaries to, authorize, declare or pay any Dividends with respect to the
Lead Borrower or any of its Restricted Subsidiaries, except that:
(i)    any Restricted Subsidiary of the Lead Borrower and any Credit Party
(other than the Lead Borrower) may pay Dividends or return capital or make
distributions and other similar payments with regard to its Equity Interests to
the Lead Borrower or, to other Restricted Subsidiaries of the Lead Borrower or
to another Credit Party which directly or indirectly own equity therein;
(ii)    any non-Wholly-Owned Subsidiary of the Lead Borrower may declare and pay
cash Dividends to its shareholders generally so long as the Lead Borrower or its
Restricted Subsidiary which owns the Equity Interests in the Subsidiary paying
such Dividends receives at least its proportionate share thereof (based upon its
relative holding of the Equity Interests in the Subsidiary paying such Dividends
and taking into account the relative preferences, if any, of the various classes
of Equity Interests of such Subsidiary);
(iii)    [reserved];
(iv)    [reserved];
(v)    [reserved];
(vi)    [reserved];
(iii) so long as no Default or Event of Default exists at the time of the
applicable Dividend, redemption or repurchase or would exist immediately after
giving effect thereto, the Lead Borrower may pay cash Dividends to Holdings to
allow Holdings to pay cash dividends to any other Parent Company to redeem or
repurchase, contemporaneously with such Dividend, Equity Interests of such
Parent Company from current or former members of management, employees,
consultants, officers and directors (and their successors and assigns) of the
Lead Borrower and its Restricted Subsidiaries; provided that (A) the aggregate
amount of Dividends made by the Lead Borrower to Holdings pursuant to this
clause (iii), and the aggregate amount paid by Holdings in respect of all such
Equity Interests so redeemed or repurchased shall not (net of any cash proceeds
received by Holdings (but in no event from any Initial Public Offering) from
issuances of its Equity Interests and contributed to the Lead Borrower in
connection with such redemption or repurchase), in either case, exceed during
any fiscal year of the Lead Borrower,





--------------------------------------------------------------------------------





$10,000,000 (provided that the amount of cash Dividends permitted to be, but
not, paid in any fiscal year pursuant to this clause (iii) shall increase the
amount of cash Dividends permitted to be paid in the succeeding two fiscal years
pursuant to this clause (iii)); (B) such amount in any calendar year may be
increased by an amount not to exceed: (I) the cash proceeds of key man life
insurance policies received by the Lead Borrower or any of its Restricted
Subsidiaries after the Closing Date; plus (II) the net proceeds from the sale of
Equity Interests of Holdings, in each case to members of management, managers,
directors or consultants of any Parent Company or any of its Subsidiaries that
occurs after the Closing Date, where the net proceeds of such sale are received
by or contributed to the Lead Borrower; less (III) the amount of any Dividends
previously made with the cash proceeds described in the preceding clause (I);
and (C) cancellation of Indebtedness owing to the Lead Borrower from current or
former members of management, officers, directors, employees of the Lead
Borrower or any of its Subsidiaries in connection with a repurchase of Equity
Interests of any Parent Company will not be deemed to constitute a Dividend for
purposes of this Agreement;
(iv) the Lead Borrower may pay cash Dividends to Holdings so long as the
proceeds thereof are promptly used by Holdings (or subsequently paid to any
other Parent Company) to pay expenses incurred by Holdings or any other Parent
Company in connection with offerings, registrations, or exchange listings of
equity or debt securities and maintenance of same (A) where the net proceeds of
such offering are to be received by or contributed to the Lead Borrower, (B) in
a prorated amount of such expenses in proportion to the amount of such net
proceeds intended to be so received or contributed or loaned, or (C) otherwise
on an interim basis prior to completion of such offering so long as Holdings and
any other Parent Company shall cause the amount of such expenses to be repaid to
the Lead Borrower or the relevant Restricted Subsidiary of the Lead Borrower out
of the proceeds of such offering promptly if such offering is completed;
(v) the Lead Borrower may pay cash Dividends to Holdings so long as the proceeds
thereof are promptly used by Holdings (or subsequently paid to any other Parent
Company) to pay costs (including all professional fees and expenses) incurred by
Holdings or any other Parent Company in connection with reporting obligations
under or otherwise incurred in connection with compliance with applicable laws,
applicable rules or regulations of any governmental, regulatory or
self-regulatory body or stock exchange, including in respect of any reports
filed with respect to the Securities Act, the Securities Exchange Act or the
respective rules and regulations promulgated thereunder;
(vi) the Lead Borrower may pay cash dividends or other distributions, or make
loans or advances to, any Parent Company or the equity interest holders thereof
in amounts required for any Parent Company or the equity interest holders
thereof to pay, in each case without duplication:
(A) franchise Taxes (and other fees and expenses) required to maintain their
existence;
(B) with respect to any taxable year (or portion thereof) ending after the
Closing Date with respect to which the Lead Borrower (a) is treated as a
corporation for U.S. federal, state, and/or local income tax purposes and (b) is
a member of a consolidated, combined or similar income tax group (a “Tax Group”)
of which any Parent Company or other entity is the common parent, federal, state
and local income Taxes (including minimum Taxes) (or franchise and similar Taxes
imposed in lieu of such minimum





--------------------------------------------------------------------------------





Taxes) that are attributable to the taxable income of the Lead Borrower and its
Subsidiaries; provided that for each taxable period, the amount of such payments
made in respect of such taxable period in the aggregate shall not exceed the
amount that the Lead Borrower and its Subsidiaries would have been required to
pay as a stand-alone Tax Group; provided, further, that the permitted payment
pursuant to this clause (B) with respect to the Taxes of any Unrestricted
Subsidiary for any taxable period shall be limited to the amount actually paid
by such Unrestricted Subsidiary to the Lead Borrower or its Restricted
Subsidiaries for the purposes of paying such consolidated, combined or similar
Taxes;
(C) customary salary, bonus and other compensation and benefits payable to
current and former officers, directors, consultants and employees of any Parent
Company to the extent such salaries, bonuses and other compensation and benefits
are reasonably attributable to the ownership or operations of the Lead Borrower
and its Restricted Subsidiaries;
(D) general corporate operating and overhead costs and expenses (including
administrative, legal, accounting and similar expenses provided by third
parties) of any Parent Company to the extent such costs and expenses are
reasonably attributable to the ownership or operations of the Lead Borrower and
its Restricted Subsidiaries;
(E) cash payments in lieu of issuing fractional shares in connection with the
exercise of warrants, options or other securities convertible into or
exchangeable for Equity Interests of the Lead Borrower or any Parent Company;
(F) the purchase or other acquisition by any parent of the Lead Borrower of all
or substantially all of the property and assets or business of any Person, or of
assets constituting a business unit, a line of business or division of such
Person, or of all of the Equity Interests in a Person; provided that if such
purchase or other acquisition had been made by the Lead Borrower, it would have
constituted a Permitted Acquisition permitted to be made pursuant to Section
9.14; provided that (A) such dividend, distribution, loan or advance shall be
made concurrently with the closing of such purchase or other acquisition and (B)
such parent shall, immediately following the closing thereof, cause (1) all
property acquired (whether assets or Equity Interests) and any liabilities
assumed to be contributed to the Lead Borrower or any Restricted Subsidiary or
(2) the merger (to the extent permitted in Section 10.02) into the Lead Borrower
or any Restricted Subsidiary of the Person formed or acquired in order to
consummate such purchaser or other acquisition;
(G) any customary fees and expenses related to any unsuccessful equity offering
by any Parent Company directly attributable to the operations of the Lead
Borrower and its Restricted Subsidiaries;
(vii)    reasonable and customary indemnities to directors, officers and
employees of any Parent CompanyLead Borrower in the ordinary course of business,
to the extent reasonably attributable to the ownership or operation of the Lead
Borrower and its Restricted Subsidiaries;
(viii)    the Lead Borrower may pay cash Dividends to Holdings so long as the
proceeds thereof are promptly used by Holdings (or subsequently paid to any
other Parent Company) for





--------------------------------------------------------------------------------





payment of (x) obligations under or in respect of director and officer insurance
policies to the extent reasonably attributable to the ownership or operation of
the Lead Borrower and its Restricted Subsidiaries or (y) indemnification
obligations owing to the Sponsor and Sponsor Affiliates under the Advisory
Agreement (as in effect on the Closing Date);[reserved];
(ix)    any Dividend used to fund the Transaction, including Transaction Costs
and the Special Dividend, and any Dividend from proceeds received in connection
with any working capital adjustment pursuant to the Acquisition Agreement;
(x)    the Lead Borrower may pay cash Dividends to Holdings (who may
subsequently pay cash Dividends to any other Parent Company) so long as the
proceeds thereof are used to pay the Sponsor or Sponsor Affiliate fees, expenses
and indemnification payments that are then permitted to be paid pursuant to
Sections 10.06(v) and 10.06(vii);[reserved];
(xi)    repurchases of Equity Interests deemed to occur upon exercise of stock
options or warrants or the settlement or vesting of other equity incentive
awards;
(xii)    a Dividend to any Parent Company to fund a payment of dividends on such
Parent Company’s common stock following an Initial Public Offering of such
common stock after the Closing Date, of up to 6% per annum of the net cash
proceeds contributed to the capital of the Lead Borrower from any such Initial
Public Offering;[reserved];
(xiii)    the Lead Borrower may pay any Dividends so long as the Distribution
Conditions are satisfied on a Pro Forma Basis immediately after giving effect to
such Dividends;
(xiv)    purchases of minority interests in non-Wholly-Owned Subsidiaries by the
Lead Borrower and the Guarantors; provided that the aggregate amount of such
purchases, when added to the aggregate amount of Investments pursuant to Section
10.05(xvii), shall not exceed $5,000,00020,000,000;
(xv)    the declaration and payment of dividends or the payment of other
distributions by the Lead Borrower in an aggregate amount since the Closing Date
not to exceed $35,000,000 (less any amounts used Section 10.07(a)(B)(ii) and
Section 10.07(b)(ii))75,000,000;
(xvi)    the Lead Borrower and each Restricted Subsidiary may declare and make
dividend payments or other distributions payable solely in the Equity Interests
of such Person so long as in the case of dividend or other distribution by a
Restricted Subsidiary, the Lead Borrower or a Restricted Subsidiary receives at
least its pro rata share of such dividend or distribution;
(xvii)    the Lead Borrower may make payments with the cash proceeds contributed
to its common equity from the net cash proceeds of any equity issuance by any
Parent Company, so long as, with respect to any such payments, no Event of
Default shall have occurred and be continuing or would result therefrom and
provided such payments are made substantially contemporaneously with the receipt
of such cash proceeds by the Lead Borrower; and[reserved]; and
(xviii)    the Lead Borrower and any Restricted Subsidiary may pay dividends and
distributions within 60 days after the date of declaration thereof, if at the
date of declaration of such payment, such payment would have complied with
another provision of this Section 10.03.





--------------------------------------------------------------------------------





In determining compliance with this Section 10.03 (and in determining amounts
paid as Dividends pursuant hereto for purposes of the definition of Consolidated
EBITDA and Consolidated Net Income), amounts loaned or advanced to Holdingsthe
Lead Borrower pursuant to Section 10.05(vi) shall be deemed to be cash Dividends
paid to Holdingsthe Lead Borrower to the extent provided in said Section
10.05(vi).
Section 10.04    Indebtedness
The Lead Borrower will not, and will not permit any of its Restricted
Subsidiaries to, contract, create, incur, assume or suffer to exist any
Indebtedness, except:
(i)    (x) Indebtedness incurred pursuant to this Agreement and the other Credit
Documents,; and (y) (1) Indebtedness incurred pursuant to the First Lien Credit
Agreement and the other First Lien Credit Documents in ana principal amount not
to exceed $500,000,000890,000,000, plus any amounts incurred under Section
2.15(a) or Section 10.04(a)(xxii) of the First Lien Credit Agreement (as in
effect on the date hereof), (2) Indebtedness incurred pursuant to the Second
Lien Credit Agreement and the other Second Lien Credit Documents in an amount
not to exceed $210,000,000, plus any amounts incurred under Section 2.15(a) or
Section 10.04(a)(xxii) of the Second Lien Credit Agreement (as in effect on the
date hereofAmendment No. 3 Effective Date), and (z) Indebtedness under
Refinancing Notes and Refinancing Term Loans;
(ii)    Indebtedness under Swap Contracts entered into with respect to other
Indebtedness permitted under this Section 10.04 so long as the entering into of
such Swap Contracts are bona fide hedging activities and are not for speculative
purposes;
(iii)    Indebtedness of the Lead Borrower and its Restricted Subsidiaries
evidenced by Capitalized Lease Obligations and purchase money Indebtedness
(including obligations in respect of mortgages, industrial revenue bonds,
industrial development bonds and similar financings); provided that in no event
shall the aggregate principal amount of Capitalized Lease Obligations and the
principal amount of all such Indebtedness incurred or assumed in each case after
the Closing Date permitted by this clause (iii) exceed the greater of
$20,000,00050,000,000 and 1.53.0% of Consolidated Total Assets at any one time
outstanding;
(iv)    (A) Indebtedness in the form of any indemnification, adjustment of
purchase price, earn-out, non-compete, consulting, deferred compensation and
similar obligations of the Lead Borrower or its Restricted Subsidiaries and (B)
Indebtedness incurred by the Lead Borrower or any of its Restricted Subsidiaries
in any disposition permitted hereby under agreements providing for earn-outs or
the adjustment of the purchase price or similar adjustments, in each case, in an
aggregate amount not exceeding $20,000,00075,000,000 at any time outstanding;
(v)    Indebtedness of a Restricted Subsidiary of the Lead Borrower acquired
pursuant to a Permitted Acquisition (or Indebtedness assumed at the time of a
Permitted Acquisition of an asset securing such Indebtedness), provided that (x)
such Indebtedness was not incurred in connection with, or in anticipation or
contemplation of, such Permitted Acquisition and (y) the Consolidated Total Net
Leverage Ratio, determined on a Pro Forma Basis as of the last day of the most
recently ended Test Period for which Section 9.01 Financials were required to
have been delivered, shall not exceed 5.25 to 1.00;
(vi)    intercompany Indebtedness among the Lead Borrower and its Restricted
Subsidiaries to the extent permitted by Section 10.05(vi);





--------------------------------------------------------------------------------





(vii)    Indebtedness outstanding on the Closing Date and listed on Schedule
10.04 (“Existing Indebtedness”) and any subsequent extension, renewal or
refinancing thereof; provided that the aggregate principal amount of the
Indebtedness to be extended, renewed or refinanced does not increase from that
amount outstanding at the time of any such extension, renewal or refinancing,
plus accrued and unpaid interest and cash fees and expenses (including premium)
incurred in connection with such renewal, replacement or extension; provided,
however, that such refinancing Indebtedness: (x) has a Weighted Average Life to
Maturity at the time such refinancing Indebtedness is incurred which is not less
than the remaining Weighted Average Life to Maturity of the Indebtedness being
extended, renewed or refinanced; (y) to the extent such refinancing Indebtedness
extends, renews or refinances Indebtedness subordinated or pari passu to the
Loans, such refinancing Indebtedness is subordinated or pari passu to the Loans
at least to the same extent as the Indebtedness being extended, renewed or
refinanced; and (z) shall not include Indebtedness of a Subsidiary of the Lead
Borrower that is not a Subsidiary Guarantor that refunds, refinances, replaces,
renews, extends or defeases Indebtedness of a Borrower or a Subsidiary
Guarantor;
(viii)    [reserved];
(ix)    Indebtedness in respect of letters of credit or bonds backing
obligations under insurance policies or related to self-insurance obligations or
consisting of the financing of insurance premiums, in an aggregate amount not
exceeding $15,000,00020,000,000 at any time outstanding;
(x)    Indebtedness incurred in the ordinary course of business to finance
insurance premiums or take-or-pay obligations contained in supply arrangements;
(xi)    Indebtedness incurred in the ordinary course of business in respect of
netting services, overdraft protections, employee credit card programs,
automatic clearinghouse arrangements and other similar services in connection
with cash management and deposit accounts and Indebtedness in connection with
the honoring of a bank or other financial institution of a check, draft or
similar instrument drawn against insufficient funds in the ordinary course of
business, including in each case, Bank Product Debt;
(xii)    [reserved];
(xiii)    [reserved];
(xiv)    refinancings, renewals or extensions of any Indebtedness incurred
pursuant to clause (v) above, provided that the aggregate principal amount of
the Indebtedness to be refinanced, renewed or extended does not increase from
that amount outstanding at the time of any such refinancing, renewal or
extension, plus accrued and unpaid interest and cash fees and expenses
(including premium) incurred in connection with such renewal, replacement or
extension, and is on terms not less favorable in any material respect to the
Lenders;
(xv)    additional Indebtedness of the Lead Borrower and its Restricted
Subsidiaries not to exceed the greater of $20,000,00050,000,000 and 1.753.0% of
Consolidated Total Assets in aggregate principal amount outstanding at any time;





--------------------------------------------------------------------------------





(xvi)    Contingent Obligations for customs, stay, performance, appeal,
judgment, replevin and similar bonds and suretyship arrangements, and completion
guarantees and other obligations of a like nature, all in the ordinary course of
business;
(xvii)    Contingent Obligations to insurers required in connection with
worker’s compensation and other insurance coverage incurred in the ordinary
course of business;
(xviii)    guarantees made by the Lead Borrower or any of its Restricted
Subsidiaries of Indebtedness of the Lead Borrower or any of its Restricted
Subsidiaries permitted to be outstanding under this Section 10.04; provided that
such guarantees are permitted by Section 10.05;
(xix)    guarantees made by any Foreign Subsidiary of Indebtedness of any other
Foreign Subsidiary permitted to be outstanding under this Section 10.04;
(xx)    guarantees made by Restricted Subsidiaries acquired pursuant to a
Permitted Acquisition of Indebtedness acquired or assumed pursuant thereto in
accordance with Section 10.04, or any refinancing thereof pursuant to Section
10.04; provided that such guarantees may only be made by Restricted Subsidiaries
who were guarantors of the Indebtedness originally acquired or assumed pursuant
to Section 10.04 at the time of the consummation of the Permitted Acquisition to
which such Indebtedness relates;
(xxi)    customary Contingent Obligations in connection with sales, other
dispositions and leases permitted under Section 10.02 (but not in respect of
Indebtedness for borrowed money or Capitalized Lease Obligations) including
indemnification obligations with respect to leases, and guarantees of
collectability in respect of accounts receivable or notes receivable for up to
face value;
(xxii)    guarantees of Indebtedness of directors, officers, consultants and
employees of the Lead Borrower or any of its Restricted Subsidiaries in respect
of expenses of such Persons in connection with relocations and other ordinary
course of business purposes;
(xxiii)    guarantees of Indebtedness of a Person in connection with a Permitted
Joint Venture, provided that the aggregate principal amount of any Indebtedness
so guaranteed, when added to the aggregate amount of unreimbursed payments
theretofore made in respect of such guarantees and the amount of Investments
then outstanding (and deemed outstanding) under clause (xix) of Section 10.05,
shall not exceed the greater of $20,000,00050,000,000 and 1.753.0% of
Consolidated Total Assets;
(xxiv)    [reserved];
(xxv)    Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument drawn against insufficient
funds in the ordinary course of business, provided that such Indebtedness is
extinguished within two Business Days of its incurrence;
(xxvi)    (x) severance, pension and health and welfare retirement benefits or
the equivalent thereof to current and former officers, employees, consultants
and directors of the Lead Borrower or its Restricted Subsidiaries incurred in
the ordinary course of business, (y) Indebtedness representing deferred
compensation or equity-based compensation to current and





--------------------------------------------------------------------------------





former officers, employees, consultants and directors of the Lead Borrower and
the Restricted Subsidiaries and (z) Indebtedness consisting of promissory notes
issued by any Credit Party to current or former officers, directors, consultants
and employees, their respective estates, spouses or former spouses to finance
the purchase or redemption of Equity Interests of any Parent CompanyCredit Party
permitted by Section 10.03;
(xxvii)    [reserved];
(xxviii)    (x) guarantees made by the Lead Borrower or any of its Restricted
Subsidiaries of obligations (not constituting debt for borrowed money) of the
Lead Borrower or any of its Restricted Subsidiaries owing to vendors, suppliers
and other third parties incurred in the ordinary course of business and (y)
Indebtedness of any Credit Party (other than Holdingsthe Lead Borrower) as an
account party in respect of trade letters of credit issued in the ordinary
course of business;
(xxix)    Permitted Junior Debt of the Lead Borrower and its Restricted
Subsidiaries incurred under Permitted Junior Debt Documents so long as (i) all
such Indebtedness is incurred in accordance with the requirements of the
definition of Permitted Junior Notes or Permitted Junior Loans, as the case may
be, (ii) no Default or Event of Default then exists or would result therefrom,
(iii) 100% of the net proceeds therefrom shall be used for working capital or
other general corporate purchases (including without limitation, to finance one
or more Permitted Acquisitions and to pay fees in connection therewith), (iv)
the aggregate principal amount of secured Permitted Junior Debt issued or
incurred after the Closing Date shall not cause the Consolidated Senior Secured
Net Leverage Ratio, determined on a Pro Forma Basis as of the last day of the
most recently ended Test Period for which Section 9.01 Financials were required
to have been delivered, to exceed 5.253.75 to 1.00, (v) the aggregate principal
amount of unsecured Permitted Junior Debt issued or incurred after the Closing
Date shall not cause the Consolidated Total Net Leverage Ratio, determined on a
Pro Forma Basis as of the last day of the most recently ended Test Period for
which Section 9.01 Financials were required to have been delivered, to exceed
5.25 to 1.00 and (vi) the Lead Borrower shall have furnished to the
Administrative Agent a certificate from a Responsible Officer certifying as to
compliance with the requirements of preceding clauses (i), (ii), (iii), (iv) and
(v) and containing the calculations required by preceding clauses (iv) and (v);
provided that the amount of Permitted Junior Debt which may be incurred pursuant
to this clause (xxix) by non-Credit Parties shall not exceed $20,000,000;
(xxx)    Indebtedness arising out of Sale-Leaseback Transactions permitted by
Section 10.01(xviii);
(xxxi)    obligations in respect of deposits and progress or similar payments
arising in the ordinary course of business with respect to capital equipment and
construction projects; and
(xxxii)    all premiums (if any), interest (including post-petition interest),
fees, expenses, charges and additional or contingent interest on obligations
described in clauses (i) through (xxxi) above.
Section 10.05    Advances, Investments and Loans
The Lead Borrower will not, and will not permit any of its Restricted
Subsidiaries to, directly or indirectly, lend money or credit or make advances
to any Person, or purchase or acquire any stock, obligations or securities of,
or any other interest in, or make any capital contribution to, any other Person,
or purchase or own a futures contract





--------------------------------------------------------------------------------





or otherwise become liable for the purchase or sale of currency or other
commodities at a future date in the nature of a futures contract, or hold any
cash or Cash Equivalents or designate a Subsidiary as an Unrestricted Subsidiary
(each of the foregoing, an “Investment” and, collectively, “Investments” and
with the value of each Investment being measured at the time made and without
giving effect to subsequent changes in value or any write-ups, write-downs or
write-offs thereof but giving effect to any cash return or cash distributions
received by the Lead Borrower and its Restricted Subsidiaries with respect
thereto), except that the following shall be permitted:
(i)    the Lead Borrower and its Restricted Subsidiaries may acquire and hold
accounts receivable owing to any of them, if created or acquired in the ordinary
course of business and payable or dischargeable in accordance with customary
trade terms of the Lead Borrower or such Restricted Subsidiary;
(ii)    the Lead Borrower and its Restricted Subsidiaries may acquire and hold
cash and Cash Equivalents;
(iii)    the Lead Borrower and its Restricted Subsidiaries may hold the
Investments held by them on the Closing Date and described on Schedule
10.05(iii), and any modification, replacement, renewal or extension thereof that
does not increase the principal amount thereof unless any additional Investments
made with respect thereto are permitted under the other provisions of this
Section 10.05;
(iv)    the Lead Borrower and its Restricted Subsidiaries may acquire and hold
Investments (including debt obligations and Equity Interests) received in
connection with the bankruptcy or reorganization of suppliers and customers, and
Investments received in good faith settlement of delinquent obligations of, and
other disputes with, customers and suppliers arising in the ordinary course of
business;
(v)    the Lead Borrower and its Restricted Subsidiaries may enter into Swap
Contracts to the extent permitted by Section 10.04(ii);
(vi)    (a) the Lead Borrower and any Restricted Subsidiary may make
intercompany loans to and other investments in Credit Parties (other than
Holdings, unless otherwise permitted by Section 10.03), (b) any Foreign
Subsidiary may make intercompany loans to and other investments in any the Lead
Borrower or any of its Restricted Subsidiaries so long as in the case of such
intercompany loans to Credit Parties (other than Holdings), all payment
obligations of the respective Credit Parties are subordinated to their
obligations under the Credit Documents on terms reasonably satisfactory to the
Administrative Agent, (c) the Credit Parties may make intercompany loans to,
guarantees on behalf of, and other investments in, Permitted Joint Ventures and
Subsidiaries that are not Credit Parties so long as the aggregate amount of
outstanding loans, guarantees and other Indebtedness made pursuant to this
subclause (c) does not exceed the greater of $15,000,00050,000,000 and 1.53.0%
of Consolidated Total Assets, (d) any Restricted Subsidiary that is not a Credit
Party may make intercompany loans to, and other investments in, any other
Restricted Subsidiary that is also not a Credit Party and (e) Credit Parties may
make intercompany loans and other investments in any Restricted Subsidiary that
is not a Credit Party so long as such Investment is part of a series of
simultaneous Investments by Restricted Subsidiaries in other Restricted
Subsidiaries that results in the proceeds of the initial Investment being
invested in one or more Credit Parties (other than Holdingsthe Lead Borrower,
unless otherwise permitted by Section 10.03);
(vii)    Permitted Acquisitions shall be permitted in accordance with Section
9.14;





--------------------------------------------------------------------------------





(viii)    loans and advances by the Lead Borrower and its Restricted
Subsidiaries to officers, directors, consultants and employees of the Lead
Borrower and its Restricted Subsidiaries in an aggregate amount not exceeding
$10,000,000 at any time outstanding in connection with (i) business-related
travel, relocations and other ordinary course of business purposes (including
travel and entertainment expenses) shall be permitted and (ii) any such Person’s
purchase of Equity Interests of Holdings or any Parent Companythe Lead Borrower;
provided that no cash is actually advanced pursuant to this clause (ii) unless
immediately repaid;
(ix)    advances of compensation to employees of the Lead Borrower and its
Restricted Subsidiaries in the ordinary course of business;
(x)    non-cash consideration may be received in connection with any sale of
assets permitted pursuant to Section 10.02(ii) or (x);
(xi)    additional Restricted Subsidiaries of the Lead Borrower may be
established or created if the Lead Borrower and such Subsidiary comply with the
requirements of Section 9.12, if applicable; provided that to the extent any
such new Subsidiary is created solely for the purpose of consummating a
transaction pursuant to an acquisition permitted by this Section 10.05, and such
new Subsidiary at no time holds any assets or liabilities other than any merger
consideration contributed to it contemporaneously with the closing of such
transaction, such new Subsidiary shall not be required to take the actions set
forth in Section 9.12, as applicable, until the respective acquisition is
consummated (at which time the surviving or transferee entity of the respective
transaction and its Subsidiaries shall be required to so comply in accordance
with the provisions thereof);
(xii)    extensions of trade credit may be made in the ordinary course of
business (including advances made to distributors consistent with past
practice), Investments received in satisfaction or partial satisfaction of
previously extended trade credit from financially troubled account debtors,
Investments consisting of prepayments to suppliers made in the ordinary course
of business and loans or advances made to distributors in the ordinary course of
business;
(xiii)    earnest money deposits may be made to the extent required in
connection with Permitted Acquisitions and other Investments to the extent
permitted under Section 10.01(xxviii);
(xiv)    Investments in deposit accounts or securities accounts opened in the
ordinary course of business;
(xv)    Investments in the nature of pledges or deposits with respect to leases
or utilities provided to third parties in the ordinary course of business;
(xvi)    Investments in the ordinary course of business consisting of UCC
Article 3 endorsements for collection or deposit;
(xvii)    purchases of minority interests in non-Wholly-Owned Subsidiaries by
the Borrowers and the Guarantors; provided that the aggregate amount of such
purchases, when added to the aggregate amount of Dividends pursuant to Section
10.03(xiv), shall not exceed $5,000,00020,000,000;





--------------------------------------------------------------------------------





(xviii)    Investments (other than Permitted Acquisitions) so long as the
Payment Conditions are satisfied on a Pro Forma Basis immediately after giving
effect to such Investments;
(xix)    in addition to Investments permitted by clauses (i) through (xviii) and
(xx) through (xxxii) of this Section 10.05, the Lead Borrower and its Restricted
Subsidiaries may make additional loans, advances and other Investments to or in
a Person (including a Permitted Joint Venture) in an aggregate amount for all
loans, advances and other Investments made pursuant to this clause (xix), not to
exceed, when added to the aggregate amount then guaranteed under clause (xxiii)
of Section 10.04 and all unreimbursed payments theretofore made in respect of
guarantees pursuant to clause (xxiii) of Section 10.04, the greater of
$15,000,00050,000,000 and 1.53.0% of Consolidated Total Assets plus the amount
of cash common equity contributions to Holdings and by Holdings to the Lead
Borrower made at any time after the Closing Date through such time;
(xx)    the licensing, sublicensing or contribution of Intellectual Property
rights pursuant to arrangements with Persons other than the Lead Borrower and
the Restricted Subsidiaries in the ordinary course of business for fair market
value, as determined by the Lead Borrower or such Restricted Subsidiary, as the
case may be, in good faith;
(xxi)    loans and advances to any Parent Company in lieu of, and not in excess
of the amount of (after giving effect to any other loans, advances or Dividends
made to any Parent Company), Dividends permitted to be made to any Parent
Company in accordance with Section 10.03; provided that any such loan or advance
shall reduce the amount of such applicable Dividend thereafter permitted under
Section 10.03 by a corresponding amount (if such applicable subsection of
Section 10.03 contains a maximum amount);[reserved];
(xxii)    Investments to the extent that payment for such Investments is made
solely by the issuance of Equity Interests constituting common stock or
Qualified Preferred Stock of Holdings (or any Equity Interests of any other
Parent Company)the Lead Borrower to the seller of such Investments;
(xxiii)    Investments of a Person that is acquired and becomes a Restricted
Subsidiary or of a company merged or amalgamated or consolidated into any
Restricted Subsidiary, in each case after the Closing Date and in accordance
with this Section 10.05 and/or Section 10.02, as applicable, to the extent that
such Investments were not made in contemplation of or in connection with such
acquisition, merger, amalgamation or consolidation, do not constitute a material
portion of the aggregate assets acquired in such transaction and were in
existence on the date of such acquisition, merger, amalgamation or
consolidation;
(xxiv)    Investments in a Restricted Subsidiary that is not a Credit Party or
in a Joint Venture, in each case, to the extent such Investment is substantially
contemporaneously repaid in full with a dividend or other distribution from such
Restricted Subsidiary or Joint Venture;
(xxv)    to the extent that they constitute Investments, purchases and
acquisitions of inventory, supplies, materials and equipment or purchases of
contract rights or licenses or leases of Intellectual Property, in each case, in
the ordinary course of business;





--------------------------------------------------------------------------------





(xxvi)    Investments by the Lead Borrower and its Restricted Subsidiaries
consisting of deposits, prepayment and other credits to suppliers or landlords
made in the ordinary course of business;
(xxvii)    guaranties made in the ordinary course of business of obligations
owed to landlords, suppliers, customers, franchisees and licensees of the Lead
Borrower or its Subsidiaries;
(xxviii)    Investments consisting of the licensing, sublicensing or
contribution of Intellectual Property pursuant to joint marketing arrangements
with other Persons;
(xxix)    Investments in Unrestricted Subsidiaries having an aggregate fair
market value (measured on the date each such Investment was made and without
giving effect to subsequent changes in value), when taken together with all
other Investments made pursuant to this Section 10.05(xxix) that are at that
time outstanding not to exceed $15,000,00025,000,000, at any one time
outstanding;
(xxx)    Investments by the Lead Borrower or any Restricted Subsidiary in
Permitted Joint Ventures in an aggregate amount outstanding at any time (valued
at cost and net of any return representing return of (but not return on) any
such Investment) not to exceed the greater of $15,000,00050,000,000 and 1.53.0%
of Consolidated Total Assets;
(xxxi)    Investments by the Lead Borrower in (i) Landmarc Support Services
Limited, (ii) Computer Sciences Raytheon or (iii) Aerospace Testing Alliance, in
each case to fund or reimburse payments by such Permitted Joint Venture in
respect of its pension obligations solely to the extent the Lead Borrower or any
other Credit Party either received an amount equal to such Investment from a
third party for the purposes of funding such pension obligations or is entitled
to reimbursement for such amount from a third party; and
(xxxii)    deposits and progress or similar payments made in the ordinary course
of business with respect to capital equipment and construction projects.
Section 10.06    Transactions with Affiliates
The Lead Borrower will not, and will not permit any of its Restricted
Subsidiaries to, enter into any transaction or series of related transactions
with any Affiliate of the Lead Borrower or any of its Subsidiaries, other than
on terms and conditions deemed in good faith by the board of directors of the
Lead Borrower (or any committee thereof) to be not less favorable to the Lead
Borrower or such Restricted Subsidiary as would reasonably be obtained by the
Lead Borrower or such Restricted Subsidiary at that time in a comparable
arm’s-length transaction with a Person other than an Affiliate, except:
(i)    Dividends may be paid to the extent provided in Section 10.03;
(ii)    loans and other transactions among Holdings, the Lead Borrower and its
Restricted Subsidiaries (and any Parent Company) may be made to the extent
otherwise expressly permitted under Section 10;
(iii)    customary fees and indemnification (including the reimbursement of
out-of-pocket expenses) may be paid to directors of Holdings, the Lead Borrower
and its Restricted





--------------------------------------------------------------------------------





Subsidiaries (and, to the extent directly attributable to the operations of the
Lead Borrower and the other Restricted Subsidiaries, to any other Parent
Company);
(iv)    Holdings, the Lead Borrower and its Restricted Subsidiaries may enter
into, and may make payments under, employment or other service-related
agreements, employee benefits plans, incentive plans, indemnification
provisions, stay bonuses, severance and other similar compensatory arrangements
with current and former officers, employees, consultants and directors of
Holdings, the Lead Borrower and its Restricted Subsidiaries in the ordinary
course of business;
(v) so long as no Event of Default shall exist (both before and immediately
after giving effect thereto) under Section 11.01 or 11.05, Holdings and/or the
Lead Borrower may pay fees to the Sponsor or the Sponsor Affiliates (or dividend
such funds to any Parent Company to be paid to the Sponsor or the Sponsor
Affiliates) in an amount not to exceed $5,000,000 in any calendar year and
perform its other obligations pursuant to the terms of the Advisory Agreement as
in effect on the Closing Date; provided further that upon the occurrence and
during the continuance of Event of Default under Section 11.01 or 11.05, such
amounts may accrue on a subordinated basis, but not be payable in cash during
such period, but all such accrued amounts (plus accrued interest, if any, with
respect thereto) may be payable in cash upon the cure or waiver of such Event of
Default;
(v)    [reserved];
(vi)    the Transaction (including Transaction Costs) shall be permitted;
(vii)    to the extent not otherwise prohibited by this Agreement, transactions
between or among the Lead Borrower and any of its Restricted Subsidiaries shall
be permitted (including equity issuances); the Borrowers may make payments (or
make dividends to a Parent Company to make payments) to reimburse the Sponsor or
the Sponsor Affiliates for its reasonable out-of-pocket expenses, and to
indemnify it, pursuant to the terms of the Advisory Agreement entered into in
connection with the Transaction, as in effect on the Closing Date, subject to
amendments not adverse to the Lenders in any material respect;
(viii)    transactions described on Schedule 10.06(x) or any amendment thereto
to the extent such an amendment is not adverse to the Lenders in any material
respect;
(ix)    Investments in the Lead Borrower’s Subsidiaries and Permitted Joint
Ventures (to the extent any such Subsidiary that is not a Restricted Subsidiary
or any such Permitted Joint Venture is only an Affiliate as a result of
Investments by Holdingsthe Lead Borrower and the Restricted Subsidiaries in such
Subsidiary or Permitted Joint Venture) to the extent otherwise permitted under
Section 10.05;
(x)    any payments required to be made pursuant to the Acquisition Agreement;
and
(xi)    transactions between the Lead Borrower and any Person that is an
Affiliate solely due to the fact that a director of such Person is also a
director of the Lead Borrower or any Parent Company; provided, however, that
such director abstains from voting as a director of the Lead Borrower or such
Parent Company, as the case may be, on any matter involving such other Person;.





--------------------------------------------------------------------------------





(xii) payments by the Lead Borrower or any of its Restricted Subsidiaries to the
Sponsor or any Parent Company for any financial advisory, financing,
underwriting or placement services or in respect of other investment banking
activities, including, without limitation, in connection with the acquisitions
or divestitures, which payments are approved by a majority of the board of
directors of the Lead Borrower in good faith;
(xiii) [reserved]; and
(xiv) the issuance of Equity Interests in the form of common stock or Qualified
Preferred Stock or phantom equity to the Sponsor or any Parent Company, or to
any current or former director, officer, employee or consultant thereof.
Notwithstanding anything to the contrary contained above in this Section 10.06,
in no event shall the Lead Borrower or any of its Restricted Subsidiaries pay
any management, consulting or similar fee to the Sponsor or any Affiliate of the
Sponsor except as specifically provided in clauses (v) and (vii) of this Section
10.06.
Section 10.07    Limitations on Payments, Certificate of Incorporation, By-Laws
and Certain Other Agreements, etc.
The Lead Borrower will not, and will not permit any of its Restricted
Subsidiaries to:
(a)    make (or give any notice (other than any such notice that is expressly
contingent upon the repayment in full in cash of all Obligations other than any
indemnification obligations arising hereunder which are not due and payable) in
respect of) any voluntary or optional payment or prepayment on or redemption or
acquisition for value of, or any prepayment or redemption as a result of any
asset sale, Change of Control or similar event of (including, in each case
without limitation, by way of depositing with the trustee with respect thereto
or any other Person money or securities before due for the purpose of paying
when due), any Indebtedness under the Second Lien Credit Documents or
Refinancing Notes or Refinancing Term Loans (other than Refinancing Notes or
Refinancing Term Loans secured by Liens ranking pari passu with the Liens
securing the Indebtedness under the First Lien Credit Agreement), except that
(A) the Lead Borrower may consummate the Transaction, and (B) so long as no
Default under Section 11.01 or 11.05 and no Event of Default then exists or
would exist immediately after giving effect to the respective repayment,
redemption or repurchase, Indebtedness under the Second Lien Credit Documents
and Refinancing Notes or Refinancing Term Loans may be repaid, redeemed,
repurchased or defeased (so long as then retired or the required deposit under
the applicable indenture is then made) or the applicable indenture discharged
(so long as any such Indebtedness under the Second Lien Credit Documents,
Refinancing Notes or Refinancing Term Loans will be paid in full within the time
period set forth in the applicable indenture or credit document), (i) so long as
the Payment Conditions are satisfied on a Pro Forma Basis immediately after
giving effect to the consummation of the proposed repayment or prepayment and
(ii) with amounts not to exceed $35,000,000, less any amounts used under Section
10.03(xv) or Section 10.07(b)(ii); provided that nothing in this clause (a)
shall be deemed to limit the ability to consummate the Transaction (including
the repayment, redemption and defeasance (and the giving of notice with respect
thereto) in connection with the Existing Credit Agreement Refinancing on the
Closing Date;
(b)    make (or give any notice (other than any such notice that is expressly
contingent upon the repayment in full in cash of all Obligations other than any
indemnification obligations arising hereunder which are not due and payable) in
respect of) any voluntary or optional payment or prepayment on or redemption or
acquisition for value of, or any prepayment or redemption as a result of any
asset sale, Change of Control or similar event of (including, in each case
without limitation, by way of depositing with the trustee with respect thereto
or any other Person money or securities before due for the purpose of paying
when due), any Permitted Junior Debt, except that so long as no Default under
Section 11.01 or 11.05 and no Event of Default then exists or would exist
immediately after giving effect to the respective





--------------------------------------------------------------------------------





repayment, redemption or repurchase, Permitted Junior Debt may be repaid,
redeemed, repurchased or defeased (so long as then retired or the required
deposit under the applicable indenture is then made) or the applicable indenture
discharged (so long as the Permitted Junior Debt will be paid in full within the
time period set forth in the applicable indenture) (i) so long as the Payment
Conditions are satisfied on a Pro Forma Basis immediately after giving effect to
the consummation of the proposed repayment or prepayment and (ii) with amounts
not to exceed $35,000,000, less any amounts used under Section 10.03(xv) or
10.07(a)(B)(ii);
(c)    amend or modify, or permit the amendment or modification of any provision
of, any Second Lien Credit Document or documentation governing any Refinancing
Notes or Refinancing Term Loans (after the entering into thereof) other than any
amendment or modification that is not adverse to the interests of the Lenders in
any material respect;
(d)    amend or modify, or permit the amendment or modification of any provision
of, any Permitted Junior Debt Document (after the entering into thereof) with a
principal amount in excess of the Threshold Amount, other than any amendment or
modification that is not adverse to the interests of the Lenders in any material
respect; or
(e)    amend, modify or change its certificate or articles of incorporation
(including, without limitation, by the filing or modification of any certificate
or articles of designation) or certificate of formation; limited liability
company agreement or by-laws (or the equivalent organizational documents);
accounting policies, reporting policies or fiscal year (except as required by
U.S. GAAP), as applicable, or any agreement entered into by it with respect to
its Equity Interests, or enter into any new agreement with respect to its Equity
Interests, unless such amendment, modification, change or other action
contemplated by this clause (e) could not reasonably be expected to be adverse
in any material respect to the interests of the Lenders.
Section 10.08    Limitation on Certain Restrictions on Subsidiaries
The Lead Borrower will not, and will not permit any of its Restricted
Subsidiaries to, directly or indirectly, create or otherwise cause or suffer to
exist or become effective any consensual encumbrance or restriction on the
ability of any such Restricted Subsidiary to (a) pay dividends or make any other
distributions on its capital stock or any other interest or participation in its
profits owned by the Lead Borrower or any of its Restricted Subsidiaries, or pay
any Indebtedness owed to the Lead Borrower or any of its Restricted
Subsidiaries, (b) make loans or advances to the Lead Borrower or any of its
Restricted Subsidiaries or (c) transfer any of its properties or assets to the
Lead Borrower or any of its Restricted Subsidiaries, except for such
encumbrances or restrictions existing under or by reason of:
(i)    applicable law;
(ii)    this Agreement and the other Credit Documents, the First Lien Credit
Agreement, the Second Lien Credit Agreement, and other definitive documentation
entered into in connection therewith;
(iii)    any Refinancing Term Loans and Refinancing Note Documents;
(iv)    customary provisions restricting subletting or assignment of any lease
governing any leasehold interest of the Lead Borrower or any of its Restricted
Subsidiaries;
(v)    customary provisions restricting assignment of any licensing agreement
(in which the Lead Borrower or any of its Restricted Subsidiaries is the
licensee) or other contract entered into by the Lead Borrower or any of its
Restricted Subsidiaries in the ordinary course of business;





--------------------------------------------------------------------------------





(vi)    restrictions on the transfer of any asset pending the close of the sale
of such asset;
(vii)    any agreement or instrument governing Indebtedness assumed in
connection with a Permitted Acquisition, to the extent the relevant encumbrance
or restriction was not agreed to or adopted in connection with, or in
anticipation of, the respective Permitted Acquisition and does not apply to the
Lead Borrower or any Restricted Subsidiary of the Lead Borrower, or the
properties of any such Person, other than the Persons or the properties acquired
in such Permitted Acquisition;
(viii)    encumbrances or restrictions on cash or other deposits or net worth
imposed by customers under agreements entered into in the ordinary course of
business;
(ix)    any agreement or instrument relating to Indebtedness of a Foreign
Subsidiary incurred pursuant to Section 10.04 to the extent such encumbrance or
restriction only applies to such Foreign Subsidiary;
(x)    an agreement effecting a refinancing, replacement or substitution of
Indebtedness issued, assumed or incurred pursuant to an agreement or instrument
referred to in clause (vii) above; provided that the provisions relating to such
encumbrance or restriction contained in any such refinancing, replacement or
substitution agreement are no less favorable to the Lead Borrower or the Lenders
in any material respect than the provisions relating to such encumbrance or
restriction contained in the agreements or instruments referred to in such
clause (vii);
(xi)    restrictions on the transfer of any asset subject to a Lien permitted by
Section 10.01;
(xii)    restrictions and conditions imposed by the terms of the documentation
governing any Indebtedness of a Restricted Subsidiary of the Lead Borrower that
is not a Credit Party, which Indebtedness is permitted by Section 10.04;
(xiii)    customary provisions in joint venture agreements and other similar
agreements applicable to joint ventures permitted under Section 10.05 and
applicable solely to such joint venture;
(xiv)    on or after the execution and delivery thereof, the Permitted Junior
Debt Documents and the definitive documentation relating to any Permitted First
Lien Notes and Refinancing Notes;
(xv)    customary restrictions in respect of intellectual property contained in
licenses or sublicenses of, or other grants of rights to use or exploit, such
intellectual property; and
(xvi)    negative pledges and restrictions on Liens in favor of any holder of
Indebtedness for borrowed money permitted under Section 10.04 but only if such
negative pledge or restriction expressly permits Liens for the benefit of the
Administrative Agent and/or the Collateral Agent and the Secured Creditors with
respect to the credit facilities established hereunder and the Obligations under
the Credit Documents on a senior basis and without a requirement that such
holders of such Indebtedness be secured by such Liens securing the Obligations
under the Credit Documents equally and ratably or on a junior basis.





--------------------------------------------------------------------------------





Section 10.09    Business
(a) The Lead Borrower will not permit at any time the business activities taken
as a whole conducted by the Lead Borrower and its Restricted Subsidiaries to be
materially different from the business activities taken as a whole conducted by
the Lead Borrower and its Restricted Subsidiaries on the Closing Date (after
giving effect to the Transaction) and Similar Business.
(b) Holdings will not engage in any business other than its ownership of the
capital stock of, and the management of, the Lead Borrower and, indirectly, its
Subsidiaries and activities incidental thereto; provided that Holdings may
engage in those activities that are incidental to (i) the maintenance of its
existence in compliance with applicable law, (ii) legal, tax and accounting
matters in connection with any of the foregoing or following activities, (iii)
the entering into, and performing its obligations under, this Agreement and the
Advisory Agreement, (iv) the issuance, sale or repurchase of its Equity
Interests and the receipt of capital contributions, (v) the making of dividends
or distributions on its Equity Interests, (vi) the filing of registration
statements, and compliance with applicable reporting and other obligations,
under federal, state or other securities laws, (vii) the listing of its equity
securities and compliance with applicable reporting and other obligations in
connection therewith, (viii) the retention of (and the entry into, and exercise
of rights and performance of obligations in respect of, contracts and agreements
with) transfer agents, private placement agents, underwriters, counsel,
accountants and other advisors and consultants, (ix) the performance of
obligations under and compliance with its certificate of incorporation and
by-laws, or any applicable law, ordinance, regulation, rule, order, judgment,
decree or permit, including, without limitation, as a result of or in connection
with the activities of its Subsidiaries, (x) the incurrence and payment of its
operating and business expenses and any taxes for which it may be liable
(including reimbursement to Affiliates for such expenses paid on its behalf),
(xi) the consummation of the Transaction, and (xii) the making of loans to or
other Investments in, or incurrence of Indebtedness from, the Lead Borrower or
in the case of incurrence of Indebtedness, from any Wholly-Owned Domestic
Subsidiary, which is a Subsidiary Guarantor, as and to the extent not prohibited
by this Agreement.
Section 10.10    Negative Pledges
The Lead Borrower shall not, and shall not permit any of its Restricted
Subsidiaries to, agree or covenant with any Person to restrict in any way its
ability to grant any Lien on its assets in favor of the Lenders, other than
pursuant to the Intercreditor Agreement, any Additional Intercreditor Agreement
or any other intercreditor agreement contemplated by this agreement, and except
that this Section 10.10 shall not apply to:
(i)    any covenants contained in this Agreement or any other Credit Documents
or that exist on the Closing Date;
(ii)    covenants existing under the First Lien Credit Agreement as in effect on
the Closing Date and the other credit documents pursuant thereto;
(iii)    the covenants contained in the Second Lien Credit Agreement, any
Refinancing Term Loans, any Refinancing Note Documents, any Permitted First Lien
Notes or any Permitted Junior Debt (in each case so long as same do not restrict
the granting of Liens to secure Indebtedness pursuant to this Agreement);
(iv)    covenants and agreements made in connection with any agreement relating
to secured Indebtedness permitted by this Agreement but only if such covenant or
agreement applies solely to the specific asset or assets to which such Lien
relates;





--------------------------------------------------------------------------------





(v)    customary provisions in leases, subleases, licenses or sublicenses and
other contracts restricting the right of assignment thereof;
(vi)    customary provisions in joint venture agreements and other similar
agreements applicable to joint ventures that are applicable solely to such joint
venture;
(vii)    restrictions imposed by law;
(viii)    customary restrictions and conditions contained in agreements relating
to any sale of assets or Equity Interests pending such sale, provided such
restrictions and conditions apply only to the Person or property that is to be
sold;
(ix)    contractual obligations binding on a Restricted Subsidiary at the time
such Restricted Subsidiary first becomes a Restricted Subsidiary, so long as
such contractual obligations were not entered into solely in contemplation of
such Person becoming a Restricted Subsidiary;
(x)    negative pledges and restrictions on Liens in favor of any holder of
Indebtedness for borrowed money entered into after the Closing Date and
otherwise permitted under Section 10.04 but only if such negative pledge or
restriction expressly permits Liens for the benefit of the Administrative Agent
and/or the Collateral Agent and the Secured Creditors with respect to the credit
facilities established hereunder and the Obligations under the Credit Documents
on a senior basis and without a requirement that such holders of such
Indebtedness be secured by such Liens securing the Obligations under the Credit
Documents equally and ratably or on a junior basis;
(xi)    restrictions on any Foreign Subsidiary pursuant to the terms of any
Indebtedness of such Foreign Subsidiary permitted to be incurred hereunder;
(xii)    restrictions on cash or other deposits imposed by customers under
contracts entered into in the ordinary course of business; and
(xiii)    any restrictions on Liens imposed by any amendments, modifications,
restatements, renewals, increases, supplements, refundings, replacements or
refinancings of the contracts, instruments or obligations referred to in clauses
(i), (ii), (iii), (ix), (x) and (xi) above; provided that such amendments,
modifications, restatements, renewals, increases, supplements, refundings,
replacements or refinancings are, in the good faith judgment of the Lead
Borrower, no more restrictive with respect to such encumbrance and other
restrictions than those prior to such amendment, modification, restatement,
renewal, increase, supplement, refunding, replacement or refinancing.
Section 10.11    Financial Covenant
(a)    The Lead Borrower and its Restricted Subsidiaries shall, on any date when
Availability is less than the greater of (a) 12.5% of the Aggregate Commitments,
and (b) $10,000,00017,500,000 (the “FCCR Test Amount”), have a Consolidated
Fixed Charge Coverage Ratio of at least 1.0 to 1.0, tested for the four fiscal
quarter period ending on the last day of the most recently ended fiscal quarter
for which the Lead Borrower was required to deliver Section 9.01 Financials, and
at the end of each succeeding fiscal quarter thereafter until the date on which
Availability has exceeded the FCCR Test Amount for 30 consecutive days.





--------------------------------------------------------------------------------





(b)    For purposes of determining compliance with the financial covenant set
forth in Section 10.11(a) above, cash equity contributions (which equity shall
be common equity or otherwise in a form reasonably acceptable to the
Administrative Agent) made to Holdings (which shall be contributed in cash to
the common equity of the Lead Borrower) after the end of the relevant fiscal
quarter and on or prior to the day that is 10 Business Days after the Lead
Borrower and its Restricted Subsidiaries become subject to testing the financial
covenant under clause (a) of this Section 10.11 for such fiscal quarter (such
10-Business Day period being referred to herein as the “Interim Period”) will,
at the request of the Lead Borrower, be included in the calculation of
Consolidated EBITDA solely for the purposes of determining compliance with such
financial covenant at the end of such fiscal quarter and applicable subsequent
periods which include such fiscal quarter (any such equity contribution so
included in the calculation of Consolidated EBITDA, a “Specified Equity
Contribution”); provided that (a) Specified Equity Contributions may be made no
more than two times in any twelve fiscal month period and no more than five
times during the term of this Agreement, (b) the amount of any Specified Equity
Contribution shall be no greater than the amount required to cause the Borrowers
to be in pro forma compliance with such financial covenant, (c) the Borrowers
shall not be permitted to borrow hereunder during the Interim Period until the
relevant Specified Equity Contribution has been made, (d) all Specified Equity
Contributions shall be disregarded for purposes of determining any baskets
calculated on the basis of Consolidated EBITDA contained herein and in the other
Credit Documents, (e) there shall be no pro forma or other reduction in
Indebtedness with the proceeds of any Specified Equity Contribution for
determining compliance with the financial covenant for the fiscal quarter in
which such Specified Equity Contribution is made and (f) from the date of the
Administrative Agent’s receipt of a written notice from the Lead Borrower that
the Lead Borrower intends to exercise its cure rights under this Section
10.11(b) through the last Business Day of the Interim Period, neither the
Administrative Agent nor any Lender shall have any right to accelerate the Loans
or terminate the Commitments, and none of the Administrative Agent nor any
Lender shall have any right to foreclose on or take possession of the Collateral
or any other right or remedy under the Credit Documents that would be available
on the basis of an Event of Default resulting from the failure to comply with
Section 10.11(a).
ARTICLE 11    Events of Default
Upon the occurrence of any of the following specified events (each, an “Event of
Default”):
Section 11.01    Payments
Any Borrower shall (i) default in the payment when due of any principal of any
Loan or any Note or (ii) default, and such default shall continue unremedied for
five or more Business Days, in the payment when due of any interest on any Loan
or Note, or any Fees or any other amounts owing hereunder or under any other
Credit Document; or
Section 11.02    Representations, etc.
Any representation, warranty or statement made or deemed made by any Credit
Party herein or in any other Credit Document or in any certificate delivered to
the Administrative Agent, the Collateral Agent or any Lender pursuant hereto or
thereto shall prove to be untrue in any material respect on the date as of which
made or deemed made; or
Section 11.03    Covenants
Holdings, theThe Lead Borrower or any of its Restricted Subsidiaries shall (i)
default in the due performance or observance by it of any term, covenant or
agreement contained in Section 9.01(f)(i) (solely with respect to any notice of
Default or Event of Default under this Agreement), 9.02(b), 9.04 (as to the Lead
Borrower), 9.08, 9.11, 9.14(a), 9.17(c) (other than any such default which is
not directly caused by the action or inaction of





--------------------------------------------------------------------------------





Holdings, the Lead Borrower or any of its Restricted Subsidiaries, which such
default shall be subject to clause (iii) below), or Section 10, (ii) fail to
deliver a Borrowing Base Certificate required to be delivered pursuant to
Section 9.17(a) within five (5) Business Days of the date such Borrowing Base
Certificate is required to be delivered (other than during the occurrence of a
Liquidity Event, in which case such period shall be three (3) Business Days),
(iii) default in the due performance or observance by it of any other term,
covenant or agreement contained in this Agreement or in any other Credit
Document (other than those set forth in Sections 11.01 and 11.02), and such
default shall continue unremedied for a period of 30 days after written notice
thereof to the defaulting party by the Administrative Agent or the Required
Lenders; or
Section 11.04    Default Under Other Agreements
(i) Holdings, theThe Lead Borrower or any of its Restricted Subsidiaries shall
(x) default in any payment of any Indebtedness (other than the Obligations)
beyond the period of grace, if any, provided in an instrument or agreement under
which such Indebtedness was created or (y) default in the observance or
performance of any agreement or condition relating to any Indebtedness (other
than the Obligations) or contained in any instrument or agreement evidencing,
securing or relating thereto, or any other event shall occur or condition exist,
the effect of which default or other event or condition is to cause, or to
permit the holder or holders of such Indebtedness (or a trustee or agent on
behalf of such holder or holders) to cause (determined without regard to whether
any notice is required), any such Indebtedness to become due prior to its stated
maturity or (ii) any Indebtedness (other than the Obligations) of Holdings, the
Lead Borrower or any of its Restricted Subsidiaries shall be declared to be (or
shall become) due and payable, or required to be prepaid other than by a
regularly scheduled required prepayment, prior to the stated maturity thereof,
provided that (A) it shall not be a Default or an Event of Default under this
Section 11.04 unless the aggregate principal amount of all Indebtedness as
described in preceding clauses (i) and (ii) is at least equal to the Threshold
Amount and (B) the preceding clause (ii) shall not apply to Indebtedness that
becomes due as a result of a voluntary sale or transfer of the property or
assets securing such Indebtedness, if such sale or transfer is otherwise
permitted hereunder; or
Section 11.05    Bankruptcy, etc.
Holdings, the The Lead Borrower or any of its Restricted Subsidiaries (other
than any Immaterial Subsidiary, whether or not so designated) shall commence a
voluntary case concerning itself under Title 11 of the United States Code
entitled “Bankruptcy,” as now or hereafter in effect, or any successor thereto
(the “Bankruptcy Code”); or an involuntary case is commenced against Holdings,
the Lead Borrower or any of its Restricted Subsidiaries (other than any
Immaterial Subsidiary, whether or not so designated), and the petition is not
dismissed within 60 days, after commencement of the case; or a custodian (as
defined in the Bankruptcy Code), receiver, receiver-manager, trustee, monitor is
appointed for, or takes charge of, all or substantially all of the property of
Holdings, the Lead Borrower or any of its Restricted Subsidiaries (other than
any Immaterial Subsidiary, whether or not so designated), or Holdings, the Lead
Borrower or any of its Restricted Subsidiaries (other than any Immaterial
Subsidiary, whether or not so designated) commences any other proceeding under
any reorganization, bankruptcy, insolvency, arrangement, winding-up, adjustment
of debt, relief of debtors, dissolution, insolvency or liquidation or similar
law of any jurisdiction whether now or hereafter in effect relating to Holdings,
the Lead Borrower or any of its Restricted Subsidiaries (other than any
Immaterial Subsidiary, whether or not so designated), or there is commenced
against Holdings, the Lead Borrower or any of its Restricted Subsidiaries (other
than any Immaterial Subsidiary, whether or not so designated) any such
proceeding which remains undismissed for a period of 60 days, or Holdings, the
Lead Borrower or any of its Restricted Subsidiaries (other than any Immaterial
Subsidiary, whether or not so designated) is adjudicated insolvent or bankrupt;
or any order of relief or other order approving any such case or proceeding is
entered; or Holdings, the Lead Borrower or any of its Restricted Subsidiaries
(other than any Immaterial Subsidiary, whether or not so designated) suffers any
appointment of any custodian, receiver, receiver-manager, trustee, monitor or
the like for it or any substantial part of its property to continue undischarged
or unstayed for a period of 60 days; or Holdings, the Lead Borrower or any of
its Restricted Subsidiaries (other than any Immaterial Subsidiary, whether or
not so designated) makes a general assignment for the benefit of creditors; or
any corporate, limited liability company or similar action is taken by Holdings,
the Lead Borrower or any of its Restricted Subsidiaries (other than any
Immaterial Subsidiary, whether or not so designated) for the purpose of
effecting any of the foregoing; or





--------------------------------------------------------------------------------





Section 11.06    ERISA
(a) An ERISA Event has occurred with respect to a Plan or Multiemployer Plan
which has resulted or would reasonably be expected to result in a Material
Adverse Effect; (b) there is or arises Unfunded Pension Liability which has
resulted or would reasonably be expected to result in a Material Adverse Effect,
(c) there is or arises any withdrawal liability incurred by the Lead Borrower or
any Restricted Subsidiary of the Lead Borrower under Section 4201 of ERISA,
resulting from the Lead Borrower, any Restricted Subsidiary of the Lead Borrower
or the ERISA Affiliates complete withdrawal from any or all Multiemployer Plans
which has resulted or would reasonably be expected to result in a Material
Adverse Effect, (d) a Foreign Pension Plan has failed to comply with, or be
funded in accordance with, applicable law which has resulted or would reasonably
be expected to result in a Material Adverse Effect, or (e) the Lead Borrower or
any of its Restricted Subsidiaries has incurred any obligation in connection
with the termination of, or withdrawal from, any Foreign Pension Plan that, in
each case, has resulted or would reasonably be expected to result in a Material
Adverse Effect; or
Section 11.07    Documents
Any Credit Document shall cease to be, or shall be asserted by any Credit Party
not to be, in full force and effect, or any of the Security Documents shall
cease to be in full force and effect, or shall cease to give the Collateral
Agent for the benefit of the Secured Creditors the Liens, rights, powers and
privileges purported to be created thereby (including, without limitation (to
the extent provided therein), a perfected security interest, to the extent
required by the Credit Documents, in, and Lien on, all of the Collateral (other
than (x) any immaterial portion of the Collateral or (y) the failure of the
Collateral Agent (or the First Lien Collateral Agent) to maintain possession of
possessory collateral delivered to it), in favor of the Collateral Agent,
superior to and prior to the rights of all third Persons (except as permitted by
Section 10.01), and subject to no other Liens (except as permitted by Section
10.01)); or
Section 11.08    Guaranties
Any Guaranty or any provision thereof shall cease to be in full force or effect
as to any Guarantor (other than any Guarantor otherwise qualifying as an
Excluded Subsidiary, whether or not so designated), or any Guarantor or any
Person acting for or on behalf of such Guarantor shall deny or disaffirm in
writing such Guarantor’s obligations under the Guaranty to which it is a party
or any Guarantor (other than any Guarantor otherwise qualifying as an Excluded
Subsidiary, whether or not so designated) shall default in the due performance
or observance of any term, covenant or agreement on its part to be performed or
observed pursuant to the Guaranty to which it is a party; or
Section 11.09    Judgments
One or more judgments or decrees shall be entered against Holdings, the Lead
Borrower or any Restricted Subsidiary (other than any Immaterial Subsidiary) of
the Lead Borrower involving in the aggregate for Holdings, the Lead Borrower and
its Restricted Subsidiaries (other than any Immaterial Subsidiary) a liability
or liabilities (not paid or fully covered by a reputable and solvent insurance
company with respect to judgments for the payment of money) and such judgments
and decrees either shall be final and non-appealable or shall not be vacated,
discharged or stayed or bonded pending appeal for any period of 60 consecutive
days, and the aggregate amount of all such judgments and decrees (to the extent
not paid or fully covered by such insurance company) equals or exceeds the
Threshold Amount; or
Section 11.10    Change of Control
A Change of Control shall occur;
then and in any such event, and at any time thereafter, if any Event of Default
shall then be continuing, the Administrative Agent, upon the written request of
the Required Lenders, shall by written notice to the Lead





--------------------------------------------------------------------------------





Borrower, take any or all of the following actions, without prejudice to the
rights of the Administrative Agent, any Lender or the holder of any Note to
enforce its claims against any Credit Party (provided that, if an Event of
Default specified in Section 11.05 shall occur with respect to any Credit Party,
the result which would occur upon the giving of written notice by the
Administrative Agent as specified in clauses (i) and (ii) below shall occur
automatically without the giving of any such notice): (i) declare the Aggregate
Commitments terminated, whereupon all Commitments of each Lender shall forthwith
terminate immediately; (ii) declare the principal of and any accrued interest in
respect of all Loans and the Notes and all Obligations owing hereunder and
thereunder to be, whereupon the same shall become, forthwith due and payable
without presentment, demand, protest or other notice of any kind, all of which
are hereby waived by each Credit Party; (iii) enforce, as Collateral Agent, all
of the Liens and security interests created pursuant to the Security Documents;
(iv) enforce each Guaranty, (v) terminate, reduce or condition any Revolving
Commitment, or make any adjustment to the Borrowing Base and (vi) require the
Credit Parties to Cash Collateralize LC Obligations, and, if the Credit Parties
fail promptly to deposit such Cash Collateral, the Administrative Agent may (and
shall upon the direction of Required Lenders) advance the required Cash
Collateral as Revolving Loans (whether or not an Overadvance exists or is
created thereby, or the conditions in Section 7.01 are satisfied).
Section 11.11    Application of Funds
After the exercise of remedies provided for above (or after the Loans have
automatically become immediately due and payable and the LC Exposure has
automatically been required to be Cash Collateralized as set forth above), any
amounts received on account of the Obligations (including without limitation,
proceeds received by the Administrative Agent in respect of any sale of,
collection from, or other realization upon, all or any part of the Collateral
(including, without limitation, pursuant to the exercise by the Administrative
Agent of its remedies during the continuance of an Event of Default) or
otherwise received on account of the Obligations) shall, subject to the
provisions of Sections 2.11 and 2.13(j), be applied in the following order:
First, to the payment of all reasonable costs and out-of-pocket expenses, fees,
commissions and taxes of such sale, collection or other realization including,
without limitation, compensation to the Administrative Agent and its agents and
counsel, and all expenses, liabilities and advances made or incurred by the
Administrative Agent in connection therewith;
Second, to the payment of all other reasonable costs and out-of-pocket expenses
of such sale, collection or other realization including, without limitation,
costs and expenses and all costs, liabilities and advances made or incurred by
the other Secured Creditors in connection therewith (other than in respect of
Secured Bank Product Obligations);
Third, to interest then due and payable on the Lead Borrower’s Swingline Loan;
Fourth, to the principal balance of the Swingline Loan outstanding until the
same has been prepaid in full;
Fifth, to interest then due and payable on Revolving Loans and other amounts due
pursuant to Sections 3.01, 3.02 and 5.01;
Sixth, to Cash Collateralize all LC Exposures (to the extent not otherwise Cash
Collateralized pursuant to the terms hereof) plus any accrued and unpaid
interest thereon;
Seventh, to the principal balance of Revolving Borrowings then outstanding and
all Obligations on account of Noticed Hedges with Secured Creditors, pro rata;
Eighth, to all other Obligations pro rata; and





--------------------------------------------------------------------------------





Ninth, the balance, if any, as required by the Intercreditor Agreement or any
Additional Intercreditor Agreement or, in the absence of any such requirement,
to the Person lawfully entitled thereto (including the applicable Credit Party
or its successors or assigns).
Amounts used to Cash Collateralize the aggregate undrawn amount of Letters of
Credit pursuant to clause Sixth above shall be applied to satisfy drawings under
such Letters of Credit as they occur. If any amount remains on deposit as Cash
Collateral after all Letters of Credit have either been fully drawn or expired,
such remaining amount shall be applied to the other Obligations, if any, in the
order set forth above. Amounts distributed with respect to any Secured Bank
Product Obligations shall be the lesser of the maximum Secured Bank Product
Obligations last reported to the Administrative Agent or the actual Secured Bank
Product Obligations as calculated by the methodology reported to the
Administrative Agent for determining the amount due. The Administrative Agent
shall have no obligation to calculate the amount to be distributed with respect
to any Secured Bank Product Obligations, and may request a reasonably detailed
calculation of such amount from the applicable Secured Creditor. If a Secured
Creditor fails to deliver such calculation within five Business Days following
written request by the Administrative Agent, the Administrative Agent may assume
the amount to be distributed is zero.
In the event that any such proceeds are insufficient to pay in full the items
described in clauses First through Eighth of this Section 11.11, the Credit
Parties shall remain liable for any deficiency. Notwithstanding the foregoing
provisions, this Section 11.11 is subject to the provisions of the Intercreditor
Agreement and any Additional Intercreditor Agreement.
ARTICLE 12    The Administrative Agent
Section 12.01    Appointment and Authorization
(a)    Each of the Lenders hereby irrevocably appoints Bank of America to act on
its behalf as the Administrative Agent hereunder and under the other Credit
Documents and authorizes the Administrative Agent to take such actions on its
behalf and to exercise such powers as are delegated to the Administrative Agent
by the terms hereof or thereof, together with such actions and powers as are
reasonably incidental thereto. The provisions of this Section 12 (other than
Sections 12.08, 12.10 and 12.11) are solely for the benefit of the
Administrative Agent, the Issuing Bank and the Lenders, and neither the Lead
Borrower nor any other Credit Party shall have rights as a third party
beneficiary of any of such provisions. It is understood and agreed that the use
of the term “agent” herein or in any other Credit Documents (or any other
similar term) with reference to the Administrative Agent is not intended to
connote any fiduciary or other implied (or express) obligations arising under
agency doctrine of any applicable Law. Instead such term is used as a matter of
market custom, and is intended to create or reflect only an administrative
relationship between contracting parties.
(b)    The Administrative Agent shall also act as the “collateral agent” and
“security trustee” under the Credit Documents, and each of the Lenders
(including in its capacity as Secured Bank Product Provider) hereby irrevocably
appoints and authorizes the Administrative Agent to act as the agent of such
Lender for purposes of acquiring, holding and enforcing any and all Liens on
Collateral granted by any Credit Party to secure any of the Obligations,
together with such powers and discretion as are reasonably incidental thereto.
In this connection, the Administrative Agent, as “collateral agent” or “security
trustee” and any co-agents, sub-agents and attorneys-in-fact appointed by the
Administrative Agent pursuant to Section 12.02 for purposes of holding or
enforcing any Lien on the Collateral (or any portion thereof) granted under the
Security Documents, or for exercising any rights and remedies thereunder at the
direction of the Administrative Agent, shall be entitled to the benefits of all
provisions of this Section 12 and Section 13 (including Section 13.01, as though
such co-agents, sub-agents and attorneys-in-fact were the “collateral agent” or
“security trustee” under the Credit Documents) as if set forth in full herein
with respect thereto. Without limiting the generality of the foregoing, the
Lenders hereby expressly authorize





--------------------------------------------------------------------------------





the Administrative Agent to execute any and all documents (including releases)
with respect to the Collateral and the rights of the Guaranteed Creditors with
respect thereto, as contemplated by and in accordance with the provisions of
this Agreement and the Security Documents and acknowledge and agree that any
such action by any Agent shall bind the Lenders.
(c)    The Lenders hereby authorize the Administrative Agent to enter into the
Intercreditor Agreement, any Additional Intercreditor Agreement and any other
intercreditor agreement or arrangement permitted under this Agreement and any
such intercreditor agreement shall be being binding upon the Lenders.
Section 12.02    Delegation of Duties
The Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Credit Document by or through any
one or more sub-agents appointed by the Administrative Agent. The Administrative
Agent and any such sub-agent may perform any and all of its duties and exercise
its rights and powers by or through their respective Related Parties. The
exculpatory provisions of this Section 12 shall apply to any such sub-agent and
to the Related Parties of the Administrative Agent and any such sub-agent, and
shall apply to their respective activities in connection with the syndication of
the credit facilities provided for herein as well as activities as
Administrative Agent.
Section 12.03    Exculpatory Provisions
The Administrative Agent the Lead Arrangers, the Amendment No. 1 Lead Arranger
or, the Amendment No. 2 Lead Arranger or the Amendment No. 3 Lead Arranger, as
applicable, shall not have any duties or obligations except those expressly set
forth herein and in the other Credit Documents. Without limiting the generality
of the foregoing, the Administrative Agent, the Lead Arrangers, the Amendment
No. 1 Lead Arranger or, the Amendment No. 2 Lead Arranger or the Amendment No. 3
Lead Arranger, as applicable:
(a)    shall not be subject to any fiduciary or other implied duties, regardless
of whether a Default has occurred and is continuing;
(b)    shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Credit Documents that the Administrative
Agent is required to exercise as directed in writing by the Required Lenders (or
such other number or percentage of the Lenders as shall be expressly provided
for herein or in the other Credit Documents); provided that the Administrative
Agent shall not be required to take any action that, in its opinion or the
opinion of its counsel, may expose the Administrative Agent to liability or that
is contrary to any Credit Document or applicable law;
(c)    shall not have any duty or responsibility to disclose, and shall not be
liable for the failure to disclose to any Lender, any credit or other
information concerning the business, prospects, operations, property, financial
and other condition or creditworthiness of any of the Credit Parties or any of
their Affiliates, that is communicated to, obtained or in the possession of, the
Administrative Agent, the Lead Arrangers, the Amendment No. 1 Lead Arranger or,
the Amendment No. 2 Lead Arranger or the Amendment No. 3 Lead Arranger or any of
their respective Related Parties in any capacity, except for notices, reports
and other documents expressly required herein to be furnished to the Lenders by
the Administrative Agent, the Lead Arrangers, the Amendment No. 1 Lead Arranger
or, the Amendment No. 2 Lead Arranger or the Amendment No. 3 Lead Arranger, as
applicable;
(d)    shall not be liable for any action taken or not taken by it (i) with the
consent or at the request of the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary, or as the Administrative Agent
shall believe in good faith shall be necessary, under the circumstances as
provided in Sections 11 and 13.12) or (ii) in the absence of its own gross
negligence or willful misconduct.





--------------------------------------------------------------------------------





The Administrative Agent shall be deemed not to have knowledge of any Default
unless and until notice describing such Default is given to the Administrative
Agent by the Lead Borrower or a Lender; and
(e)    shall not be responsible for or have any duty to ascertain or inquire
into (i) any statement, warranty or representation made in or in connection with
this Agreement or any other Credit Document, (ii) the contents of any
certificate, report or other document delivered hereunder or thereunder or in
connection herewith or therewith, (iii) the performance or observance of any of
the covenants, agreements or other terms or conditions set forth herein or
therein or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Credit Document or any
other agreement, instrument or document, or the creation, perfection or priority
of any Lien purported to be created by the Security Documents, (v) the value or
the sufficiency of any Collateral, or (v) the satisfaction of any condition set
forth in Section 6 or elsewhere herein, other than to confirm receipt of items
expressly required to be delivered to the Administrative Agent.
Section 12.04    Reliance by Administrative Agent
The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person. The Administrative Agent also may rely upon any statement made to
it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon. In determining
compliance with any condition hereunder to the making of a Loan, that by its
terms must be fulfilled to the satisfaction of a Lender, the Administrative
Agent may presume that such condition is satisfactory to such Lender unless the
Administrative Agent shall have received notice to the contrary from such Lender
prior to the making of such Loan. The Administrative Agent may consult with
legal counsel (who may be counsel for the Borrowers), independent accountants
and other experts selected by it, and shall not be liable for any action taken
or not taken by it in accordance with the advice of any such counsel,
accountants or experts.
Section 12.05    No Other Duties, Etc.
Anything herein to the contrary notwithstanding, none of the Lead Arrangers, the
Syndication Agents, the Documentation Agents, the Amendment No. 1 Lead Arranger
or, the Amendment No. 2 Lead Arranger or the Amendment No. 3 Lead Arranger shall
have any powers, duties or responsibilities under this Agreement or any of the
other Credit Documents, except in its capacity, as applicable, as the
Administrative Agent, a Lender hereunder.
Section 12.06    Non-reliance on the Administrative Agent, the Lead Arrangers,
the Amendment No. 1 Lead Arranger, the Amendment No. 2 Lead Arranger, the
Amendment No. 3 Lead Arranger and Other Lenders. Each Lender expressly
acknowledges that none of the Administrative Agent, the Lead Arrangers, the
Amendment No. 1 Lead Arranger or, the Amendment No. 2 Lead Arranger or the
Amendment No. 3 Lead Arranger has made any representation or warranty to it, and
that no act by the Administrative Agent, the Lead Arrangers, the Amendment No. 1
Lead Arranger or, the Amendment No. 2 Lead Arranger or the Amendment No. 3 Lead
Arranger hereafter taken, including any consent to, and acceptance of any
assignment or review of the affairs of any Credit Party or any Affiliate
thereof, shall be deemed to constitute any representation or warranty by the
Administrative Agent, the Lead Arrangers, the Amendment No. 1 Lead Arranger or,
the Amendment No. 2 Lead Arranger or the Amendment No. 3 Lead Arranger to any
Lender as to any matter, including whether the Administrative Agent, the Lead
Arrangers, the Amendment No. 1 Lead Arranger or, the Amendment No. 2 Lead
Arranger or the Amendment No. 3 Lead Arranger have disclosed material
information in their (or their Related Parties’) possession. Each Lender
represents to the Administrative Agent, the Lead Arrangers, the Amendment No. 1
Lead Arranger and, the Amendment No. 2 Lead Arranger or the Amendment No. 3 Lead
Arranger that it has, independently and without reliance upon the Administrative
Agent, the Lead Arrangers, the





--------------------------------------------------------------------------------





Amendment No. 1 Lead Arranger or, the Amendment No. 2 Lead Arranger or the
Amendment No. 3 Lead Arranger or any other Lender or any of their Related
Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis of, appraisal of, and investigation
into, the business, prospects, operations, property, financial and other
condition and creditworthiness of the Credit Parties and their Subsidiaries, and
all applicable bank or other regulatory laws, statutes, regulations or orders
relating to the transactions contemplated hereby, and made its own decision to
enter into this Agreement and to extend credit to the Lead Borrower hereunder.
Each Lender also acknowledges that it will, independently and without reliance
upon the Administrative Agent, the Lead Arrangers, the Amendment No. 1 Lead
Arranger or, the Amendment No. 2 Lead Arranger or the Amendment No. 3 Lead
Arranger or any other Lender or any of their Related Parties and based on such
documents and information as it shall from time to time deem appropriate,
continue to make its own credit analysis, appraisals and decisions in taking or
not taking action under or based upon this Agreement, any other Credit Document
or any related agreement or any document furnished hereunder or thereunder and
to make such investigations as it deems necessary to inform itself as to the
business, prospects, operations, property, financial and other condition and
creditworthiness of the Credit Parties. Each Lender represents and warrants that
(i) the Credit Documents set forth the terms of a commercial lending facility
and (ii) it is engaged in making, acquiring or holding commercial loans in the
ordinary course and is entering into this Agreement as a Lender for the purpose
of making, acquiring or holding commercial loans and providing other facilities
set forth herein as may be applicable to such Lender, and not for the purpose of
purchasing, acquiring or holding any other type of financial instrument, and
each Lender agrees not to assert a claim in contravention of the foregoing. Each
Lender represents and warrants that it is sophisticated with respect to
decisions to make, acquire and/or hold commercial loans and to provide other
facilities set forth herein, as may be applicable to such Lender, and either it,
or the Person exercising discretion in making its decision to make, acquire
and/or hold such commercial loans or to provide such other facilities, is
experienced in making, acquiring or holding such commercial loans or providing
such other facilities.


Section 12.07    Indemnification by the Lenders
To the extent that the Borrowers for any reason fail to pay any amount required
under Section 13.01(a) to be paid by them to the Administrative Agent or
Collateral Agent (or any sub-agent of either of them), or any Related Party of
any of the foregoing, each Lender severally agrees to pay to the Administrative
Agent or Collateral Agent (or any such sub-agent) or such Related Party, as the
case may be, such Lender’s pro rata share (based on the amount of then
outstanding Loans held by such Lender or, if the Loans have been repaid in full,
based on the amount of outstanding Loans held by each Lender immediately prior
to such repayment in full) of (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent or Collateral Agent (or any such sub-agent) in
its capacity as such, or against any Related Party of any of the foregoing
acting for the Administrative Agent or Collateral Agent (or any such sub-agent)
in connection with such capacity. The obligations of the Lenders under this
Section 12.07 are subject to the provisions of Section 5.01.
Section 12.08    Rights as a Lender
The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity. Such Person and its Affiliates may
accept deposits from, lend money to, own securities of, act as the financial
advisor or in any other advisory capacity for and generally engage in any kind
of business with the Lead Borrower or any Subsidiary





--------------------------------------------------------------------------------





or other Affiliate thereof as if such Person were not the Administrative Agent
hereunder and without any duty to account therefor to the Lenders.
Section 12.09    Administrative Agent May File Proofs of Claim; Credit Bidding
In case of the pendency of any proceeding under any Debtor Relief Law or any
other judicial proceeding relative to any Credit Party, the Administrative Agent
(irrespective of whether the principal of any Loan or LC Exposure shall then be
due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrowers) shall be entitled and empowered, by intervention in such
proceeding or otherwise
(a)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, LC Exposure and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the Issuing
Bank and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the Issuing
Bank and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the Issuing Bank and the Administrative Agent
under Sections 4.01 and 13.01) allowed in such judicial proceeding; and
(b)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same; and any custodian,
receiver, assignee, trustee, liquidator, sequestrator or other similar official
in any such judicial proceeding is hereby authorized by each Lender and the
Issuing Bank to make such payments to the Administrative Agent and, if the
Administrative Agent shall consent to the making of such payments directly to
the Lenders and the Issuing Bank, to pay to the Administrative Agent any amount
due for the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 4.01 and 13.01.
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the
Issuing Bank any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or the Issuing Bank to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or the Issuing Bank or in any such proceeding.
The Secured Creditors hereby irrevocably authorize the Administrative Agent, at
the direction of the Required Lenders, to credit bid all or any portion of the
Obligations (including accepting some or all of the Collateral in satisfaction
of some or all of the Obligations pursuant to a deed in lieu of foreclosure or
otherwise) and in such manner purchase (either directly or through one or more
acquisition vehicles) all or any portion of the Collateral (a) at any sale
thereof conducted under the provisions of the Bankruptcy Code of the United
States, including under Sections 363, 1123 or 1129 of the Bankruptcy Code of the
United States, or any similar laws in any other jurisdictions to which a Credit
Party is subject or (b) at any other sale or foreclosure or acceptance of
collateral in lieu of debt conducted by (or with the consent or at the direction
of) the Administrative Agent (whether by judicial action or otherwise) in
accordance with any applicable law. In connection with any such credit bid and
purchase, the Obligations owed to the Secured Creditors shall be entitled to be,
and shall be, credit bid on a ratable basis (with Obligations with respect to
contingent or unliquidated claims receiving contingent interests in the acquired
assets on a ratable basis that would vest upon the liquidation of such claims in
an amount proportional to the liquidated portion of the contingent claim amount
used in allocating the contingent interests) in the asset or assets so purchased
(or in the Equity Interests or debt instruments of the acquisition vehicle or
vehicles that are used to consummate such purchase). In connection with any such
bid (i) the Administrative Agent shall be authorized to form one or more
acquisition vehicles to make a bid, (ii) the Administrative Agent shall be
authorized to adopt documents providing for the governance of the acquisition
vehicle or vehicles (provided that any actions by the Administrative Agent with
respect to such acquisition vehicle or vehicles, including any disposition of
the assets or Equity Interests thereof shall be governed, directly or
indirectly, by the vote of the Required Lenders, irrespective of the termination
of this Agreement and without giving effect to the limitations on actions by the
Required Lenders contained in clauses (a)(i) through (a)(v) of Section 13.04 of
this Agreement), and (iii) to the extent that Obligations





--------------------------------------------------------------------------------





that are assigned to an acquisition vehicle are not used to acquire Collateral
for any reason (as a result of another bid being higher or better, because the
amount of Obligations assigned to the acquisition vehicle exceeds the amount of
debt credit bid by the acquisition vehicle or otherwise), such Obligations shall
automatically be reassigned to the Lenders pro rata and the Equity Interests
and/or debt instruments issued by any acquisition vehicle on account of the
Obligations that had been assigned to the acquisition vehicle shall
automatically be cancelled, without the need for any Secured Creditor or any
acquisition vehicle to take any further action.
Section 12.10    Resignation of the Agents
(a)    The Administrative Agent may at any time give notice of its resignation
(including as Collateral Agent) to the Lenders and the Borrowers. Upon receipt
of any such notice of resignation, the Required Lenders shall have the right,
with the Lead Borrower’s consent (other than during the existence of an Event of
Default under Section 11.01 or 11.05), to appoint a successor, which shall be a
bank with an office in the United States, or an Affiliate of any such bank with
an office in the United States. If no such successor shall have been so
appointed by the Required Lenders (and consented to by the Lead Borrower, to the
extent so required) and shall have accepted such appointment within 30 days
after the retiring Administrative Agent gives notice of its resignation, then
the retiring Administrative Agent may, with the Lead Borrower’s consent (other
than during the existence of an Event of Default under Section 11.01 or 11.05),
on behalf of the Lenders, appoint a successor Administrative Agent meeting the
qualifications set forth above; provided that if the Administrative Agent shall
notify the Borrowers and the Lenders that no qualifying Person has accepted such
appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (a) the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Credit
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders under any of the Credit Documents,
the retiring Administrative Agent shall continue to hold such collateral
security solely for purposes of maintaining the Secured Creditors’ security
interest thereon until such time as a successor Administrative Agent is
appointed) and (b) all payments, communications and determinations provided to
be made by, to or through the Administrative Agent shall instead be made by or
to each Lender directly, until such time as the Required Lenders (with the
consent of the Lead Borrower, to the extent so required) appoint a successor
Administrative Agent as provided for above in this Section. Upon the acceptance
of a successor’s appointment as Administrative Agent hereunder, such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring (or retired) Administrative Agent, and the retiring
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Credit Documents (if not already discharged
therefrom as provided above in this Section). After the retiring Administrative
Agent’s resignation hereunder and under the other Credit Documents, the
provisions of this Section 12 and Section 13.01 shall continue in effect for the
benefit of such retiring Administrative Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while the retiring Administrative Agent was acting as
Administrative Agent.
(b)    Any resignation by Bank of America, N.A. as administrative agent pursuant
to this Section 12.10 shall also constitute its resignation as lender of the
Swingline Loans to the extent that Bank of America, N.A. is acting in such
capacity at such time. Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, (i) such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring
lender of the Swingline Loans and (ii) the retiring lender of the Swingline
Loans shall be discharged from all of its duties and obligations hereunder or
under the other Credit Documents.
Section 12.11    Collateral Matters and Guaranty Matters





--------------------------------------------------------------------------------





(a) The Lenders and the Issuing Bank irrevocably authorize the Administrative
Agent and the Collateral Agent, as applicable (and subject to the provisions of
the Intercreditor Agreement and any Additional Intercreditor Agreement),
(i)    to release any Lien on any property granted to or held by the Collateral
Agent under any Credit Document (A) upon termination of the Aggregate
Commitments and payment in full of all Obligations (other than (i) contingent
indemnification obligations and expense reimbursement obligations which are not
then due and payable and (ii) Secured Bank Product Obligations not then due) and
the expiration or termination of all Letters of Credit (unless Cash
Collateralized or backstopped on terms reasonably satisfactory to the
Administrative Agent), (B) that is sold or to be sold as part of or in
connection with any sale permitted hereunder or under any other Credit Document
to a Person that is not a Credit Party, (C) subject to Section 13.12, if
approved, authorized or ratified in writing by the Required Lenders, (D) that
constitutes Excluded Collateral or (E) if the property subject to such Lien is
owned by a Subsidiary Guarantor, subject to Section 13.12, upon release of such
Subsidiary Guarantor from its obligations under the Subsidiaries Guaranty
pursuant to clause (ii) below;
(ii)    to release any Subsidiary Guarantor from its obligations under the
Subsidiaries Guaranty if such Person ceases to be a Restricted Subsidiary or
becomes an Excluded Subsidiary as a result of a transaction permitted hereunder;
and
(iii)    at the request of the Lead Borrower, to subordinate any Lien on any
property granted to or held by the Collateral Agent or Administrative Agent
under any Credit Document to the holder of any Lien on such property that is
permitted by Sections 10.01(iv)(y), (iv)(z), (vi), (vii), (xiv), (xxx) (in the
case of clause (ii)) or any other Lien that is expressly permitted by Section
10.01 to be senior to the Lien securing the Obligations, but only to the extent
such sections permit such Lien to be prior to the Liens held by the Collateral
Agent and the Administrative Agent under the Credit Documents.
Upon request by the Administrative Agent or the Collateral Agent at any time,
the Required Lenders will confirm in writing the Administrative Agent’s or the
Collateral Agent’s, as applicable, authority to release or subordinate its
interest in particular types or items of property, or to release any Guarantor
from its obligations under the Guaranty pursuant to this Section 12.11. In each
case as specified in this Section 12.11, the Administrative Agent will (and each
Lender irrevocably authorizes the Administrative Agent to), at the Borrowers’
expense, execute and deliver to the applicable Credit Party such documents as
such Credit Party may reasonably request to evidence the release of such item of
Collateral from the assignment and security interest granted under the Security
Documents or to subordinate its interest in such item, or to release such
Guarantor from its obligations under the Guaranty, in each case in accordance
with the terms of the Credit Documents and this Section 12.11.
The Administrative Agent shall not be responsible for or have a duty to
ascertain or inquire into any representations or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of the Administrative Agent’s Lien thereon, or any certificate
prepared by any Credit Party in connection therewith, nor shall the
Administrative Agent be responsible or liable to the Lenders for any failure to
monitor or maintain any portion of the Collateral.
Section 12.12    Bank Product Providers
Each Secured Bank Product Provider, by delivery of a notice to the
Administrative Agent of such agreement, agrees to be bound by this Section 12.
Each such Secured Bank Product Provider shall indemnify and hold harmless the
Administrative Agent and the Collateral Agent, to the extent not reimbursed by
the Credit Parties,





--------------------------------------------------------------------------------





against all claims that may be incurred by or asserted against the
Administrative Agent and the Collateral Agent in connection with such provider’s
Secured Bank Product Obligations.
Section 12.13    Withholding Taxes
To the extent required by any applicable law, the Administrative Agent may
withhold from any payment to any Lender an amount equivalent to any applicable
withholding Tax. If the Internal Revenue Service or any other authority of the
United States or other jurisdiction asserts a claim that the Administrative
Agent did not properly withhold Tax from amounts paid to or for the account of
any Lender for any reason (including, without limitation, because the
appropriate form was not delivered or not properly executed, or because such
Lender failed to notify the Administrative Agent of a change in circumstance
that rendered the exemption from, or reduction of withholding Tax ineffective),
such Lender shall, within 10 days after written demand therefor, indemnify and
hold harmless the Administrative Agent (to the extent that the Administrative
Agent has not already been reimbursed by the Borrowers pursuant to Section 5.01
and without limiting or expanding the obligation of the Borrowers to do so) for
all amounts paid, directly or indirectly, by the Administrative Agent as Taxes
or otherwise, together with all expenses incurred, including legal expenses and
any other out-of-pocket expenses, whether or not such Tax was correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to any
Lender by the Administrative Agent shall be conclusive absent manifest error.
Each Lender hereby authorizes the Administrative Agent to set off and apply any
and all amounts at any time owing to such Lender under this Agreement or any
other Credit Document against any amount due the Administrative Agent under this
Section 12.13. The agreements in this Section 12.13 shall survive the
resignation and/or replacement of the Administrative Agent, any assignment of
rights by, or the replacement of, a Lender and the repayment, satisfaction or
discharge of all other Obligations.
Section 12.14    Certain ERISA Matters
(a)    Each Lender (x) represents and warrants, as of the date such Person
became a Lender party hereto, to, and (y) covenants, from the date such Person
became a Lender party hereto to the date such Person ceases being a Lender party
hereto, for the benefit of, the Administrative Agent and not, for the avoidance
of doubt, to or for the benefit of the Borrowers or any other Credit Party, that
at least one of the following is and will be true:
(i) such Lender is not using “plan assets” (within the meaning of Section 3(42)
of ERISA or otherwise) of one or more Benefit Plans with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Commitments or this Agreement,
(ii) the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement,
(iii) (A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Letters of
Credit, the Commitments and this Agreement, (C) the entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement satisfies the requirements of sub-sections (b)
through (g) of Part I of PTE 84-14 and (D) to the best knowledge of such Lender,
the requirements of subsection (a) of Part I of PTE 84-14 are satisfied with





--------------------------------------------------------------------------------





respect to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement, or
(iv) such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.
In addition, unless either (1) sub-clause (i) in the immediately preceding
clause (a) is true with respect to a Lender or (2) a Lender has provided another
representation, warranty and covenant in accordance with sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent and not, for the avoidance of doubt, to or for the benefit
of the Borrowers or any other Credit Party, that the Administrative Agent is not
a fiduciary with respect to the assets of such Lender involved in such Lender’s
entrance into, participation in, administration of and performance of the Loans,
the Commitments and this Agreement (including in connection with the reservation
or exercise of any rights by the Administrative Agent under this Agreement, any
Credit Document or any documents related hereto or thereto).
ARTICLE 13    Miscellaneous
Section 13.01    Payment of Expenses, etc.    
(a)    The Credit Parties hereby jointly and severally agree to: (i) if the
Closing Date occurs, pay all reasonable invoiced out-of-pocket costs and
expenses of the Agents, Lenders and Issuing Banks (including, without
limitation, the reasonable fees and disbursements of one primary counsel to all
Agents, Lenders and Issuing Banks and, if reasonably necessary, one local
counsel in any relevant jurisdiction and, in the case of an actual or perceived
conflict of interest where the Indemnified Person (as defined below) affected by
such conflict informs you of such conflict and thereafter, retains its own
counsel, of another firm of counsel for such affected Indemnified Person but
excluding, other than as indicated under Section 13.01(a)(ii), Taxes other than
Taxes that represent liabilities, obligations, losses, damages, penalties,
actions, costs, expenses and disbursements arising from a non-Tax claim) in
connection with the preparation, execution and delivery of this Agreement and
the other Credit Documents and the documents and instruments referred to herein
and therein, the administration hereof and thereof and any amendment, waiver or
consent relating hereto or thereto (whether or not effective), of the Agents in
connection with their syndication efforts with respect to this Agreement and of
the Agents, each Issuing Bank and each Lender in connection with the enforcement
of this Agreement and the other Credit Documents and the documents and
instruments referred to herein and therein or in connection with any refinancing
or restructuring of the credit arrangements provided under this Agreement in the
nature of a “work-out” or pursuant to any insolvency or bankruptcy proceedings
(which shall be limited to one primary counsel to all Agents, Issuing Banks and
Lenders to be retained by the Agent and, if reasonably necessary, one local
counsel in any relevant jurisdiction and, in the case of an actual or perceived
conflict of interest where the Indemnified Person affected by such conflict
informs you of such conflict and thereafter, retains its own counsel, of another
firm of counsel for such affected Indemnified Person); (ii) pay and hold each
Agent, each Lender and each Issuing Bank harmless from and against any and all
Other Taxes with respect to the foregoing matters and save each Agent, each
Issuing Bank and each Lender harmless from and against any and all liabilities
with respect to or





--------------------------------------------------------------------------------





resulting from any delay or omission (other than to the extent attributable to
such Agent, such Lender or such Issuing Bank) to pay such Other Taxes; and (iii)
indemnify each Agent, each Lender, each Issuing Bank and their respective
Affiliates, and the officers, directors, employees, agents, trustees,
representatives and investment advisors of each of the foregoing (each, an
“Indemnified Person”) from and hold each of them harmless against any and all
liabilities, obligations (including removal or remedial actions), losses,
damages, penalties, claims, actions, judgments, suits, costs, expenses and
disbursements (including reasonable attorneys’ and consultants’ fees and
disbursements) (but excluding Taxes other than Taxes that represent liabilities,
obligations, losses, damages, penalties, actions, costs, expenses and
disbursements arising from a non-Tax claim) incurred by, imposed on or assessed
against any of them as a result of, or arising out of, or in any way related to,
or by reason of, (a) any investigation, litigation or other proceeding (whether
or not any Agent, any Issuing Bank or any Lender is a party thereto and whether
or not such investigation, litigation or other proceeding is brought by or on
behalf of any Credit Party) related to the entering into and/or performance of
this Agreement or any other Credit Document or the proceeds of any Loans
hereunder or the consummation of the Transaction or any other transactions
contemplated herein or in any other Credit Document or the exercise of any of
their rights or remedies provided herein or in the other Credit Documents, or
(b) the actual or alleged presence of Hazardous Materials in the Environment
relating in any way to any Real Property owned, leased or operated, at any time,
by the Lead Borrower or any of its Subsidiaries; the generation, storage,
transportation, handling, Release or threat of Release of Hazardous Materials by
the Lead Borrower or any of its Subsidiaries at any location, whether or not
owned, leased or operated by the Lead Borrower or any of its Subsidiaries; the
non-compliance by the Lead Borrower or any of its Subsidiaries with any
Environmental Law (including applicable permits thereunder) applicable to any
Real Property; or any Environmental Claim asserted against the Lead Borrower,
any of its Subsidiaries or relating in any way to any Real Property at any time
owned, leased or operated by the Lead Borrower or any of its Subsidiaries,
including, in each case, without limitation, the reasonable fees and
disbursements of counsel and other consultants incurred in connection with any
such investigation, litigation or other proceeding, in all cases, whether or not
caused by or arising, in whole or in part, out of the comparative, contributory
or sole negligence of the Indemnified Person (but excluding in each case any
losses, liabilities, claims, damages or expenses (i) to the extent incurred by
reason of the gross negligence, bad faith or willful misconduct of the
applicable Indemnified Person, any Affiliate of such Indemnified Person or any
of their respective directors, officers, employees, representatives, agents,
Affiliates, trustees or investment advisors, (ii) to the extent incurred by
reason of any material breach of the obligations of such Indemnified Person
under this Agreement or the other Credit Documents (in the case of each of
preceding clauses (i) and (ii), as determined by a court of competent
jurisdiction in a final and non-appealable decision) or (iii) that do not
involve or arise from an act or omission by the Lead Borrower or Guarantors or
any of their respective affiliates and is brought by an Indemnified Person
(other than claims against any Agent in its capacity as such or in its
fulfilling such role)). To the extent that the undertaking to indemnify, pay or
hold harmless any Agent, any Issuing Bank or any Lender or other Indemnified
Person set forth in the preceding sentence may be unenforceable because it is
violative of any law or public policy, the Credit Parties shall make the maximum
contribution to the payment and satisfaction of each of the indemnified
liabilities which is permissible under applicable law.





--------------------------------------------------------------------------------





(b)    No Agent or any Indemnified Person shall be responsible or liable to any
Credit Party or any other Person for (x) any determination made by it pursuant
to this Agreement or any other Credit Document in the absence of gross
negligence, bad faith or willful misconduct on the part of such Indemnified
Person (in each case, as determined by a court of competent jurisdiction in a
final and non-appealable judgment), (y) any damages arising from the use by
others of information or other materials obtained through electronic,
telecommunications or other information transmission systems or (z) any
indirect, special, exemplary, incidental, punitive or consequential damages
(including, without limitation, any loss of profits, business or anticipated
savings) which may be alleged as a result of this Agreement or any other Credit
Document or the financing contemplated hereby; provided that nothing in this
Section 13.01(b) shall relieve any Credit Party of any obligation it may have to
indemnify an Indemnified Person against special, indirect, consequential or
punitive damages asserted against such Indemnified Person by a third party.
Section 13.02    Right of Set-off
In addition to any rights now or hereafter granted under applicable law or
otherwise, and not by way of limitation of any such rights, upon the occurrence
and during the continuance of an Event of Default, the Administrative Agent,
each Issuing Bank and each Lender is hereby authorized at any time or from time
to time, without presentment, demand, protest or other notice of any kind to any
Credit Party or to any other Person, any such notice being hereby expressly
waived, to set off and to appropriate and apply any and all deposits (general or
special) (other than accounts used exclusively for payroll, payroll taxes,
fiduciary and trust purposes, and employee benefits) and any other Indebtedness
at any time held or owing by the Administrative Agent, such Issuing Bank or such
Lender (including, without limitation, by branches and agencies of the
Administrative Agent or such Lender wherever located) to or for the credit or
the account of the Lead Borrower or any of its Subsidiaries against and on
account of the Obligations and liabilities of the Credit Parties to the
Administrative Agent, such Issuing Bank or such Lender under this Agreement or
under any of the other Credit Documents, including, without limitation, all
claims of any nature or description arising out of or connected with this
Agreement or any other Credit Document, irrespective of whether or not the
Administrative Agent, such Issuing Bank or such Lender shall have made any
demand hereunder and although said Obligations, liabilities or claims, or any of
them, shall be contingent or unmatured.
Section 13.03    Notices
(a)    Except as otherwise expressly provided herein, all notices and other
communications provided for hereunder shall be in writing (including
telegraphic, telex, telecopier, cable communication or electonic transmission)
and mailed, telegraphed, telexed, telecopied, cabled, delivered or transmitted:
if to any Credit Party, c/o PAE Holding Corporation, c/o Platinum Equity, LLC,
360 North Crescent Drive, Beverly Hills, CA 90210, Attention: Legal Department,
Telecopier No.: (310) 712-1863; if to any Lender, at its address specified in
its Administrative Questionnaire (including, as appropriate, notices delivered
solely to the Person designated by a Lender on its Administrative Questionnaire
then in effect for the delivery of notices that may contain material non-public
information relating to the Lead Borrower); and if to the Administrative Agent,
at the Notice Office; or, as to any Credit Party or the Administrative Agent, at
such other address as shall be designated by such party in a written notice to
the other parties hereto and, as to each Lender, at such other address as shall
be designated by such Lender in a written notice to the Lead Borrower and the
Administrative Agent. All such notices and communications shall, when mailed,
telegraphed, telexed, telecopied, or cabled or sent by overnight courier, be
effective when deposited in the mails, delivered to the telegraph company, cable
company or overnight courier, as the case may be, or sent by telex or
telecopier, except that notices and communications to the Administrative Agent
and the Borrowers shall not be effective until received by the Administrative
Agent or the Lead Borrower, as the case may be.





--------------------------------------------------------------------------------





(b)    Notices and other communications to the Lenders hereunder may be
delivered or furnished by electronic communications pursuant to procedures
approved by the Administrative Agent; provided that the foregoing shall not
apply to notices pursuant to Section 2 unless otherwise agreed by the
Administrative Agent and the applicable Lender. Each of the Administrative
Agent, the Lead Borrower or Holdings may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it; provided that approval of such procedures
may be limited to particular notices or communications.
(c)    THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT PARTIES
(AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE BORROWER
MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM LIABILITY FOR
ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF ANY KIND,
EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT PARTY IN
CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event shall the
Administrative Agent or any of its Related Parties (collectively, the “Agent
Parties”) have any liability to Holdings, the Borrowers, the Subsidiary
Guarantors, any Lender or any other Person for losses, claims, damages,
liabilities or expenses of any kind (whether in tort, contract or otherwise)
arising out of a Borrower’s, any Credit Party’s or the Administrative Agent’s
transmission of Borrower Materials or notices through the Platform, any other
electronic messaging service, or through the Internet.
Section 13.04    Benefit of Agreement; Assignments; Participations, etc.
(a) This Agreement shall be binding upon and inure to the benefit of and be
enforceable by the respective successors and assigns of the parties hereto;
provided, however, that no Borrower may assign or transfer any of its rights,
obligations or interest hereunder without the prior written consent of the
Lenders and , provided, further, that, although any Lender may transfer, assign
or grant participation in its rights or obligations hereunder, such Lender shall
remain a “Lender” for all purposes hereunder (and may not transfer or assign all
or any portion of its Commitments hereunder except as provided in Sections 2.13
and 13.04(b)) and the transferee, assignee or participant, as the case may be,
shall not constitute a “Lender” hereunder and, provided, further, that any
Lender may transfer, assign or grant participation in its rights or obligations
hereunder to an Affiliate or other Lender without the prior consent of any
Borrower and, provided, further, that no Lender shall transfer or grant any
participation under which the participant shall have rights to approve any
amendment to or waiver of this Agreement or any other Credit Document except to
the extent such amendment or waiver would (i) extend the final scheduled
maturity of any Revolving Loan or Note in which such participant is
participating, or reduce the rate or extend the time of payment of interest or
Fees thereon (except in connection with a waiver of applicability of any
post-default increase in interest rates) or reduce the principal amount thereof,
or increase the amount of the participant’s participation over the amount
thereof then in effect (it being understood that a waiver of any Default or
Event of Default or of a mandatory repayment of any Revolving Loan shall not
constitute a change in the terms of such participation, and that an increase in
any Commitment (or the available portion thereof) or Revolving Loan shall be
permitted without the consent of any participant if the participant’s
participation is not increased as a result thereof), (ii) consent to the
assignment or transfer by any Borrower of any of its rights and obligations
under this Agreement, (iii) modify any of the voting percentages set forth in
Section 13.12 or the underlying definitions, (iv) except as otherwise expressly
provided in the Security Documents, release all or substantially all of the
Collateral under all the Security Documents supporting the Revolving Loans in
which such participant is participating or (v)





--------------------------------------------------------------------------------





except as otherwise provided in the Credit Documents, release all or
substantially all of the value of the Guaranty supporting the Loans in which
such participant is participating. In the case of any such participation, the
participant shall not have any rights under this Agreement or any of the other
Credit Documents (the participant’s rights against such Lender in respect of
such participation to be those set forth in the agreement executed by such
Lender in favor of the participant relating thereto). Each Borrower agrees that
each participant shall be entitled to the benefits of Sections 3.01 and 5.01
(subject to the limitations and requirements of such Sections) to the same
extent as if it were a Lender and had acquired its interest by assignment;
provided, however, that a participant shall not be entitled to receive any
greater payment under Section 3.01 or Section 5.01 than the applicable Lender
would have been entitled to receive with respect to the participation sold to
such participant except to the extent such entitlement to a greater payment
results from a change in law after the sale of the participation takes place.
Each Lender that sells a participation shall, acting solely for this purpose as
an agent of the Lead Borrower, maintain a register on which it enters the name
and address of each participant and the principal amounts (and interest amounts)
of each participant’s interest in the Loans or other obligations under the
Credit Documents (the “Participant Register”); provided that no Lender shall
have any obligation to disclose all or any portion of the Participant Register
(including the identity of any participant or any information relating to a
participant’s interest in any Commitments, Loan, or its other obligations under
any Credit Document) to any Person except to the extent that such disclosure is
necessary to establish that such Commitment, Loan or other obligation is in
registered form under Section 5f.103-1(c) of the U.S. Treasury Regulations. The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary.
(b)    Notwithstanding the foregoing, any Lender (or any Lender together with
one or more other Lenders) may (x) assign all or a portion of its Commitments
and related outstanding Obligations hereunder to (i)(A) its parent company
and/or any affiliate of such Lender which is at least 50% owned by such Lender
or its parent company or (B) to one or more other Lenders or any affiliate of
any such other Lender which is at least 50% owned by such other Lender or its
parent company (provided that any fund that invests in loans and is managed or
advised by the same investment advisor of another fund which is a Lender (or by
an Affiliate of such investment advisor) shall be treated as an affiliate of
such other Lender for the purposes of this subclause (x)(i)(B)); provided that
no such assignment may be made to any such Person that is, or would at such time
constitute, a Defaulting Lender, or (ii) in the case of any Lender that is a
fund that invests in loans, any other fund that invests in loans and is managed
or advised by the same investment advisor of any Lender or by an Affiliate of
such investment advisor or (y) assign all, or if less than all, a portion equal
to at least $5,000,000 (or such lesser amount as may be agreed to by the
Administrative Agent and, so long as no Event of Default then exists under
Section 11.01 or 11.05, the Lead Borrower, whose consent shall not be
unreasonably withheld or delayed) in the aggregate for the assigning Lender or
assigning Lenders, of such Commitments and related outstanding Obligations
hereunder to one or more Eligible Transferees (treating any fund that invests in
loans and any other fund that invests in loans and is managed or advised by the
same investment advisor of such fund or by an Affiliate of such investment
advisor as a single Eligible Transferee), each of which assignees shall become a
party to this Agreement as a Lender by execution of an Assignment and Assumption
Agreement (which Assignment and Assumption Agreement shall contain an
acknowledgement and agreement by the respective assignee that, as a Lender, it
shall be subject to, and bound by the terms of the Intercreditor Agreement),
provided that (i) at such time, Schedule 2.01 shall be deemed modified to
reflect the Commitments of such new Lender and of the existing Lenders, (ii)
upon the surrender of the relevant Notes by the assigning Lender (or, upon such
assigning Lender’s indemnifying the Borrowers for any lost Note pursuant to a
customary indemnification agreement) new Notes will be issued, at the Borrowers’





--------------------------------------------------------------------------------





expense, to such new Lender and to the assigning Lender upon the request of such
new Lender or assigning Lender, such new Notes to be in conformity with the
requirements of Section 2.04 (with appropriate modifications) to the extent
needed to reflect the revised Commitments and/or outstanding Loans, as the case
may be, (iii) the consent of the (A) Administrative Agent, (B) the Issuing Bank
and the Swingline Lender and (C) so long as no Event of Default then exists
under Section 11.01 or 11.05, the consent of the Lead Borrower shall (in either
case) be required in connection with any such assignment pursuant to clause (y)
above (which consent, in the case of each of clauses (A), (B) and (C), shall not
be unreasonably withheld or delayed); provided that the Lead Borrower shall be
deemed to have consented to any such assignment unless it shall object thereto
by written notice to the Administrative Agent within 10 Business Days after
having received notice thereof, (iv) the Administrative Agent shall receive at
the time of each such assignment, from the assigning or assignee Lender, the
payment of a non-refundable assignment fee of $3,500 and (v) no such transfer or
assignment shall be effective until recorded by the Administrative Agent on the
Register pursuant to Section 13.15. To the extent of any assignment pursuant to
this Section 13.04(b), the assigning Lender shall be relieved of its obligations
hereunder with respect to its assigned Commitments and outstanding Revolving
Loans. At the time of each assignment pursuant to this Section 13.04(b) to a
Person that is not already a Lender hereunder, such assignee shall provide to
the Administrative Agent and the Borrowers such Tax forms as are required to be
provided under clauses (b) and (c) of Section 5.01 and shall deliver to the
Administrative Agent an Administrative Questionnaire. To the extent that an
assignment of all or any portion of a Lender’s Commitments and related
outstanding Obligations pursuant to Section 3.04 or this Section 13.04(b) would,
at the time of such assignment, result in increased costs under Section 3.01 or
5.01 from those being charged by the assigning Lender prior to such assignment,
then the Borrowers shall not be obligated to pay such increased costs (although
the Borrowers, in accordance with and pursuant to the other provisions of this
Agreement, shall be obligated to pay any other increased costs of the type
described above resulting from changes after the date of the respective
assignment).
(c)    [Reserved].
(d)    Nothing in this Agreement shall prevent or prohibit any Lender from
pledging its Loans and Notes hereunder to a Federal Reserve Bank in support of
borrowings made by such Lender from such Federal Reserve Bank and, with prior
notification to the Administrative Agent (but without the consent of the
Administrative Agent or the Borrowers), any Lender which is a fund may pledge
all or any portion of its Loans and Notes to its trustee or to a collateral
agent providing credit or credit support to such Lender in support of its
obligations to such trustee, such collateral agent or a holder of such
obligations, as the case may be. No pledge pursuant to this clause (c) shall
release the transferor Lender from any of its obligations hereunder.
(e)    Each Lender acknowledges and agrees to comply with the provisions of
Section 13.04 applicable to it as a Lender hereunder.
(f)    The Administrative Agent shall have the right, and the Lead Borrower
hereby expressly authorizes the Administrative Agent, to provide to any
requesting Lender, the list of Disqualified Lenders provided to the
Administrative Agent by the Lead Borrower and any updates thereto. The Lead
Borrower hereby agrees that any such requesting Lender may share the list of
Disqualified Lenders with any potential assignee, transferee or participant.
Notwithstanding the foregoing, each Credit Party and Lender acknowledges and
agrees that the Administrative Agent shall not be responsible for or have any
liability for, or have any duty to ascertain, inquire into, monitor or enforce,
compliance with the provisions of this Agreement relating to Disqualified
Lenders. Without limiting the generality of the foregoing, the Administrative
Agent shall not (x) be obligated to ascertain, monitor or inquire as to whether
any Lender





--------------------------------------------------------------------------------





or participant or prospective Lender or participant is a Disqualified Lender or
(y) have any liability with respect to or arising out of any assignment or
participation of Loans, or disclosure of confidential information, to any
Disqualified Lender.
(g)    Notwithstanding the foregoing, each Credit Party and the Lenders
acknowledge and agree that the Administrative Agent shall not have any
responsibility or obligation to determine whether any Lender or potential Lender
is a Disqualified Lender and the Administrative Agent shall have no liability
with respect to any assignment made to a Disqualified Lender.
Section 13.05    No Waiver; Remedies Cumulative
No failure or delay on the part of the Administrative Agent, the Collateral
Agent or any Lender in exercising any right, power or privilege hereunder or
under any other Credit Document and no course of dealing between the Borrowers
or any other Credit Party and the Administrative Agent, the Collateral Agent or
any Lender shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, power or privilege hereunder or under any other Credit
Document preclude any other or further exercise thereof or the exercise of any
other right, power or privilege hereunder or thereunder. The rights, powers and
remedies herein or in any other Credit Document expressly provided are
cumulative and not exclusive of any rights, powers or remedies which the
Administrative Agent, the Collateral Agent or any Lender would otherwise have.
No notice to or demand on any Credit Party in any case shall entitle any Credit
Party to any other or further notice or demand in similar or other circumstances
or constitute a waiver of the rights of the Administrative Agent, the Collateral
Agent or any Lender to any other or further action in any circumstances without
notice or demand.
Section 13.06    [Reserved]
Section 13.07    Calculations; Computations
(a)    The financial statements to be furnished to the Lenders pursuant hereto
shall be made and prepared in accordance with U.S. GAAP consistently applied
throughout the periods involved (except as set forth in the notes thereto);
provided that (i) except as otherwise specifically provided herein, all
computations of the Applicable Margin, and all computations and all definitions
(including accounting terms) used in determining compliance with Section 9.14,
shall utilize U.S. GAAP and policies in conformity with those used to prepare
the audited financial statements of the Lead Borrower referred to in Section
8.05(a)(i) for the fiscal year of the Lead Borrower ended December 31, 2015 and,
(ii) to the extent expressly provided herein, certain calculations shall be made
on a Pro Forma Basis; provided, further, that if the Lead Borrower notifies the
Administrative Agent that the Lead Borrower wishes to amend any leverage
calculation or any financial definition used therein to implement the effect of
any change in U.S. GAAP or the application thereof occurring after the Closing
Date on the operation thereof (or if the Administrative Agent notifies the Lead
Borrower that the Required Lenders wish to amend any leverage test or any
financial definition used therein for such purpose), then the Borrowers and the
Administrative Agent shall negotiate in good faith to amend such leverage test
or the definitions used therein (subject to the approval of the Required
Lenders) to preserve the original intent thereof in light of such changes in
U.S. GAAP; provided, further, that all determinations made pursuant to any
applicable leverage test or any financial definition used therein shall be
determined on the basis of U.S. GAAP as applied and in effect immediately before
the relevant change in U.S. GAAP or the application thereof became effective,
until such leverage test or such financial definition is amended.
Notwithstanding any other provision contained herein, all terms of an accounting
or financial nature used herein shall be construed, and all computations of
amounts and ratios referred to herein shall be made, without giving effect to
Statement of Financial Accounting Standards 141R or ASC 805 (or any other
financial accounting standard having a similar result or effect).





--------------------------------------------------------------------------------





(b)    The calculation of any financial ratios under this Agreement shall be
calculated by dividing the appropriate component by the other component,
carrying the result to one place more than the number of places by which such
ratio is expressed herein and rounding the result up or down to the nearest
number (with a rounding-down if there is no nearest number).
Section 13.08    GOVERNING LAW; SUBMISSION TO JURISDICTION; VENUE; WAIVER OF
JURY TRIAL
(a)    THIS AGREEMENT AND THE OTHER CREDIT DOCUMENTS AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES HEREUNDER AND THEREUNDER SHALL, EXCEPT AS OTHERWISE
PROVIDED IN THE RELEVANT SECURITY DOCUMENT, BE CONSTRUED IN ACCORDANCE WITH AND
BE GOVERNED BY THE LAW OF THE STATE OF NEW YORK. ANY LEGAL ACTION OR PROCEEDING
WITH RESPECT TO THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT (EXCEPT THAT, (X) IN
THE CASE OF ANY SECURITY DOCUMENT, PROCEEDINGS MAY ALSO BE BROUGHT BY THE
ADMINISTRATIVE AGENT OR COLLATERAL AGENT IN THE STATE IN WHICH THE RELEVANT
COLLATERAL IS LOCATED OR ANY OTHER RELEVANT JURISDICTION AND (Y) IN THE CASE OF
ANY BANKRUPTCY, INSOLVENCY OR SIMILAR PROCEEDINGS WITH RESPECT TO ANY CREDIT
PARTY, ACTIONS OR PROCEEDINGS RELATED TO THIS AGREEMENT AND THE OTHER CREDIT
DOCUMENTS MAY BE BROUGHT IN SUCH COURT HOLDING SUCH BANKRUPTCY, INSOLVENCY OR
SIMILAR PROCEEDINGS) MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK OR OF
THE UNITED STATES FOR THE SOUTHERN DISTRICT OF NEW YORK, IN EACH CASE WHICH ARE
LOCATED IN THE COUNTY OF NEW YORK, AND, BY EXECUTION AND DELIVERY OF THIS
AGREEMENT OR ANY OTHER CREDIT DOCUMENT, EACH OF THE PARTIES HERETO OR THERETO
HEREBY IRREVOCABLY ACCEPTS FOR ITSELF AND IN RESPECT OF ITS PROPERTY, GENERALLY
AND UNCONDITIONALLY, THE EXCLUSIVE JURISDICTION OF THE AFORESAID COURTS. EACH
PARTY HERETO HEREBY FURTHER IRREVOCABLY WAIVES ANY CLAIM THAT ANY SUCH COURTS
LACK PERSONAL JURISDICTION OVER IT, AND AGREES NOT TO PLEAD OR CLAIM, IN ANY
LEGAL ACTION PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY OTHER CREDIT
DOCUMENTS BROUGHT IN ANY OF THE AFOREMENTIONED COURTS, THAT SUCH COURTS LACK
PERSONAL JURISDICTION OVER IT. EACH PARTY HERETO IRREVOCABLY CONSENTS TO THE
SERVICE OF PROCESS OUT OF ANY OF THE AFOREMENTIONED COURTS IN ANY SUCH ACTION OR
PROCEEDING BY THE MAILING OF COPIES THEREOF BY REGISTERED OR CERTIFIED MAIL,
POSTAGE PREPAID, SUCH PARTY, AS THE CASE MAY BE, AT ITS ADDRESS SET FORTH
OPPOSITE ITS SIGNATURE BELOW, SUCH SERVICE TO BECOME EFFECTIVE 30 DAYS AFTER
SUCH MAILING. EACH PARTY HERETO IRREVOCABLY WAIVES ANY OBJECTION TO SUCH SERVICE
OF PROCESS AND FURTHER IRREVOCABLY WAIVES AND AGREES NOT TO PLEAD OR CLAIM IN
ANY ACTION OR PROCEEDING COMMENCED HEREUNDER OR UNDER ANY OTHER CREDIT DOCUMENT
THAT SERVICE OF PROCESS WAS IN ANY WAY INVALID OR INEFFECTIVE. NOTHING HEREIN
SHALL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY OTHER MANNER
PERMITTED BY LAW OR TO COMMENCE LEGAL PROCEEDINGS OR OTHERWISE PROCEED AGAINST
ANY OTHER SUCH PARTY IN ANY OTHER JURISDICTION.
(b)    EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES ANY OBJECTION WHICH IT MAY
NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY OF THE AFORESAID ACTIONS OR
PROCEEDINGS ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER
CREDIT DOCUMENT BROUGHT IN THE COURTS REFERRED





--------------------------------------------------------------------------------





TO IN CLAUSE (a) ABOVE AND HEREBY FURTHER IRREVOCABLY WAIVES AND AGREES NOT TO
PLEAD OR CLAIM IN ANY SUCH COURT THAT ANY SUCH ACTION OR PROCEEDING BROUGHT IN
ANY SUCH COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.
(c)    EACH OF THE PARTIES TO THIS AGREEMENT HEREBY IRREVOCABLY WAIVES ALL RIGHT
TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR
RELATING TO THIS AGREEMENT, THE OTHER CREDIT DOCUMENTS OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY.
Section 13.09    Counterparts
This Agreement may be executed in any number of counterparts and by the
different parties hereto on separate counterparts, each of which when so
executed and delivered shall be an original, but all of which shall together
constitute one and the same instrument. Delivery of an executed counterpart to
this Agreement by facsimile transmission (or other electronic transmission
pursuant to procedures approved by the Administrative Agent) shall be as
effective as delivery of a manually signed original. A set of counterparts
executed by all the parties hereto shall be lodged with the Lead Borrower and
the Administrative Agent.
Section 13.10    [Reserved]
Section 13.11    Headings Descriptive
The headings of the several Sections and subsections of this Agreement are
inserted for convenience only and shall not in any way affect the meaning or
construction of any provision of this Agreement.
Section 13.12    Amendment or Waiver; etc.    
(a)    Neither this Agreement nor any other Credit Document nor any terms hereof
or thereof may be changed, waived, discharged or terminated unless such change,
waiver, discharge or termination is in writing signed by the Credit Parties
party hereto or thereto and the Required Lenders (although additional parties
may be added to (and annexes may be modified to reflect such additions) the
Subsidiaries Guaranty and the Security Documents in accordance with the
provisions hereof and thereof without the consent of the other Credit Parties
party thereto or the Required Lenders), provided that no such change, waiver,
discharge or termination shall (i) without the prior written consent of each
Lender (and Issuing Bank, if applicable) directly and adversely affected
thereby, extend the final scheduled maturity of any Revolving Commitment, or
reduce the rate or extend the time of payment of interest or Fees thereon
(except in connection with applicability of any post-default increase in
interest rates) or reduce or forgive the principal amount thereof, (ii) except
as otherwise expressly provided in the Security Documents, release all or
substantially all of the Collateral under all the Security Documents without the
prior written consent of each Lender, (iii) except as otherwise provided in the
Credit Documents, release all or substantially all of the value of the Guaranty
without the prior written consent of each Lender, (iv) amend, modify or waive
any pro rata sharing provision of Section 2.10, the payment waterfall provision
of Section 11.11, or any provision of this Section 13.12(a) (except for
technical amendments with respect to additional extensions of credit pursuant to
this Agreement which afford the protections to such additional extensions of
credit of the type provided to the Revolving Commitments on the Closing Date),
in each case, without the prior written consent of each Lender directly and
adversely affected thereby, (v) reduce the percentage specified in the
definition of Required Lenders or Supermajority Lenders without the prior
written consent of





--------------------------------------------------------------------------------





each Lender (it being understood that, with the prior written consent of the
Required Lenders or Supermajority Lenders, as applicable, additional extensions
of credit pursuant to this Agreement may be included in the determination of the
Required Lenders or Supermajority Lenders, as applicable, on substantially the
same basis as the extensions of Revolving Commitments are included on the
Closing Date) or (vi) consent to the assignment or transfer by any Borrower of
any of its rights and obligations under this Agreement without the consent of
each Lender; provided further that no such change, waiver, discharge or
termination shall (1) increase the Commitments of any Lender over the amount
thereof then in effect without the consent of such Lender (it being understood
that waivers or modifications of conditions precedent, covenants, Defaults or
Events of Default or of a mandatory reduction in the Aggregate Commitments shall
not constitute an increase of the Commitment of any Lender, and that an increase
in the available portion of any Commitment of any Lender shall not constitute an
increase of the Commitment of such Lender), (2) without the consent of each
Agent adversely affected thereby, amend, modify or waive any provision of
Section 12 or any other provision as same relates to the rights or obligations
of such Agent, (3) without the consent of Collateral Agent, amend, modify or
waive any provision relating to the rights or obligations of the Collateral
Agent, (4) without the consent of an Issuing Bank or the Swingline Lender,
amend, modify or waive any provision relating to the rights or obligations of
the such Issuing Bank or Swingline Lender, (5) without the prior written consent
of the Supermajority Lenders, change the definition of the term “Availability”
or “Borrowing Base” or any component definition used therein (including, without
limitation, the definition of “Eligible Accounts”) if, as a result thereof, the
amounts available to be borrowed by the Borrowers would be increased; provided
that the foregoing shall not limit the discretion of the Administrative Agent to
change, establish or eliminate any Reserves or to add Accounts and Inventory
acquired in a Permitted Acquisition to the Borrowing Base as provided herein or
(6) without the prior written consent of the Supermajority Lenders, increase the
percentages set forth in the term “Borrowing Base” or add any new classes of
eligible assets thereto.
(b)    If, in connection with any proposed change, waiver, discharge or
termination of any of the provisions of this Agreement as contemplated by
clauses (i) through (v), inclusive, of the first proviso to Section 13.12(a),
the consent of the Required Lenders is obtained but the consent of one or more
of such other Lenders whose consent is required is not obtained, then the Lead
Borrower shall have the right, so long as all non-consenting Lenders whose
individual consent is required are treated as described in either clause (A) or
(B) below, to either (A) replace each such non-consenting Lender or Lenders with
one or more Replacement Lenders pursuant to Section 3.04 so long as at the time
of such replacement, each such Replacement Lender consents to the proposed
change, waiver, discharge or termination or (B) terminate such non-consenting
Lender’s Commitments and/or repay the outstanding Revolving Loans of such Lender
in accordance with Section 3.04; provided that, unless the Commitments that are
terminated, and Revolving Loans repaid, pursuant to the preceding clause (B) are
immediately replaced in full at such time through the addition of new Lenders or
the increase of outstanding Loans of existing Lenders (who in each case must
specifically consent thereto), then in the case of any action pursuant to
preceding clause (B) the Required Lenders (determined after giving effect to the
proposed action) shall specifically consent thereto; provided further that in
any event the Lead Borrower shall not have the right to replace a Lender,
terminate its Commitments or repay its Revolving Loans solely as a result of the
exercise of such Lender’s rights (and the withholding of any required consent by
such Lender) pursuant to the second proviso to Section 13.12(a).
(c)    Notwithstanding anything to the contrary contained in clause (a) of this
Section 13.12, the Borrowers, the Administrative Agent and each Lender providing
the relevant Revolving Commitment Increase may (i), in accordance with the
provisions of Section 2.15, enter into an Incremental Revolving





--------------------------------------------------------------------------------





Commitment Agreement, and (ii) in accordance with the provisions of Section
2.19, enter into an Extension Amendment; provided that after the execution and
delivery by the Borrowers, the Administrative Agent and each such Lender may
thereafter only be modified in accordance with the requirements of clause (a)
above of this Section 13.12.
(d)    [Reserved.]
(e)    Notwithstanding anything to the contrary herein, any fee letter may be
amended, or rights and privileges thereunder waived, in a writing executed only
by the parties thereto.
(f)    Anything herein to the contrary notwithstanding, during such period as a
Lender is a Defaulting Lender, to the fullest extent permitted by applicable
law, such Lender will not be entitled to vote in respect of amendments, waivers
and consents hereunder and the Commitment and the outstanding Loans or other
extensions of credit of such Lender hereunder will not be taken into account in
determining whether the Required Lenders or all of the Lenders, as required,
have approved any such amendment, waiver or consent (and the definitions of
“Supermajority” and “Required Lenders” will automatically be deemed modified
accordingly for the duration of such period); provided that any such amendment
or waiver that would increase or extend the term of the Commitment of such
Defaulting Lender, extend the date fixed for the payment of principal or
interest owing to such Defaulting Lender hereunder, reduce the principal amount
of any obligation owing to such Defaulting Lender, reduce the amount of or the
rate or amount of interest on any amount owing to such Defaulting Lender or of
any fee payable to such Defaulting Lender hereunder, or alter the terms of this
proviso, will require the consent of such Defaulting Lender.
(g)    Further, notwithstanding anything to the contrary contained in this
Section 13.12, if following the Closing Date, the Administrative Agent and any
Credit Party shall have jointly identified an obvious error or any error or
omission of a technical or immaterial nature, in each case, in any provision of
the Credit Documents, then the Administrative Agent and the Credit Parties shall
be permitted to amend such provision and such amendment shall become effective
without any further action or consent of any other party to any Credit Documents
if the same is not objected to in writing by the Required Lenders within five
(5) Business Days following receipt of notice thereof.
Section 13.13    Survival
All indemnities set forth herein including, without limitation, in Sections
3.01, 3.02, 5.01, 12.07 and 13.01 shall survive the execution, delivery and
termination of this Agreement and the Notes and the making and repayment of the
Obligations.
Section 13.14    Domicile of Loans
Each Lender may transfer and carry its Revolving Loans at, to or for the account
of any office, Subsidiary or Affiliate of such Lender. Notwithstanding anything
to the contrary contained herein, to the extent that a transfer of Loans
pursuant to this Section 13.14 would, at the time of such transfer, result in
increased costs under Section 3.01 or 5.01 from those being charged by the
respective Lender prior to such transfer, then the Borrowers shall not be
obligated to pay such increased costs (although the Borrowers shall be obligated
to pay any other increased costs of the type described above resulting from
changes after the date of the respective transfer).
Section 13.15    Register
The Borrowers hereby designate the Administrative Agent to serve as their agent,
solely for purposes of this Section 13.15, to maintain a register (the
“Register”) on which the Administrative Agent will record the





--------------------------------------------------------------------------------





Commitments from time to time of each of the Lenders, the Revolving Commitments
and principal amount of Revolving Loans and LC Obligations by each of the
Lenders and each repayment in respect of the principal amount of the Loans of
each Lender. Holdings, theThe Lead Borrower, the Administrative Agent and the
Lenders shall treat each Person whose name is recorded in the Register pursuant
to the terms hereof as a Lender hereunder for all purposes of this Agreement
(and the entries in the Register shall be conclusive for such purposes),
notwithstanding notice to the contrary. With respect to any Lender, the transfer
of the Commitments of, and the principal (and interest) amounts of the Revolving
Loans owing to, such Lender and the rights to the principal of, and interest on,
any Loan made pursuant to such Commitments shall not be effective until such
transfer is recorded on the Register maintained by the Administrative Agent with
respect to ownership of such Commitments and Revolving Loans and prior to such
recordation all amounts owing to the transferor with respect to such Commitments
and Revolving Loans shall remain owing to the transferor. The registration of
assignment or transfer of all or part of any Commitments and Revolving Loans
shall be recorded by the Administrative Agent on the Register only upon the
acceptance by the Administrative Agent of a properly executed and delivered
Assignment and Assumption Agreement pursuant to Section 13.04(b). Coincident
with the delivery of such an Assignment and Assumption Agreement to the
Administrative Agent for acceptance and registration of assignment or transfer
of all or part of a Loan, or as soon thereafter as practicable, the assigning or
transferor Lender shall surrender the Note (if any) evidencing such Revolving
Loan, and thereupon one or more new Notes in the same aggregate principal amount
shall be issued to the assigning or transferor Lender and/or the new Lender at
the request of any such Lender. The registration of any provision of Revolving
Commitment Increases pursuant to Section 2.15 shall be recorded by the
Administrative Agent on the Register only upon the acceptance of the
Administrative Agent of a properly executed and delivered Incremental Revolving
Commitment Agreement. Coincident with the delivery of such Incremental Revolving
Commitment Agreement for acceptance and registration of the provision of
Revolving Commitment Increases, as the case may be, or as soon thereafter as
practicable, to the extent requested by any Lender of a Revolving Commitment
Increase, Notes shall be issued, at the Borrowers’ expense, to such Lender to be
in conformity with Section 2.04 (with appropriate modification) to the extent
needed to reflect Revolving Commitment Increases, and outstanding Revolving
Loans made by such Lender.
Section 13.16    Confidentiality
(a)    Subject to the provisions of clause (b) of this Section 13.16, each
Agent, Lead Arranger and Lender agrees that it will use its commercially
reasonable efforts not to disclose without the prior consent of the Lead
Borrower (other than to its affiliates and its and their respective directors,
officers, employees, auditors, advisors or counsel) or to another Lender if such
Lender or such Lender’s holding or parent company in its sole discretion
determines that any such party should have access to such information; provided
such Persons shall be subject to the provisions of this Section 13.16 to the
same extent as such Lender (or language substantially similar to this Section
13.16(a)) any information with respect to the Lead Borrower or any of its
Subsidiaries which is now or in the future furnished pursuant to this Agreement
or any other Credit Document, provided that any Lender may disclose any such
information (i) as has become generally available to the public other than by
virtue of a breach of this Section 13.16(a) by such Lender, (ii) as may be
required or appropriate in any report, statement or testimony submitted to any
municipal, state or Federal regulatory body having or claiming to have
jurisdiction over such Lender or to the Federal Reserve Board or the Federal
Deposit Insurance Corporation or similar organizations (whether in the United
States or elsewhere) or their successors, (iii) as may be required or
appropriate in respect to any summons or subpoena or in connection with any
litigation, (iv) in order to comply with any law, order, regulation or ruling
applicable to such Lender, (v) to the Administrative Agent or the Collateral
Agent, (vi) to any prospective or actual direct or indirect contractual
counterparty in any swap, hedge or similar agreement (or to any such contractual
counterparty’s professional advisor), so long as such contractual counterparty
(or such professional advisor) agrees to be bound by the provisions of this
Section 13.16 (or language substantially similar to this Section 13.16(a)),
(vii) to any prospective or actual transferee, pledgee or participant in
connection with any contemplated transfer, pledge or participation of any of the
Notes or Commitments or any





--------------------------------------------------------------------------------





interest therein by such Lender, (viii) has become available to any Agent, the
Lead Arranger, any Lender or any of their respective Affiliates on a
non-confidential basis from a source other than Holdings, the Borrowers or any
Subsidiary thereof, and which source is not known by such Person to be subject
to a confidentiality restriction in respect thereof in favor of the Borrowers or
any Affiliate of the Borrowers, provided that such prospective transferee,
pledge or participant agrees to be bound by the confidentiality provisions
contained in this Section 13.16 (or language substantially similar to this
Section 13.16(a)), (ix) in connection with the exercise of any remedies
hereunder or under any other Credit Document or any action or proceeding
relating to this Agreement or any other Credit Document or the enforcement of
rights hereunder or thereunder or (x) on a confidential basis to (A) any rating
agency in connection with rating any Credit Party or the credit facilities
provided hereunder or (B) the CUSIP Service Bureau or any similar agency in
connection with the issuance and monitoring of CUSIP numbers of other market
identifiers with respect to the credit facilities provided hereunder; provided,
further, that, to the extent permitted pursuant to any applicable law, order,
regulation or ruling, and other than in connection with credit and other bank
examinations conducted in the ordinary course with respect to such Lender, in
the case of any disclosure pursuant to the foregoing clause (ii), (iii) or (iv),
such Lender will use its commercially reasonable efforts to notify the Lead
Borrower in advance of such disclosure so as to afford the Lead Borrower the
opportunity to protect the confidentiality of the information proposed to be so
disclosed. In addition, the Agents, Lead Arrangers and Lenders may disclose the
existence of this Agreement and information about this Agreement to market data
collectors, similar service providers to the lending industry and service
providers to the Agents, the Lead Arrangers and the Lenders in connection with
the administration of this Agreement, the other Credit Documents, and the
Commitments.
(b)    The Borrowers hereby acknowledge and agree that each Lender may share
with any of its affiliates, and such affiliates may share with such Lender, any
information related to Holdings, the Lead Borrower or any of its Subsidiaries
(including, without limitation, any non-public customer information regarding
the creditworthiness of Holdings, the Lead Borrower and its Subsidiaries);
provided such Persons shall be subject to the provisions of this Section 13.16
to the same extent as such Lender.
Section 13.17    USA Patriot Act Notice
Each Lender hereby notifies Holdings and the Borrowers that pursuant to the
requirements of the USA PATRIOT Act Title III of Pub. 107-56 (signed into law
October 26, 2001 and amended on March 9, 2009) (the “Patriot Act”), it is
required to obtain, verify, and record information that identifies Holdings, the
Borrowers and each Subsidiary Guarantor, which information includes the name of
each Credit Party and other information that will allow such Lender to identify
the Credit Party in accordance with the Patriot Act, and each Credit Party
agrees to provide such information from time to time to any Lender.
Section 13.18    [Reserved]
Section 13.19    Waiver of Sovereign Immunity
Each of the Credit Parties, in respect of itself, its Subsidiaries, its process
agents, and its properties and revenues, hereby irrevocably agrees that, to the
extent that Holdings, the Borrowers, or any of their respective Subsidiaries or
any of their respective properties has or may hereafter acquire any right of
immunity, whether characterized as sovereign immunity or otherwise, from any
legal proceedings, whether in the United States or elsewhere, to enforce or
collect upon the Loans or any Credit Document or any other liability or
obligation of Holdings, the Borrowers, or any of their respective Subsidiaries
related to or arising from the transactions contemplated by any of the Credit
Documents, including, without limitation, immunity from service of process,
immunity from jurisdiction or judgment of any court or tribunal, immunity from
execution of a judgment, and immunity of any of its property from attachment
prior to any entry of judgment, or from attachment in aid of execution upon a
judgment, Holdings and the Borrowers, for themselves and on behalf of their
respective





--------------------------------------------------------------------------------





Subsidiaries, hereby expressly waive, to the fullest extent permissible under
applicable law, any such immunity, and agree not to assert any such right or
claim in any such proceeding, whether in the United States or elsewhere. Without
limiting the generality of the foregoing, Holdings and the Borrowers further
agree that the waivers set forth in this Section 13.19 shall have the fullest
extent permitted under the Foreign Sovereign Immunities Act of 1976 of the
United States and are intended to be irrevocable for purposes of such Act.
Section 13.20    [Reserved]
Section 13.21    INTERCREDITOR AGREEMENT
(a)    EACH LENDER PARTY HERETO UNDERSTANDS, ACKNOWLEDGES AND AGREES THAT IT
(AND EACH OF ITS SUCCESSORS AND ASSIGNS) AND EACH OTHER LENDER (AND EACH OF
THEIR SUCCESSORS AND ASSIGNS) SHALL BE BOUND BY THE INTERCREDITOR AGREEMENT,
WHICH IN CERTAIN CIRCUMSTANCES MAY REQUIRE (AS MORE FULLY PROVIDED THEREIN) THE
TAKING OF CERTAIN ACTIONS BY THE LENDERS, INCLUDING THE PURCHASE AND SALE OF
PARTICIPATIONS BY VARIOUS LENDERS TO EACH OTHER IN ACCORDANCE WITH THE TERMS
THEREOF.
(b)    THE PROVISIONS OF THIS SECTION 13.21 ARE NOT INTENDED TO SUMMARIZE OR
FULLY DESCRIBE THE PROVISIONS OF THE INTERCREDITOR AGREEMENT. REFERENCE MUST BE
MADE TO THE INTERCREDITOR AGREEMENT ITSELF TO UNDERSTAND ALL TERMS AND
CONDITIONS THEREOF. EACH LENDER IS RESPONSIBLE FOR MAKING ITS OWN ANALYSIS AND
REVIEW OF THE INTERCREDITOR AGREEMENT AND THE TERMS AND PROVISIONS THEREOF, AND
NO AGENT OR ANY OF AFFILIATES MAKES ANY REPRESENTATION TO ANY LENDER AS TO THE
SUFFICIENCY OR ADVISABILITY OF THE PROVISIONS CONTAINED IN THE INTERCREDITOR
AGREEMENT. A COPY OF THE INTERCREDITOR AGREEMENT MAY BE OBTAINED FROM THE
ADMINISTRATIVE AGENT.
(c)    THE INTERCREDITOR AGREEMENT IS AN AGREEMENT SOLELY AMONGST THE LENDERS
(AND THEIR SUCCESSORS AND ASSIGNS) AND IS NOT AN AGREEMENT TO WHICH HOLDINGSTHE
LEAD BORROWER OR ANY OF ITS SUBSIDIARIES IS PARTY. AS MORE FULLY PROVIDED
THEREIN, THE INTERCREDITOR AGREEMENT CAN ONLY BE AMENDED BY THE PARTIES THERETO
IN ACCORDANCE WITH THE PROVISIONS THEREOF.
Section 13.22    Absence of Fiduciary Relationship
Notwithstanding any other provision of this Agreement or any provision of any
other Credit Document, (i) none of the Lead Arrangers, the Documentation Agents,
the Syndication Agents, the Amendment No. 1 Lead Arranger, the Amendment No. 2
Lead Arranger, the Amendment No. 3 Lead Arranger or any Lender shall, solely by
reason of this Agreement or any other Credit Document, have any fiduciary,
advisory or agency relationship or duty in respect of any Lender or any other
Person and (ii) Holdings and the Lead Borrower hereby waivewaives, to the
fullest extent permitted by law, any claims they may have against the Lead
Arrangers, the Documentation Agents, the Syndications Agents, the Amendment No.
1 Lead Arranger, the Amendment No. 2 Lead Arranger, the Amendment No. 3 Lead
Arranger or any Lender for breach of fiduciary duty or alleged breach of
fiduciary duty. Each Agent, Lender and their Affiliates may have economic
interests that conflict with those of the Credit Parties, their stockholders
and/or their affiliates.
Section 13.23    Electronic Execution of Assignments and Certain Other Documents





--------------------------------------------------------------------------------





. The words “execution,” “execute,” “signed,” “signature,” and words of like
import in or related to any document to be signed in connection with this
Agreement and the transactions contemplated hereby (including without limitation
Assignment and Assumption Agreements, amendments or other Notices of Borrowing,
waivers and consents) shall be deemed to include electronic signatures, the
electronic matching of assignment terms and contract formations on electronic
platforms approved by the Administrative Agent, or the keeping of records in
electronic form, each ofThis Agreement and any document, amendment, approval,
consent, information, notice, certificate, request, statement, disclosure or
authorization related to this Agreement (each a “Communication”), including
Communications required to be in writing, may be in the form of an Electronic
Record and may be executed using Electronic Signatures. Each of the Credit
Parties agrees that any Electronic Signature on or associated with any
Communication shall be valid and binding on each of the Credit Parties to the
same extent as a manual, original signature, and that any Communication entered
into by Electronic Signature, will constitute the legal, valid and binding
obligation of each of the Credit Parties enforceable against such in accordance
with the terms thereof to the same extent as if a manually executed original
signature was delivered. Any Communication may be executed in as many
counterparts as necessary or convenient, including both paper and electronic
counterparts, but all such counterparts are one and the same Communication. For
the avoidance of doubt, the authorization under this paragraph may include,
without limitation, use or acceptance by the Administrative Agent and each of
the Lenders of a manually signed paper Communication which has been converted
into electronic form (such as scanned into PDF format), or an electronically
signed Communication converted into another format, for transmission, delivery
and/or retention. The Administrative Agent and each of the Lenders may, at its
option, create one or more copies of any Communication in the form of an imaged
Electronic Record (“Electronic Copy”), which shall be ofdeemed created in the
ordinary course of the such Person’s business, and destroy the original paper
document. All Communications in the form of an Electronic Record, including an
Electronic Copy, shall be considered an original for all purposes, and shall
have the same legal effect, validity orand enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act; provided that notwithstandingpaper
record. Notwithstanding anything contained herein to the contrary, the
Administrative Agent is under no obligation to agree to accept electronic
signaturesan Electronic Signature in any form or in any format unless expressly
agreed to by the Administrative Agent pursuant to procedures approved by it.;
provided, further, without limiting the foregoing, (a) to the extent the
Administrative Agent has agreed to accept such Electronic Signature, the
Administrative Agent and each of the Lenders shall be entitled to rely on any
such Electronic Signature purportedly given by or on behalf of any Credit Party
without further verification and (b) upon the request of the Administrative
Agent or any Lender, any Electronic Signature shall be promptly followed by such
manually executed counterpart. For purposes hereof, “Electronic Record” and
“Electronic Signature” shall have the meanings assigned to them, respectively,
by 15 USC §7006, as it may be amended from time to time.


Section 13.24    Entire Agreement
This Agreement and the other Credit Documents represent the final agreement
among the parties and may not be contradicted by evidence of prior,
contemporaneous or subsequent oral agreements of the parties. There are no
unwritten oral agreements among the parties.
Section 13.25    Acknowledgement and Consent to Bail-In of EEAAffected Financial
Institutions
Solely to the extent an EEAAffected Financial Institution is a party to this
Agreement and notwithstanding anything to the contrary in any Credit Document or
in any other agreement, arrangement or





--------------------------------------------------------------------------------





understanding among any such parties, each party hereto acknowledges that any
liability of any Lender that is an EEAAffected Financial Institution arising
under any Credit Document, to the extent such liability is unsecured, may be
subject to the write-down and conversion powers of an EEAthe applicable
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:
(a)    the application of any Write-Down and Conversion Powers by an EEAthe
applicable Resolution Authority to any such liabilities arising hereunder which
may be payable to it by any Lender or Issuing Bank that is an EEAAffected
Financial Institution; and
(b)    the effects of any Bail-In Action on any such liability, including, if
applicable:
(A)    a reduction in full or in part or cancellation of any such liability;
(B)    a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEAAffected Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Credit Document; or
(C)    the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEAthe applicable
Resolution Authority.
Section 13.26    Acknowledgement Regarding any Supported QFCs
To the extent that the Credit Documents provide support, through a guarantee or
otherwise, for any Swap Contract or any other agreement or instrument that is a
QFC (such support, “QFC Credit Support”, and each such QFC, a “Supported QFC”),
the parties acknowledge and agree as follows with respect to the resolution
power of the Federal Deposit Insurance Corporation under the Federal Deposit
Insurance Act and Title II of the Dodd-Frank Wall Street Reform and Consumer
Protection Act (together with the regulations promulgated thereunder, the “U.S.
Special Resolution Regimes”) in respect of such Supported QFC and QFC Credit
Support (with the provisions below applicable notwithstanding that the Credit
Documents and any Supported QFC may in fact be stated to be governed by the laws
of the State of New York and/or of the United States or any other state of the
United States):
(a)    In the event a Covered Entity that is party to a Supported QFC (each, a
“Covered Party”) becomes subject to a proceeding under a U.S. Special Resolution
Regime, the transfer of such Supported QFC and the benefit of such QFC Credit
Support (and any interest and obligation in or under such Supported QFC and such
QFC Credit Support, and any rights in property securing such Supported QFC or
such QFC Credit Support) from such Covered Party will be effective to the same
extent as the transfer would be effective under the U.S. Special Resolution
Regime if the Supported QFC and such QFC Credit Support (and any such interest,
obligation and rights in property) were governed by the laws of the United
States or a state of the United States. In the event a Covered Party or a BHC
Act Affiliate of a Covered Party becomes subject to a proceeding under a U.S.
Special Resolution Regime, Default Rights under the Credit Documents that might
otherwise apply to such Supported QFC or any QFC Credit Support that may be
exercised against such Covered Party are permitted to be exercised to no greater
extent than such Default Rights could be exercised under the U.S. Special





--------------------------------------------------------------------------------





Resolution Regime if the Supported QFC and the Credit Documents were governed by
the laws of the United States or a state of the United States. Without
limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Lender shall in no event
affect the rights of any Covered Party with respect to a Supported QFC or any
QFC Credit Support.
(b)    As used in this Section 13.26, the following terms have the following
meanings:
“BHC Act Affiliate” of a party shall mean an “affiliate” (as such term is
defined under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such
party.
“Covered Entity” shall mean any of the following: (i) a “covered entity” as that
term is defined in, and interpreted in accordance with, 12 C.F.R. § 252.82(b);
(ii) a “covered bank” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 47.3(b); or (iii) a “covered FSI” as that term is defined in,
and interpreted in accordance with, 12 C.F.R. § 382.2(b).
“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.
“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).
“Swap Contract” shall mean (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.


ARTICLE 14    Credit Agreement Party Guaranty
Section 14.01    The Guaranty
In order to induce the Agents, the Collateral Agent and the Lenders to enter
into this Agreement and to extend credit hereunder, and to induce the other
Guaranteed Creditors to enter into Secured Bank Product Obligations in
recognition of the direct benefits to be received by each Credit Agreement Party
from the proceeds of the Revolving Loans and the entering into of such Secured
Bank Product Obligations, each Credit Agreement Party hereby agrees with the
Guaranteed Creditors as follows: each Credit Agreement Party hereby
unconditionally and irrevocably guarantees as primary obligor and not merely as
surety the full and prompt payment when due, whether upon maturity, acceleration
or otherwise, of any and all of its Relevant Guaranteed Obligations to the
Guaranteed





--------------------------------------------------------------------------------





Creditors. If any or all of the Relevant Guaranteed Obligations of any Credit
Agreement Party to the Guaranteed Creditors becomes due and payable hereunder,
such Credit Agreement Party, unconditionally and irrevocably, promises to pay
such indebtedness to the Administrative Agent and/or the other Guaranteed
Creditors, or order, on demand, together with any and all expenses which may be
incurred by the Administrative Agent and the other Guaranteed Creditors in
collecting any of the Relevant Guaranteed Obligations. This Credit Agreement
Party Guaranty is a guaranty of payment and not of collection. This Credit
Agreement Party Guaranty is a continuing one and all liabilities to which it
applies or may apply under the terms hereof shall be conclusively presumed to
have been created in reliance hereon. If claim is ever made upon any Guaranteed
Creditor for repayment or recovery of any amount or amounts received in payment
or on account of any of the Relevant Guaranteed Obligations and any of the
aforesaid payees repays all or part of said amount by reason of (i) any
judgment, decree or order of any court or administrative body having
jurisdiction over such payee or any of its property or (ii) any settlement or
compromise of any such claim effected by such payee with any such claimant
(including any Relevant Guaranteed Party), then and in such event the respective
Credit Agreement Party agrees that any such judgment, decree, order, settlement
or compromise shall be binding upon such Credit Agreement Party, notwithstanding
any revocation of this Credit Agreement Party Guaranty or any other instrument
evidencing any liability of any Relevant Guaranteed Party, and each Credit
Agreement Party shall be and remain liable to the aforesaid payees hereunder for
the amount so repaid or recovered to the same extent as if such amount had never
originally been received by any such payee.
Section 14.02    Bankruptcy
Additionally, each Credit Agreement Party unconditionally and irrevocably
guarantees the payment of any and all of its Relevant Guaranteed Obligations to
the Guaranteed Creditors whether or not due or payable by any Relevant
Guaranteed Party upon the occurrence of any of the events specified in Section
11.05, and irrevocably and unconditionally promises to pay such indebtedness to
the Guaranteed Creditors, or order, on demand, in lawful money of the United
States.
Section 14.03    Nature of Liability
The liability of each Credit Agreement Party hereunder is primary, absolute and
unconditional, exclusive and independent of any security for or other guaranty
of the Relevant Guaranteed Obligations, whether executed by any other guarantor
or by any other party, and each Credit Agreement Party understands and agrees,
to the fullest extent permitted under law, that the liability of such Credit
Agreement Party hereunder shall not be affected or impaired by (a) any direction
as to application of payment by any Relevant Guaranteed Party or by any other
party, or (b) any other continuing or other guaranty, undertaking or maximum
liability of a guarantor or of any other party as to the Relevant Guaranteed
Obligations, or (c) any payment on or in reduction of any such other guaranty or
undertaking (other than payment in cash of the Relevant Guaranteed Obligations),
or (d) any dissolution, termination or increase, decrease or change in personnel
by any Relevant Guaranteed Party, or (e) any payment made to any Guaranteed
Creditor on the Relevant Guaranteed Obligations which any such Guaranteed
Creditor repays to any Relevant Guaranteed Party pursuant to court order in any
bankruptcy, reorganization, arrangement, moratorium or other debtor relief
proceeding, and each Credit Agreement Party waives any right to the deferral or
modification of its obligations hereunder by reason of any such proceeding, or
(f) any action or inaction by the Guaranteed Creditors as contemplated in
Section 14.05, or (g) any invalidity, irregularity or enforceability of all or
any part of the Relevant Guaranteed Obligations or of any security therefor.
Section 14.04    Independent Obligation
The obligations of each Credit Agreement Party hereunder are independent of the
obligations of any other guarantor, any other party or any Relevant Guaranteed
Party, and a separate action or actions may be brought and prosecuted against
any Credit Agreement Party whether or not action is brought against any other
guarantor, any other party or any Relevant Guaranteed Party and whether or not
any other guarantor, any other party or any Relevant Guaranteed Party be joined
in any such action or actions. Each Credit Agreement Party waives, to the
fullest extent permitted by law, the benefit of any statute of limitations
affecting its liability hereunder or the enforcement thereof. Any payment by any
Relevant Guaranteed Party or other circumstance which operates to toll





--------------------------------------------------------------------------------





any statute of limitations as to such Relevant Guaranteed Party shall operate to
toll the statute of limitations as to the relevant Credit Agreement Party.
Section 14.05    Authorization
To the fullest extent permitted under law, each Credit Agreement Party
authorizes the Guaranteed Creditors without notice or demand, and without
affecting or impairing its liability hereunder, from time to time to:
(a)    change the manner, place or terms of payment of, and/or change or extend
the time of payment of, renew, increase, accelerate or alter, any of the
Relevant Guaranteed Obligations (including any increase or decrease in the
principal amount thereof or the rate of interest or fees thereon), any security
therefor, or any liability incurred directly or indirectly in respect thereof,
and this Credit Agreement Party Guaranty shall apply to the Relevant Guaranteed
Obligations as so changed, extended, renewed or altered;
(b)    take and hold security for the payment of the Relevant Guaranteed
Obligations and sell, exchange, release, impair, surrender, realize upon or
otherwise deal with in any manner and in any order any property by whomsoever at
any time pledged or mortgaged to secure, or howsoever securing, the Relevant
Guaranteed Obligations or any liabilities (including any of those hereunder)
incurred directly or indirectly in respect thereof or hereof, and/or any offset
there against;
(c)    exercise or refrain from exercising any rights against any Relevant
Guaranteed Party, any other Credit Party or others or otherwise act or refrain
from acting;
(d)    release or substitute any one or more endorsers, guarantors, any Relevant
Guaranteed Party, other Credit Parties or other obligors;
(e)    settle or compromise any of the Relevant Guaranteed Obligations, any
security therefor or any liability (including any of those hereunder) incurred
directly or indirectly in respect thereof or hereof, and may subordinate the
payment of all or any part thereof to the payment of any liability (whether due
or not) of any Relevant Guaranteed Party to its creditors other than the
Guaranteed Creditors;
(f)    apply any sums by whomsoever paid or howsoever realized to any liability
or liabilities of any Relevant Guaranteed Party to the Guaranteed Creditors
regardless of what liability or liabilities of such Relevant Guaranteed Party
remain unpaid;
(g)    consent to or waive any breach of, or any act, omission or default under,
this Agreement, any other Credit Document, any Secured Bank Product Obligation
or any of the instruments or agreements referred to herein or therein, or
otherwise amend, modify or supplement this Agreement, any other Credit Document,
any Secured Bank Product Obligation or any of such other instruments or
agreements; and/or
(h)    take any other action which would, under otherwise applicable principles
of common law, give rise to a legal or equitable discharge of such Credit
Agreement Party from its liabilities under this Credit Agreement Party Guaranty.
Section 14.06    Reliance
It is not necessary for any Guaranteed Creditor to inquire into the capacity or
powers of any Relevant Guaranteed Party or the officers, directors, partners or
agents acting or purporting to act on their behalf, and any Relevant Guaranteed
Obligations made or created in reliance upon the professed exercise of such
powers shall be guaranteed hereunder.
Section 14.07    Subordination





--------------------------------------------------------------------------------





Any indebtedness of any Relevant Guaranteed Party now or hereafter owing to any
Credit Agreement Party is hereby subordinated to the Relevant Guaranteed
Obligations of such Relevant Guaranteed Party owing to the Guaranteed Creditors;
and if the Administrative Agent so requests at a time when an Event of Default
exists, all such indebtedness of such Relevant Guaranteed Party to such Credit
Agreement Party shall be collected, enforced and received by such Credit
Agreement Party for the benefit of the Guaranteed Creditors and be paid over to
the Administrative Agent on behalf of the Guaranteed Creditors on account of the
Relevant Guaranteed Obligations of such Relevant Guaranteed Party to the
Guaranteed Creditors, but without affecting or impairing in any manner the
liability of any Credit Agreement Party under the other provisions of this
Credit Agreement Party Guaranty. Without limiting the generality of the
foregoing, each Credit Agreement Party hereby agrees with the Guaranteed
Creditors that it will not exercise any right of subrogation which it may at any
time otherwise have as a result of this Credit Agreement Party Guaranty (whether
contractual, under Section 509 of the Bankruptcy Code or otherwise) until all
Relevant Guaranteed Obligations have been irrevocably paid in full in cash.
Section 14.08    Waiver
(a)    Each Credit Agreement Party waives any right (except as shall be required
by applicable law and cannot be waived) any right to require any Guaranteed
Creditor to (i) proceed against any Relevant Guaranteed Party, any other
guarantor or any other party, (ii) proceed against or exhaust any security held
from any Relevant Guaranteed Party, any other guarantor or any other party or
(iii) pursue any other remedy in any Guaranteed Creditor’s power whatsoever.
Each Credit Agreement Party waives any defense (except as shall be required by
applicable statute and cannot be waived) based on or arising out of any defense
of any Relevant Guaranteed Party, any other guarantor or any other party, other
than payment of the Relevant Guaranteed Obligations to the extent of such
payment, based on or arising out of the disability of any Relevant Guaranteed
Party, any other guarantor or any other party, or the validity, legality or
unenforceability of the Relevant Guaranteed Obligations or any part thereof from
any cause, or the cessation from any cause of the liability of any Relevant
Guaranteed Party other than payment of the Relevant Guaranteed Obligations to
the extent of such payment. The Guaranteed Creditors may, at their election,
foreclose on any security held by the Administrative Agent, the Collateral Agent
or any other Guaranteed Creditor by one or more judicial or nonjudicial sales,
whether or not every aspect of any such sale is commercially reasonable (to the
extent such sale is permitted by applicable law), or exercise any other right or
remedy the Guaranteed Creditors may have against any Relevant Guaranteed Party
or any other party, or any security, without affecting or impairing in any way
the liability of any Credit Agreement Party hereunder except to the extent the
Relevant Guaranteed Obligations have been paid. Each Credit Agreement Party
waives, to the fullest extent permitted under law, any defense arising out of
any such election by the Guaranteed Creditors, even though such election
operates to impair or extinguish any right of reimbursement or subrogation or
other right or remedy of such Credit Agreement Party against any Relevant
Guaranteed Party or any other party or any security.
(b)    Each Credit Agreement Party waives, to the fullest extent permitted under
law, all presentments, demands for performance, protests and notices, including,
without limitation, notices of nonperformance, notices of protest, notices of
dishonor, notices of acceptance of this Credit Agreement Party Guaranty, and
notices of the existence, creation or incurring of new or additional Relevant
Guaranteed Obligations. Each Credit Agreement Party assumes all responsibility
for being and keeping itself informed of each Relevant Guaranteed Party’s
financial condition and assets, and of all other circumstances bearing upon the
risk of nonpayment of the Relevant Guaranteed Obligations and the nature, scope
and extent of the risks which such Credit Agreement Party assumes and incurs
hereunder, and agrees that neither the Administrative Agent nor any of the other
Guaranteed Creditors shall have any duty to advise any Credit Agreement Party of
information known to them regarding such circumstances or risks.





--------------------------------------------------------------------------------





Section 14.09    Maximum Liability
It is the desire and intent of each Credit Agreement Party and the Guaranteed
Creditors that this Credit Agreement Party Guaranty shall be enforced against
such Credit Agreement Party to the fullest extent permissible under the laws and
public policies applied in each jurisdiction in which enforcement is sought. If,
however, and to the extent that, the obligations of any Credit Agreement Party
under this Credit Agreement Party Guaranty shall be adjudicated to be invalid or
unenforceable for any reason (including, without limitation, because of any
applicable state or federal law relating to fraudulent conveyances or
transfers), then the amount of such Credit Agreement Party’s obligations under
this Credit Agreement Party Guaranty shall be deemed to be reduced and such
Credit Agreement Party shall pay the maximum amount of the Relevant Guaranteed
Obligations which would be permissible under applicable law.
Section 14.10    Payments
All payments made by a Credit Agreement Party pursuant to this Section 14 will
be made without set-off, counterclaim or other defense, and shall be subject to
the provisions of Section 2.06.
Section 14.11    Keepwell
Each Credit Agreement Party that is a Qualified ECP Guarantor (as defined below)
at the time the Credit Agreement Party Guaranty or the grant of the security
interest under the Credit Documents, in each case, by any Specified Credit
Party, becomes effective with respect to any Swap Obligation, hereby jointly and
severally, absolutely, unconditionally and irrevocably undertakes to provide
such funds or other support to each Specified Credit Party with respect to such
Swap Obligation as may be needed by such Specified Credit Party from time to
time to honor all of its obligations under this Credit Agreement Party Guaranty
and the other Credit Documents in respect of such Swap Obligation (but, in each
case, only up to the maximum amount of such liability that can be hereby
incurred without rendering such Qualified ECP Guarantor’s obligations and
undertakings under this Section 14.11 voidable under applicable law relating to
fraudulent conveyance or fraudulent transfer, and not for any greater amount).
The obligations and undertakings of each Qualified ECP Guarantor under this
Section 14.11 shall remain in full force and effect until the Guaranteed
Obligations have been indefeasibly paid and performed in full. Each Qualified
ECP Guarantor intends this Section to constitute, and this Section shall be
deemed to constitute, a guarantee of the obligations of, and a “keepwell,
support, or other agreement” for the benefit of, each Specified Credit Party for
all purposes of the Commodity Exchange Act. “Qualified ECP Guarantor” shall
mean, in respect of any Swap Obligation, each Credit Agreement Party that has
total assets exceeding $10,000,000 at the time the Guaranty or grant of the
relevant security interest becomes effective with respect to such Swap
Obligation or such other person as constitutes an “eligible contract
participant” under the Commodity Exchange Act or any regulations promulgated
thereunder and can cause another person to qualify as an “eligible contract
participant” at such time by entering into a keepwell under Section
1a(18)(A)(v)(II) of the Commodity Exchange Act. A “Specified Credit Party” shall
mean any Credit Agreement Party that is not “an eligible contract participant”
under the Commodity Exchange Act (determined after giving effect to this Section
14.11).
*    *    *









